 



Exhibit 10.3
Execution Version
SEQUOIA MORTGAGE TRUST 2007-2
MORTGAGE PASS-THROUGH CERTIFICATES
MORTGAGE LOAN PURCHASE AND SALE AGREEMENT
Between
RWT HOLDINGS, INC.
and
SEQUOIA RESIDENTIAL FUNDING, INC.
dated as of May 1, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE
Section 1. Representations and Warranties of RWT and Sequoia
    1  
Section 2. Additional Representations, Warranties and Agreements of RWT
    1  
Section 3. Conveyance of Mortgage Loans
    2  
Section 4. Intention of Parties
    3  
Section 5. Termination
    3  
Section 6. Miscellaneous
    4  

 i

 



--------------------------------------------------------------------------------



 



MORTGAGE LOAN PURCHASE AND SALE AGREEMENT
     This Mortgage Loan Purchase and Sale Agreement (the “Agreement”) is made as
of May 1, 2007, by and between RWT Holdings, Inc., a Delaware corporation
(“RWT”) and Sequoia Residential Funding, Inc., a Delaware corporation
(“Sequoia”).
     WHEREAS, the parties hereto desire to provide for the purchase and sale of
the Mortgage Loans (the “Mortgage Loans”) on the Closing Date (as defined in the
Pooling and Servicing Agreement, dated as of May 1, 2007 (the “Pooling and
Servicing Agreement”) by and among Sequoia, as depositor, HSBC Bank USA,
National Association, as trustee (the “Trustee”), and Wells Fargo Bank, N. A.,
as master servicer and securities administrator, and acknowledged by RWT, as
seller, in accordance with the terms and conditions set forth in this Agreement.
     NOW, THEREFORE, the parties in consideration of good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, hereby agree as follows:
     Section 1. Representations and Warranties of RWT and Sequoia. RWT and
Sequoia, each as to itself and not the other, hereby represents, warrants and
agrees for the benefit of the other party that:
     (a) Authorization. The execution, delivery and performance of this
Agreement by it are within its respective powers and have been duly authorized
by all necessary action on its part.
     (b) No Conflict. The execution, delivery and performance of this Agreement
will not violate or conflict with (i) its charter or bylaws, (ii) any resolution
or other corporate action by it, or (iii) any decisions, statutes, ordinances,
rulings, directions, rules, regulations, orders, writs, decrees, injunctions,
permits, certificates or other requirements of any court or other governmental
or public authority in any way applicable to or binding upon it, and will not
result in or require the creation, except as provided in or contemplated by this
Agreement, of any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind upon the Mortgage Loans.
     (c) Binding Obligation. This Agreement has been duly executed by it and is
its legally valid and binding obligation, enforceable against it in accordance
with this Agreement’s terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally, and by general principles of equity.
     Section 2. Additional Representations, Warranties and Agreements of RWT.
     (a) RWT represents and warrants to, and agrees with, Sequoia that (i) on
the Closing Date, RWT will have good, valid and marketable title to the Mortgage
Loans that are identified in Schedule A to the Pooling and Servicing Agreement
and the contractual rights with respect to the Mortgage Loans under each of the
Purchase Agreements and the Servicing Agreements, (as modified by the related
Acknowledgements, collectively referred to herein as the “Purchase and Servicing
Agreements”), in each case free and clear of all liens, mortgages, deeds of
trust, pledges, security interests, charges, encumbrances or other claims; and
(ii) upon transfer to Sequoia, Sequoia will receive good, valid and marketable
title to all of the Mortgage Loans and

 



--------------------------------------------------------------------------------



 



will receive all of RWT’s contractual rights and obligations under each such
Purchase and Servicing Agreements, in each case free and clear of any liens,
mortgages, deeds of trust, pledges, security interests, charges, encumbrances or
other claims.
     (b) RWT hereby makes the representations and warranties as to the Mortgage
Loans set forth in Schedule A to this Agreement, for the benefit of Sequoia and
the Trustee.
     (c) RWT hereby agrees that it will comply with the provisions of
Section 2.04 of the Pooling and Servicing Agreement in respect of a breach of
any of the representations and warranties set forth in this Section 2. In
addition, RWT will comply with the provisions of Sections 7.01(b) and 9.01(d) of
the Pooling and Servicing Agreement.
     (d) RWT hereby represents and warrants for the benefit of Sequoia and the
Trustee: (i) this Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Mortgage Loans in favor of Sequoia, which
security interest is prior to all other Liens, and is enforceable as such as
against creditors of and purchasers from RWT; (ii) the Mortgage Loans constitute
“instruments” within the meaning of the applicable UCC; (iii) RWT, immediately
prior to its transfer of Mortgage Loans under this Agreement, will own and have
good, valid and marketable title to the Mortgage Loans free and clear of any
Lien, claim or encumbrance of any Person; (iv) RWT has received all consents and
approvals required by the terms of the Mortgage Loans to the sale of the
Mortgage Loans hereunder to Sequoia; (v) all original executed copies of each
Mortgage Note that constitute or evidence the Mortgage Loans have been delivered
to the applicable Custodian; (vi) RWT has received a written acknowledgment from
the applicable Custodian that such Custodian is holding the Mortgage Notes that
constitute or evidence the Mortgage Loans solely on behalf and for the benefit
of Sequoia; (vii) other than the security interest granted to Sequoia pursuant
to this Agreement and security interests granted to lenders which will be
automatically released at the Closing, RWT has not pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the Mortgage Loans;
RWT has not authorized the filing of and is not aware of any financing
statements against it that include a description of collateral covering the
Mortgage Loans other than any financing statement relating to the security
interest granted to Sequoia hereunder or that will be automatically released
upon the sales to Sequoia; (viii) RWT is not aware of any judgment or tax lien
filing against itself; and (ix) none of the Mortgage Notes that constitute or
evidence the Mortgage Loans have any marks or notations indicating that they
have been pledged, assigned or otherwise conveyed to any Person other than
Sequoia.
     Section 3. Conveyance of Mortgage Loans.
     (a) Mortgage Loans. RWT, concurrently with the execution and delivery
hereof, hereby sells, transfers, assigns, sets over and otherwise conveys to
Sequoia, without recourse, all of RWT’s right, title and interest in and to
(i) the Mortgage Loans, including the related Mortgage Documents and all
interest and principal received or receivable by RWT on or with respect to the
Mortgage Loans after the Cut-off Date and all interest and principal payments on
the Mortgage Loans received prior to the Cut-off Date in respect of installments
of interest and principal due thereafter, but not including payments of interest
and principal due and payable on the Mortgage Loans on or before the Cut-off
Date, and all other proceeds received in respect of such Mortgage Loans,
(ii) RWT’s rights and obligations under the Purchase Agreements and the
Servicing Agreements with respect to the Mortgage Loans, as modified by the
related Acknowledgements, (iii) the pledge, control and guaranty agreements and
the Limited Purpose Surety Bond relating to the Additional Collateral Mortgage
Loans, (iv) the Insurance Policies

2



--------------------------------------------------------------------------------



 



with respect to the Mortgage Loans, (v) all cash, instruments or other property
held or required to be deposited in the Collection Accounts and the Distribution
Account, and (vi) all proceeds of the conversion, voluntary or involuntary, of
any of the foregoing into cash or other liquid assets, including, without
limitation, all Insurance Proceeds, Liquidation Proceeds and condemnation
awards.
     On or prior to the Closing Date, RWT shall deliver to Sequoia or, at
Sequoia’s direction, to the applicable Custodian, the Trustee’s Mortgage File
for each Mortgage Loan in the manner set forth in Section 2 of the Custody
Agreement. Release of the Trustee’s Mortgage Files on the Closing Date shall be
made against payment by Sequoia of the purchase price for the Mortgage Loans and
related assets, which shall be a combination of credit for an additional capital
contribution and cash wired to RWT’s account. The amount of the purchase price
payable by Sequoia shall be set forth in writing in a separate letter.
     (b) Defective Mortgage Loans. If any Mortgage Loan is required to be
repurchased due to defective or missing documentation pursuant to Section 2.04
of the Pooling and Servicing Agreement, RWT shall, at its option, either
(a) repurchase or cause the applicable seller of such Mortgage Loan to RWT to
repurchase such Mortgage Loan at the Purchase Price, or (b) provide or cause the
applicable seller of such Mortgage Loan to RWT to provide a Replacement Mortgage
Loan, subject to the terms and conditions of the Pooling and Servicing
Agreement.
     Section 4. Intention of Parties. It is the express intent of the parties
hereto that (without addressing characterization for GAAP purposes) the
conveyance of the Mortgage Loans by RWT to Sequoia be construed as, an absolute
sale thereof. It is, further, not the intention of the parties that such
conveyance be deemed a pledge thereof. However, in the event that,
notwithstanding the intent of the parties, such assets are held to be the
property of the assigning party, or if for any other reason this Agreement is
held or deemed to create a security interest in the Mortgage Loans, then
(i) this Agreement shall be deemed to be a security agreement within the meaning
of the Uniform Commercial Code of the State of New York and (ii) the conveyance
provided for in this Agreement shall be deemed to be an assignment and a grant
by RWT to Sequoia of a security interest in all of the assets described in such
conveyances, whether now owned or hereafter acquired.
     RWT and Sequoia shall, to the extent consistent with this Agreement, take
such actions as may be necessary to ensure that, if this Agreement were deemed
to create a security interest in the Mortgage Loans, such security interest
would be deemed to be a perfected security interest of first priority under
applicable law and will be maintained as such throughout the term of this
Agreement. RWT shall arrange for filing any Uniform Commercial Code continuation
statements in connection with any security interest granted or assigned
hereunder.
     Section 5. Termination.
     (a) Sequoia may terminate this Agreement, by notice to RWT, at any time at
or prior to the Closing Date:
     (i) if the Underwriting Agreement is terminated by the Underwriters
pursuant to the terms of the Underwriting Agreement or if the Underwriters do
not complete the transactions contemplated by the Underwriting Agreement as the
result of the failure of any condition set forth therein or if there has been,
since the time of execution of this Agreement or since the respective dates as
of which information is given in the

3



--------------------------------------------------------------------------------



 



Prospectus or Prospectus Supplement, any material adverse change in the
financial condition, earnings, business affairs or business prospects of RWT,
whether or not arising in the ordinary course of business, or
     (ii) if there has occurred any material adverse change in the financial
markets in the United States, any outbreak of hostilities or escalation thereof
or other calamity or crisis or any change or development involving a prospective
change in national or international political, financial or economic conditions,
in each case the effect of which is such as to make it, in the judgment of the
Underwriters, impracticable to market the Certificates or to enforce contracts
for the sale of the Certificates, or
     (iii) if a banking moratorium has been declared by either Federal or New
York authorities.
     (b) This Agreement shall terminate automatically without any required
notice or other action by any party hereto if the Closing Date for the issuance
of the Certificates has not occurred by June 15, 2007.
     (c) Notwithstanding any termination of this Agreement or the completion of
all sales contemplated hereby, the representations, warranties and agreements in
Sections 1 and 2 hereof shall survive and remain in full force and effect.
     Section 6. Miscellaneous.
     (a) Amendments, Etc. No rescission, modification, amendment, supplement or
change of this Agreement shall be valid or effective unless in writing and
signed by all of the parties to this Agreement. No amendment of this Agreement
may modify or waive the representations, warranties and agreements set forth in
Sections 1 and 2 hereof.
     (b) Binding Upon Successors, Etc. This Agreement shall bind and inure to
the benefit of and be enforceable by RWT and Sequoia, and the respective
successors and assigns thereof. The parties hereto acknowledge that Sequoia is
acquiring the Mortgage Loans for the purpose of pledging, transferring,
assigning, setting over and otherwise conveying them to the Trustee, pursuant to
the Pooling and Servicing Agreement for inclusion in the Trust Fund. As an
inducement to Sequoia to purchase the Mortgage Loans, RWT acknowledges and
consents to the assignment to the Trustee by Sequoia of all of Sequoia’s rights
against RWT hereunder in respect of the Mortgage Loans sold to Sequoia and that
the enforcement or exercise of any right or remedy against RWT hereunder by the
Trustee or to the extent permitted under the Pooling and Servicing Agreement
shall have the same force and effect as if enforced and exercised by Sequoia
directly.
     (c) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
     (d) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

4



--------------------------------------------------------------------------------



 



     (e) Headings. The headings of the several parts of this Agreement are
inserted for convenience of reference and are not intended to be a part of or
affect the meaning or interpretation of this Agreement.
     (f) Definitions. Capitalized terms not otherwise defined herein have the
meanings ascribed to such terms in the Pooling and Servicing Agreement.
     (g) Nonpetition Covenant. Until one year plus one day shall have elapsed
since the termination of the Pooling and Servicing Agreement in accordance with
its terms, neither RWT nor any assignee of RWT shall petition or otherwise
invoke the process of any court or government authority for the purpose of
commencing or sustaining a case against Sequoia under any federal or state
bankruptcy, insolvency or similar law or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of Sequoia
or any substantial part of its property, or ordering the winding up or
liquidation of the affairs of Sequoia.
[remainder of page intentionally left blank]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each party has caused this Mortgage Loan Purchase and
Sale Agreement to be executed by its duly authorized officer or officers as of
the day and year first above written.

     
 
  RWT HOLDINGS, INC.
 
   
 
  By: /s/ John Arens
 
  Name: John Arens
 
  Title: Vice President
 
   
 
  SEQUOIA RESIDENTIAL FUNDING, INC.
 
   
 
  By: /s/ John Arens
 
  Name: John Arens
 
  Title: Vice President

6



--------------------------------------------------------------------------------



 



SCHEDULE A

I.   With respect to Mortgage Loans purchased under the Mortgage Loan Flow
Purchase, Sale and Servicing Agreement, dated as of February 1, 2002, between
Redwood Trust and GreenPoint Mortgage Funding, Inc. (the “Seller”) (the
“GreenPoint Agreement”)

     With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to Pledged Mortgages (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the GreenPoint
Agreement.
     (i) The information set forth in the Mortgage Loan Schedule is true,
complete and correct in all material respects as of the Cut-Off Date and the
information provided to the rating agencies, including the loan level detail, is
true and correct according to the rating agency requirements;
     (ii) The Mortgage creates a first lien or a first priority ownership
interest in an estate in fee simple in real property securing the related
Mortgage Note, free and clear of all adverse claims, liens and encumbrances
having priority over the first lien of the Mortgage subject only to (1) the lien
of non-delinquent current real property taxes and assessments not yet due and
payable, (2) covenants, conditions and restrictions, rights of way, easements
and other matters of public record as of the date of recording which are
acceptable to mortgage lending institutions generally and, with respect to any
Mortgage Loan for which an appraisal was made prior to the Cut-Off Date, either
(A) which are referred to or otherwise considered in the appraisal made for the
originator of the Mortgage Loan, or (B) which do not adversely affect the
appraised value of the Mortgaged Property as set forth in such appraisal, and
(C) other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property. Any security agreement, chattel mortgage or equivalent
document related to and delivered in connection with the Mortgage Loan
establishes and creates a valid, subsisting and enforceable first lien and first
priority security interest on the property described therein;
     (iii) The Mortgage Loan has not been delinquent thirty (30) days or more at
any time during the twelve (12) month period prior to the Cut-off Date for such
Mortgage Loan. To RWT Holdings’ knowledge, there are no defaults under the terms
of the Mortgage Loan; and the Seller has not advanced funds, or induced,
solicited or knowingly received any advance of funds from a party other than the
owner of the Mortgaged Property subject to the Mortgage, directly or indirectly,
for the payment of any amount required by the Mortgage Loan;
     (iv) To RWT Holdings’ knowledge, there are no delinquent taxes which are
due and payable, ground rents, assessments or other outstanding charges
affecting the related Mortgaged Property;
     (v) The terms of the Mortgage Note of the related Mortgagor and the
Mortgage have not been impaired, waived, altered or modified in any respect,
except by written instruments which have been recorded to the extent any such
recordation is required by applicable law or is necessary to protect the
interests of the Purchaser, and which have been approved by the title insurer
and the primary mortgage insurer, as applicable, and copies of which written
instruments are included in the Mortgage File. No other instrument of waiver,
alteration or modification has been executed, and no Mortgagor has been
released, in whole or in part, from the terms thereof except in connection with
an assumption agreement, which assumption agreement is part of the Mortgage File
and the terms of which are reflected on the Mortgage Loan Schedule;
     (vi) The Mortgage Note and the Mortgage are not subject to any right of
rescission, set-off, counterclaim or defense, including the defense of usury,
nor will the operation of any of the terms of the Mortgage Note and the
Mortgage, or the exercise of any right thereunder, render the Mortgage Note or

7



--------------------------------------------------------------------------------



 



Mortgage unenforceable, in whole or in part, or subject to any right of
rescission, set-off, counterclaim or defense, including the defense of usury,
and, to RWT Holdings’ knowledge, no such right of rescission, set-off,
counterclaim or defense has been asserted with respect thereto;
     (vii) All buildings upon the Mortgaged Property are insured by a generally
acceptable insurer pursuant to standard hazard policies conforming to the
requirements of Fannie Mae and Freddie Mac. All such standard hazard policies
are in effect and on the date of origination contained a standard mortgagee
clause naming the Seller and its successors in interest as loss payee and such
clause is still in effect and, to RWT Holdings’ knowledge, all premiums due
thereon have been paid. If the Mortgaged Property is located in an area
identified by the Federal Emergency Management Agency as having special flood
hazards under the Flood Disaster Protection Act of 1973, as amended, such
Mortgaged Property is covered by flood insurance by a generally acceptable
insurer in an amount not less than the requirements of Fannie Mae and Freddie
Mac. The Mortgage obligates the Mortgagor thereunder to maintain all such
insurance at the Mortgagor’s cost and expense, and on the Mortgagor’s failure to
do so, authorizes the holder of the Mortgage to maintain such insurance at the
Mortgagor’s cost and expense and to seek reimbursement therefor from the
Mortgagor;
     (viii) Any and all requirements of any federal, state or local law
including, without limitation, usury, truth-in-lending, real estate settlement
procedures, consumer credit protection, equal credit opportunity or disclosure
laws applicable to the Mortgage Loan have been complied with in all material
respects;
     (ix) The Mortgage has not been satisfied, canceled or subordinated, in
whole or in part, or rescinded, and the Mortgaged Property has not been released
from the lien of the Mortgage, in whole or in part nor has any instrument been
executed that would effect any such satisfaction, release, cancellation,
subordination or rescission;
     (x) The Mortgage Note and the related Mortgage are original and genuine and
each is the legal, valid and binding obligation of the maker thereof,
enforceable in all respects in accordance with its terms subject to bankruptcy,
insolvency and other laws of general application affecting the rights of
creditors, and the Seller has taken all action necessary to transfer such rights
of enforceability to the Purchaser. All parties to the Mortgage Note and the
Mortgage had the legal capacity to enter into the Mortgage Loan and to execute
and deliver the Mortgage Note and the Mortgage. The Mortgage Note and the
Mortgage have been duly and properly executed by such parties. The proceeds of
the Mortgage Note have been fully disbursed and there is no requirement for
future advances thereunder, and any and all requirements as to completion of any
on-site or off-site improvements and as to disbursements of any escrow funds
therefor have been complied with;
     (xi) Immediately prior to the transfer and assignment to the Purchaser, the
Mortgage Note and the Mortgage were not subject to an assignment or pledge, and
the Seller had good and marketable title to and was the sole owner thereof and
had full right to transfer and sell the Mortgage Loan to the Purchaser free and
clear of any encumbrance, equity, lien, pledge, charge, claim or security
interest;
     (xii) The Mortgage Loan is covered by an ALTA lender’s title insurance
policy or other generally acceptable form of policy of insurance, with all
necessary endorsements, issued by a title insurer qualified to do business in
the jurisdiction where the Mortgaged Property is located, insuring (subject to
the exceptions contained in clause (b) (1), (2) and (3) above) the Seller, its
successors and assigns, as to the first priority lien of the Mortgage in the
original principal amount of the Mortgage Loan. Such title insurance policy
affirmatively insures ingress and egress and against encroachments by or upon
the Mortgaged Property or any interest therein. The Seller is the sole insured
of such lender’s title insurance policy, such title insurance policy has been
duly and validly endorsed to the Purchaser or the assignment to the Purchaser of
the Seller’s interest therein does not require the consent of or notification to
the insurer and such lender’s title insurance policy is in full force and effect
and will be in full force and effect upon the consummation of the transactions
contemplated by the GreenPoint Agreement. To RWT Holdings’ knowledge, no claims
have been made under such lender’s title insurance policy, and no prior holder
of the related Mortgage has done, by act or omission, anything which would
impair the coverage of such lender’s title insurance policy;

8



--------------------------------------------------------------------------------



 



     (xiii) There is no default, breach, violation or event of acceleration
existing under the Mortgage or the related Mortgage Note and, to RWT Holdings’
knowledge, no event which, with the passage of time or with notice and the
expiration of any grace or cure period, would constitute a default, breach,
violation or event permitting acceleration; and neither the Seller nor any prior
mortgagee has waived any default, breach, violation or event permitting
acceleration;
     (xiv) To the best of RWT Holdings’ knowledge, there are no mechanics, or
similar liens or claims which have been filed for work, labor or material
affecting the related Mortgaged Property which are or may be liens prior to or
equal to the lien of the related Mortgage;
     (xv) To RWT Holdings’ knowledge, all improvements subject to the Mortgage
lie wholly within the boundaries and building restriction lines of the Mortgaged
Property (and wholly within the project with respect to a condominium unit) and
no improvements on adjoining properties encroach upon the Mortgaged Property
except those which are insured against by the title insurance policy referred to
in clause (xii) above and all improvements on the property comply with all
applicable zoning and subdivision laws and ordinances;
     (xvi) The Mortgage Loan was originated by the Seller or by an eligible
correspondent of the Seller. The Mortgage Loan complies in all material respects
with all the terms, conditions and requirements of the Seller’s underwriting
standards attached to the GreenPoint Agreement as Exhibit G. The Mortgage Notes
and Mortgages are on forms acceptable to Fannie Mae or Freddie Mac;
     (xvii) The Mortgage Loan contains the usual and enforceable provisions of
the originator at the time of origination for the acceleration of the payment of
the unpaid principal amount if the related Mortgaged Property is sold without
the prior consent of the mortgagee thereunder. The Mortgage Loan has an original
term to maturity of not more than 30 years, with interest payable in arrears on
the first day of each month. Except as otherwise set forth on the Mortgage Loan
Schedule, the Mortgage Loan does not contain terms or provisions which would
result in negative amortization nor contain “graduated payment” features;
     (xviii) The Mortgaged Property at origination of the Mortgage Loan was and,
to RWT Holdings’ knowledge, currently is free of damage and waste and at
origination of the Mortgage Loan there was, and, to RWT Holdings’ knowledge,
there currently is, no proceeding pending for the total or partial condemnation
thereof;
     (xix) The related Mortgage contains enforceable provisions such as to
render the rights and remedies of the holder thereof adequate for the
realization against the Mortgaged Property of the benefits of the security
provided thereby, including, (1) in the case of a Mortgage designated as a deed
of trust, by trustee’s sale, and (2) otherwise by judicial foreclosure;
     (xx) If the Mortgage constitutes a deed of trust, a trustee, duly qualified
if required under applicable law to act as such, has been properly designated
and currently so serves and is named in the Mortgage, and no fees or expenses
are or will become payable by the Purchaser to the trustee under the deed of
trust, except in connection with a trustees sale or attempted sale after default
by the Mortgagor;
     (xxi) If required by the applicable processing style, the Mortgage File
contains an appraisal of the related Mortgaged Property made and signed prior to
the final approval of the mortgage loan application by a qualified appraiser
satisfying the requirements of Title XI of The Financial Institutions Reform,
and Enforcement Act of 1989, as amended, and the regulations promulgated
thereunder, that is acceptable to Fannie Mae or Freddie Mac and approved by the
Seller. The appraisal, if applicable, is in a form generally acceptable to
Fannie Mae or Freddie Mac;
     (xxii) All parties which have had any interest in the Mortgage, whether as
mortgagee, assignee, pledgee or otherwise, are (or, during the period in which
they held and disposed of such interest, were) (A) in

9



--------------------------------------------------------------------------------



 



substantial compliance with any and all applicable licensing requirements of the
laws of the state wherein the Mortgaged Property is located, and (B)
(1) organized under the laws of such state, or (2) qualified to do business in
such state, or (3) federal savings and loan associations, national banks, a
Federal Home Loan Bank or the Federal Reserve Bank, or (4) not doing business in
such state;
     (xxiii) To the best of RWT Holdings’ knowledge, there does not exist any
circumstances or conditions with respect to the Mortgage, the Mortgaged
Property, the Mortgagor or the Mortgagor’s credit standing that could reasonably
be expected to cause private institutional investors to regard the Mortgage Loan
as an unacceptable investment, to cause the Mortgage Loan to become delinquent,
or to materially adversely affect the value or marketability of the Mortgage
Loan;
     (xxiv) Each of the Mortgaged Properties consists of a single parcel of real
property with a detached single-family residence erected thereon, or a two- to
four-family dwelling, or a townhouse, or an individual condominium unit in a
condominium project or an individual unit in a planned unit development. Any
condominium unit or planned unit development either conforms with applicable
Fannie Mae or Freddie Mac requirements regarding such dwellings or is covered by
a waiver confirming that such condominium unit or planned unit development is
acceptable to Fannie Mae or Freddie Mac or is otherwise “warrantable” with
respect thereto. No such residence is a mobile home or manufactured dwelling;
     (xxv) The ratio of the original outstanding principal amount of the
Mortgage Loan to the lesser of the appraised value (or stated value if an
appraisal was not a requirement of the applicable processing style) of the
Mortgaged Property at origination or the purchase price of the Mortgaged
Property securing each Mortgage Loan (the “Loan-to-Value Ratio”) is not in
excess of 95.00%. The original Loan-to-Value Ratio of each Mortgage Loan either
was not more than 95.00% or the excess over 80.00% is insured as to payment
defaults by a Primary Mortgage Insurance Policy issued by a primary mortgage
insurer acceptable to Fannie Mae or Freddie Mac;
     (xxvi) The Seller is either, and each Mortgage Loan was originated by, a
savings and loan association, savings bank, commercial bank, credit union,
insurance company or similar institution which is supervised and examined by a
federal or State authority, or by a mortgagee approved by the Secretary of
Housing and Urban Development pursuant to Section 203 and 211 of the National
Housing Act;
     (xxvii) The origination, collection and servicing practices with respect to
each Mortgage Note and Mortgage have been legal in all material respects. With
respect to escrow deposits and payments that the Seller collects, all such
payments are in the possession of, or under the control of, the Seller, and
there exist no deficiencies in connection therewith for which customary
arrangements for repayment thereof have not been made. No escrow deposits or
other charges or payments due under the Mortgage Note have been capitalized
under any Mortgage or the related Mortgage Note;
     (xxviii) No fraud or misrepresentation of a material fact with respect to
the origination of a Mortgage Loan has taken place on the part of the Seller;
     (xxix) No Mortgage Loan contains a provision whereby the related Mortgagor
can convert the related Mortgage Loan to a fixed rate instrument;
     (xxx) No Mortgage Loan is subject to the provisions of the Homeownership
and Equity Protection Act of 1994 (“HOEPA”) and no Mortgage Loan is “high cost”
as defined by any applicable federal, state or local predatory or abusive
lending law, and no mortgage loan is a “high cost” or “covered” mortgage loan,
as applicable (as such terms are defined in the then current Standard and Poor’s
LEVELS Glossary which is now Version 6.0, Appendix E);
     (xxxi)None of the proceeds of any Mortgage Loan were used to finance the
purchase of single premium credit insurance policies;

10



--------------------------------------------------------------------------------



 



     (xxxii) No Mortgage Loan contains prepayment penalties that extend beyond
five years after the date of origination;
     (xxxiii) Each Mortgage Loan would be a “qualified mortgage” within the
meaning of Section 860G(a)(3)(A) of the Code and Treasury Regulations
Section 1.860G-2(a)(1) if transferred to a REMIC on its startup date in exchange
for the regular or residual interests of the REMIC;
     (xxxiv) There were no adverse selection procedures used in selecting the
Mortgage Loan from among the residential mortgage loans which were available for
inclusion in the Mortgage Loans; and
     (xxxv) Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state and federal laws, including, but not
limited to, all applicable predatory or abusive lending laws.



11



--------------------------------------------------------------------------------



 



II.   With respect to Mortgage Loans purchased under the Mortgage Loan Flow
Purchase, Sale and Servicing Agreement, dated as of August 1, 2002, between RWT
Holdings and GreenPoint Mortgage Funding, Inc. (the “Seller”) (the
“GreenPoint-RWT Agreement”)

     With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the GreenPoint-RWT
Agreement.
     (i) The information set forth in the Mortgage Loan Schedule is true,
complete and correct in all material respects as of the Cut-Off Date;
     (ii) The information provided to the rating agencies, including the loan
level detail, is true and correct according to the rating agency requirements;
     (iii) The Mortgage creates a first lien on or a first priority ownership
interest in real property securing the related Mortgage Note, free and clear of
all adverse claims, liens and encumbrances having priority over the first lien
of the Mortgage subject only to (1) the lien of non-delinquent current real
property taxes and assessments not yet due and payable, (2) covenants,
conditions and restrictions, rights of way, easements and other matters of
public record as of the date of recording which are acceptable to mortgage
lending institutions generally and, with respect to any Mortgage Loan for which
an appraisal was made prior to the Cut-Off Date, either (A) which are referred
to or otherwise considered in the appraisal made for the originator of the
Mortgage Loan, or (B) which do not adversely affect the appraised value of the
Mortgaged Property as set forth in such appraisal, and (C) other matters to
which like properties are commonly subject which do not materially interfere
with the benefits of the security intended to be provided by the Mortgage or the
use, enjoyment, value or marketability of the related Mortgaged Property. If the
Mortgaged Property includes a leasehold estate, the lease is valid, in full
force and affect, and conforms to the Fannie Mae requirements for leasehold
estates. Any security agreement, chattel mortgage or equivalent document related
to and delivered in connection with the Mortgage Loan establishes and creates a
valid, subsisting and enforceable first lien and first priority security
interest on the property described therein;
     (iv) The Mortgage Loan has not been delinquent thirty (30) days or more at
any time during the twelve (12) month period prior to the Cut-off Date for such
Mortgage Loan. To RWT Holdings’ knowledge, there are no defaults under the terms
of the Mortgage Loan; and the Seller has not advanced funds, or induced,
solicited or knowingly received any advance of funds from a party other than the
owner of the Mortgaged Property subject to the Mortgage, directly or indirectly,
for the payment of any amount required by the Mortgage Loan;
     (v) To RWT Holdings’ knowledge, there are no delinquent taxes which are due
and payable, ground rents, assessments or other outstanding charges affecting
the related Mortgaged Property;
     (vi) The terms of the Mortgage Note of the related Mortgagor and the
Mortgage have not been impaired, waived, altered or modified in any respect,
except by written instruments which have been recorded to the extent any such
recordation is required by applicable law or is necessary to protect the
interests of the Purchaser, and which have been approved by the title insurer
and the primary mortgage insurer, as applicable, and copies of which written
instruments are included in the Mortgage File. No other instrument of waiver,
alteration or modification has been executed, and no Mortgagor has been
released, in whole or in part, from the terms thereof except in connection with
an assumption agreement, which assumption agreement is part of the Mortgage File
and the terms of which are reflected on the Mortgage Loan Schedule;
     (vii) The Mortgage Note and the Mortgage are not subject to any right of
rescission, set-off, counterclaim or defense, including the defense of usury,
nor will the operation of any of the terms of the

12



--------------------------------------------------------------------------------



 



Mortgage Note and the Mortgage, or the exercise of any right thereunder, render
the Mortgage Note or Mortgage unenforceable, in whole or in part, or subject to
any right of rescission, set-off, counterclaim or defense, including the defense
of usury, and, to RWT Holdings’ knowledge, no such right of rescission, set-off,
counterclaim or defense has been asserted with respect thereto;
     (viii) All buildings upon the Mortgaged Property are insured by a generally
acceptable insurer pursuant to standard hazard policies conforming to the
requirements of Fannie Mae and Freddie Mac. All such standard hazard policies
are in effect and on the date of origination contained a standard mortgagee
clause naming the Seller and its successors in interest as loss payee and such
clause is still in effect and, to RWT Holdings’ knowledge, all premiums due
thereon have been paid. If the Mortgaged Property is located in an area
identified by the Federal Emergency Management Agency as having special flood
hazards under the Flood Disaster Protection Act of 1973, as amended, such
Mortgaged Property is covered by flood insurance by a generally acceptable
insurer in an amount not less than the requirements of Fannie Mae and Freddie
Mac. The Mortgage obligates the Mortgagor thereunder to maintain all such
insurance at the Mortgagor’s cost and expense, and on the Mortgagor’s failure to
do so, authorizes the holder of the Mortgage to maintain such insurance at the
Mortgagor’s cost and expense and to seek reimbursement therefor from the
Mortgagor;
     (ix) Any and all requirements of any federal, state or local law including,
without limitation, usury, truth-in-lending, real estate settlement procedures,
consumer credit protection, equal credit opportunity or disclosure laws
applicable to the Mortgage Loan have been complied with in all material
respects;
     (x) The Mortgage has not been satisfied, canceled or subordinated, in whole
or in part, or rescinded, and the Mortgaged Property has not been released from
the lien of the Mortgage, in whole or in part nor has any instrument been
executed that would effect any such satisfaction, release, cancellation,
subordination or rescission;
     (xi) The Mortgage Note and the related Mortgage are original and genuine
and each is the legal, valid and binding obligation of the maker thereof,
enforceable in all respects in accordance with its terms subject to bankruptcy,
insolvency and other laws of general application affecting the rights of
creditors, and the Seller has taken all action necessary to transfer such rights
of enforceability to the Purchaser. All parties to the Mortgage Note and the
Mortgage had the legal capacity to enter into the Mortgage Loan and to execute
and deliver the Mortgage Note and the Mortgage. The Mortgage Note and the
Mortgage have been duly and properly executed by such parties. The proceeds of
the Mortgage Note have been fully disbursed and there is no requirement for
future advances thereunder, and any and all requirements as to completion of any
on-site or off-site improvements and as to disbursements of any escrow funds
therefor have been complied with;
     (xii) Immediately prior to the transfer and assignment to the Purchaser,
the Mortgage Note and the Mortgage were not subject to an assignment or pledge,
and the Seller had good and marketable title to and was the sole owner thereof
and had full right to transfer and sell the Mortgage Loan to the Purchaser free
and clear of any encumbrance, equity, lien, pledge, charge, claim or security
interest;
     (xiii) The Mortgage Loan is covered by an ALTA lender’s title insurance
policy or other generally acceptable form of policy of insurance, with all
necessary endorsements, issued by a title insurer qualified to do business in
the jurisdiction where the Mortgaged Property is located, insuring (subject to
the exceptions contained in clause (b) (1), (2) and (3) above) the Seller, its
successors and assigns, as to the first priority lien of the Mortgage in the
original principal amount of the Mortgage Loan. Such title insurance policy
affirmatively insures ingress and egress and against encroachments by or upon
the Mortgaged Property or any interest therein. The Seller is the sole insured
of such lender’s title insurance policy, such title insurance policy has been
duly and validly endorsed to the Purchaser or the assignment to the Purchaser of
the Seller’s interest therein does not require the consent of or notification to
the insurer and such lender’s title insurance policy is in full force and effect
and will be in full force and effect upon the consummation of the transactions
contemplated by the GreenPoint-RWT Agreement. To RWT Holdings’ knowledge, no
claims have been made under such lender’s title insurance policy, and no prior
holder of the related Mortgage has done, by act or omission,

13



--------------------------------------------------------------------------------



 



anything which would impair the coverage of such lender’s title insurance
policy;
     (xiv) There is no default, breach, violation or event of acceleration
existing under the Mortgage or the related Mortgage Note and, to RWT Holdings’
knowledge, no event which, with the passage of time or with notice and the
expiration of any grace or cure period, would constitute a default, breach,
violation or event permitting acceleration; and neither the Seller nor any prior
mortgagee has waived any default, breach, violation or event permitting
acceleration;
     (xv) To the best of RWT Holdings’ knowledge, there are no mechanics, or
similar liens or claims which have been filed for work, labor or material
affecting the related Mortgaged Property which are or may be liens prior to or
equal to the lien of the related Mortgage;
     (xvi) To RWT Holdings’ knowledge, all improvements subject to the Mortgage
lie wholly within the boundaries and building restriction lines of the Mortgaged
Property (and wholly within the project with respect to a condominium unit) and
no improvements on adjoining properties encroach upon the Mortgaged Property
except those which are insured against by the title insurance policy referred to
in clause (xiii) above and all improvements on the property comply with all
applicable zoning and subdivision laws and ordinances;
     (xvii) The Mortgage Loan was originated by the Seller or by an eligible
correspondent of the Seller. The Mortgage Loan complies in all material respects
with all the terms, conditions and requirements of the Seller’s underwriting
standards attached to the GreenPoint-RWT Agreement as Exhibit G. The Mortgage
Notes and Mortgages are on forms acceptable to Fannie Mae or Freddie Mac;
     (xviii) The Mortgage Loan contains the usual and enforceable provisions of
the originator at the time of origination for the acceleration of the payment of
the unpaid principal amount if the related Mortgaged Property is sold without
the prior consent of the mortgagee thereunder. The Mortgage Loan has an original
term to maturity of not more than 30 years, with interest payable in arrears on
the first day of each month. Except as otherwise set forth on the Mortgage Loan
Schedule, the Mortgage Loan does not contain terms or provisions which would
result in negative amortization nor contain “graduated payment” features;
     (xix) The Mortgaged Property at origination of the Mortgage Loan was and,
to RWT Holdings’ knowledge, currently is free of damage and waste and at
origination of the Mortgage Loan there was, and, to RWT Holdings’ knowledge,
there currently is, no proceeding pending for the total or partial condemnation
thereof;
     (xx) The related Mortgage contains enforceable provisions such as to render
the rights and remedies of the holder thereof adequate for the realization
against the Mortgaged Property of the benefits of the security provided thereby,
including, (1) in the case of a Mortgage designated as a deed of trust, by
trustee’s sale, and (2) otherwise by judicial foreclosure;
     (xxi) If the Mortgage constitutes a deed of trust, a trustee, duly
qualified if required under applicable law to act as such, has been properly
designated and currently so serves and is named in the Mortgage, and no fees or
expenses are or will become payable by the Purchaser to the trustee under the
deed of trust, except in connection with a trustees sale or attempted sale after
default by the Mortgagor;
     (xxii) If required by the applicable processing style, the Mortgage File
contains an appraisal of the related Mortgaged Property made and signed prior to
the final approval of the mortgage loan application by a qualified appraiser
satisfying the requirements of Title XI of The Financial Institutions Reform,
and Enforcement Act of 1989, as amended, and the regulations promulgated
thereunder, that is acceptable to Fannie Mae or Freddie Mac and approved by the
Seller. The appraisal, if applicable, is in a form generally acceptable to
Fannie Mae or Freddie Mac;
     (xxiii) All parties which have had any interest in the Mortgage, whether as
mortgagee, assignee,

14



--------------------------------------------------------------------------------



 



pledgee or otherwise, are (or, during the period in which they held and disposed
of such interest, were) (A) in substantial compliance with any and all
applicable licensing requirements of the laws of the state wherein the Mortgaged
Property is located, and (B) (1) organized under the laws of such state, or
(2) qualified to do business in such state, or (3) federal savings and loan
associations, national banks, a Federal Home Loan Bank or the Federal Reserve
Bank, or (4) not doing business in such state;
     (xxiv) To the best of RWT Holdings’ knowledge, there does not exist any
circumstances or conditions with respect to the Mortgage, the Mortgaged
Property, the Mortgagor or the Mortgagor’s credit standing that could reasonably
be expected to cause private institutional investors to regard the Mortgage Loan
as an unacceptable investment, to cause the Mortgage Loan to become delinquent,
or to materially adversely affect the value or marketability of the Mortgage
Loan;
     (xxv) Each of the Mortgaged Properties consists of a single parcel of real
property with a detached single-family residence erected thereon, or a two- to
four-family dwelling, or a townhouse, or an individual condominium unit in a
condominium project or an individual unit in a planned unit development. Any
condominium unit or planned unit development either conforms with applicable
Fannie Mae or Freddie Mac requirements regarding such dwellings or is covered by
a waiver confirming that such condominium unit or planned unit development is
acceptable to Fannie Mae or Freddie Mac or is otherwise “warrantable” with
respect thereto. No such residence is a mobile home or manufactured dwelling;
     (xxvi) The ratio of the original outstanding principal amount of the
Mortgage Loan to the lesser of the appraised value (or stated value if an
appraisal was not a requirement of the applicable processing style) of the
Mortgaged Property at origination or the purchase price of the Mortgaged
Property securing each Mortgage Loan (the “Loan-to-Value Ratio”) is not in
excess of 95.00%. The original Loan-to-Value Ratio of each Mortgage Loan either
was not more than 95.00% or the excess over 80.00% is insured as to payment
defaults by a Primary Mortgage Insurance Policy issued by a primary mortgage
insurer acceptable to Fannie Mae or Freddie Mac;
     (xxvii) The Seller is either, and each Mortgage Loan was originated by, a
savings and loan association, savings bank, commercial bank, credit union,
insurance company or similar institution which is supervised and examined by a
federal or State authority, or by a mortgagee approved by the Secretary of
Housing and Urban Development pursuant to Section 203 and 211 of the National
Housing Act;
     (xxviii) The origination, collection and servicing practices with respect
to each Mortgage Note and Mortgage have been legal in all material respects.
With respect to escrow deposits and payments that the Seller collects, all such
payments are in the possession of, or under the control of, the Seller, and
there exist no deficiencies in connection therewith for which customary
arrangements for repayment thereof have not been made. No escrow deposits or
other charges or payments due under the Mortgage Note have been capitalized
under any Mortgage or the related Mortgage Note;
     (xxvi) No fraud or misrepresentation of a material fact with respect to the
origination of a Mortgage Loan has taken place on the part of the Seller;
     (xxvii) No Mortgage Loan contains a provision whereby the related Mortgagor
can convert the related Mortgage Loan to a fixed rate instrument;
     (xxxi) No Mortgage Loan was originated on or after October 1, 2002 and
prior to March 7, 2003, which is secured by property located in the State of
Georgia. No Mortgage Loan was originated on or after March 7, 2003 which is a
“high cost home loan” as defined under the Georgia Fair Lending Act;
     (xxxii) Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state, and federal laws, including, but not
limited to, all applicable predatory and abusive lending laws;

15



--------------------------------------------------------------------------------



 



     (xxxiii) No Mortgage Loan is covered by the Home Ownership and Equity
Protection Act of 1994 and none of the mortgage loans are High Cost as defined
by the applicable predatory and abusive lending laws and no mortgage loan is a
“high cost” or “covered” mortgage loan, as applicable (as such terms are defined
in the then current Standard and Poor’s LEVELS Glossary which is now Version
6.0, Appendix E);
     (xxxiv) No Mortgage Loan which is secured by property located in the State
of New Jersey is a “High-Cost Home Loan” as defined in the New Jersey Home
Ownership Act, which became effective November 27, 2003;
     (xxxv) No Mortgage Loan which is secured by property located in the State
of New Mexico is a “High-Cost Home Loan” as defined in the New Mexico Home Loan
Protection Act, which became effective January 1, 2004;
     (xxxvi) No Mortgage Loan which is secured by property located in the State
of Kentucky is a “High-Cost Home Loan” as defined in the Kentucky House Bill
287, which became effective June 24, 2003;
     (xxxvii) None of the proceeds of any Mortgage Loan were used to finance the
purchase of single premium credit insurance policies;
     (xxxviii) No Mortgage Loan contains prepayment penalties that extend beyond
five years after the date of origination;
     (xxxix) Each Mortgage Loan would be a “qualified mortgage” within the
meaning of Section 860G(a)(3)(A) of the Code and Treasury Regulations
Section 1.860G-2(a)(1) if transferred to a REMIC on its startup date in exchange
for the regular or residual interests of the REMIC; and
     (xl) There were no adverse selection procedures used in selecting the
Mortgage Loan from among the residential mortgage loans which were available for
inclusion in the Mortgage Loans.



16



--------------------------------------------------------------------------------



 



III.   Mortgage Loans Purchased under the Mortgage Loan Flow Purchase , Sale and
Servicing Agreement dated as of January 1, 2006 between RWT Holdings, Inc. (“RWT
Holdings”) and GreenPoint Mortgage Funding, Inc. (the “Seller/Servicer”) (the
“GreenPoint-RWT Agreement”).

     With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the GreenPoint-RWT
Agreement.
     (i) The information set forth in the Mortgage Loan Schedule is true,
complete and correct in all material respects as of the Cut-Off Date and the
information provided to the rating agencies, including the loan level detail, is
true and correct according to the rating agency requirements;
     (ii) The Mortgage creates a first lien on or a first priority ownership
interest in real property securing the related Mortgage Note, free and clear of
all adverse claims, liens and encumbrances having priority over the first lien
of the Mortgage subject only to (1) the lien of nondelinquent current real
property taxes and assessments not yet due and payable, (2) covenants,
conditions and restrictions, rights of way, easements and other matters of
public record as of the date of recording which are acceptable to mortgage
lending institutions generally and, with respect to any Mortgage Loan for which
an appraisal was made prior to the Cut-Off Date, either (A) which are referred
to or otherwise considered in the appraisal made for the originator of the
Mortgage Loan, or (B) which do not adversely affect the appraised value of the
Mortgaged Property as set forth in such appraisal, and (C) other matters to
which like properties are commonly subject which do not materially interfere
with the benefits of the security intended to be provided by the Mortgage or the
use, enjoyment, value or marketability of the related Mortgaged Property. If the
Mortgaged Property includes a leasehold estate, the lease is valid, in full
force and affect, and conforms to the Fannie Mae requirements for leasehold
estates. Any security agreement, chattel mortgage or equivalent document related
to and delivered in connection with the Mortgage Loan establishes and creates a
valid, subsisting and enforceable first lien and first priority security
interest on the property described therein;
     (iii) The Mortgage Loan has not been delinquent thirty (30) days or more at
any time during the twelve (12) month period prior to the Cut-off Date for such
Mortgage Loan. There are no defaults under the terms of the Mortgage Loan; and
the Seller has not advanced funds, or induced, solicited or knowingly received
any advance of funds from a party other than the owner of the Mortgaged Property
subject to the Mortgage, directly or indirectly, for the payment of any amount
required by the Mortgage Loan;
     (iv) There are no delinquent taxes which are due and payable, ground rents,
assessments or other outstanding charges affecting the related Mortgaged
Property;
(v) The terms of the Mortgage Note of the related Mortgagor and the Mortgage
have not been impaired, waived, altered or modified in any respect, except by
written instruments which have been recorded to the extent any such recordation
is required by applicable law or is necessary to protect the interests of the
Purchaser, and which have been approved by the title insurer and the primary
mortgage insurer, as applicable, and copies of which written instruments are
included in the Mortgage File. No other instrument of waiver, alteration or
modification has been executed, and no Mortgagor has been released, in whole or
in part, from the terms thereof except in connection with an assumption
agreement, which assumption agreement is part of the Mortgage File and the terms
of which are reflected on the Mortgage Loan Schedule;
     (vi) The Mortgage Note and the Mortgage are not subject to any right of
rescission, setoff, counterclaim or defense, including the defense of usury, nor
will the operation of any of the terms of the Mortgage Note and the Mortgage, or
the exercise of any right thereunder, render the Mortgage Note or Mortgage
unenforceable, in whole or in part, or subject to any right of rescission,
set-off, counterclaim or

17



--------------------------------------------------------------------------------



 



defense, including the defense of usury, and no such right of rescission,
set-off, counterclaim or defense has been asserted with respect thereto;
     (vii) All buildings upon the Mortgaged Property are insured by a generally
acceptable insurer pursuant to standard hazard policies conforming to the
requirements of Fannie Mae and Freddie Mac. All such standard hazard policies
are in effect and on the date of origination contained a standard mortgagee
clause naming the Seller and its successors in interest as loss payee and such
clause is still in effect and all premiums due thereon have been paid. If the
Mortgaged Property is located in an area identified by the Federal Emergency
Management Agency as having special flood hazards under the Flood Disaster
Protection Act of 1973, as amended, such Mortgaged Property is covered by flood
insurance by a generally acceptable insurer in an amount not less than the
requirements of Fannie Mae and Freddie Mac. The Mortgage obligates the Mortgagor
thereunder to maintain all such insurance at the Mortgagor’s cost and expense,
and on the Mortgagor’s failure to do so, authorizes the holder of the Mortgage
to maintain such insurance at the Mortgagor’s cost and expense and to seek
reimbursement therefor from the Mortgagor;
     (viii) Any and all requirements of any federal, state or local law
including, without limitation, usury, truth-in-lending, real estate settlement
procedures, consumer credit protection, equal credit opportunity or disclosure
laws applicable to the Mortgage Loan have been complied with in all material
respects;
     (ix) The Mortgage has not been satisfied, canceled or subordinated, in
whole or in part, or rescinded, and the Mortgaged Property has not been released
from the lien of the Mortgage, in whole or in part nor has any instrument been
executed that would effect any such satisfaction, release, cancellation,
subordination or rescission;
     (x) The Mortgage Note and the related Mortgage are original and genuine and
each is the legal, valid and binding obligation of the maker thereof,
enforceable in all respects in accordance with its terms subject to bankruptcy,
insolvency and other laws of general application affecting the rights of
creditors, and the Seller has taken all action necessary to transfer such rights
of enforceability to the Purchaser. All parties to the Mortgage Note and the
Mortgage had the legal capacity to enter into the Mortgage Loan and to execute
and deliver the Mortgage Note and the Mortgage. The Mortgage Note and the
Mortgage have been duly and properly executed by such parties. The proceeds of
the Mortgage Note have been fully disbursed and there is no requirement for
future advances thereunder, and any and all requirements as to completion of any
on-site or offsite improvements and as to disbursements of any escrow funds
therefor have been complied with;
     (xi) Immediately prior to the transfer and assignment to the Purchaser, the
Mortgage Note and the Mortgage were not subject to an assignment or pledge, and
the Seller had good and marketable title to and was the sole owner thereof and
had full right to transfer and sell the Mortgage Loan to the Purchaser free and
clear of any encumbrance, equity, lien, pledge, charge, claim or security
interest;
     (xii) The Mortgage Loan is covered by an ALTA lender’s title insurance
policy or other generally acceptable form of policy of insurance, with all
necessary endorsements, issued by a title insurer qualified to do business in
the jurisdiction where the Mortgaged Property is located, insuring (subject to
the exceptions contained in clause (b) (1), (2) and (3) above) the Seller, its
successors and assigns, as to the first priority lien of the Mortgage in the
original principal amount of the Mortgage Loan. Such title insurance policy
affirmatively insures ingress and egress and against encroachments by or upon
the Mortgaged Property or any interest therein. The Seller is the sole insured
of such lender’s title insurance policy, such title insurance policy has been
duly and validly endorsed to the Purchaser or the assignment to the Purchaser of
the Seller’s interest therein does not require the consent of or notification to
the insurer and such lender’s title insurance policy is in full force and effect
and will be in full force and effect upon the consummation of the transactions
contemplated by the GreenPoint-RWT Agreement. No claims have been made under
such lender’s title insurance policy, and no prior holder of the related
Mortgage has done, by act or omission, anything which would impair the coverage
of such lender’s title insurance policy;

18



--------------------------------------------------------------------------------



 



     (xiii) There is no default, breach, violation or event of acceleration
existing under the Mortgage or the related Mortgage Note and, to the Seller’s
knowledge, no event which, with the passage of time or with notice and the
expiration of any grace or cure period, would constitute a default, breach,
violation or event permitting acceleration; and neither the Seller nor any prior
mortgagee has waived any default, breach, violation or event permitting
acceleration;
     (xiv) To the best of the Seller’s knowledge, there are no mechanics, or
similar liens or claims which have been filed for work, labor or material
affecting the related Mortgaged Property which are or may be liens prior to or
equal to the lien of the related Mortgage;
     (xv) All improvements subject to the Mortgage lie wholly within the
boundaries and building restriction lines of the Mortgaged Property (and wholly
within the project with respect to a condominium unit) and no improvements on
adjoining properties encroach upon the Mortgaged Property except those which are
insured against by the title insurance policy referred to in clause (xii) above
and all improvements on the property comply with all applicable zoning and
subdivision laws and ordinances;
     (xvi) The Mortgage Loan was originated by the Seller or by an eligible
correspondent of the Seller. The Mortgage Loan complies in all material respects
with all the terms, conditions and requirements of the Seller’s underwriting
standards attached here as Exhibit G. The Mortgage Notes and Mortgages are on
forms acceptable to Fannie Mae or Freddie Mac;
     (xvii) The Mortgage Loan contains the usual and enforceable provisions of
the originator at the time of origination for the acceleration of the payment of
the unpaid principal amount if the related Mortgaged Property is sold without
the prior consent of the mortgagee thereunder. The Mortgage Loan has an original
term to maturity of not more than 40 years, with interest payable in arrears on
the first day of each month. Except as otherwise set forth on the Mortgage Loan
Schedule, the Mortgage Loan does not contain terms or provisions which would
result in negative amortization nor contain “graduated payment” features;
     (xviii) The Mortgaged Property at origination of the Mortgage Loan was and,
to the Seller’s knowledge, currently is free of damage and waste and at
origination of the Mortgage Loan there was, and, to the Seller’s knowledge,
there currently is, no proceeding pending for the total or partial condemnation
thereof;
     (xix) The related Mortgage contains enforceable provisions such as to
render the rights and remedies of the holder thereof adequate for the
realization against the Mortgaged Property of the benefits of the security
provided thereby, including, (1) in the case of a Mortgage designated as a deed
of trust, by trustee’s sale, and (2) otherwise by judicial foreclosure;
     (xx) If the Mortgage constitutes a deed of trust, a trustee, duly qualified
if required under applicable law to act as such, has been properly designated
and currently so serves and is named in the Mortgage, and no fees or expenses
are or will become payable by the Purchaser to the trustee under the deed of
trust, except in connection with a trustees sale or attempted sale after default
by the Mortgagor;
     (xxi) If required by the applicable processing style, the Mortgage File
contains an appraisal of the related Mortgaged Property made and signed prior to
the final approval of the mortgage loan application by a qualified appraiser
satisfying the requirements of Title XI of The Financial Institutions Reform,
and Enforcement Act of 1989, as amended, and the regulations promulgated
thereunder, that is acceptable to Fannie Mae or Freddie Mac and approved by the
Seller. The appraisal, if applicable, is in a form generally acceptable to
Fannie Mae or Freddie Mac;
     (xxii) All parties which have had any interest in the Mortgage, whether as
mortgagee, assignee, pledgee or otherwise, are (or, during the period in which
they held and disposed of such interest, were) (A) in substantial compliance
with any and all applicable licensing requirements of the laws of the state
wherein the

19



--------------------------------------------------------------------------------



 



Mortgaged Property is located, and (B) (1) organized under the laws of such
state, or (2) qualified to do business in such state, or (3) federal savings and
loan associations, national banks, a Federal Home Loan Bank or the Federal
Reserve Bank, or (4) not doing business in such state;
     (xxiii) To the best of the Seller’s knowledge, there does not exist any
circumstances or conditions with respect to the Mortgage, the Mortgaged
Property, the Mortgagor or the Mortgagor’s credit standing that could reasonably
be expected to cause private institutional investors to regard the Mortgage Loan
as an unacceptable investment, to cause the Mortgage Loan to become delinquent,
or to materially adversely affect the value or marketability of the Mortgage
Loan;
     (xxiv) Each of the Mortgaged Properties consists of a single parcel of real
property with a detached single-family residence erected thereon, or a two- to
four-family dwelling, or a townhouse, or an individual condominium unit in a
condominium project or an individual unit in a planned unit development. Any
condominium unit or planned unit development either conforms with applicable
Fannie Mae or Freddie Mac requirements regarding such dwellings or is covered by
a waiver confirming that such condominium unit or planned unit development is
acceptable to Fannie Mae or Freddie Mac or is otherwise “warrantable” with
respect thereto. No such residence is a mobile home or manufactured dwelling;
     (xxv) The ratio of the original outstanding principal amount of the
Mortgage Loan to the lesser of the appraised value (or stated value if an
appraisal was not a requirement of the applicable processing style) of the
Mortgaged Property at origination or the purchase price of the Mortgaged
Property securing each Mortgage Loan (the “Loan-to-Value Ratio”) is not in
excess of 95.00%. The original Loan-to-Value Ratio of each Mortgage Loan either
was not more than 95.00% or the excess over 80.00% is insured as to payment
defaults by a Primary Mortgage Insurance Policy issued by a primary mortgage
insurer acceptable to Fannie Mae or Freddie Mac;
     (xxvi) The Seller is either, and each Mortgage Loan was originated by, a
savings and loan association, savings bank, commercial bank, credit union,
insurance company or similar institution which is supervised and examined by a
federal or State authority, or by a mortgagee approved by the Secretary of
Housing and Urban Development pursuant to Section 203 and 211 of the National
Housing Act;
     (xxvii) The origination, collection and servicing practices with respect to
each Mortgage Note and Mortgage have been legal in all material respects. With
respect to escrow deposits and payments that the Seller collects, all such
payments are in the possession of, or under the control of, the Seller, and
there exist no deficiencies in connection therewith for which customary
arrangements for repayment thereof have not been made. No escrow deposits or
other charges or payments due under the Mortgage Note have been capitalized
under any Mortgage or the related Mortgage Note;
     (xxviii) No fraud or misrepresentation of a material fact with respect to
the origination of a Mortgage Loan has taken place on the part of the Seller;
     (xxix) No Mortgage Loan contains a provision whereby the related Mortgagor
can convert the related Mortgage Loan to a fixed rate instrument;
     (xxx) No Mortgage Loan was originated on or after October 1, 2002 and prior
to March 7, 2003, which is secured by property located in the State of Georgia.
No Mortgage Loan was originated on or after March 7, 2003 which is a “high cost
home loan” as defined under the Georgia Fair Lending Act, which became effective
October 1, 2002;
     (xxxi) Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state, and federal laws, including, but not
limited to, all applicable predatory and abusive lending laws;

20



--------------------------------------------------------------------------------



 



     (xxxii) None of the mortgage loans are High Cost as defined by the
applicable local, state and federal predatory and abusive lending laws and no
mortgage loan is a “high cost” or “covered” mortgage loan, as applicable (as
such terms are defined in the then current Standard and Poor’s LEVELS Glossary
which is now Version 6.0, Appendix E);
     (xxxiii) No Mortgage Loan which is secured by property located in the State
of New Jersey is a “High-Cost Home Loan” as defined in the New Jersey Home
Ownership Act, which became effective November 27, 2003;
     (xxxiv) No Mortgage Loan which is secured by property located in the State
of New Mexico is a “High-Cost Home Loan” as defined in the New Mexico Home Loan
Protection Act, which became effective January 1, 2004;
     (xxxv) No Mortgage Loan which is secured by property located in the State
of Kentucky is a “High-Cost Home Loan” as defined in the Kentucky House Bill
287, which became effective June 24, 2003;
     (xxxvi) No Mortgage Loan which is secured by property located in the
Commonwealth of Massachusetts is a “High Cost Home Mortgage Loan” as defined in
the Massachusetts Predatory Home Loan Practices Act (Mass. Ann. Laws ch. 183C)
which became effective November 7, 2004;
     (xxxvii) No Mortgage Loan that is secured by property located in the State
of Illinois is a “High-Risk Home Loan” as defined in the Illinois High Risk Home
Loan Act effective January 1, 2004 (815 Ill. Comp. Stat. 137/1 et seq.); and
none of the Mortgage Loans that are secured by property located in the State of
Illinois are in violation of the provisions of the Illinois Interest Act (815
Ill. Comp. Stat. 205/1 et. seq.);
     (xxxviii) No Mortgage Loan that is secured by property located in the State
of Indiana is a “High Cost Home Loan” as defined in Indiana’s Home Loan
Practices Act (I.C. 24-9), which became effective January 1, 2005;
     (xxxix) None of the proceeds of any Mortgage Loan were used to finance the
purchase of single premium credit insurance policies;
     (xl) No Mortgage Loan contains prepayment penalties that extend beyond five
years after the date of origination;
     (xli) Each Mortgage Loan would be a “qualified mortgage” within the meaning
of Section 860G(a)(3)(A) of the Code and Treasury Regulations
Section 1.860G-2(a)(1) if transferred to a REMIC on its startup date in exchange
for the regular or residual interests of the REMIC; and
     (xlii) There were no adverse selection procedures used in selecting the
Mortgage Loan from among the residential mortgage loans which were available for
inclusion in the Mortgage Loans.

21



--------------------------------------------------------------------------------



 



IV.   With respect to Mortgage Loans purchased under the Seller’s Purchase,
Warranties and Interim Servicing Agreement, dated as of January 1, 2004, between
GreenPoint Mortgage Funding, Inc. (“GreenPoint”) and GMAC Mortgage Corporation
(“GMAC”) and assigned to RWT by GMAC under the Assignment, Assumption and
Recognition Agreement(s), dated as of the dates of the Purchase Price and Terms
Letter(s), among GMAC, GreenPoint and RWT (together, the “GMAC-RWT Agreement”)

     With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the GMAC-RWT
Agreement.
          (a) The information set forth in the related Mortgage Loan Schedule,
including any diskette or other related data tapes sent to the Purchaser, is
complete, true and correct in all material respects and the information provided
to the rating agencies, including the loan level detail, is true and correct
according to the rating agency requirements;
          (b) The Mortgage creates a first lien or a first priority ownership
interest in an estate in fee simple in real property securing the related
Mortgage Note;
          (c) All payments due on or prior to the related Closing Date for such
Mortgage Loan have been made as of the related Closing Date, the Mortgage Loan
is not delinquent in payment more than 30 days and has not been dishonored;
there are no material defaults under the terms of the Mortgage Loan; RWT
Holdings has not advanced funds, or induced, solicited or knowingly received any
advance of funds from a party other than the owner of the Mortgaged Property
subject to the Mortgage, directly or indirectly, for the payment of any amount
required by the Mortgage Loan; no payment with respect to each Mortgage Loan has
been delinquent during the preceding twelve-month period;
          (d) All taxes, governmental assessments, insurance premiums, water,
sewer and municipal charges, leasehold payments or ground rents which previously
became due and owing have been paid, or escrow funds have been established in an
amount sufficient to pay for every such escrowed item which remains unpaid and
which has been assessed but is not yet due and payable;
          (e) The terms of the Mortgage Note and the Mortgage have not been
impaired, waived, altered or modified in any respect, except by written
instruments which have been recorded to the extent any such recordation is
required by law. No instrument of waiver, alteration or modification has been
executed, and no Mortgagor has been released, in whole or in part, from the
terms thereof except in connection with an assumption agreement and which
assumption agreement is part of the Mortgage File and the terms of which are
reflected in the related Mortgage Loan Schedule; the substance of any such
waiver, alteration or modification has been approved by the issuer of any
related Primary Mortgage Insurance Policy and title insurance policy, to the
extent required by the related policies;
          (f) The Mortgage Note and the Mortgage are not subject to any right of
rescission, set-off, counterclaim or defense, including, without limitation, the
defense of usury, nor will the operation of any of the terms of the Mortgage
Note or the Mortgage, or the exercise of any right thereunder, render the
Mortgage Note or Mortgage unenforceable, in whole or in part, or subject to any
right of rescission, set-off, counterclaim or defense, including the defense of
usury, and no such right of rescission, set-off, counterclaim

22



--------------------------------------------------------------------------------



 




or defense has been asserted with respect thereto; and the Mortgagor was not a
debtor in any state or federal bankruptcy or insolvency proceeding at the time
the Mortgage Loan was originated;
          (g) All buildings or other customarily insured improvements upon the
Mortgaged Property are insured by an insurer acceptable under the Fannie Mae
Guides, against loss by fire, hazards of extended coverage and such other
hazards as are provided for in the Fannie Mae Guides or by the Freddie Mac
Guides, in an amount representing coverage not less than the lesser of (i) the
maximum insurable value of the improvements securing such Mortgage Loans, and
(ii) the greater of (a) the outstanding principal balance of the Mortgage Loan,
and (b) an amount such that the proceeds thereof shall be sufficient to prevent
the Mortgagor and/or the mortgagee from becoming a co-insurer. All such standard
hazard policies are in full force and effect and on the date of origination
contained a standard mortgagee clause naming RWT Holdings and its successors in
interest and assigns as loss payee and such clause is still in effect and all
premiums due thereon have been paid. If required by the Flood Disaster
Protection Act of 1973, as amended, the Mortgage Loan is covered by a flood
insurance policy meeting the requirements of the current guidelines of the
Federal Insurance Administration which policy conforms to Fannie Mae and Freddie
Mac requirements, in an amount not less than the amount required by the Flood
Disaster Protection Act of 1973, as amended. Such policy was issued by an
insurer acceptable under Fannie Mae or Freddie Mac guidelines. The Mortgage
obligates the Mortgagor thereunder to maintain all such insurance at the
Mortgagor’s cost and expense, and upon the Mortgagor’s failure to do so,
authorizes the holder of the Mortgage to maintain such insurance at the
Mortgagor’s cost and expense and to seek reimbursement therefor from the
Mortgagor;
          (h) Any and all requirements of any federal, state or local law
including, without limitation, usury, truth-in-lending, real estate settlement
procedures, consumer credit protection, equal credit opportunity, fair housing,
or disclosure laws applicable to the Mortgage Loan have been complied with in
all material respects;
          (i) The Mortgage has not been satisfied, canceled or subordinated, in
whole or in part, or rescinded, and the Mortgaged Property has not been released
from the lien of the Mortgage, in whole or in part nor has any instrument been
executed that would effect any such release, cancellation, subordination or
rescission. RWT Holdings has not waived the performance by the Mortgagor of any
action, if the Mortgagor’s failure to perform such action would cause the
Mortgage Loan to be in default, nor has RWT Holdings waived any default
resulting from any action or inaction by the Mortgagor;
          (j) The related Mortgage is a valid, subsisting, enforceable and
perfected first lien on the Mortgaged Property including all buildings on the
Mortgaged Property and all installations and mechanical, electrical, plumbing,
heating and air conditioning systems affixed to such buildings, and all
additions, alterations and replacements made at any time with respect to the
foregoing securing the Mortgage Note’s original principal balance. The Mortgage
and the Mortgage Note do not contain any evidence of any security interest or
other interest or right thereto. Such lien is free and clear of all adverse
claims, liens and encumbrances having priority over the first lien of the
Mortgage subject only to (1) the lien of non-delinquent current real property
taxes and assessments not yet due and payable, (2) covenants, conditions and
restrictions, rights of way, easements and other matters of the public record as
of the date of recording which are acceptable to mortgage lending institutions
generally and either (A) which are referred to or otherwise considered in the
appraisal made for the originator of the Mortgage Loan, or (B) which do not
adversely affect the appraised value of the Mortgaged Property as set forth in
such appraisal, and (3) other matters to which like properties are commonly
subject which do not materially interfere with the benefits of the security
intended to be provided by the Mortgage or the use, enjoyment, value or
marketability of the related Mortgaged Property. Any security agreement, chattel
mortgage or equivalent document related to and delivered in connection with the
Mortgage Loan establishes and creates (1) a valid, subsisting,

23



--------------------------------------------------------------------------------



 



enforceable and perfected first lien and first priority security interest and on
the property described therein, and RWT Holdings has the full right to sell and
assign the same to the Purchaser;
          (k) The Mortgage Note and the related Mortgage are original and
genuine and each is the legal, valid and binding obligation of the maker
thereof, enforceable in all respects in accordance with its terms subject to
bankruptcy, insolvency, moratorium, reorganization and other laws of general
application affecting the rights of creditors and by general equitable
principles and RWT Holdings has taken all action necessary to transfer such
rights of enforceability to the Purchaser. All parties to the Mortgage Note and
the Mortgage had the legal capacity to enter into the Mortgage Loan and to
execute and deliver the Mortgage Note and the Mortgage. The Mortgage Note and
the Mortgage have been duly and properly executed by such parties. No fraud,
error, omission, misrepresentation, negligence or similar occurrence with
respect to a Mortgage Loan has taken place on the part of GreenPoint or the
Mortgagor, or, on the part of any other party involved in the origination of the
Mortgage Loan. The proceeds of the Mortgage Loan have been fully disbursed and
there is no requirement for future advances thereunder, and any and all
requirements as to completion of any on-site or off-site improvements and as to
disbursements of any escrow funds therefor have been complied with. All costs,
fees and expenses incurred in making or closing the Mortgage Loan and the
recording of the Mortgage were paid or are in the process of being paid, and the
Mortgagor is not entitled to any refund of any amounts paid or due under the
Mortgage Note or Mortgage;
          (l) RWT Holdings is the sole owner of record and holder of the
Mortgage Loan and the indebtedness evidenced by the Mortgage Note, and upon
recordation the Purchaser or its designee will be the owner of record of the
Mortgage and the indebtedness evidenced by the Mortgage Note, and upon the sale
of the Mortgage Loan to the Purchaser, GreenPoint will retain the Servicing File
in trust for the Purchaser only for the purpose of interim servicing and
supervising the interim servicing of the Mortgage Loan. Immediately prior to the
transfer and assignment to the Purchaser on the related Closing Date, the
Mortgage Loan, including the Mortgage Note and the Mortgage, were not subject to
an assignment or pledge, and RWT Holdings had good and marketable title to and
was the sole owner thereof and had full right to transfer and sell the Mortgage
Loan to the Purchaser free and clear of any encumbrance, equity, lien, pledge,
charge, claim or security interest and has the full right and authority subject
to no interest or participation of, or agreement with, any other party, to sell
and assign the Mortgage Loan pursuant to the GMAC-RWT Agreement and following
the sale of the Mortgage Loan, the Purchaser will own such Mortgage Loan free
and clear of any encumbrance, equity, participation interest, lien, pledge,
charge, claim or security interest. RWT Holdings intends to relinquish all
rights to possess, control and monitor the Mortgage Loan, except for the
purposes of servicing the Mortgage Loan as set forth in the GMAC-RWT Agreement.
Either the Mortgagor is a natural person or the Mortgagor is an inter-vivos
trust acceptable to Fannie Mae;
          (m) Each Mortgage Loan is covered by an ALTA lender’s title insurance
policy or other generally acceptable form of policy or insurance acceptable to
Fannie Mae or Freddie Mac, issued by a title insurer acceptable to Fannie Mae or
Freddie Mac and qualified to do business in the jurisdiction where the Mortgaged
Property is located, insuring (subject to the exceptions contained in (j)(1),
(2) and (3) above) RWT Holdings, its successors and assigns, as to the first
priority lien of the Mortgage in the original principal amount of the Mortgage
Loan. Additionally, such policy affirmatively insures ingress and egress to and
from the Mortgaged Property. Where required by applicable state law or
regulation, the Mortgagor has been given the opportunity to choose the carrier
of the required mortgage title insurance. RWT Holdings, its successors and
assigns, are the sole insureds of such lender’s title insurance policy, such
title insurance policy has been duly and validly endorsed to the Purchaser or
the assignment to the Purchaser of RWT Holdings’ interest therein does not
require the consent of or notification to the insurer and such lender’s title
insurance policy is in full force and effect and will be in full force and
effect upon the consummation of the transactions contemplated by the GMAC-RWT
Agreement and the related Purchase Price and Terms Letter. No claims have been
made under such lender’s title insurance policy, and neither RWT Holdings nor
any

24



--------------------------------------------------------------------------------



 



prior holder of the related Mortgage, has done, by act or omission, anything
which would impair the coverage of such lender’s title insurance policy;
          (n) There is no default, breach, violation or event of acceleration
existing under the Mortgage or the related Mortgage Note and no event which,
with the passage of time or with notice and the expiration of any grace or cure
period, would constitute a default, breach, violation or event permitting
acceleration; and neither RWT Holdings nor any prior mortgagee has waived any
default, breach, violation or event permitting acceleration;
          (o) As of the related Closing Date, there are no mechanics’ or similar
liens or claims which have been filed for work, labor or material (and no rights
are outstanding that under law could give rise to such liens) affecting the
related Mortgaged Property which are or may be liens prior to or equal to the
lien of the related Mortgage;
          (p) All improvements subject to the Mortgage which were considered in
determining the Appraised Value of the Mortgaged Property lie wholly within the
boundaries and building restriction lines of the Mortgaged Property (and wholly
within the project with respect to a condominium unit) and no improvements on
adjoining properties encroach upon the Mortgaged Property except those which are
insured against by the title insurance policy referred to in clause (m) above
and all improvements on the property comply with all applicable zoning and
subdivision laws and ordinances;
          (q) The Mortgage Loan was originated by or for GreenPoint. The
Mortgage Loan complies with all the terms, conditions and requirements of the
GreenPoint’s Underwriting Standards in effect at the time of origination of such
Mortgage Loan. The Mortgage Notes and Mortgages (exclusive of any riders) are on
forms generally acceptable to Fannie Mae or Freddie Mac. GreenPoint is currently
selling loans to Fannie Mae and/or Freddie Mac which are the same document forms
as the Mortgage Notes and Mortgages (inclusive of any riders). The Mortgage Loan
bears interest at the Mortgage Interest Rate set forth in the related Mortgage
Loan Schedule, and Monthly Payments under the Mortgage Note are due and payable
on the first day of each month. The Mortgage contains the usual and enforceable
provisions of the originator at the time of origination for the acceleration of
the payment of the unpaid principal amount of the Mortgage Loan if the related
Mortgaged Property is sold without the prior consent of the mortgagee
thereunder;
          (r) As of the related Closing Date, the Mortgaged Property is not
subject to any material damage by waste, fire, earthquake, windstorm, flood or
other casualty. At origination of the Mortgage Loan there was, and there
currently is, no proceeding pending for the total or partial condemnation of the
Mortgaged Property. There have not been any condemnation proceedings with
respect to the Mortgaged Property and there are no such proceedings scheduled to
commence at a future date;
          (s) The related Mortgage contains customary and enforceable provisions
such as to render the rights and remedies of the holder thereof adequate for the
realization against the Mortgaged Property of the benefits of the security
provided thereby. There is no homestead or other exemption available to the
Mortgagor which would interfere with the right to sell the Mortgaged Property at
a trustee’s sale or the right to foreclose the Mortgage;
          (t) If the Mortgage constitutes a deed of trust, a trustee, authorized
and duly qualified if required under applicable law to act as such, has been
properly designated and currently so serves and is

25



--------------------------------------------------------------------------------



 



named in the Mortgage, and no fees or expenses are or will become payable by the
Purchaser to the trustee under the deed of trust, except in connection with a
trustee’s sale or attempted sale after default by the Mortgagor;
          (u) The Mortgage File contains an appraisal of the related Mortgaged
Property signed prior to the final approval of the mortgage loan application by
a Qualified Appraiser, who had no interest, direct or indirect, in the Mortgaged
Property or in any loan made on the security thereof, and whose compensation is
not affected by the approval or disapproval of the Mortgage Loan, and the
appraisal and appraiser both satisfy the requirements of Fannie Mae or Freddie
Mac and Title XI of FIRREA and the regulations promulgated thereunder, all as in
effect on the date the Mortgage Loan was originated. The appraisal is in a form
acceptable to Fannie Mae or Freddie Mac;
          (v) All parties which have had any interest in the Mortgage, whether
as mortgagee, assignee, pledgee or otherwise, are (or, during the period in
which they held and disposed of such interest, were) (A) in compliance with any
and all applicable licensing requirements of the laws of the state wherein the
Mortgaged Property is located, and (B) (1) organized under the laws of such
state, or (2) qualified to do business in such state, or (3) federal savings and
loan associations or national banks or a Federal Home Loan Bank or savings bank
having principal offices in such state, or (4) not doing business in such state;
          (w) As of the related Closing Date, the related Mortgage Note is not
and has not been secured by any collateral except the lien of the corresponding
Mortgage and the security interest of any applicable security agreement or
chattel mortgage referred to in (j) above and such collateral does not serve as
security for any other obligation;
          (x) The Mortgagor has received all disclosure materials required by
applicable law with respect to the making of such mortgage loans;
          (y) The Mortgage Loan does not contain “graduated payment” features
and does not have a shared appreciation or other contingent interest feature; no
Mortgage Loan contains any buydown provisions;
          (z) As of the related Closing Date, the Mortgagor is not in bankruptcy
and the Mortgagor is not insolvent and RWT Holdings has no knowledge of any
circumstances or condition with respect to the Mortgage, the Mortgaged Property,
the Mortgagor or the Mortgagor’s credit standing that could reasonably be
expected to cause investors to regard the Mortgage Loan as an unacceptable
investment, cause the Mortgage Loan to become delinquent, or materially
adversely affect the value or marketability of the Mortgage Loan;
          (aa) The Mortgage Loans have an original term to maturity of not more
than 30 years, with interest payable in arrears on the first day of each month.
Each Mortgage Note requires a monthly payment which is sufficient to fully
amortize the original principal balance over the original term thereof and to
pay interest at the related Mortgage Interest Rate. No Mortgage Loan contains
terms or provisions which would result in negative amortization;
          (bb) If a Mortgage Loan has an LTV greater than 80%, the Mortgage Loan
will have mortgage insurance in accordance with the terms of the Fannie Mae
Guides and will be insured as to

26



--------------------------------------------------------------------------------



 



payment defaults by a Primary Mortgage Insurance Policy issued by a Qualified
Insurer. All provisions of such Primary Mortgage Insurance Policy have been and
are being complied with, such policy is in full force and effect, and all
premiums due thereunder have been paid. No action, inaction, or event has
occurred and no state of facts exists that has, or will result in the exclusion
from, denial of, or defense to coverage. Any Mortgage Loan subject to a Primary
Mortgage Insurance Policy obligates the Mortgagor thereunder to maintain the
Primary Mortgage Insurance Policy and to pay all premiums and charges in
connection therewith. The mortgage interest rate for the Mortgage Loan as set
forth on the related Mortgage Loan Schedule is net of any such insurance
premium. No Mortgage Loan is subject to a lender-paid mortgage insurance policy;
          (cc) As to any Mortgage Loan which is not a MERS Mortgage Loan, the
Assignment of Mortgage is in recordable form and is acceptable for recording
under the laws of the jurisdiction in which the Mortgaged Property is located;
          (dd) The Mortgaged Property is located in the state identified in the
related Mortgage Loan Schedule and consists of a single parcel of real property
with a detached single family residence erected thereon, or a townhouse, or a
two-to four-family dwelling, or an individual condominium unit in a condominium
project, or an individual unit in a planned unit development or a de minimis
planned unit development, provided, however, that no residence or dwelling is a
single parcel of real property with a cooperative housing corporation erected
thereon, or a mobile home. As of the date of origination, no portion of the
Mortgaged Property was used for commercial purposes, and since the date or
origination no portion of the Mortgaged Property has been used for commercial
purposes;
          (ee) Principal payments on the Mortgage Loan commenced no more than
sixty (60) days after the funds were disbursed in connection with the Mortgage
Loan. The Mortgage Note is payable on the first day of each month in equal
monthly installments of principal and interest, with interest calculated and
payable in arrears, sufficient to amortize the Mortgage Loan fully by the stated
maturity date, over an original term of not more than thirty years from
commencement of amortization;
          (ff) The Mortgage Loans may be subject to a Prepayment Penalty as
identified on the Mortgage Loan Schedule; however, no Mortgage Loan contains
prepayment penalties that extend beyond five years after the date of
origination;
          (gg) As of the related Closing Date, the Mortgaged Property is
lawfully occupied under applicable law, and all inspections, licenses and
certificates required to be made or issued with respect to all occupied portions
of the Mortgaged Property and, with respect to the use and occupancy of the
same, including but not limited to certificates of occupancy and fire
underwriting certificates, have been made or obtained from the appropriate
authorities;
          (hh) If the Mortgaged Property is a condominium unit or a planned unit
development (other than a de minimis planned unit development), or stock in a
cooperative housing corporation, such condominium, cooperative or planned unit
development project meets the eligibility requirements of Fannie Mae and Freddie
Mac;
          (ii) There is no pending action or proceeding directly involving the
Mortgaged Property in which compliance with any environmental law, rule or
regulation is an issue; there is no violation of any

27



--------------------------------------------------------------------------------



 



environmental law, rule or regulation with respect to the Mortgaged Property;
and nothing further remains to be done to satisfy in full all requirements of
each such law, rule or regulation constituting a prerequisite to use and
enjoyment of said property;
          (jj) The Mortgagor has not notified RWT Holdings requesting relief
under the Servicemembers’ Civil Relief Act, formerly known as the Soldiers’ and
Sailors’ Civil Relief Act of 1940, and RWT Holdings has no knowledge of any
relief requested or allowed to the Mortgagor under the Servicemembers’ Civil
Relief Act;
          (kk) As of the related Closing Date, no Mortgage Loan was in
construction or rehabilitation status or has facilitated the trade-in or
exchange of a Mortgaged Property;
          (ll) No action has been taken or failed to be taken by RWT Holdings on
or prior to the Closing Date which has resulted or will result in an exclusion
from, denial of, or defense to coverage under any insurance policy related to a
Mortgage Loan (including, without limitation, any exclusions, denials or
defenses which would limit or reduce the availability of the timely payment of
the full amount of the loss otherwise due thereunder to the insured) whether
arising out of actions, representations, errors, omissions, negligence, or fraud
of RWT Holdings, or for any other reason under such coverage;
          (mm) The Mortgage Loan was originated by a mortgagee approved by the
Secretary of Housing and Urban Development pursuant to sections 203 and 211 of
the National Housing Act, a savings and loan association, a savings bank, a
commercial bank, credit union, insurance company or similar institution which is
supervised and examined by a federal or state authority;
          (nn) No Mortgaged Property is subject to a ground lease;
          (oo) With respect to any broker fees collected and paid on any of the
Mortgage Loans, all broker fees have been properly assessed to the Mortgagor and
no claims will arise as to broker fees that are double charged and for which the
Mortgagor would be entitled to reimbursement;
          (pp) With respect to any Mortgage Loan as to which an affidavit has
been delivered to the Purchaser certifying that the original Mortgage Note has
been lost or destroyed and not been replaced, if such Mortgage Loan is
subsequently in default, the enforcement of such Mortgage Loan will not be
materially adversely affected by the absence of the original Mortgage Note;
          (qq) Each Mortgage Loan constitutes a qualified mortgage under
Section 860G(a)(3)(A) of the Code and Treasury Regulations
Section 1.860G-2(a)(1);

28



--------------------------------------------------------------------------------



 



          (rr) Except as provided in Section 2.07, the Mortgage Note, the
Mortgage, the Assignment of Mortgage and the other Mortgage Loan Documents set
forth in Exhibit A-1 and required to be delivered on the related Closing Date
have been delivered to the Purchaser or its designee all in compliance with the
specific requirements of the GMAC-RWT Agreement. With respect to each Mortgage
Loan, RWT Holdings is in possession of a complete Mortgage File and Servicing
File except for such documents as have been delivered to the Purchaser or its
designee;
          (ss) All information supplied by, on behalf of, or concerning the
Mortgagor is true, accurate and complete and does not contain any statement that
is or will be inaccurate or misleading in any material respect;
          (tt) There does not exist on the related Mortgage Property any
hazardous substances, hazardous wastes or solid wastes, as such terms are
defined in the Comprehensive Environmental Response Compensation and Liability
Act, the Resource Conservation and Recovery Act of 1976, or other federal, state
or local environmental legislation;
          (uu) All disclosure materials required by applicable law with respect
to the making of fixed rate and adjustable rate mortgage loans have been
received by the borrower;
          (vv) No Mortgage Loan had a Loan-to-Value Ratio at the time of
origination of more than 95%;
          (ww) None of the Mortgage Loans are subject to the Home Ownership and
Equity Protection Act of 1994 or any comparable state law and no mortgage loans
is a “high cost” or “covered” mortgage loan, as applicable (as such terms are
defined in the then current Standard and Poor’s LEVELS Glossary which is now
Version 6.0, Appendix E);
          (xx) None of the proceeds of the Mortgage Loan were used to finance
single-premium credit insurance policies;
          (yy) Any principal advances made to the Mortgagor prior to the Closing
Date have been consolidated with the outstanding principal amount secured by the
Mortgage, and the secured principal amount, as consolidated, bears a single
interest rate and single repayment term. The lien of the Mortgage securing the
consolidated principal amount is expressly insured as having first lien priority
by a title insurance policy, an endorsement to the policy insuring the
mortgagee’s consolidated interest or by other title evidence acceptable to
Fannie Mae and Freddie Mac. The consolidated principal amount does not exceed
the original principal amount of the Mortgage Loan;
          (zz) Interest on each Mortgage Loan is calculated on the basis of a
360-day year consisting of twelve 30-day months;
          (aaa) No Mortgage Loan is a balloon loan;

29



--------------------------------------------------------------------------------



 



          (bbb) With respect to each MERS Mortgage Loan, a MIN has been assigned
by MERS and such MIN is accurately provided on the Mortgage Loan Schedule. The
related assignment of Mortgage to MERS has been duly and properly recorded;
          (ccc) With respect to each MERS Mortgage Loan, RWT Holdings has not
received any notice of liens or legal actions with respect to such Mortgage Loan
and no such notices have been electronically posted by MERS;
          (ddd) None of the Mortgaged Properties are manufactured housing;
          (eee) With respect to each Mortgage Loan, GreenPoint has fully and
accurately furnished complete information on the related borrower credit files
to Equifax, Experian and Trans Union Credit Information Company, in accordance
with the Fair Credit Reporting Act and its implementing regulations;
          (fff) GreenPoint has complied with all applicable anti-money
laundering laws and regulations, including without limitation the USA Patriot
Act of 2001 (collectively, the “Anti-Money Laundering Laws”); GreenPoint has
established an anti-money laundering compliance program as required by the
Anti-Money Laundering Laws, has conducted the requisite due diligence in
connection with the origination of each Mortgage Loan for purposes of the
Anti-Money Laundering Laws, including with respect to the legitimacy of the
applicable Mortgagor and the origin of the assets used by the said Mortgagor to
purchase the property in question, and maintains, and will maintain, sufficient
information to identify the applicable Mortgagor for purposes of the Anti-Money
Laundering Laws;
          (ggg) Each Mortgage Loan at the time it was made complied in all
material respects with applicable local, state, and federal laws, including, but
not limited to, all applicable predatory and abusive lending laws;
          (hhh) No Mortgage Loan is “high cost” as defined by any applicable
federal, state, or local predatory or abusive lending law. Any breach of this
representation shall be deemed to materially and adversely affect the value of
the Mortgage Loan and shall require a repurchase of the affected Mortgage Loan;
          (iii) No Mortgage Loan was originated on or after October 1, 2002 and
prior to March 7, 2003, which is secured by property located in the State of
Georgia. No Mortgage Loan was originated on or after March 7, 2003 which is a
“high cost home loan” as defined under the Georgia Fair Lending Act. Any breach
of this representation shall be deemed to materially and adversely affect the
value of the Mortgage Loan and shall require a repurchase of the affected
Mortgage Loan;
          (jjj) No Mortgage Loan which is secured by property located in the
State of New Jersey is a “High-Cost Home Loan” as defined in the New Jersey Home
Ownership Act, which became effective November 27, 2003;
          (kkk) No Mortgage Loan which is secured by property located in the
State of New Mexico is a “High-Cost Home Loan” as defined in the New Mexico Home
Loan Protection Act, which became effective January 1, 2004;
          (lll) No Mortgage Loan which is secured by property located in the
State of Kentucky is a “High-Cost Home Loan” as defined in the Kentucky House
Bill 287, which became effective June 24, 2003;

30



--------------------------------------------------------------------------------



 



          (mmm) No Mortgage Loan which is secured by property located in the
Commonwealth of Massachusetts is a “High Cost Home Mortgage Loan” as defined in
the Massachusetts Predatory Home Loan Practices Act (Mass. Ann. Laws ch. 183C)
which became effective November 7, 2004;
          (nnn) No Mortgage Loan that is secured by property located in the
State of Illinois is a “High-Risk Home Loan” as defined in the Illinois High
Risk Home Loan Act effective January 1, 2004 (815 Ill. Comp. Stat. 137/1 et
seq.); and none of the Mortgage Loans that are secured by property located in
the State of Illinois are in violation of the provisions of the Illinois
Interest Act (815 Ill. Comp. Stat. 205/1 et. seq.); and
          (ooo) No Mortgage Loan that is secured by property located in the
State of Indiana is a “High Cost Home Loan” as defined in Indiana’s Home Loan
Practices Act (I.C. 24-9), which became effective January 1, 2005.



31



--------------------------------------------------------------------------------



 



V.   Mortgage Loans Purchased under the Master Mortgage Loan Purchase Agreement
dated as of August 1, 2001 between Redwood Trust, Inc. (“Redwood Trust”) and
Morgan Stanley Credit Corporation (formerly Morgan Stanley Dean Witter Credit
Corporation) (the “Seller/Servicer”) (the “Morgan Agreement”).

     With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to Pledged Mortgages (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the Morgan Agreement.
     (i) The information set forth in the Mortgage Loan Schedule is true and
correct in all material respects;
     (ii) As of the Closing Date, the Mortgage Loan is not delinquent more than
29 days, the Mortgage Loan has never been delinquent for more than 59 days and
the Mortgage Loan has not been dishonored. To RWT Holdings’ knowledge, there are
no material defaults under the terms of the Mortgage Loan. The Seller/Servicer
has not advanced funds, or induced or, solicited any advance of funds from a
party other than the owner of the Mortgaged Property subject to the Mortgage,
directly or indirectly, for the payment of any amount required by the Mortgage
Loan;
     (iii) With respect to those Mortgage Loans which are required to deposit
funds into an escrow account for payment of taxes, assessments, insurance
premiums and similar items as they become due, all escrow deposits have been
collected, are under the control of the Seller/Servicer, and have been applied
by the Seller/Servicer to the payment of such items in a timely fashion, in
accordance with such Mortgage. There exist no deficiencies in connection
therewith for which customary arrangements for repayment thereof have not been
met. With respect to those Mortgage Loans for which escrow deposits are not
required, to RWT Holdings’ knowledge, there are no delinquent taxes or other
outstanding charges affecting the related Mortgaged Property which constitute a
lien on the related Mortgaged Property;
     (iv) The terms of the Mortgage Note and the Mortgage have not been
impaired, waived, altered or modified in any respect, except by written
instruments contained in the Trustee Mortgage File, approved, if necessary, by
the insurer under any Primary Mortgage Insurance Policy and recorded in all
places necessary to maintain the first priority of the lien, the substance of
which waiver, alteration or modification is reflected on the Mortgage Loan
Schedule. No Mortgagor has been released, in whole or in part, except by
operation of law or in connection with an assumption agreement which assumption
agreement is part of the Trustee Mortgage File and the terms of which are
reflected in the Mortgage Loan Schedule;
     (v) Neither the Mortgage Note nor the Mortgage is subject to any right of
rescission, set-off, counterclaim or defense, including the defense of usury,
nor will the operation of any of the terms of the Mortgage Note and the
Mortgage, or the exercise of any right thereunder, render the Mortgage
unenforceable, in whole or in part, or subject to any right of rescission,
set-off, counterclaim or defense, including the defense of usury and, to RWT
Holdings’ knowledge, no such right of recission, set-off, counterclaim or
defense has been asserted by any Person with respect thereto;
     (vi) All buildings upon the Mortgaged Property are required to be insured
by a generally acceptable insurer against loss by fire, hazards of extended
coverage and such other hazards as are customarily included in extended coverage
in the area where the Mortgaged Property is located, pursuant to standard
property insurance policies in compliance with the Seller/Servicer’s policies as
from time to time in effect. On the date of origination, all such property
policies were in effect, and contained a standard mortgage clause naming the
Seller/Servicer or the originator of the Mortgage Loan and their respective
successors in interest as mortgagee; to the knowledge of RWT Holdings, such
policy and clause or a replacement is in effect and, to RWT Holdings’ knowledge,
all premiums due thereon have been paid. If the Mortgaged Property is located in
an area identified by the Federal Emergency Management Agency as having special
flood hazards under the National Flood Insurance Act of 1994, as amended, such
Mortgaged Property is covered by flood insurance in the amount required under
the National Flood Insurance Act of 1994. The Mortgage obligates the Mortgagor
to maintain such insurance and authorizes the holder of the Mortgage to maintain
such insurance at Mortgagor’s cost and expense should the Mortgagor fail to do
so and

32



--------------------------------------------------------------------------------



 



to seek reimbursement therefor from the Mortgagor;
     (vii) At the time of origination of such Mortgage Loan and thereafter, all
requirements of any federal or state law, including usury, truth-in-lending,
real estate settlement procedures, consumer credit protection, equal credit
opportunity or disclosure laws required to be complied with by the
Seller/Servicer as the originator of the Mortgage Loan and applicable to the
Mortgage Loan have been complied with in all material respects;
     (viii) The Mortgage has not been satisfied as of the Closing Date, canceled
or subordinated, in whole, or rescinded, and the Mortgaged Property has not been
released from the lien of the Mortgage, in whole or in part (except for a
release that does not materially impair the security of the Mortgage Loan or a
release the effect of which is reflected in the Loan-to-Value Ratio for the
Mortgage Loan as set forth in the Mortgage Loan Schedule);
     (ix) Ownership of the Mortgaged Property is held in fee simple or leasehold
estate. With respect to Mortgage Loans that are secured by a leasehold estate:
(i) the lease is valid, in full force and effect, and conforms to all of Fannie
Mae’s requirements for leasehold estates; (ii) all rents and other payments due
under the lease have been paid; (iii) the lessee is not in default under any
provision of the lease; (iv) the term of the lease exceeds the maturity date of
the related Mortgage Loan by at least five (5) years; and (v) the terms of the
lease provide a Mortgagee with an opportunity to cure any defaults. Except as
permitted by the fourth sentence of this paragraph (ix), the Mortgage is a
valid, subsisting and enforceable first lien on the Mortgaged Property securing
the Mortgage Note’s original principal balance. Such lien is free and clear of
all adverse claims, liens and encumbrances having priority over the first lien
of the Mortgage, subject only to (1) the lien of non-delinquent current real
property taxes and assessments not yet due and payable, (2) liens, covenants,
conditions and restrictions, rights of way, easements and other matters
reflected in the public record as of the date of recording which are acceptable
to mortgage lending institutions generally, or which are referred to
(specifically or generally) in the lender’s title insurance policy delivered to
the originator of the Mortgage Loan and either (A) which are referred to or
otherwise considered in such title insurance policy or the appraisal made for
the originator of the Mortgage Loan, or (B) which do not in the aggregate
adversely affect the appraised value of the Mortgaged Property as set forth in
such appraisal, and (3) other matters to which like properties are commonly
subject which do not in the aggregate materially interfere with the benefits of
the security intended to be provided by the Mortgage or the use, enjoyment,
value or marketability of the related Mortgaged Property. With respect to each
Cooperative Loan, the security instruments create a valid, enforceable and
subsisting first priority security interest in the Cooperative Apartment
securing the related Mortgage Note subject only to (a) the lien of the related
cooperative for unpaid assessments representing the Mortgagor’s pro rata share
of payments for a blanket mortgage, if any, current and future real property
taxes, insurance premiums, maintenance fees and other assessments, and (b) other
matters to which the collateral is commonly subject which do not materially
interfere with the benefits of the security intended to be provided; provided,
however, that the related proprietary lease for the Cooperative Apartment may be
subordinated or otherwise subject to the lien of a Mortgage on the cooperative
building;
     (x) The Mortgage Note and the related Mortgage are genuine and are in
proper form to constitute a legal, valid and binding obligation of the maker
thereof in all material respects, enforceable in accordance with its terms,
subject to bankruptcy, insolvency and other laws of general application
affecting the rights of creditors, and general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law), and assuming that the maker thereof had the legal capacity to enter into
the Mortgage Loan and to execute and deliver the Mortgage Note and the Mortgage.
The Mortgage Note and the Mortgage have been duly and properly executed by such
parties. An obligor of the debt evidenced by the Mortgage Note is a natural
person. The proceeds of the Mortgage Loan have been fully disbursed and there is
no requirement for future advances thereunder, and any and all requirements in
the Mortgage as to completion of any on-site or off-site improvements and as to
disbursements of any escrow funds therefor have been complied with;
     (xi) RWT Holdings has good title to, and the full right to transfer and
sell, the Mortgage Loan

33



--------------------------------------------------------------------------------



 



and the Mortgage Note free and clear of any encumbrance, equity, lien, pledge,
charge, claim or security interest including, to the knowledge of RWT Holdings,
any lien, claim or other interest arising by operation of law;
     (xii) The Mortgage Loan is covered by either an ALTA lender’s title
insurance policy or other generally acceptable form of policy or insurance
acceptable to Fannie Mae or Freddie Mac, issued by a title insurer acceptable to
Fannie Mae or Freddie Mac and qualified to do business in the jurisdiction where
the Mortgaged Property is located, insuring (subject to the exceptions contained
in paragraph (ix) (1), (2) and (3) above) to the Seller/Servicer, its successors
and assigns, the first priority lien of the Mortgage in the original principal
amount of the Mortgage Loan. The Seller/Servicer is the sole insured of such
lender’s title insurance policy, such title insurance policy has been duly and
validly endorsed to the Trustee (as defined in the Pooling and Servicing
Agreement) or the assignment to such Trustee of the Seller/Servicer’s interest
does not require the consent of or notification to the insurer and such lender’s
title insurance policy is in full force and effect and will be in full force and
effect upon the consummation of the transactions contemplated by the Morgan
Agreement. To RWT Holdings’ knowledge, no claims have been made under such
lender’s title insurance policy, and no prior holder of the related Mortgage has
done, by act or omission, anything which would impair the coverage of such
lender’s title insurance policy;
     (xiii) There is no default, breach, violation or event of acceleration
existing under the Mortgage or the related Mortgage Note and, to RWT Holdings’
knowledge, no event which, with the passage of time or with notice and the
expiration of any grace or cure period, would constitute a default, breach,
violation or event permitting acceleration, except for any Mortgage Loan Payment
which is not late by more than 30 days, and the Seller/Servicer has not waived
any default, breach, violation or event permitting acceleration;
     (xiv) To RWT Holdings’ knowledge, all material improvements subject to the
Mortgage, lie wholly within the boundaries and building restrictions lines of
the Mortgaged Property (and wholly within the project with respect to a
condominium unit) and no improvements on adjoining properties materially
encroach upon the Mortgaged Property, except those which are insured against by
the title insurance policy referred to in paragraph (xii) above and all
improvements on the property comply with all applicable zoning and subdivision
laws and ordinances;
     (xv) The Mortgage Loan (unless designated as originated by others on any
Mortgage Loan Schedule) was originated by the Seller/Servicer (or the corporate
predecessor of the Seller/Servicer), and at the time of each such origination of
such Mortgage Loan the Seller/Servicer was (unless designated as “originated
prior to HUD approval” on any Mortgage Loan Schedule) a mortgagee approved by
the Secretary of Housing and Urban Development (the “Secretary”) pursuant to
Sections 203 and 211 of the National Housing Act. Each such Mortgage Loan was
underwritten in accordance with the Underwriting Guide as in effect at the time
of origination, except to the extent the Seller/Servicer believed as such time
that a variance from such Underwriting Guide was warranted by compensating
factors. The Mortgage contains the usual and customary provision of the
Seller/Servicer, if any, in the applicable jurisdiction at the time of
origination for the acceleration of the payment of the unpaid principal balance
of the Mortgage Loan if the related Mortgaged Property is sold without the prior
consent of the Mortgagee thereunder;
     (xvi) The Mortgaged Property at origination or acquisition was and, to RWT
Holdings’ knowledge, is free of material damage and waste and at origination
there was, and to RWT Holdings’ knowledge there is, no proceeding pending for
the total or partial condemnation thereof;
     (xvii) The related Mortgage contains customary and enforceable provisions
such as to render the rights and remedies of the holder thereof adequate for the
realization against the Mortgaged Property of the benefits of the security
provided thereby;
     (xviii) If the Mortgage constitutes a deed of trust, a trustee, duly
qualified if required under applicable law to act as such, has been properly
designated and currently so serves as named in the Mortgage, and no fees or
expenses are or will become payable to the trustee under the deed of trust,
except in connection with a trustee’s sale or attempted sale after default by
the Mortgagor;
     (xix) With respect to the Mortgage Loan, there is an appraisal on a Fannie
Mae-approved form (or

34



--------------------------------------------------------------------------------



 



a narrative residential appraisal) of the related Mortgaged Property that
conforms to the applicable requirements of the Financial Institutions Reform
Recovery and Enforcement Act of 1989 and that was signed prior to the approval
of such Mortgage Loan application by a qualified appraiser, appointed by the
Seller/Servicer or the originator of such Mortgage Loan, as appropriate, who has
no interest, direct or indirect, in the Mortgaged Property or in any loan made
on the security thereof, and whose compensation is not affected by the approval
or disapproval of such Mortgage Loan;
     (xx) The Mortgage Loan contains no “subsidized buydown” or graduated
payment features;
     (xxi) The Mortgaged Property has a single-family (one to four-unit)
dwelling residence erected thereon, or is an individual condominium unit in a
condominium, or a Cooperative Apartment or an individual unit in a planned unit
development or in a de minimis planned unit development as defined by Fannie
Mae. No such residence is a mobile home or a manufactured dwelling which is not
permanently attached to the land;
     (xxii) Except as set forth on the Mortgage Loan Schedule the Mortgage Loan
is not a Converted Mortgage Loan. The Mortgage Loan does not provide for
negative amortization;
     (xxiii) The Mortgage Loan does not have an original term in excess of
thirty (30) years and one month;
     (xxiv) If the Mortgage Loan is a Cooperative Loan, (a) there is no
provision in any proprietary lease which requires the Mortgagor to offer for
sale the cooperative shares owned by such Mortgagor first to the cooperative,
(b) there is no prohibition in the proprietary lease against pledging the
cooperative shares or assigning the proprietary lease, (c) to RWT Holdings’
knowledge, the Cooperative Apartment is lawfully occupied under applicable law,
and (d) to RWT Holdings’ knowledge, all inspections, licenses and certificates
required to be made or issued with respect to all occupied portions of the
Cooperative Apartment and the related project have been made or obtained from
the appropriate authorities;
     (xxv) There has been no fraud, material misrepresentation or deceit on the
part of any Mortgagor or any third party in connection with the Mortgage Loan
(including the application, processing, appraisal and origination) which would
cause a material economic loss to the owner of the Mortgage Loan, including, but
not limited to, material misrepresentation of such Mortgagor’s income, funds on
deposit or employment;
     (xxvi) The origination, collection and other servicing practices used by
the Seller/Servicer with respect to the Mortgage Loans are in compliance with
all material requirements of applicable laws and regulations;
     (xxvii) The Seller/Servicer shall cause to be maintained for each Mortgage
Loan primary hazard insurance with extended coverage on the related mortgage
property in an amount equal to the lessor of (i) full replacement value of
improvements and (ii) the outstanding principal balance;
     (xxviii) RWT Holdings has no knowledge of any homestead or other exemption
available to the mortgagor which would interfere with the right to sell the
mortgage property at trustee’s sale or the right to foreclose the mortgage;
     (xxix) At the time of origination of such Mortgage Loan, and thereafter,
all material requirements of any federal, state or local law including usury,
truth-in-lending, real estate settlement procedures, consumer credit protection,
equal credit opportunity or disclosure laws required to be complied with by the
Seller/Servicer as the originator of the Mortgage Loan have been complied with
in all material respects;
     (xxx) The Additional Collateral Mortgage Loans are insured under the terms
and provisions of the Surety Bond subject to the limitations set forth therein.
The Seller/Servicer will deliver to the Surety Bond issuer an “Assignment and
Notice of Transfer” in the form of Attachment to the Surety Bond, or any other
similar instrument required to be delivered under the Surety Bond, executed by
the Seller/Servicer and RWT Holdings, and that all other requirements for
transferring coverage under the Surety Bond in respect of such Additional
Collateral Mortgage Loans to the Trustee (as defined in the Pooling and
Servicing Agreement) shall be complied with;

35



--------------------------------------------------------------------------------



 



     (xxxi) No Mortgage Loan is covered by the Home Ownership and Equity
Protection Act of 1994 and no Mortgage Loan is “high cost” as defined by any
applicable federal, state or local predatory or abusive lending law, and no
mortgage loan is a “high cost” or “covered” mortgage loan, as applicable (as
such terms are defined in the then current Standard and Poor’s LEVELS Glossary
which is now Version 6.0, Appendix E);
     (xxxii) Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state and federal laws, including, but not
limited to, all applicable predatory or abusive lending laws;
     (xxxiii) None of the proceeds of any Mortgage Loan were used to finance the
purchase of single premium credit insurance policies;
     (xxxiv) No Mortgage Loan contains prepayment penalties that extend beyond
five years after the date of origination;
     (xxxv) Each Mortgage Loan would be a “qualified mortgage” within the
meaning of Section 860G(a)(3)(A) of the Code and Treasury Regulations
Section 1.860G-2(a)(1) if transferred to a REMIC on its startup date in exchange
for the regular or residual interests of the REMIC; and
     (xxxvi) There were no adverse selection procedures used in selecting the
Mortgage Loan from among the residential mortgage loans which were available for
inclusion in the Mortgage Loans.



36



--------------------------------------------------------------------------------



 



VI.   Mortgage Loans Purchased under the Master Mortgage Loan Purchase Agreement
dated as of August 1, 2002 between RWT Holdings, Inc. (“RWT Holdings”) and
Morgan Stanley Credit Corporation (formerly Morgan Stanley Dean Witter Credit
Corporation) (the “Seller/Servicer”) (the “Morgan-RWT Agreement”).

     With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the Morgan-RWT
Agreement.
     (i) The information set forth in the Mortgage Loan Schedule is true and
correct in all material respects;
     (ii) The information provided to the rating agencies, including the loan
level detail, is true and correct according to the rating agency requirements;
     (iii) As of the Closing Date, the Mortgage Loan is not delinquent more than
29 days, the Mortgage Loan has never been delinquent for more than 59 days and
the Mortgage Loan has not been dishonored. There are no material defaults under
the terms of the Mortgage Loan. The Seller/Servicer has not advanced funds, or
induced or, solicited any advance of funds from a party other than the owner of
the Mortgaged Property subject to the Mortgage, directly or indirectly, for the
payment of any amount required by the Mortgage Loan;
     (iv) With respect to those Mortgage Loans which are required to deposit
funds into an escrow account for payment of taxes, assessments, insurance
premiums and similar items as they become due, all escrow deposits have been
collected, are under the control of the Seller/Servicer, and have been applied
by the Seller/Servicer to the payment of such items in a timely fashion, in
accordance with such Mortgage. There exist no deficiencies in connection
therewith for which customary arrangements for repayment thereof have not been
met. With respect to those Mortgage Loans for which escrow deposits are not
required, there are no delinquent taxes or other outstanding charges affecting
the related Mortgaged Property which constitute a lien on the related Mortgaged
Property;
     (v) The terms of the Mortgage Note and the Mortgage have not been impaired,
waived, altered or modified in any respect, except by written instruments
contained in the Trustee Mortgage File, approved, if necessary, by the insurer
under any Primary Mortgage Insurance Policy and recorded in all places necessary
to maintain the first priority of the lien, the substance of which waiver,
alteration or modification is reflected on the Mortgage Loan Schedule. No
Mortgagor has been released, in whole or in part, except by operation of law or
in connection with an assumption agreement which assumption agreement is part of
the Trustee Mortgage File and the terms of which are reflected in the Mortgage
Loan Schedule;
     (vi) Neither the Mortgage Note nor the Mortgage is subject to any right of
rescission, set-off, counterclaim or defense, including the defense of usury,
nor will the operation of any of the terms of the Mortgage Note and the
Mortgage, or the exercise of any right thereunder, render the Mortgage
unenforceable, in whole or in part, or subject to any right of rescission,
set-off, counterclaim or defense, including the defense of usury and no such
right of rescission, set-off, counterclaim or defense has been asserted by any
Person with respect thereto;
     (vii) All buildings upon the Mortgaged Property are required to be insured
by a generally acceptable insurer against loss by fire, hazards of extended
coverage and such other hazards as are customarily included in extended coverage
in the area where the Mortgaged Property is located, pursuant to standard
property insurance policies in compliance with the Seller/Servicer’s policies as
from time to time in effect. On the date of origination, all such property
policies were in effect, and contained a standard mortgage clause naming the
Seller/Servicer or the originator of the Mortgage Loan and their respective
successors in interest as mortgagee; such policy and clause or a replacement is
in effect and all premiums due thereon have been paid. If the Mortgaged Property
is located in an area identified by the Federal Emergency Management Agency as
having special flood hazards under the National Flood Insurance Act of 1994, as
amended, such Mortgaged Property is covered by flood insurance in the amount
required under the National

37



--------------------------------------------------------------------------------



 



Flood Insurance Act of 1994. The Mortgage obligates the Mortgagor to maintain
such insurance and authorizes the holder of the Mortgage to maintain such
insurance at Mortgagor’s cost and expense should the Mortgagor fail to do so and
to seek reimbursement therefor from the Mortgagor;
     (viii) At the time of origination of such Mortgage Loan and thereafter, all
requirements of any federal or state law, including usury, truth-in-lending,
real estate settlement procedures, consumer credit protection, equal credit
opportunity or disclosure laws required to be complied with by the
Seller/Servicer as the originator of the Mortgage Loan and applicable to the
Mortgage Loan have been complied with in all material respects;
     (ix) The Mortgage has not been satisfied as of the Closing Date, canceled
or subordinated, in whole, or rescinded, and the Mortgaged Property has not been
released from the lien of the Mortgage, in whole or in part (except for a
release that does not materially impair the security of the Mortgage Loan or a
release the effect of which is reflected in the Loan-to-Value Ratio for the
Mortgage Loan as set forth in the Mortgage Loan Schedule);
     (x) Ownership of the Mortgaged Property is held in fee simple or leasehold
estate. With respect to Mortgage Loans that are secured by a leasehold estate:
(i) the lease is valid, in full force and effect, and conforms to all of Fannie
Mae’s requirements for leasehold estates; (ii) all rents and other payments due
under the lease have been paid; (iii) the lessee is not in default under any
provision of the lease; (iv) the term of the lease exceeds the maturity date of
the related Mortgage Loan by at least five (5) years; and (v) the terms of the
lease provide a Mortgagee with an opportunity to cure any defaults. Except as
permitted by the fourth sentence of this paragraph (x), the Mortgage is a valid,
subsisting and enforceable first lien on the Mortgaged Property securing the
Mortgage Note’s original principal balance. Such lien is free and clear of all
adverse claims, liens and encumbrances having priority over the first lien of
the Mortgage, subject only to (1) the lien of non-delinquent current real
property taxes and assessments not yet due and payable, (2) liens, covenants,
conditions and restrictions, rights of way, easements and other matters
reflected in the public record as of the date of recording which are acceptable
to mortgage lending institutions generally, or which are referred to
(specifically or generally) in the lender’s title insurance policy delivered to
the originator of the Mortgage Loan and either (A) which are referred to or
otherwise considered in such title insurance policy or the appraisal made for
the originator of the Mortgage Loan, or (B) which do not in the aggregate
adversely affect the appraised value of the Mortgaged Property as set forth in
such appraisal, and (3) other matters to which like properties are commonly
subject which do not in the aggregate materially interfere with the benefits of
the security intended to be provided by the Mortgage or the use, enjoyment,
value or marketability of the related Mortgaged Property. With respect to each
Cooperative Loan, the security instruments create a valid, enforceable and
subsisting first priority security interest in the Cooperative Apartment
securing the related Mortgage Note subject only to (a) the lien of the related
cooperative for unpaid assessments representing the Mortgagor’s pro rata share
of payments for a blanket mortgage, if any, current and future real property
taxes, insurance premiums, maintenance fees and other assessments, and (b) other
matters to which the collateral is commonly subject which do not materially
interfere with the benefits of the security intended to be provided; provided,
however, that the related proprietary lease for the Cooperative Apartment may be
subordinated or otherwise subject to the lien of a Mortgage on the cooperative
building;
     (xi) The Mortgage Note and the related Mortgage are genuine and are in
proper form to constitute a legal, valid and binding obligation of the maker
thereof in all material respects, enforceable in accordance with its terms,
subject to bankruptcy, insolvency and other laws of general application
affecting the rights of creditors, and general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law), and assuming that the maker thereof had the legal capacity to enter into
the Mortgage Loan and to execute and deliver the Mortgage Note and the Mortgage.
The Mortgage Note and the Mortgage have been duly and properly executed by such
parties. An obligor of the debt evidenced by the Mortgage Note is a natural
person. The proceeds of the Mortgage Loan have been fully disbursed and there is
no requirement for future advances thereunder, and any and all requirements in
the Mortgage as to completion of any on-site or off-site improvements and as to
disbursements of any escrow funds therefor have been complied with;

38



--------------------------------------------------------------------------------



 



     (xii) RWT Holdings has good title to, and the full right to transfer and
sell, the Mortgage Loan and the Mortgage Note free and clear of any encumbrance,
equity, lien, pledge, charge, claim or security interest including, any lien,
claim or other interest arising by operation of law;
     (xiii) The Mortgage Loan is covered by either an ALTA lender’s title
insurance policy or other generally acceptable form of policy or insurance
acceptable to Fannie Mae or Freddie Mac, issued by a title insurer acceptable to
Fannie Mae or Freddie Mac and qualified to do business in the jurisdiction where
the Mortgaged Property is located, insuring (subject to the exceptions contained
in paragraph (x) (1), (2) and (3) above) to the Seller/Servicer, its successors
and assigns, the first priority lien of the Mortgage in the original principal
amount of the Mortgage Loan. The Seller/Servicer is the sole insured of such
lender’s title insurance policy, such title insurance policy has been duly and
validly endorsed to the Trustee (as defined in the Pooling and Servicing
Agreement) or the assignment to such Trustee of the Seller/Servicer’s interest
does not require the consent of or notification to the insurer and such lender’s
title insurance policy is in full force and effect and will be in full force and
effect upon the consummation of the transactions contemplated by the Morgan-RWT
Agreement. No claims have been made under such lender’s title insurance policy,
and no prior holder of the related Mortgage has done, by act or omission,
anything which would impair the coverage of such lender’s title insurance
policy;
     (xiv) There is no default, breach, violation or event of acceleration
existing under the Mortgage or the related Mortgage Note and no event which,
with the passage of time or with notice and the expiration of any grace or cure
period, would constitute a default, breach, violation or event permitting
acceleration, except for any Mortgage Loan Payment which is not late by more
than 30 days, and the Seller/Servicer has not waived any default, breach,
violation or event permitting acceleration;
     (xv) All material improvements subject to the Mortgage, lie wholly within
the boundaries and building restrictions lines of the Mortgaged Property (and
wholly within the project with respect to a condominium unit) and no
improvements on adjoining properties materially encroach upon the Mortgaged
Property, except those which are insured against by the title insurance policy
referred to in paragraph (xiii) above and all improvements on the property
comply with all applicable zoning and subdivision laws and ordinances;
     (xvi) The Mortgage Loan (unless designated as originated by others on any
Mortgage Loan Schedule) was originated by the Seller/Servicer (or the corporate
predecessor of the Seller/Servicer), and at the time of each such origination of
such Mortgage Loan the Seller/Servicer was (unless designated as “originated
prior to HUD approval” on any Mortgage Loan Schedule) a mortgagee approved by
the Secretary of Housing and Urban Development (the “Secretary”) pursuant to
Sections 203 and 211 of the National Housing Act. Each such Mortgage Loan was
underwritten in accordance with the Underwriting Guide as in effect at the time
of origination, except to the extent the Seller/Servicer believed as such time
that a variance from such Underwriting Guide was warranted by compensating
factors. The Mortgage contains the usual and customary provision of the
Seller/Servicer, if any, in the applicable jurisdiction at the time of
origination for the acceleration of the payment of the unpaid principal balance
of the Mortgage Loan if the related Mortgaged Property is sold without the prior
consent of the Mortgagee thereunder;
     (xvii) The Mortgaged Property at origination or acquisition was and is free
of material damage and waste and at origination there was, and there is, no
proceeding pending for the total or partial condemnation thereof;
     (xviii) The related Mortgage contains customary and enforceable provisions
such as to render the rights and remedies of the holder thereof adequate for the
realization against the Mortgaged Property of the benefits of the security
provided thereby;
     (xix) If the Mortgage constitutes a deed of trust, a trustee, duly
qualified if required under applicable law to act as such, has been properly
designated and currently so serves as named in the Mortgage, and no fees or
expenses are or will become payable to the trustee under the deed of trust,
except in connection with a trustee’s sale or attempted sale after default by
the Mortgagor;

39



--------------------------------------------------------------------------------



 



     (xx) With respect to the Mortgage Loan, there is an appraisal on a Fannie
Mae-approved form (or a narrative residential appraisal) of the related
Mortgaged Property that conforms to the applicable requirements of the Financial
Institutions Reform Recovery and Enforcement Act of 1989 and that was signed
prior to the approval of such Mortgage Loan application by a qualified
appraiser, appointed by the Seller/Servicer or the originator of such Mortgage
Loan, as appropriate, who has no interest, direct or indirect, in the Mortgaged
Property or in any loan made on the security thereof, and whose compensation is
not affected by the approval or disapproval of such Mortgage Loan;
     (xxi) The Mortgage Loan contains no “subsidized buydown” or graduated
payment features;
     (xxii) The Mortgaged Property has a single-family (one to four-unit)
dwelling residence erected thereon, or is an individual condominium unit in a
condominium, or a Cooperative Apartment or an individual unit in a planned unit
development or in a de minimis planned unit development as defined by Fannie
Mae. No such residence is a mobile home or a manufactured dwelling which is not
permanently attached to the land;
     (xxiii) Except as set forth on the Mortgage Loan Schedule the Mortgage Loan
is not a Converted Mortgage Loan. The Mortgage Loan does not provide for
negative amortization;
     (xxiv) The Mortgage Loan does not have an original term in excess of thirty
(30) years and one month;
     (xxv) If the Mortgage Loan is a Cooperative Loan, (a) there is no provision
in any proprietary lease which requires the Mortgagor to offer for sale the
cooperative shares owned by such Mortgagor first to the cooperative, (b) there
is no prohibition in the proprietary lease against pledging the cooperative
shares or assigning the proprietary lease, (c) the Cooperative Apartment is
lawfully occupied under applicable law, and (d) all inspections, licenses and
certificates required to be made or issued with respect to all occupied portions
of the Cooperative Apartment and the related project have been made or obtained
from the appropriate authorities;
     (xxviii) There has been no fraud, material misrepresentation or deceit on
the part of any Mortgagor or any third party in connection with the Mortgage
Loan (including the application, processing, appraisal and origination) which
would cause a material economic loss to the owner of the Mortgage Loan,
including, but not limited to, material misrepresentation of such Mortgagor’s
income, funds on deposit or employment;
     (xxix) The origination, collection and other servicing practices used by
the Seller/Servicer with respect to the Mortgage Loans are in compliance with
all material requirements of applicable laws and regulations;
     (xxx) The Seller/Servicer shall cause to be maintained for each Mortgage
Loan primary hazard insurance with extended coverage on the related mortgage
property in an amount equal to the lessor of (i) full replacement value of
improvements and (ii) the outstanding principal balance;
     (xxix) RWT Holdings has no knowledge of any homestead or other exemption
available to the mortgagor which would interfere with the right to sell the
mortgage property at trustee’s sale or the right to foreclose the mortgage;
     (xxx) At the time of origination of such Mortgage Loan, and thereafter, all
material requirements of any federal, state or local law including usury,
truth-in-lending, real estate settlement procedures, consumer credit protection,
equal credit opportunity or disclosure laws required to be complied with by the
Seller/Servicer as the originator of the Mortgage Loan have been complied with
in all material respects;
     (xxxi) The Additional Collateral Mortgage Loans are insured under the terms
and provisions of the Surety Bond subject to the limitations set forth therein.
The Seller/Servicer will deliver to the Surety Bond issuer an “Assignment and
Notice of Transfer” in the form of Attachment to the Surety Bond, or any other
similar instrument required to be delivered under the Surety Bond, executed by
the Seller/Servicer and RWT Holdings, and that all other requirements for
transferring coverage under the Surety Bond in respect of such Additional
Collateral Mortgage Loans to the Trustee (as defined in the Pooling and
Servicing Agreement) shall be complied with;

40



--------------------------------------------------------------------------------



 



     (xxxii) RWT hereby represents and warrants to Purchaser that prior to its
assignment to Purchaser, RWT had a first priority perfected security interest in
each Trading Account, or, if necessary to perfect a first priority security
interest in each asset contained in such Trading Account, a first priority
perfected security interest in each such asset contained in such Trading Account
and following RWT’s assignment of the Pledge Agreements and related security
interest, Purchaser has a first priority perfected security interest in each
Trading Account, or, if necessary to perfect a first priority security interest
in each asset contained in such Trading Account, a perfected first priority
security interest in each such asset contained in such Trading Account;
     (xxxiii) The assignment of rights to Purchaser under the Surety Bond, as
described herein, will not result in Purchaser assuming any obligations or
liabilities of RWT with respect thereto (other than to assist RWT in connection
with claims filed thereunder with respect to the Additional Collateral Mortgage
Loans owned by the Purchaser);
     (xxxiv) With respect to each Additional Collateral Mortgage Loan sold under
the Master Mortgage Loan Purchase Agreement and Master Servicing Agreement, the
following representations and warranties made under each agreement thereof are
hereby modified as follows:
     1) The terms of the Additional Collateral Pledge Collateral Agreement
related to such Mortgage Loan have not been impaired, waived, altered or
modified in any material respect, except as specifically set forth in the
related Mortgage Loan Schedule;
     2) Except as specifically outlined in the Additional Collateral Pledge
Agreement, the Additional Collateral Pledge Agreement related to such Mortgage
Loan are not subject to any right of rescission, set-off or defense, including
the defense of usury, nor will the operation of any of the terms of such
Additional Collateral Agreement, or the exercise of any right thereunder, render
such Additional Collateral Agreement unenforceable, in whole or in part, or
subject to any right of rescission, set-off or defense, including the defense of
usury and no such right of rescission, set-off or defense has been asserted with
respect thereto; and
     3) There is no default, breach, violation or event of acceleration existing
under the Additional Collateral Pledge Agreement or any other agreements,
documents, or instruments related to such Mortgage Loan. There is no event that,
with the lapse of time, the giving of notice, or both, would constitute such a
default, breach, violation or event of acceleration.
     (xxxv) No Mortgage Loan was originated on or after October 1, 2002 and
prior to March 7, 2003, which is secured by property located in the State of
Georgia. No Mortgage Loan was originated on or after March 7, 2003 which is a
“high cost home loan” as defined under the Georgia Fair Lending Act, which
became effective October 1, 2002;
     (xxxvi) Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state, and federal predatory and abusive lending
laws;
     (xxxvii) None of the mortgage loans are High Cost as defined by the
applicable local, state, and federal predatory and abusive lending laws and no
mortgage loan is a “high cost” or “covered” mortgage loan, as applicable (as
such terms are defined in the then current Standard and Poor’s LEVELS Glossary
which is now Version 6.0, Appendix E);
     (xxxviii) No Mortgage Loan which is secured by property located in the
State of New Jersey is a

41



--------------------------------------------------------------------------------



 



“High-Cost Home Loan” as defined in the New Jersey Home Ownership Act, which
became effective November 27, 2003;
     (xxxix) No Mortgage Loan which is secured by property located in the State
of New Mexico is a “High-Cost Home Loan” as defined in the New Mexico Home Loan
Protection Act, which became effective January 1, 2004;
     (xl) No Mortgage Loan which is secured by property located in the State of
Kentucky is a “High-Cost Home Loan” as defined in the Kentucky House Bill 287,
which became effective June 24, 2003;
     (xli) No Mortgage Loan which is secured by property located in the
Commonwealth of Massachusetts is a “High Cost Home Mortgage Loan” as defined in
the Massachusetts Predatory Home Loan Practices Act (Mass. Ann. Laws ch. 183C)
which became effective November 7, 2004;
     (xlii) No Mortgage Loan that is secured by property located in the State of
Illinois is a “High-Risk Home Loan” as defined in the Illinois High Risk Home
Loan Act effective January 1, 2004 (815 Ill. Comp. Stat. 137/1 et seq.); and
none of the Mortgage Loans that are secured by property located in the State of
Illinois are in violation of the provisions of the Illinois Interest Act (815
Ill. Comp. Stat. 205/1 et. seq.);
     (xliii) No Mortgage Loan that is secured by property located in the State
of Indiana is a “High Cost Home Loan” as defined in Indiana’s Home Loan
Practices Act (I.C. 24-9), which became effective January 1, 2005;
     (xliv) None of the proceeds of any Mortgage Loan were used to finance the
purchase of single premium credit insurance policies;
     (xlv) No Mortgage Loan contains prepayment penalties that extend beyond
five years after the date of origination;
     (xlvi) Each Mortgage Loan would be a “qualified mortgage” within the
meaning of Section 860G(a)(3)(A) of the Code and Treasury Regulations
Section 1.860G-2(a)(1) if transferred to a REMIC on its startup date in exchange
for the regular or residual interests of the REMIC; and
     (xlvii) There were no adverse selection procedures used in selecting the
Mortgage Loan from among the residential mortgage loans which were available for
inclusion in the Mortgage Loans.



42



--------------------------------------------------------------------------------



 



VII.   With Respect to Mortgage Loans purchased under the Mortgage Loan Flow
Purchase, Sale & Servicing Agreement, dated as of June 27, 2001 (the “PHH
Agreement”), among Redwood Trust, Inc. (“Redwood Trust”), and PHH Mortgage
Corporation (formerly PHH Mortgage Corporation) (“PHH”) and Bishop’s Gate
Residential Mortgage Trust (formerly known as Cendant Residential Mortgage
Trust) (“Bishop’s Gate”, and together with PHH, the “Seller/Servicer”), and the
Additional Collateral Servicing Agreement dated as of July 27, 2001, between
Cendant and Redwood Trust, as Purchaser (the “Additional Collateral Agreement”).

     With respect to each Mortgage Loan, RWT Holdings, Inc. hereby makes the
following representations and warranties. Such representations and warranties
speak as of the Closing Date with respect to Pledged Mortgages (as such
capitalized terms are defined in the Indenture), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the PHH Agreement.
     (1) Mortgage Loan as Described. Such Mortgage Loan complies with the terms
and conditions set forth in the PHH Agreement, and all of the information set
forth with respect thereto on the Mortgage Loan Schedule is true and correct in
all material respects;
     (2) Complete Mortgage Files. The instruments and documents specified in
Section 2.02 of the PHH Agreement with respect to such Mortgage Loan have been
delivered in compliance with the requirements of Article II of the PHH
Agreement. Cendant is in possession of a Mortgage File respecting such Mortgage
Loan, except for such documents as have been previously delivered to the
Custodian;
     (3) Mortgagee of Record. The Mortgage relating to such Mortgage Loan has
been duly recorded in the appropriate recording office, and the applicable
Seller/Servicer is the mortgagee of record of such Mortgage Loan and the
indebtedness evidenced by the related Mortgage Note;
     (4) Payments Current. All payments required to be made up to and including
the Funding Date for such Mortgage Loan under the terms of the Mortgage Note
have been made, such that such Mortgage Loan is not delinquent 30 days or more
on the Funding Date. Unless otherwise disclosed in the Offering Materials or the
Mortgage Loan Schedule, there has been no delinquency, exclusive of any period
of grace, in any payment by the Mortgagor thereunder during the twelve months
preceding the Funding Date; and, if the Mortgage Loan is a Cooperative Loan, no
foreclosure action or private or public sale under the Uniform Commercial Code
has ever been threatened or commenced with respect to the Cooperative Loan;
     (5) No Outstanding Charges. There are no delinquent taxes, insurance
premiums, assessments, including assessments payable in future installments, or
other outstanding charges affecting the Mortgaged Property related to such
Mortgage Loan;
     (6) Original Terms Unmodified. The terms of the Mortgage Note, the Mortgage
and the Additional Collateral Agreement related to such Mortgage Loan (and the
Proprietary Lease and the Pledge Instruments with respect to each Cooperative
Loan,) have not been impaired, waived, altered or modified in any material
respect, except as specifically set forth in the related Mortgage Loan Schedule;
     (7) No Defenses. The Mortgage Note, the Mortgage and the Additional
Collateral Agreement related to such Mortgage Loan (and the Acceptance of
Assignment and Assumption of Lease Agreement related to each Cooperative Loan)
are not subject to any right of rescission, set-off or defense, including the
defense of usury, nor will the operation of any of the terms of such Mortgage
Note and such Mortgage (or the Additional Collateral Agreement), or the exercise
of any right thereunder, render such Mortgage (or the Additional Collateral
Agreement) unenforceable, in whole or in part, or subject to any right of
rescission, set-off or defense, including the defense of usury and no such right
of rescission, set-off or defense has been asserted with respect thereto;
     (8) Hazard Insurance. (a) All buildings upon the Mortgaged Property related
to such Mortgage Loan are insured by an insurer acceptable to FNMA or FHLMC
against loss by fire, hazards of extended coverage and such other hazards as are
customary in the area where such Mortgaged Property is located, pursuant to
insurance policies conforming to the requirements of either Section 5.10 or
Section 5.11 of the

43



--------------------------------------------------------------------------------



 



PHH Agreement. All such insurance policies (collectively, the “hazard insurance
policy”) contain a standard mortgagee clause naming the originator of such
Mortgage Loan, its successors and assigns, as mortgagee. Such policies are the
valid and binding obligations of the insurer, and, to the knowledge of RWT
Holdings, all premiums thereon due to date have been paid. The related Mortgage
obligates the Mortgagor thereunder to maintain all such insurance at such
Mortgagor’s cost and expense, and on such Mortgagor’s failure to do so,
authorizes the holder of such Mortgage to maintain such insurance at such
Mortgagor’s cost and expense and to seek reimbursement therefor from such
Mortgagor; or (b) in the case of a condominium or unit in a planned unit
development (“PUD”) project that is not covered by an individual policy, the
condominium or PUD project is covered by a “master” or “blanket” policy and
there exists and is in the Seller/Servicer’s Mortgage File a certificate of
insurance showing that the individual unit that secures the first mortgage is
covered under such policy. The insurance policy contains a standard mortgagee
clause naming the originator of such Mortgage Loan (and its successors and
assigns), as insured mortgagee. Such policies are the valid and binding
obligations of the insurer, and, to the knowledge of RWT Holdings, all premiums
thereon have been paid. The insurance policy provides for advance notice to the
Seller/Servicer if the policy is canceled or not renewed, or if any other change
that adversely affects the Seller/Servicer’s interests is made; the certificate
includes the types and amounts of coverage provided, describes any endorsements
that are part of the “master” policy and would be acceptable pursuant to the
FNMA Guide;
     (9) Compliance With Applicable Laws. All requirements of any federal, state
or local law (including usury, truth in lending, real estate settlement
procedures, consumer credit protection, equal credit opportunity or disclosure
laws) applicable to the origination and servicing of such Mortgage Loan have
been complied with in all material respects;
     (10) No Satisfaction of Mortgage. The Mortgage related to such Mortgage
Loan has not been satisfied, canceled or subordinated, in whole or in part, or
rescinded, and the related Mortgaged Property has not been released from the
lien of such Mortgage, in whole or in part, nor has any instrument been executed
that would effect any such release, cancellation, subordination or rescission;
     (11) Valid First Lien. The Mortgage including any Negative Amortization,
related to such Mortgage Loan is a valid, subsisting and enforceable perfected
first lien on the related Mortgaged Property, including all improvements on the
related Mortgaged Property, which Mortgaged Property is free and clear of any
encumbrances and liens having priority over the first lien of the Mortgage
subject only to (a) the lien of current real estate taxes and special
assessments not yet due and payable, (b) covenants, conditions and restrictions,
rights of way, easements and other matters of the public record as of the date
of recording of such Mortgage which are acceptable to mortgage lending
institutions generally, are referred to in the lender’s title insurance policy
and do not adversely affect the market value or intended use of the related
Mortgaged Property, and (c) other matters to which like properties are commonly
subject which do not individually or in the aggregate materially interfere with
the benefits of the security intended to be provided by such Mortgage or the
use, enjoyment, or market value of the related Mortgaged Property; with respect
to each Cooperative Loan, each Acceptance of Assignment and Assumption of Lease
Agreement creates a valid, enforceable and subsisting first security interest in
the collateral securing the related Mortgage Note subject only to (a) the lien
of the related Cooperative Corporation for unpaid assessments representing the
obligor’s pro rata share of the Cooperative Corporation’s payments for its
blanket mortgage, current and future real property taxes, insurance premiums,
maintenance fees and other assessments to which like collateral is commonly
subject and (b) other matters to which like collateral is commonly subject which
do not materially interfere with the benefits of the security intended to be
provided by the Acceptance of Assignment and Assumption of Lease Agreement;
provided, however, that the appurtenant Proprietary Lease may be subordinated or
otherwise subject to the lien of any mortgage on the Cooperative Project;
     (12) Validity of Documents. The Mortgage Note and the Mortgage related to
such Mortgage Loan (and the Acceptance of Assignment and Assumption of Lease
Agreement with respect to each Cooperative Loan) are genuine and each is the
legal, valid and binding obligation of the maker thereof, enforceable in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and

44



--------------------------------------------------------------------------------



 



general equitable principles (regardless whether such enforcement is considered
in a proceeding in equity or at law);
     (13) Valid Execution of Documents. All parties to the Mortgage Note and the
Mortgage related to such Mortgage Loan had legal capacity to enter into such
Mortgage Loan and to execute and deliver the related Mortgage Note and the
related Mortgage and the related Mortgage Note and the related Mortgage have
been duly and properly executed by such parties; with respect to each
Cooperative Loan, all parties to the Mortgage Note and the Mortgage Loan had
legal capacity to execute and deliver the Mortgage Note, the Acceptance of
Assignment and Assumption of Lease Agreement, the Proprietary Lease, the Stock
Power, the Recognition Agreement, the Financing Statement and the Assignment of
Proprietary Lease and such documents have been duly and properly executed by
such parties; each Stock Power (i) has all signatures guaranteed or (ii) if all
signatures are not guaranteed, then such Cooperative Shares will be transferred
by the stock transfer agent of the Cooperative Corporation if the
Seller/Servicer undertakes to convert the ownership of the collateral securing
the related Cooperative Loan;
     (14) Full Disbursement of Proceeds. Such Mortgage Loan has closed and the
proceeds of such Mortgage Loan have been fully disbursed prior to the Funding
Date; provided that, with respect to any Mortgage Loan originated within the
previous 120 days, alterations and repairs with respect to the related Mortgaged
Property or any part thereof may have required an escrow of funds in an amount
sufficient to pay for all outstanding work within 120 days of the origination of
such Mortgage Loan, and, if so, such funds are held in escrow by the applicable
Seller/Servicer, a title company or other escrow agent;
     (15) Ownership. The Mortgage Note and the Mortgage related to such Mortgage
Loan have not been assigned, pledged or otherwise transferred by RWT Holdings,
in whole or in part, and RWT Holdings has good and marketable title thereto, and
the RWT Holdings is the sole owner thereof (and with respect to any Cooperative
Loan, the sole owner of the related Acceptance of Assignment and Assumption of
Lease Agreement)and has full right and authority to transfer and sell such
Mortgage Loan, and is transferring such Mortgage Loan free and clear of any
encumbrance, equity, lien, pledge, charge, claim or security interest;
     (16) Doing Business. All parties that have had any interest in such
Mortgage Loan, whether as mortgagee, assignee, pledgee or otherwise, are (or,
during the period in which they held and disposed of such interest, were) in
compliance with any and all applicable licensing requirements of the laws of the
state wherein the related Mortgaged Property is located;
     (17) Title Insurance. (a) Such Mortgage Loan is covered by an ALTA lender’s
title insurance policy or short form title policy acceptable to FNMA and FHLMC
(or, in jurisdictions where ALTA policies are not generally approved for use, a
lender’s title insurance policy acceptable to FNMA and FHLMC), issued by a title
insurer acceptable to FNMA and FHLMC and qualified to do business in the
jurisdiction where the related Mortgaged Property is located, insuring (subject
to the exceptions contained in clauses (11)(a) and (b) above) the applicable
Seller/Servicer, its successors and assigns as to the first priority lien of the
related Mortgage in the original principal amount of such Mortgage Loan
including any Negative Amortization and in the case of ARM Loans, against any
loss by reason of the invalidity or unenforceability of the lien resulting from
the provisions of such Mortgage providing for adjustment to the applicable Note
Rate and Monthly Payment. Additionally, either such lender’s title insurance
policy affirmatively insures that there is ingress and egress to and from the
Mortgaged Property or the Seller/Servicer warrants that there is ingress and
egress to and from the Mortgaged Property and the lender’ s title insurance
policy affirmatively insures against encroachments by or upon the related
Mortgaged Property or any interest therein or any other adverse circumstance
that either is disclosed or would have been disclosed by an accurate survey. The
applicable Seller/Servicer is the sole insured of such lender’s title insurance
policy, and such lender’s title insurance policy is in full force and effect and
will be in full force and effect upon the consummation of the transactions
contemplated by the PHH Agreement and will inure to the benefit of RWT Holdings
without any further act. No claims have been made under such lender’s title
insurance policy, neither the applicable Seller/Servicer, nor to the best of RWT
Holdings’ knowledge, any prior holder of the related Mortgage has done, by act
or omission, anything that would impair the coverage of such lender’s insurance
policy, and there is no act, omission, condition, or information that would
impair the coverage of

45



--------------------------------------------------------------------------------



 



such lender’s insurance policy; (b) The mortgage title insurance policy covering
each unit mortgage in a condominium or PUD project related to such Mortgage Loan
meets all requirements of FNMA and FHLMC;
     (18) No Defaults. (a) There is no default, breach, violation or event of
acceleration existing under the Mortgage, the Mortgage Note, and Additional
Collateral Agreement or any other agreements, documents, or instruments related
to such Mortgage Loan; (b) to the best of the RWT Holdings’ knowledge, there is
no event that, with the lapse of time, the giving of notice, or both, would
constitute such a default, breach, violation or event of acceleration; (c) the
Mortgagor(s) with respect to such Mortgage Loan is (1) not in default under any
other Mortgage Loan or (2) the subject of an Insolvency Proceeding; (d) no event
of acceleration has previously occurred, and no notice of default has been sent,
with respect to such Mortgage Loan; (e) in no event has the applicable
Seller/Servicer waived any of its rights or remedies in respect of any default,
breach, violation or event of acceleration under the Mortgage, the Mortgage
Note, and Additional Collateral Agreement or any other agreements, documents, or
instruments related to such Mortgage Loan; and (f) with respect to each
Cooperative Loan, there is no default in complying with the terms of the
Mortgage Note, the Acceptance of Assignment and Assumption of Lease Agreement
and the Proprietary Lease and all maintenance charges and assessments (including
assessments payable in the future installments, which previously became due and
owing) have been paid, and the Seller/Servicer has the right under the terms of
the Mortgage Note, Acceptance of Assignment and Assumption of Lease Agreement
and Recognition Agreement to pay any maintenance charges or assessments owed by
the Mortgagor;
     (19) No Mechanics’ Liens. As of the date of origination of such Mortgage
Loan, there were no mechanics’ or similar liens, except such liens as are
expressly insured against by a title insurance policy, or claims that have been
filed for work, labor or material (and no rights are outstanding that under law
could give rise to such lien) affecting the related Mortgaged Property that are
or may be liens prior to, or equal or coordinate with, the lien of the related
Mortgage;
     (20) Location of Improvements; No Encroachments. As of the date of
origination of such Mortgage Loan, to the best of RWT Holdings’ knowledge, all
improvements that were considered in determining the Appraised Value of the
related Mortgaged Property lay wholly within the boundaries and building
restriction lines of such Mortgaged Property, and no improvements on adjoining
properties encroach upon such Mortgaged Property except as permitted under the
terms of the FNMA Guide and the FHLMC Selling Guide; to the best of RWT
Holdings’ knowledge, no improvement located on or part of any Mortgaged Property
is in violation of any applicable zoning law or regulation, and all inspections,
licenses and certificates required to be made or issued with respect to all
occupied portions of such Mortgaged Property, and with respect to the use and
occupancy of the same, including certificates of occupancy, have been made or
obtained from the appropriate authorities;
     (21) Origination; Payment Terms. Principal payments on such Mortgage Loan
commenced or will commence no more than 60 days after funds were disbursed in
connection with such Mortgage Loan. If the interest rate on the related Mortgage
Note is adjustable, the adjustment is based on the Index set forth on the
related Mortgage Loan Schedule. The related Mortgage Note is payable on the
first day of each month in arrears, in accordance with the payment terms
described on the related Mortgage Loan Schedule. With respect to any Mortgage
Loan subject to Negative Amortization the Monthly Payments are sufficient during
the period following each Payment Adjustment Date to fully amortize the
outstanding principal balance as of the first day of such period (including any
Negative Amortization) over the original term thereof in accordance with the
terms and conditions set forth in the Mortgage Note ;
     (22) Due On Sale. Except as noted otherwise on the Mortgage Loan Schedule,
the related Mortgage contains the usual and customary “due-on-sale” clause or
other similar provision for the acceleration of the payment of the Unpaid
Principal Balance of such Mortgage Loan if the related Mortgaged Property or any
interest therein is sold or transferred without the prior consent of the
mortgagee thereunder;
     (23) Prepayment Penalty. Except as noted otherwise on the Mortgage Loan
Schedule, such Mortgage Loan is not subject to any Prepayment Penalty; and no
Mortgage Loan contains prepayment penalties that extend beyond five years after
the date of origination;

46



--------------------------------------------------------------------------------



 



     (24) Mortgaged Property Undamaged; No Condemnation. To the best of RWT
Holdings’ knowledge, as of the Funding Date, the related Mortgaged Property (and
with respect to a Cooperative Loan, the related Cooperative Project and
Cooperative Unit) is free of material damage and waste and there is no
proceeding pending for the total or partial condemnation thereof;
     (25) Customary Provisions. The related Mortgage contains customary and
enforceable provisions that render the rights and remedies of the holder thereof
adequate for the realization against the related Mortgaged Property of the
benefits of the security provided thereby, including, (a) in the case of a
Mortgage designated as a deed of trust, by trustee’s sale, and (b) in the case
of a Mortgage, otherwise by judicial foreclosure;
     (26) Conformance With Underwriting Standards. Such Mortgage Loan was
underwritten in accordance with the Cendant Guide;
     (27) Appraisal. The Mortgage File contains an appraisal of the related
Mortgaged Property on forms and with riders approved by FNMA and FHLMC, signed
prior to the approval of such Mortgage Loan application by an appraiser, duly
appointed by the originator of such Mortgage Loan, whose compensation is not
affected by the approval or disapproval of such Mortgage Loan and who met the
minimum qualifications of FNMA and FHLMC for appraisers. Each appraisal of the
Mortgage Loan was made in accordance with the relevant provisions of the
Financial Institutions Reform, Recovery, and Enforcement Act of 1989;
     (28) Deeds of Trust. If the related Mortgage constitutes a deed of trust,
then a trustee, duly qualified under applicable law to serve as such, has been
properly designated and currently so serves and is named in such Mortgage, and
no fees or expenses are or will become payable to the trustee under such deed of
trust, except in connection with a trustee’s sale after default by the related
Mortgagor;
     (29) LTV; Primary Mortgage Insurance Policy. Except with respect to
Additional Collateral Mortgage Loans (as defined in Exhibit 11 to the PHH
Agreement), if such Mortgage Loan had a Loan-to-Value Ratio of more than 80% at
origination, such Mortgage Loan is and will be subject to a Primary Insurance
Policy issued by a Qualified Mortgage Insurer, which insures the applicable
Seller/Servicer, its successors and assigns and insureds in the amount set forth
on the Mortgage Loan Schedule; provided that, a Primary Mortgage Insurance
Policy will not be required for any Cooperative Loan if (i) the proceeds of such
Cooperative Loan were used to purchase a Cooperative Unit at the “insider’s
price” when the building was converted to a Cooperative Corporation, (ii) the
value of the Cooperative Unit for purposes of establishing the LTV at
origination was such “insider’s price”, (iii) the principal amount of the
Cooperative Loan at origination was not more than 100% of such “insider’s price”
and (iv) the LTV at origination, as calculated using the Appraised Value at
origination, was less than or equal to 80%. To the knowledge of RWT Holdings,
all provisions of such Primary Insurance Policy have been and are being complied
with, such policy is in full force and effect, and, to the knowledge of RWT
Holdings, all premiums due thereunder have been paid. Any related Mortgage
subject to any such Primary Insurance Policy (other than a “lender-paid” Primary
Insurance Policy) obligates the Mortgagor thereunder to maintain such insurance
for the time period required by law and to pay all premiums and charges in
connection therewith. As of the date of origination, the Loan-to-Value Ratio of
such Mortgage Loan is as specified in the applicable Mortgage Loan Schedule;
     (30) Occupancy. As of the date of origination of such Mortgage Loan, to the
best of RWT Holdings’ knowledge, the related Mortgaged Property (or with respect
to a Cooperative Loan, the related Cooperative Unit) is lawfully occupied under
applicable law and all inspections, licenses and certificates required to be
made or issued with respect to all occupied portions of the Mortgaged Property
(or with respect to a Cooperative Loan, the related Cooperative Unit) and, with
respect to the use and occupancy of the same, including but not limited to
certificates of occupancy, have been made or obtained from the appropriate
authorities;
     (31) Supervision and Examination by a Federal or State Authority. Each
Mortgage Loan either was (a) closed in the name of the PHH Mortgage, or
(b) closed in the name of another entity that is either a savings and loan
association, a savings bank, a commercial bank, credit union, insurance company
or an institution which is supervised and examined by a federal or state
authority, or a mortgagee approved by the Secretary of Housing and Urban
Development pursuant to Sections 203 and 211 of the National Housing Act

47



--------------------------------------------------------------------------------



 



(a “HUD Approved Mortgagee”), and was so at the time such Mortgage Loan was
originated (PHH Mortgage or such other entity, the “Originator”) or (c) closed
in the name of a loan broker under the circumstances described in the following
sentence. If such Mortgage Loan was originated through a loan broker, such
Mortgage Loan met the Originator’s underwriting criteria at the time of
origination and was originated in accordance with the Originator’s policies and
procedures and the Originator acquired such Mortgage Loan from the loan broker
contemporaneously with the origination thereof. The Mortgage Loans that Bishops’
Gate Residential Mortgage Trust sold to RWT Holdings were originated by or on
behalf of PHH Mortgage and subsequently assigned to the Bishops’ Gate
Residential Mortgage Trust;
     (32) Adjustments. All of the terms of the related Mortgage Note pertaining
to interest rate adjustments, payment adjustments and adjustments of the
outstanding principal balance, if any, are enforceable and such adjustments will
not affect the priority of the lien of the related Mortgage; all such
adjustments on such Mortgage Loan have been made properly and in accordance with
the provisions of such Mortgage Loan;
     (33) Insolvency Proceedings; Soldiers’ and Sailors’ Relief Act. To the best
of RWT Holdings’ knowledge, the related Mortgagor (1) is not the subject of any
Insolvency Proceeding; and (2) has not requested any relief allowed to such
Mortgagor under the Soldiers’ and Sailors’ Civil Relief Act of 1940;
     (34) FNMA/FHLMC Documents. Such Mortgage Loan was closed on standard FNMA
or FHLMC documents or on such documents otherwise acceptable to them;
     (35) Unless otherwise disclosed in the Offering Materials or the Mortgage
Loan Schedule, no Mortgage Loan contains provisions pursuant to which Monthly
Payments are (a) paid or partially paid with funds deposited in any separate
account established by the Seller/Servicer, the Mortgagor, or anyone on behalf
of the Mortgagor, (b) paid by any source other than the Mortgagor or
(c) contains any other similar provisions which may constitute a “buydown”
provision. The Mortgage Loan is not a graduated payment mortgage loan and the
Mortgage Loan does not have a shared appreciation or other contingent interest
feature;
     (36) The Assignment is in recordable form and is acceptable for recording
under the laws of the jurisdiction in which the Mortgaged Property is located;
     (37) Any principal advances made to the Mortgagor prior to the Cut-off Date
have been consolidated with the outstanding principal amount secured by the
Mortgage, and the secured principal amount, as consolidated, bears a single
interest rate and single repayment term. The consolidated principal amount does
not exceed the original principal amount of the Mortgage Loan plus any Negative
Amortization;
     (38) Unless otherwise disclosed in the Offering Materials or the Mortgage
Loan Schedule, no Mortgage Loan has a balloon payment feature. With respect to
any Mortgage Loan with a balloon payment feature, the Mortgage Note is payable
in Monthly Payments based on a thirty year amortization schedule and has a final
Monthly Payment substantially greater than the proceeding Monthly Payment which
is sufficient to amortize the remaining principal balance of the Mortgage Loan;
     (39) If the residential dwelling on the Mortgaged Property is a condominium
unit or a unit in a planned unit development (other than a de minimis planned
unit development) such condominium or planned unit development project meets the
eligibility requirements of the Cendant Guide;
     (40) No Mortgage Loan is subject to the provisions of the Homeownership and
Equity Protection Act of 1994;
     (41) Unless otherwise disclosed in the Offering Materials or the Mortgage
Loan Schedule, no Mortgage Loan was made in connection with (a) the construction
or rehabilitation of a Mortgaged Property or (b) facilitating the trade-in or
exchange of a Mortgaged Property;
     (42) RWT Holdings has no knowledge of any circumstances or condition with
respect to the Mortgage, the Mortgage Property (or with respect to a Cooperative
Loan, the Acceptance of Assignment and Assumption of Lease Agreement, the
Cooperative Unit or the Cooperative Project), the Mortgagor or the Mortgagor’s
credit standing that can reasonably be expected to cause the Mortgage Loan to be
an

48



--------------------------------------------------------------------------------



 



unacceptable investment, cause the Mortgage Loan to become delinquent, or
adversely affect the value of the Mortgage Loan;
     (43) Interest on each Mortgage Loan is calculated on the basis of a 360-day
year consisting of twelve 30-day months;
     (44) To the best of RWT Holdings’ knowledge, the Mortgaged Property is in
material compliance with all applicable environmental laws pertaining to
environmental hazards including, without limitation, asbestos, and neither the
Seller/Servicer nor, to RWT Holdings’ knowledge, the related Mortgagor, has
received any notice of any violation or potential violation of such law;
     (45) Unless otherwise disclosed in the Offering Materials or the Mortgage
Loan Schedule, no Mortgage Loan is subject to negative amortization;
     (46) With respect to each Cooperative Loan, a Cooperative Lien Search has
been made by a company competent to make the same which company is acceptable to
FNMA and qualified to do business in the jurisdiction where the Cooperative Unit
is located;
     (47) With respect to each Cooperative Loan, (i) the terms of the related
Proprietary Lease is longer than the terms of the Cooperative Loan, (ii) there
is no provision in any Proprietary Lease which requires the Mortgagor to offer
for sale the Cooperative Shares owned by such Mortgagor first to the Cooperative
Corporation, (iii) there is no prohibition in any Proprietary Lease against
pledging the Cooperative Shares or assigning the Proprietary Lease and (iv) the
Recognition Agreement is on a form of agreement published by the Aztech Document
Systems, Inc. or includes provisions which are no less favorable to the lender
than those contained in such agreement;
     (48) With respect to each Cooperative Loan, each original UCC financing
statement, continuation statement or other governmental filing or recordation
necessary to create or preserve the perfection and priority of the first
priority lien and security interest in the Cooperative Shares and Proprietary
Lease has been timely and properly made. Any security agreement, chattel
mortgage or equivalent document related to the Cooperative Loan and delivered to
the Mortgagor or its designee establishes in the Mortgagor a valid and
subsisting perfected first lien on and security interest in the Mortgaged
Property described therein, and the Mortgagor has full right to sell and assign
the same;
     (49) With respect to each Cooperative Loan, each Acceptance of Assignment
and Assumption of Lease Agreement contains enforceable provisions such as to
render the rights and remedies of the holder thereof adequate for the
realization of the benefits of the security provided thereby. The Acceptance of
Assignment and Assumption of Lease Agreement contains an enforceable provision
for the acceleration of the payment of the unpaid principal balance of the
Mortgage Note in the event the Cooperative Unit is transferred or sold without
the consent of the holder thereof;
     (50) No fraud, error, omission, misrepresentation, or negligence with
respect to a Mortgage Loan has taken place on the part of any person, including
without limitation, the Mortgagor, any appraiser, any builder or developer or
any other party involved in the origination of the Mortgage Loan;
     (51) The Additional Collateral Mortgage Loans are insured under the terms
and provisions of the Surety Bond subject to the limitations set forth therein.
All requirements for transferring coverage under the Surety Bond in respect of
such Additional Collateral Mortgage Loans to the Trustee (as defined in the
Indenture) shall be complied with;
     (52) None of the proceeds of any Mortgage Loan were used to finance the
purchase of single premium credit insurance policies;
     (53) No Mortgage Loan is covered by the Home Ownership and Equity
Protection Act of 1994 and no Mortgage Loan is “high cost” as defined by any
applicable federal, state or local predatory or abusive lending law, and no
mortgage loan is a “high cost” or “covered” mortgage loan, as applicable (as
such terms are defined in the then current Standard and Poor’s LEVELS Glossary
which is now Version 6.0, Appendix E);

49



--------------------------------------------------------------------------------



 



     (54) Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state and federal laws, including, but not
limited to, all applicable predatory or abusive lending laws;
     (55) Each Mortgage Loan would be a “qualified mortgage” within the meaning
of Section 860G(a)(3)(A) of the Code and Treasury Regulations
Section 1.860G-2(a)(1) if transferred to a REMIC on its startup date in exchange
for the regular or residual interests of the REMIC; and
     (56) There were no adverse selection procedures used in selecting the
Mortgage Loan from among the residential mortgage loans which were available for
inclusion in the Mortgage Loans.



50



--------------------------------------------------------------------------------



 



VIII.   With Respect to Mortgage Loans purchased under the Mortgage Loan Flow
Purchase, Sale & Servicing Agreement, dated as of August 1, 2002 (the “PHH
Agreement”), among RWT Holdings, Inc. (“RWT Holdings”), and PHH Mortgage
Corporation (formerly known as Cendant Mortgage Corporation) (“PHH”) and
Bishop’s Gate Residential Mortgage Trust (formerly known as Cendant Residential
Mortgage Trust) (“Bishop’s Gate”, and together with PHH, the “Seller/Servicer”),
and the Additional Collateral Servicing Agreement dated as of August 1, 2002,
between PHH and RWT Holdings, as Purchaser (the “Additional Collateral
Agreement”).

     With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the (as such capitalized terms are defined in
the Pooling and Servicing Agreement), unless otherwise indicated. Capitalized
terms are as defined in this Schedule A or in the PHH Agreement.
     (1) Mortgage Loan as Described. Such Mortgage Loan complies with the terms
and conditions set forth in the PHH Agreement, and all of the information set
forth with respect thereto on the Mortgage Loan Schedule is true and correct in
all material respects, and the information provided to the rating agencies,
including the loan level detail, is true and correct according to the rating
agency requirements;
     (2) Complete Mortgage Files. The instruments and documents specified in
Section 2.02 of the PHH Agreement with respect to such Mortgage Loan have been
delivered in compliance with the requirements of Article II of the PHH
Agreement. PHH is in possession of a Mortgage File respecting such Mortgage
Loan, except for such documents as have been previously delivered to the
Custodian;
     (3) Mortgagee of Record. The Mortgage relating to such Mortgage Loan has
been duly recorded in the appropriate recording office, and the applicable
Seller/Servicer is the mortgagee of record of such Mortgage Loan and the
indebtedness evidenced by the related Mortgage Note;
     (4) Payments Current. All payments required to be made up to and including
the Funding Date for such Mortgage Loan under the terms of the Mortgage Note
have been made, such that such Mortgage Loan is not delinquent 30 days or more
on the Funding Date. Unless otherwise disclosed in the Offering Materials or the
Mortgage Loan Schedule, there has been no delinquency, exclusive of any period
of grace, in any payment by the Mortgagor thereunder during the twelve months
preceding the Funding Date; and, if the Mortgage Loan is a Cooperative Loan, no
foreclosure action or private or public sale under the Uniform Commercial Code
has ever been threatened or commenced with respect to the Cooperative Loan;
     (5) No Outstanding Charges. There are no delinquent taxes, insurance
premiums, assessments, including assessments payable in future installments, or
other outstanding charges affecting the Mortgaged Property related to such
Mortgage Loan;
     (6) Original Terms Unmodified. The terms of the Mortgage Note, the Mortgage
and the Additional Collateral Agreement related to such Mortgage Loan (and the
Proprietary Lease and the Pledge Instruments with respect to each Cooperative
Loan,) have not been impaired, waived, altered or modified in any material
respect, except as specifically set forth in the related Mortgage Loan Schedule;
     (7) No Defenses. The Mortgage Note, the Mortgage and the Additional
Collateral Agreement related to such Mortgage Loan (and the Acceptance of
Assignment and Assumption of Lease Agreement related to each Cooperative Loan)
are not subject to any right of rescission, set-off or defense, including the
defense of usury, nor will the operation of any of the terms of such Mortgage
Note and such Mortgage (or the Additional Collateral Agreement), or the exercise
of any right thereunder, render such Mortgage (or the Additional Collateral
Agreement) unenforceable, in whole or in part, or subject to any right of
rescission, set-off or defense, including the defense of usury and no such right
of rescission, set-off or defense has been asserted with respect thereto;
     (8) Hazard Insurance. (a) All buildings upon the Mortgaged Property related
to such Mortgage Loan are insured by an insurer acceptable to FNMA or FHLMC
against loss by fire, hazards of extended coverage and such other hazards as are
customary in the area where such Mortgaged Property is located,

51



--------------------------------------------------------------------------------



 



pursuant to insurance policies conforming to the requirements of either Section
5.10 or Section 5.11 of the PHH Agreement. All such insurance policies
(collectively, the “hazard insurance policy”) contain a standard mortgagee
clause naming the originator of such Mortgage Loan, its successors and assigns,
as mortgagee. Such policies are the valid and binding obligations of the
insurer, and all premiums thereon due to date have been paid. The related
Mortgage obligates the Mortgagor thereunder to maintain all such insurance at
such Mortgagor’s cost and expense, and on such Mortgagor’s failure to do so,
authorizes the holder of such Mortgage to maintain such insurance at such
Mortgagor’s cost and expense and to seek reimbursement therefor from such
Mortgagor; or (b) in the case of a condominium or unit in a planned unit
development (“PUD”) project that is not covered by an individual policy, the
condominium or PUD project is covered by a “master” or “blanket” policy and
there exists and is in the Seller/Servicer’s Mortgage File a certificate of
insurance showing that the individual unit that secures the first mortgage is
covered under such policy. The insurance policy contains a standard mortgagee
clause naming the originator of such Mortgage Loan (and its successors and
assigns), as insured mortgagee. Such policies are the valid and binding
obligations of the insurer, and all premiums thereon have been paid. The
insurance policy provides for advance notice to the Seller/Servicer if the
policy is canceled or not renewed, or if any other change that adversely affects
the Seller/Servicer’s interests is made; the certificate includes the types and
amounts of coverage provided, describes any endorsements that are part of the
“master” policy and would be acceptable pursuant to the FNMA Guide;
     (9) Compliance With Applicable Laws. All requirements of any federal, state
or local law (including usury, truth in lending, real estate settlement
procedures, consumer credit protection, equal credit opportunity or disclosure
laws) applicable to the origination and servicing of such Mortgage Loan have
been complied with in all material respects;
     (10) No Satisfaction of Mortgage. The Mortgage related to such Mortgage
Loan has not been satisfied, canceled or subordinated, in whole or in part, or
rescinded, and the related Mortgaged Property has not been released from the
lien of such Mortgage, in whole or in part, nor has any instrument been executed
that would effect any such release, cancellation, subordination or rescission;
     (11) Valid First Lien. The Mortgage including any Negative Amortization,
related to such Mortgage Loan is a valid, subsisting and enforceable perfected
first lien on the related Mortgaged Property, including all improvements on the
related Mortgaged Property, which Mortgaged Property is free and clear of any
encumbrances and liens having priority over the first lien of the Mortgage
subject only to (a) the lien of current real estate taxes and special
assessments not yet due and payable, (b) covenants, conditions and restrictions,
rights of way, easements and other matters of the public record as of the date
of recording of such Mortgage which are acceptable to mortgage lending
institutions generally, are referred to in the lender’s title insurance policy
and do not adversely affect the market value or intended use of the related
Mortgaged Property, and (c) other matters to which like properties are commonly
subject which do not individually or in the aggregate materially interfere with
the benefits of the security intended to be provided by such Mortgage or the
use, enjoyment, or market value of the related Mortgaged Property; with respect
to each Cooperative Loan, each Acceptance of Assignment and Assumption of Lease
Agreement creates a valid, enforceable and subsisting first security interest in
the collateral securing the related Mortgage Note subject only to (a) the lien
of the related Cooperative Corporation for unpaid assessments representing the
obligor’s pro rata share of the Cooperative Corporation’s payments for its
blanket mortgage, current and future real property taxes, insurance premiums,
maintenance fees and other assessments to which like collateral is commonly
subject and (b) other matters to which like collateral is commonly subject which
do not materially interfere with the benefits of the security intended to be
provided by the Acceptance of Assignment and Assumption of Lease Agreement;
provided, however, that the appurtenant Proprietary Lease may be subordinated or
otherwise subject to the lien of any mortgage on the Cooperative Project;
     (12) Validity of Documents. The Mortgage Note and the Mortgage related to
such Mortgage Loan (and the Acceptance of Assignment and Assumption of Lease
Agreement with respect to each Cooperative Loan) are genuine and each is the
legal, valid and binding obligation of the maker thereof, enforceable in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and

52



--------------------------------------------------------------------------------



 



general equitable principles (regardless whether such enforcement is considered
in a proceeding in equity or at law);
     (13) Valid Execution of Documents. All parties to the Mortgage Note and the
Mortgage related to such Mortgage Loan had legal capacity to enter into such
Mortgage Loan and to execute and deliver the related Mortgage Note and the
related Mortgage and the related Mortgage Note and the related Mortgage have
been duly and properly executed by such parties; with respect to each
Cooperative Loan, all parties to the Mortgage Note and the Mortgage Loan had
legal capacity to execute and deliver the Mortgage Note, the Acceptance of
Assignment and Assumption of Lease Agreement, the Proprietary Lease, the Stock
Power, the Recognition Agreement, the Financing Statement and the Assignment of
Proprietary Lease and such documents have been duly and properly executed by
such parties; each Stock Power (i) has all signatures guaranteed or (ii) if all
signatures are not guaranteed, then such Cooperative Shares will be transferred
by the stock transfer agent of the Cooperative Corporation if the
Seller/Servicer undertakes to convert the ownership of the collateral securing
the related Cooperative Loan;
     (14) Full Disbursement of Proceeds. Such Mortgage Loan has closed and the
proceeds of such Mortgage Loan have been fully disbursed prior to the Funding
Date; provided that, with respect to any Mortgage Loan originated within the
previous 120 days, alterations and repairs with respect to the related Mortgaged
Property or any part thereof may have required an escrow of funds in an amount
sufficient to pay for all outstanding work within 120 days of the origination of
such Mortgage Loan, and, if so, such funds are held in escrow by the applicable
Seller/Servicer, a title company or other escrow agent;
     (15) Ownership. The Mortgage Note and the Mortgage related to such Mortgage
Loan have not been assigned, pledged or otherwise transferred by RWT Holdings,
in whole or in part, and RWT Holdings has good and marketable title thereto, and
the RWT Holdings is the sole owner thereof (and with respect to any Cooperative
Loan, the sole owner of the related Acceptance of Assignment and Assumption of
Lease Agreement)and has full right and authority to transfer and sell such
Mortgage Loan, and is transferring such Mortgage Loan free and clear of any
encumbrance, equity, lien, pledge, charge, claim or security interest;
     (16) Doing Business. All parties that have had any interest in such
Mortgage Loan, whether as mortgagee, assignee, pledgee or otherwise, are (or,
during the period in which they held and disposed of such interest, were) in
compliance with any and all applicable licensing requirements of the laws of the
state wherein the related Mortgaged Property is located;
     (17) Title Insurance. (a) Such Mortgage Loan is covered by an ALTA lender’s
title insurance policy or short form title policy acceptable to FNMA and FHLMC
(or, in jurisdictions where ALTA policies are not generally approved for use, a
lender’s title insurance policy acceptable to FNMA and FHLMC), issued by a title
insurer acceptable to FNMA and FHLMC and qualified to do business in the
jurisdiction where the related Mortgaged Property is located, insuring (subject
to the exceptions contained in clauses (11)(a) and (b) above) the applicable
Seller/Servicer, its successors and assigns as to the first priority lien of the
related Mortgage in the original principal amount of such Mortgage Loan
including any Negative Amortization and in the case of ARM Loans, against any
loss by reason of the invalidity or unenforceability of the lien resulting from
the provisions of such Mortgage providing for adjustment to the applicable Note
Rate and Monthly Payment. Additionally, either such lender’s title insurance
policy affirmatively insures that there is ingress and egress to and from the
Mortgaged Property or the Seller/Servicer warrants that there is ingress and
egress to and from the Mortgaged Property and the lender’ s title insurance
policy affirmatively insures against encroachments by or upon the related
Mortgaged Property or any interest therein or any other adverse circumstance
that either is disclosed or would have been disclosed by an accurate survey. The
applicable Seller/Servicer is the sole insured of such lender’s title insurance
policy, and such lender’s title insurance policy is in full force and effect and
will be in full force and effect upon the consummation of the transactions
contemplated by the PHH Agreement and will inure to the benefit of RWT Holdings
without any further act. No claims have been made under such lender’s title
insurance policy, neither the applicable Seller/Servicer, nor any prior holder
of the related Mortgage has done, by act or omission, anything that would impair
the coverage of such lender’s insurance policy, and there is no act, omission,
condition, or information that would impair the coverage of such lender’s
insurance policy; (b) The

53



--------------------------------------------------------------------------------



 



mortgage title insurance policy covering each unit mortgage in a condominium or
PUD project related to such Mortgage Loan meets all requirements of FNMA and
FHLMC;
     (18) No Defaults. (a) There is no default, breach, violation or event of
acceleration existing under the Mortgage, the Mortgage Note, and Additional
Collateral Agreement or any other agreements, documents, or instruments related
to such Mortgage Loan; (b) there is no event that, with the lapse of time, the
giving of notice, or both, would constitute such a default, breach, violation or
event of acceleration; (c) the Mortgagor(s) with respect to such Mortgage Loan
is (1) not in default under any other Mortgage Loan or (2) the subject of an
Insolvency Proceeding; (d) no event of acceleration has previously occurred, and
no notice of default has been sent, with respect to such Mortgage Loan; (e) in
no event has the applicable Seller/Servicer waived any of its rights or remedies
in respect of any default, breach, violation or event of acceleration under the
Mortgage, the Mortgage Note, and Additional Collateral Agreement or any other
agreements, documents, or instruments related to such Mortgage Loan; and
(f) with respect to each Cooperative Loan, there is no default in complying with
the terms of the Mortgage Note, the Acceptance of Assignment and Assumption of
Lease Agreement and the Proprietary Lease and all maintenance charges and
assessments (including assessments payable in the future installments, which
previously became due and owing) have been paid, and the Seller/Servicer has the
right under the terms of the Mortgage Note, Acceptance of Assignment and
Assumption of Lease Agreement and Recognition Agreement to pay any maintenance
charges or assessments owed by the Mortgagor;
     (19) No Mechanics’ Liens. As of the date of origination of such Mortgage
Loan, there were no mechanics’ or similar liens, except such liens as are
expressly insured against by a title insurance policy, or claims that have been
filed for work, labor or material (and no rights are outstanding that under law
could give rise to such lien) affecting the related Mortgaged Property that are
or may be liens prior to, or equal or coordinate with, the lien of the related
Mortgage;
     (20) Location of Improvements; No Encroachments. As of the date of
origination of such Mortgage Loan, all improvements that were considered in
determining the Appraised Value of the related Mortgaged Property lay wholly
within the boundaries and building restriction lines of such Mortgaged Property,
and no improvements on adjoining properties encroach upon such Mortgaged
Property except as permitted under the terms of the FNMA Guide and the FHLMC
Selling Guide; no improvement located on or part of any Mortgaged Property is in
violation of any applicable zoning law or regulation, and all inspections,
licenses and certificates required to be made or issued with respect to all
occupied portions of such Mortgaged Property, and with respect to the use and
occupancy of the same, including certificates of occupancy, have been made or
obtained from the appropriate authorities;
     (21) Origination; Payment Terms. Principal payments on such Mortgage Loan
commenced or will commence no more than 60 days after funds were disbursed in
connection with such Mortgage Loan. If the interest rate on the related Mortgage
Note is adjustable, the adjustment is based on the Index set forth on the
related Mortgage Loan Schedule. The related Mortgage Note is payable on the
first day of each month in arrears, in accordance with the payment terms
described on the related Mortgage Loan Schedule. With respect to any Mortgage
Loan subject to Negative Amortization the Monthly Payments are sufficient during
the period following each Payment Adjustment Date to fully amortize the
outstanding principal balance as of the first day of such period (including any
Negative Amortization) over the original term thereof in accordance with the
terms and conditions set forth in the Mortgage Note;
     (22) Due On Sale. Except as noted otherwise on the Mortgage Loan Schedule,
the related Mortgage contains the usual and customary “due-on-sale” clause or
other similar provision for the acceleration of the payment of the Unpaid
Principal Balance of such Mortgage Loan if the related Mortgaged Property or any
interest therein is sold or transferred without the prior consent of the
mortgagee thereunder;
     (23) Prepayment Penalty. Except as noted otherwise on the Mortgage Loan
Schedule, such Mortgage Loan is not subject to any Prepayment Penalty; and no
Mortgage Loan contains prepayment penalties that extend beyond five years after
the date of origination;
     (24) Mortgaged Property Undamaged; No Condemnation. As of the Funding Date,
the related Mortgaged Property (and with respect to a Cooperative Loan, the
related Cooperative Project and

54



--------------------------------------------------------------------------------



 



Cooperative Unit) is free of material damage and waste and there is no
proceeding pending for the total or partial condemnation thereof;
     (25) Customary Provisions. The related Mortgage contains customary and
enforceable provisions that render the rights and remedies of the holder thereof
adequate for the realization against the related Mortgaged Property of the
benefits of the security provided thereby, including, (a) in the case of a
Mortgage designated as a deed of trust, by trustee’s sale, and (b) in the case
of a Mortgage, otherwise by judicial foreclosure;
     (26) Conformance With Underwriting Standards. Such Mortgage Loan was
underwritten in accordance with the PHH Guide;
     (27) Appraisal. The Mortgage File contains an appraisal of the related
Mortgaged Property on forms and with riders approved by FNMA and FHLMC, signed
prior to the approval of such Mortgage Loan application by an appraiser, duly
appointed by the originator of such Mortgage Loan, whose compensation is not
affected by the approval or disapproval of such Mortgage Loan and who met the
minimum qualifications of FNMA and FHLMC for appraisers. Each appraisal of the
Mortgage Loan was made in accordance with the relevant provisions of the
Financial Institutions Reform, Recovery, and Enforcement Act of 1989;
     (28) Deeds of Trust. If the related Mortgage constitutes a deed of trust,
then a trustee, duly qualified under applicable law to serve as such, has been
properly designated and currently so serves and is named in such Mortgage, and
no fees or expenses are or will become payable to the trustee under such deed of
trust, except in connection with a trustee’s sale after default by the related
Mortgagor;
     (29) LTV; Primary Mortgage Insurance Policy. Except with respect to
Additional Collateral Mortgage Loans (as defined in Exhibit 11 to the PHH
Agreement), if such Mortgage Loan had a Loan-to-Value Ratio of more than 80% at
origination, such Mortgage Loan is and will be subject to a Primary Insurance
Policy issued by a Qualified Mortgage Insurer, which insures the applicable
Seller/Servicer, its successors and assigns and insureds in the amount set forth
on the Mortgage Loan Schedule; provided that, a Primary Mortgage Insurance
Policy will not be required for any Cooperative Loan if (i) the proceeds of such
Cooperative Loan were used to purchase a Cooperative Unit at the “insider’s
price” when the building was converted to a Cooperative Corporation, (ii) the
value of the Cooperative Unit for purposes of establishing the LTV at
origination was such “insider’s price”, (iii) the principal amount of the
Cooperative Loan at origination was not more than 100% of such “insider’s price”
and (iv) the LTV at origination, as calculated using the Appraised Value at
origination, was less than or equal to 80%. All provisions of such Primary
Insurance Policy have been and are being complied with, such policy is in full
force and effect, and all premiums due thereunder have been paid. Any related
Mortgage subject to any such Primary Insurance Policy (other than a
“lender-paid” Primary Insurance Policy) obligates the Mortgagor thereunder to
maintain such insurance for the time period required by law and to pay all
premiums and charges in connection therewith. As of the date of origination, the
Loan-to-Value Ratio of such Mortgage Loan is as specified in the applicable
Mortgage Loan Schedule;
     (30) Occupancy. As of the date of origination of such Mortgage Loan, the
related Mortgaged Property (or with respect to a Cooperative Loan, the related
Cooperative Unit) is lawfully occupied under applicable law and all inspections,
licenses and certificates required to be made or issued with respect to all
occupied portions of the Mortgaged Property (or with respect to a Cooperative
Loan, the related Cooperative Unit) and, with respect to the use and occupancy
of the same, including but not limited to certificates of occupancy, have been
made or obtained from the appropriate authorities;
     (31) Supervision and Examination by a Federal or State Authority. Each
Mortgage Loan either was (a) closed in the name of the PHH Mortgage, or
(b) closed in the name of another entity that is either a savings and loan
association, a savings bank, a commercial bank, credit union, insurance company
or an institution which is supervised and examined by a federal or state
authority, or a mortgagee approved by the Secretary of Housing and Urban
Development pursuant to Sections 203 and 211 of the National Housing Act (a “HUD
Approved Mortgagee”), and was so at the time such Mortgage Loan was originated
(PHH Mortgage or such other entity, the “Originator”) or (c) closed in the name
of a loan broker under the circumstances described in the following sentence. If
such Mortgage Loan was originated through a loan

55



--------------------------------------------------------------------------------



 



broker, such Mortgage Loan met the Originator’s underwriting criteria at the
time of origination and was originated in accordance with the Originator’s
policies and procedures and the Originator acquired such Mortgage Loan from the
loan broker contemporaneously with the origination thereof. The Mortgage Loans
that Bishops’ Gate Residential Mortgage Trust sold to RWT Holdings were
originated by or on behalf of PHH Mortgage and subsequently assigned to the
Bishops’ Gate Residential Mortgage Trust;
     (32) Adjustments. All of the terms of the related Mortgage Note pertaining
to interest rate adjustments, payment adjustments and adjustments of the
outstanding principal balance, if any, are enforceable and such adjustments will
not affect the priority of the lien of the related Mortgage; all such
adjustments on such Mortgage Loan have been made properly and in accordance with
the provisions of such Mortgage Loan;
     (33) Insolvency Proceedings; Soldiers’ and Sailors’ Relief Act. The related
Mortgagor (1) is not the subject of any Insolvency Proceeding; and (2) has not
requested any relief allowed to such Mortgagor under the Soldiers’ and Sailors’
Civil Relief Act of 1940;
     (34) FNMA/FHLMC Documents. Such Mortgage Loan was closed on standard FNMA
or FHLMC documents or on such documents otherwise acceptable to them;
     (35) Unless otherwise disclosed in the Offering Materials or the Mortgage
Loan Schedule, no Mortgage Loan contains provisions pursuant to which Monthly
Payments are (a) paid or partially paid with funds deposited in any separate
account established by the Seller/Servicer, the Mortgagor, or anyone on behalf
of the Mortgagor, (b) paid by any source other than the Mortgagor or
(c) contains any other similar provisions which may constitute a “buydown”
provision. The Mortgage Loan is not a graduated payment mortgage loan and the
Mortgage Loan does not have a shared appreciation or other contingent interest
feature;
     (36) The Assignment is in recordable form and is acceptable for recording
under the laws of the jurisdiction in which the Mortgaged Property is located;
     (37) Any principal advances made to the Mortgagor prior to the Cut-off Date
have been consolidated with the outstanding principal amount secured by the
Mortgage, and the secured principal amount, as consolidated, bears a single
interest rate and single repayment term. The consolidated principal amount does
not exceed the original principal amount of the Mortgage Loan plus any Negative
Amortization;
     (38) Unless otherwise disclosed in the Offering Materials or the Mortgage
Loan Schedule, no Mortgage Loan has a balloon payment feature. With respect to
any Mortgage Loan with a balloon payment feature, the Mortgage Note is payable
in Monthly Payments based on a thirty year amortization schedule and has a final
Monthly Payment substantially greater than the proceeding Monthly Payment which
is sufficient to amortize the remaining principal balance of the Mortgage Loan;
     (39) If the residential dwelling on the Mortgaged Property is a condominium
unit or a unit in a planned unit development (other than a de minimis planned
unit development) such condominium or planned unit development project meets the
eligibility requirements of the PHH Guide;
     (40) No Mortgage Loan is subject to the provisions of the Homeownership and
Equity Protection Act of 1994;
     (41) Unless otherwise disclosed in the Offering Materials or the Mortgage
Loan Schedule, no Mortgage Loan was made in connection with (a) the construction
or rehabilitation of a Mortgaged Property or (b) facilitating the trade-in or
exchange of a Mortgaged Property;
     (42) RWT Holdings has no knowledge of any circumstances or condition with
respect to the Mortgage, the Mortgage Property (or with respect to a Cooperative
Loan, the Acceptance of Assignment and Assumption of Lease Agreement, the
Cooperative Unit or the Cooperative Project), the Mortgagor or the Mortgagor’s
credit standing that can reasonably be expected to cause the Mortgage Loan to be
an unacceptable investment, cause the Mortgage Loan to become delinquent, or
adversely affect the value of the Mortgage Loan;

56



--------------------------------------------------------------------------------



 



     (43) Interest on each Mortgage Loan is calculated on the basis of a 360-day
year consisting of twelve 30-day months;
     (44) The Mortgaged Property is in material compliance with all applicable
environmental laws pertaining to environmental hazards including, without
limitation, asbestos, and neither the Seller/Servicer nor the related Mortgagor,
has received any notice of any violation or potential violation of such law;
     (45) Unless otherwise disclosed in the Offering Materials or the Mortgage
Loan Schedule, no Mortgage Loan is subject to negative amortization;
     (46) With respect to each Cooperative Loan, a Cooperative Lien Search has
been made by a company competent to make the same which company is acceptable to
FNMA and qualified to do business in the jurisdiction where the Cooperative Unit
is located;
     (47) With respect to each Cooperative Loan, (i) the terms of the related
Proprietary Lease is longer than the terms of the Cooperative Loan, (ii) there
is no provision in any Proprietary Lease which requires the Mortgagor to offer
for sale the Cooperative Shares owned by such Mortgagor first to the Cooperative
Corporation, (iii) there is no prohibition in any Proprietary Lease against
pledging the Cooperative Shares or assigning the Proprietary Lease and (iv) the
Recognition Agreement is on a form of agreement published by the Aztech Document
Systems, Inc. or includes provisions which are no less favorable to the lender
than those contained in such agreement;
     (48) With respect to each Cooperative Loan, each original UCC financing
statement, continuation statement or other governmental filing or recordation
necessary to create or preserve the perfection and priority of the first
priority lien and security interest in the Cooperative Shares and Proprietary
Lease has been timely and properly made. Any security agreement, chattel
mortgage or equivalent document related to the Cooperative Loan and delivered to
the Mortgagor or its designee establishes in the Mortgagor a valid and
subsisting perfected first lien on and security interest in the Mortgaged
Property described therein, and the Mortgagor has full right to sell and assign
the same;
     (49) With respect to each Cooperative Loan, each Acceptance of Assignment
and Assumption of Lease Agreement contains enforceable provisions such as to
render the rights and remedies of the holder thereof adequate for the
realization of the benefits of the security provided thereby. The Acceptance of
Assignment and Assumption of Lease Agreement contains an enforceable provision
for the acceleration of the payment of the unpaid principal balance of the
Mortgage Note in the event the Cooperative Unit is transferred or sold without
the consent of the holder thereof;
     (50) No fraud, error, omission, misrepresentation, or negligence with
respect to a Mortgage Loan has taken place on the part of any person, including
without limitation, the Mortgagor, any appraiser, any builder or developer or
any other party involved in the origination of the Mortgage Loan;
     (51) The Additional Collateral Mortgage Loans are insured under the terms
and provisions of the Surety Bond subject to the limitations set forth therein.
All requirements for transferring coverage under the Surety Bond in respect of
such Additional Collateral Mortgage Loans to the Trustee (as defined in the
Pooling and Servicing Agreement) shall be complied with;
     (52) No Mortgage Loan was originated on or after October 1, 2002 and prior
to March 7, 2003, which is secured by property located in the State of Georgia.
No Mortgage Loan was originated on or after March 7, 2003 which is a “high cost
home loan” as defined under the Georgia Fair Lending Act;
     (53) Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state, and federal laws, including, but not
limited to, all applicable predatory and abusive lending laws;
     (54) None of the mortgage loans are High Cost as defined by the applicable
predatory and abusive lending laws and no mortgage loan is a “high cost” or
“covered” mortgage loan, as applicable (as such terms are defined in the then
current Standard and Poor’s LEVELS Glossary which is now Version 6.0,
Appendix E);

57



--------------------------------------------------------------------------------



 



     (55) No Mortgage Loan which is secured by property located in the State of
New Jersey is a “High-Cost Home Loan” as defined in the New Jersey Home
Ownership Act, which became effective November 27, 2003;
     (56) No Mortgage Loan which is secured by property located in the State of
New Mexico is a “High-Cost Home Loan” as defined in the New Mexico Home Loan
Protection Act, which became effective January 1, 2004;
     (57) No Mortgage Loan which is secured by property located in the State of
Kentucky is a “High-Cost Home Loan” as defined in the Kentucky House Bill 287,
which became effective June 24, 2003;
     (58) No Mortgage Loan which is secured by property located in the
Commonwealth of Massachusetts is a “High Cost Home Mortgage Loan” as defined in
the Massachusetts Predatory Home Loan Practices Act (Mass. Ann. Laws ch. 183C)
which became effective November 7, 2004;
     (59) No Mortgage Loan that is secured by property located in the State of
Illinois is a “High-Risk Home Loan” as defined in the Illinois High Risk Home
Loan Act effective January 1, 2004 (815 Ill. Comp. Stat. 137/1 et seq.); and
none of the Mortgage Loans that are secured by property located in the State of
Illinois are in violation of the provisions of the Illinois Interest Act (815
Ill. Comp. Stat. 205/1 et. seq.);
     (60) No Mortgage Loan that is secured by property located in the State of
Indiana is a “High Cost Home Loan” as defined in Indiana’s Home Loan Practices
Act (I.C. 24-9), which became effective January 1, 2005;
     (61) No Mortgage Loan contains prepayment penalties that extend beyond five
years after the date of origination;
     (62) Each Mortgage Loan would be a “qualified mortgage” within the meaning
of Section 860G(a)(3)(A) of the Code and Treasury Regulations
Section 1.860G-2(a)(1) if transferred to a REMIC on its startup date in exchange
for the regular or residual interests of the REMIC; and
     (63) There were no adverse selection procedures used in selecting the
Mortgage Loan from among the residential mortgage loans which were available for
inclusion in the Mortgage Loans.



58



--------------------------------------------------------------------------------



 



IX.   With respect to Mortgage Loans purchased under the Flow Mortgage Loan Sale
and Servicing Agreement, dated as of April 1, 2003, between RWT Holdings and
Bank of America, N.A. (the “Seller”) (the “Bank of America-RWT Agreement”)

     With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the Bank of
America-RWT Agreement.
     (a) The information set forth in the Mortgage Loan Schedule and the
information contained in the related electronic data file delivered by RWT
Holdings is true, correct and complete in all material respects.
     (b) There are no defaults by the Seller, the Servicer or any prior
originator in complying with the terms of the Mortgage, and all taxes, ground
rents, governmental assessments, insurance premiums, leasehold payments, water,
sewer and municipal charges which previously became due and owing have been
paid, or escrow funds have been established in an amount sufficient to pay for
every such escrowed item which remains unpaid and which has been assessed but is
not yet due and payable.
     (c) The terms of the Mortgage Note and the Mortgage have not been impaired,
waived, altered or modified in any respect, except by written instruments which
have been recorded in the applicable public recording office required by law or
if necessary to maintain the lien priority of the Mortgage, and which have been
delivered to the Purchaser; the substance of any such waiver, alteration or
modification has been approved by the insurer under the Primary Mortgage
Insurance Policy, if any, and by the title insurer, to the extent required by
the related policy, and is reflected on the related Mortgage Loan Schedule. No
other instrument of waiver, alteration or modification has been executed, and no
Mortgagor has been released, in whole or in part, except in connection with an
assumption agreement approved by the insurer under the Primary Mortgage
Insurance Policy, if any, and by the title insurer, to the extent required by
the policy, and which assumption agreement is a part of the Mortgage File and is
reflected on the related Mortgage Loan Schedule.
     (d) The Mortgage Note and the Mortgage are not subject to any right of
rescission, set-off, counterclaim or defense, including, without limitation, the
defense of usury, nor will the operation of any of the terms of the Mortgage
Note and the Mortgage, or the exercise of any right thereunder, render either
the Mortgage Note or the Mortgage unenforceable, in whole or in part, or subject
to any right of rescission, set-off, counterclaim or defense, including, without
limitation, the defense of usury, and no such right of rescission, set-off,
counterclaim or defense has been asserted with respect thereto; and the
Mortgagor was not a debtor in any state or federal bankruptcy or insolvency
proceeding at the time the Mortgage Loan was originated.
     (e) All buildings or other customarily insured improvements upon the
Mortgaged Property are insured by an insurer generally acceptable to Fannie Mae
and to prudent mortgage lending institutions against loss by fire, hazards of
extended coverage and such other hazards as are provided for in the Fannie Mae
Guides as well as all additional requirements set forth in the Bank of
America-RWT Agreement, pursuant to an insurance policy conforming to the
requirements of Customary Servicing Procedures and providing coverage in an
amount equal to the lesser of (i) the full insurable value of the Mortgaged
Property or (ii) the outstanding principal balance owing on the Mortgage Loan.
All such insurance policies are in full force and effect and they contain a
standard mortgagee clause naming the originator of the Mortgage Loan, its
successors and assigns as mortgagee and all premiums thereon have been paid. If
the Mortgaged Property is in an area identified on a flood hazard map or flood
insurance rate map issued by the Federal Emergency Management Agency as having
special flood hazards (and such flood insurance has been made available), a
flood insurance policy meeting the requirements of the current guidelines of the
Federal Insurance

59



--------------------------------------------------------------------------------



 



Administration is in effect which policy conforms to the requirements of Fannie
Mae or Freddie Mac. The Mortgage obligates the Mortgagor thereunder to maintain
all such insurance at the Mortgagor’s cost and expense, and on the Mortgagor’s
failure to do so, authorizes the holder of the Mortgage to maintain such
insurance at the Mortgagor’s cost and expense and to seek reimbursement therefor
from the Mortgagor.
     (f) Any and all requirements of any federal, state or local law including,
without limitation, usury, truth in lending, real estate settlement procedures,
consumer credit protection, equal credit opportunity, fair housing or disclosure
laws applicable to the origination and servicing of the Mortgage Loans have been
complied with; no Mortgage Loan is subject to the provisions of the Home
Ownership and Equity Protection Act of 1994, as amended, or in violation of any
similar state or local law; the Servicer maintains, and shall maintain, evidence
of such compliance as required by applicable law or regulation and shall make
such evidence available for inspection at the Servicer’s office during normal
business hours upon reasonable advance notice.
     (g) The Mortgage has not been satisfied, canceled, subordinated or
rescinded, in whole or in part (other than as to Principal Prepayments in full
which may have been received on or after the related Cut-off Date and prior to
the related Closing Date), and the Mortgaged Property has not been released from
the lien of the Mortgage, in whole or in part, nor has any instrument been
executed that would effect any such satisfaction, cancellation, subordination,
rescission or release. Neither the Seller nor the Servicer has waived the
performance by the Mortgagor of any action, if the Mortgagor’s failure to
perform such action would cause the Mortgage Loan to be in default, and neither
the Seller nor the Servicer has waived any default.
     (h) The Mortgage is a valid, existing, perfected and enforceable first lien
on the Mortgaged Property, including all improvements on the Mortgaged Property,
free and clear of all adverse claims, liens and encumbrances having priority
over the lien of the Mortgage, subject only to (i) the lien of current real
property taxes and assessments not yet due and payable, (ii) covenants,
conditions and restrictions, rights of way, easements and other matters of the
public record as of the date of recording being acceptable to mortgage lending
institutions generally and either (A) specifically referred to in the lender’s
title insurance policy delivered to the originator of the Mortgage Loan or
(B) which do not adversely affect the Appraised Value of the Mortgaged Property
and (iii) other matters to which like properties are commonly subject which do
not individually or in the aggregate materially interfere with the benefits of
the security intended to be provided by the Mortgage or the use, enjoyment,
value or marketability of the related Mortgaged Property. Any security
agreement, chattel mortgage or equivalent document related to and delivered in
connection with the Mortgage Loan establishes and creates a valid, existing and
enforceable first lien and first priority security interest on the property
described therein and RWT Holdings has the full right to sell and assign the
same to the Purchaser.
     (i) The Mortgage Note and the related Mortgage are original and genuine and
each is the legal, valid and binding obligation of the maker thereof,
enforceable in all respects in accordance with its terms except as
enforceability may be limited by (i) bankruptcy, insolvency, liquidation,
receivership, moratorium, reorganization or other similar laws affecting the
enforcement of the rights of creditors and (ii) general principles of equity,
whether enforcement is sought in a proceeding in equity or at law and RWT
Holdings has taken all action necessary to transfer such rights of
enforceability to the Purchaser.
     (j) All parties to the Mortgage Note and the Mortgage had the legal
capacity to enter into the Mortgage Loan and to execute and deliver the Mortgage
Note and the Mortgage, and the Mortgage Note and the Mortgage have been duly and
properly executed by such parties. Either the Mortgagor is a natural person or
the related coborrower or guarantor is a natural person.
     (k) The proceeds of the Mortgage Loan have been fully disbursed to or for
the account of the Mortgagor and there is no obligation for the Mortgagee to
advance additional funds thereunder and any and all requirements as to
completion of any on-site or off-site improvement and as to disbursements of any
escrow funds therefor have been complied with. All costs, fees and expenses
incurred in making or closing

60



--------------------------------------------------------------------------------



 



the Mortgage Loan and the recording of the Mortgage have been paid, and the
Mortgagor is not entitled to any refund of any amounts paid or due to the
Mortgagee pursuant to the Mortgage Note or Mortgage.
     (l) The Seller and all other parties which have had any interest in the
Mortgage Loan, whether as mortgagee, assignee, pledgee or otherwise, are (or,
during the period in which they held and disposed of such interest, were) in
compliance with any and all applicable “doing business” and licensing
requirements of the laws of the state wherein the Mortgaged Property is located.
     (m) The Mortgage Loan is covered by an ALTA or CLTA lender’s title
insurance policy, acceptable to Fannie Mae or Freddie Mac, issued by a title
insurer acceptable to Fannie Mae or Freddie Mac and qualified to do business in
the jurisdiction where the Mortgaged Property is located, insuring (subject to
the exceptions contained in (h)(i), (ii) and (iii) above) the Seller, its
successors and assigns as to the first priority lien of the Mortgage in the
original principal amount of the Mortgage Loan and, with respect to any
Adjustable Rate Mortgage Loan, against any loss by reason of the invalidity or
unenforceability of the lien resulting from the provisions of the Mortgage
providing for adjustment in the Mortgage Interest Rate or Monthly Payment. The
Seller and its successors and assigns are the sole insureds of such lender’s
title insurance policy, and such lender’s title insurance policy is in full
force and effect and will be in full force and effect upon the consummation of
the transactions contemplated by the Bank of America-RWT Agreement and will
inure to the benefit of the Purchaser and its assigns without any further act.
No claims have been made under such lender’s title insurance policy, and RWT
Holdings has not done, by act or omission, anything which would impair the
coverage of such lender’s title insurance policy.
     (n) There is no default, breach, violation or event of acceleration
existing under the Mortgage or the Mortgage Note and no event which, with the
passage of time or with notice and the expiration of any grace or cure period,
would constitute a default, breach, violation or event permitting acceleration,
and the Seller and Servicer have waived any default, breach, violation or event
permitting acceleration.
     (o) There are no mechanics’ or similar liens or claims filed for work,
labor or material (and no rights are outstanding that under law could give rise
to such lien) affecting the related Mortgaged Property which are or may be liens
prior to, or equal or coordinate with, the lien of the related Mortgage.
     (p) All improvements which were considered in determining the Appraised
Value of the related Mortgaged Property lay wholly within the boundaries and
building restriction lines of the Mortgaged Property, and no improvements on
adjoining properties encroach upon the Mortgaged Property.
     (q) The Mortgage Loan was originated by a commercial bank or similar
banking institution which is supervised and examined by a federal or state
authority, or by a mortgagee approved by the Secretary of HUD.
     (r) Principal payments on the Mortgage Loan commenced no more than sixty
(60) days after (i) the IO Conversion Date, with respect to the IO Adjustable
Rate Mortgage Loans and (ii) the proceeds of the Mortgage Loan were disbursed,
with respect to all Mortgage Loans other than IO Adjustable Rate Mortgage Loans.
The Mortgage Loans identified on the related Mortgage Loan Schedule have an
original term to maturity of not more than (i) twenty-five (25) years with
respect to the IO Adjustable Rate Mortgage Loans and (ii) thirty (30) years with
respect to all other Mortgage Loans, with interest payable in arrears on the
first day of the month. As to each Adjustable Rate Mortgage Loan, on each
applicable Adjustment Date, the Mortgage Interest Rate will be adjusted to equal
the sum of the Index plus the applicable Gross Margin, rounded up or down as
provided in the Mortgage Note; provided, however, that the Mortgage Interest
Rate will not increase or decrease by more than the Initial Rate Cap on the
first Adjustment Date or the Periodic Rate Cap on any subsequent Adjustment
Date, if applicable, and will in no event exceed the Lifetime Rate Cap. Each
Mortgage Note evidencing a Mortgage Loan other than an Adjustable Rate Mortgage
Loan requires a Monthly Payment which is sufficient to amortize the original
principal balance fully over the original term thereof and to pay interest at
the related Mortgage Interest Rate. Each Mortgage Note

61



--------------------------------------------------------------------------------



 



evidencing an Adjustable Rate Mortgage Loan requires a Monthly Payment which is
sufficient (after the IO Conversion Date, with respect to the IO Adjustable Rate
Mortgage Loans) (i) during the period prior to the first adjustment to the
Mortgage Interest Rate, to amortize the original principal balance fully over
the remaining term thereof and to pay interest at the related Mortgage Interest
Rate, and (ii) during the period following each Adjustment Date, to amortize the
outstanding principal balance fully as of the first day of such period over the
then remaining term of such Mortgage Note and to pay interest at the related
Mortgage Interest Rate. No Mortgage Note evidencing an Adjustable Rate Mortgage
Loan permits negative amortization. Interest on the Mortgage Note is calculated
on the basis of a 360-day year consisting of twelve 30-day months.
     (s) There is no proceeding pending or threatened for the total or partial
condemnation of the Mortgaged Property and such property is in good repair and
is undamaged by waste, fire, earthquake or earth movement, windstorm, flood,
tornado or other casualty, so as to affect adversely the value of the Mortgaged
Property as security for the Mortgage Loan or the use for which the premises
were intended.
     (t) The Mortgage and related Mortgage Note contain customary and
enforceable provisions such as to render the rights and remedies of the holder
thereof adequate for the realization against the Mortgaged Property of the
benefits of the security provided thereby, including (i) in the case of a
Mortgage designated as a deed of trust, by trustee’s sale, and (ii) otherwise by
judicial foreclosure. Following the date of origination of the Mortgage Loan,
the Mortgaged Property has not been subject to any bankruptcy proceeding or
foreclosure proceeding and the Mortgagor has not filed for protection under
applicable bankruptcy laws. There is no homestead or other exemption or right
available to the Mortgagor or any other person which would interfere with the
right to sell the Mortgaged Property at a trustee’s sale or the right to
foreclose the Mortgage.
     (u) The Mortgage Note and Mortgage are on forms acceptable to Fannie Mae or
Freddie Mac.
     (v) The Mortgage Note is not and has not been secured by any collateral
except the lien of the corresponding Mortgage on the Mortgaged Property and the
security interest of any applicable security agreement or chattel mortgage
referred to in (h) above.
     (w) The Mortgage File contains an appraisal of the related Mortgaged
Property, in a form acceptable to Fannie Mae or Freddie Mac and such appraisal
complies with the requirements of FIRREA, and was made and signed, prior to the
approval of the Mortgage Loan application, by a Qualified Appraiser.
     (x) In the event the Mortgage constitutes a deed of trust, a trustee, duly
qualified under applicable law to serve as such, has been properly designated
and currently so serves and is named in the Mortgage, and no fees or expenses
are or will become payable by the Purchaser to the trustee under the deed of
trust, except in connection with a trustee’s sale after default by the
Mortgagor.
     (y) The Mortgage Loan is not a graduated payment mortgage loan and the
Mortgage Loan does not have a shared appreciation, balloon payment or other
contingent interest feature, nor does it contain any “buydown” provision which
is currently in effect.
     (z) The Mortgage contains an enforceable provision for the acceleration of
the payment of the unpaid principal balance of the Mortgage Loan in the event
that the Mortgaged Property is sold or transferred without the prior written
consent of the mortgagee thereunder.
     (aa) The Mortgagor has received all disclosure materials required by
applicable law with respect to the making of mortgage loans of the same type as
the Mortgage Loan and rescission materials required by applicable law if the
Mortgage Loan is a Refinanced Mortgage Loan and has acknowledged receipt of such
materials to the extent required by applicable law and such documents will
remain in the Mortgage File.

62



--------------------------------------------------------------------------------



 



     (bb) No Mortgage Loan has an LTV at origination in excess of 95%. Each
Mortgage Loan with an LTV at origination in excess of 80% will be subject to a
Primary Mortgage Insurance Policy, issued by an insurer acceptable to Fannie Mae
or Freddie Mac at the time of origination, which insures that portion of the
Mortgage Loan in excess of the portion of the Appraised Value of the Mortgaged
Property as required by Fannie Mae. All provisions of such Primary Mortgage
Insurance Policy have been and are being complied with, such policy is in full
force and effect, and all premiums due thereunder have been paid. Any Mortgage
subject to any such Primary Mortgage Insurance Policy obligates the Mortgagor
thereunder to maintain such insurance and to pay all premiums and charges in
connection therewith at least until the LTV of such Mortgage Loan is reduced to
less than 80%. The Mortgage Interest Rate for the Mortgage Loan does not include
any such insurance premium. No Mortgage Loan requires payment of such premiums,
in whole or in part, by the Purchaser.
     (cc) The Mortgaged Property is lawfully occupied under applicable law, all
inspections, licenses and certificates required to be made or issued with
respect to all occupied portions of the Mortgaged Property and, with respect to
the use and occupancy of the same, including but not limited to certificates of
occupancy, have been made or obtained from the appropriate authorities and no
improvement located on or part of the Mortgaged Property is in violation of any
zoning law or regulation.
     (dd) The Assignment of Mortgage is in recordable form and is acceptable for
recording under the laws of the jurisdiction in which the Mortgaged Property is
located.
     (ee) All payments required to be made prior to the related Cut-off Date for
such Mortgage Loan under the terms of the Mortgage Note have been made, the
Mortgage Loan has not been dishonored, there are no material defaults under the
terms of the Mortgage Loan and no Mortgage Loan has been more than thirty
(30) days delinquent more than once in the twelve month period immediately prior
to the related Cut-off Date.
     (ff) None of the Seller, the Servicer or any prior originator or servicer
has advanced funds, or induced, solicited or knowingly received any advance from
any party other than the Mortgagor, directly or indirectly, for the payment of
any amount due under the Mortgage Loan.
     (gg) With respect to each Mortgage Loan, RWT Holdings is in possession of a
complete Mortgage File except for the documents which have been delivered to the
Purchaser or which have been submitted for recording and not yet returned.
     (hh) Immediately prior to the payment of the related Purchase Price, the
Seller was the sole owner and holder of the Mortgage Loans and the indebtedness
evidenced by the Mortgage Note. The Mortgage Loans, including the Mortgage Note
and the Mortgage, were not assigned or pledged by the Seller and the Seller had
good and marketable title thereto, and the Seller had full right to transfer and
sell the Mortgage Loans to the Purchaser free and clear of any encumbrance,
participation interest, lien, equity, pledge, claim or security interest and had
full right and authority subject to no interest or participation in, or
agreement with any other party to sell or otherwise transfer the Mortgage Loans.
Following the sale of the Mortgage Loans, the Purchaser will own such Mortgage
Loan free and clear of any encumbrance, equity, participation interest, lien,
pledge, charge, claim or security interest. Seller intends to relinquish all
rights to monitor, possess and control the Mortgage Loan except in connection
with the servicing of the Mortgage Loan by the Servicer as set forth in the Bank
of America-RWT Agreement. After the related Closing Date, neither the Seller nor
the Servicer will have any right to modify or alter the terms of the sale of the
Mortgage Loans and neither the Seller nor the Servicer will have any obligation
or right to repurchase the Mortgage Loans, except as provided in the Bank of
America-RWT Agreement or as otherwise agreed to by the Seller, the Servicer and
the Purchaser.
     (ii) Any future advances made prior to the related Cut-off Date have been
consolidated with the outstanding principal amount secured by the Mortgage, and
the secured principal amount, as consolidated,

63



--------------------------------------------------------------------------------



 



bears a single interest rate and single repayment term. The lien of the Mortgage
securing the consolidated principal amount is expressly insured as having first
lien priority by a title insurance policy, an endorsement to the policy insuring
the mortgagee’s consolidated interest or by other title evidence acceptable to
Fannie Mae and Freddie Mac. The consolidated principal amount does not exceed
the original principal amount of the Mortgage Loan.
     (jj) The Mortgage Loan was underwritten in accordance with the Seller’s
Underwriting Guidelines in effect at the time of origination with exceptions
thereto exercised in a reasonable manner.
     (kk) The Mortgaged Property is located in the state identified in the
related Mortgage Loan Schedule and consists of a parcel of real property with a
detached single family residence erected thereon, or a two- to four-family
dwelling, or an individual condominium unit, or an individual unit in a planned
unit development; provided, however, that any condominium project or planned
unit development generally conforms with the Underwriting Guidelines regarding
such dwellings, and no residence or dwelling is a mobile home, manufactured
dwelling or cooperative.
     (ll) If the Mortgaged Property is a condominium unit or a planned unit
development (other than a de minimis planned unit development) such condominium
or planned unit development project meets Fannie Mae or Freddie Mac eligibility
requirements for sale to Fannie Mae or Freddie Mac, as the case may be, or is
located in a condominium or planned unit development project which has received
Fannie Mae or Freddie Mac project approval or as to which Fannie Mae’s and
Freddie Mac’s eligibility requirements have been waived.
     (mm) There were no adverse selection procedures used in selecting the
Mortgage Loan from among the outstanding first-lien, residential mortgage loans
owned by it which were available for inclusion in the Mortgage Loans.
     (nn) Each Mortgage Loan is a “qualified mortgage” within Section 860G(a)(3)
of the Code.
     (oo) With respect to each Mortgage where a lost note affidavit has been
delivered in place of the related Mortgage Note, the related Mortgage Note is no
longer in existence. Each such lost note affidavit is substantially in the form
attached hereto as Exhibit 4.
     (pp) No fraud, error, omission, misrepresentation, negligence or similar
occurrence with respect to the Mortgage Loan has taken place on the part of the
Seller, the Servicer or any originator or servicer or the Mortgagor or on the
part of any other party involved in the origination of the Mortgage Loan.
     (qq) The origination practices used by the Seller and the collection and
servicing practices used by the Servicer with respect to each Mortgage Loan have
been in all respects legal, proper, prudent and customary in the mortgage
origination and servicing industry and the collection and servicing practices
used by the Servicer have been acceptable to Fannie Mae and Freddie Mac.
     (rr) The Mortgagor is not in bankruptcy and is not insolvent and RWT
Holdings has no knowledge of any circumstances or condition with respect to the
Mortgage, the Mortgaged Property, the Mortgagor or the Mortgagor’s credit
standing that could reasonably be expected to cause investors to regard the
Mortgage Loan as an unacceptable investment, cause the Mortgage Loan to become
delinquent or materially adversely affect the value or the marketability of the
Mortgage Loan.
     (ss) The Mortgagor has not notified RWT Holdings, and RWT Holdings has no
knowledge of any relief requested by the Mortgagor under the Soldiers’ and
Sailors’ Civil Relief Act of 1940.
     (tt) No Mortgage Loan was made in connection with (i) the construction or
rehabilitation of a Mortgaged Property or (ii) facilitating the trade-in or
exchange of a Mortgaged Property.

64



--------------------------------------------------------------------------------



 



     (uu) There is no pending action or proceeding directly involving any
Mortgaged Property of which RWT Holdings is aware in which compliance with any
environmental law, rule or regulation is an issue and nothing further remains to
be done to satisfy in full all requirements of each such law, rule or regulation
constituting a prerequisite to use and enjoyment of said property.
     (vv) No action, inaction, or event has occurred and no state of affairs
exists or has existed that has resulted or will result in the exclusion from,
denial of, or defense to coverage under any applicable special hazard insurance
policy, Primary Mortgage Insurance Policy or bankruptcy bond, irrespective of
the cause of such failure of coverage. In connection with the placement of any
such insurance, no commission, fee, or other compensation has been or will be
received by the Seller or the Servicer or any designee of the Seller or the
Servicer or any corporation in which the Seller, the Servicer or any officer,
director, or employee of the Seller or the Servicer had a financial interest at
the time of placement of such insurance.
     (ww) With respect to any ground lease to which a Mortgaged Property may be
subject: (A) the Mortgagor is the owner of a valid and subsisting leasehold
interest under such ground lease; (B) such ground lease is in full force and
effect, unmodified and not supplemented by any writing or otherwise; (C) all
rent, additional rent and other charges reserved therein have been fully paid to
the extent payable as of the related Closing Date; (D) the Mortgagor enjoys the
quiet and peaceful possession of the leasehold estate; (E) the Mortgagor is not
in default under any of the terms of such ground lease, and there are no
circumstances which, with the passage of time or the giving of notice, or both,
would result in a default under such ground lease; (F) the lessor under such
ground lease is not in default under any of the terms or provisions of such
ground lease on the part of the lessor to be observed or performed; (G) the
lessor under such ground lease has satisfied any repair or construction
obligations due as of the related Closing Date pursuant to the terms of such
ground lease; (H) the execution, delivery and performance of the Mortgage do not
require the consent (other than those consents which have been obtained and are
in full force and effect) under, and will not contravene any provision of or
cause a default under, such ground lease; and (I) the term of such lease does
not terminate earlier than the maturity date of the Mortgage Note.
     (xx) With respect to escrow deposits and payments that the Servicer is
entitled to collect, all such payments are in the possession of, or under the
control of the Servicer, and there exist no deficiencies in connection therewith
for which customary arrangements for repayment thereof have not been made. All
escrow payments have been collected in full compliance with state and federal
law and the provisions of the related Mortgage Note and Mortgage. As to any
Mortgage Loan that is the subject of an escrow, escrow of funds is not
prohibited by applicable law and has been established in an amount sufficient to
pay for every escrowed item that remains unpaid and has been assessed but is not
yet due and payable. No escrow deposits or other charges or payments due under
the Mortgage Note have been capitalized under any Mortgage or the related
Mortgage Note.
     (yy) No Mortgage Loan was originated on or after October 1, 2002 and prior
to March 7, 2003, which is secured by property located in the State of Georgia.
No Mortgage Loan was originated on or after March 7, 2003 which is a “high cost
home loan” as defined under the Georgia Fair Lending Act.
     (zz) Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state, and federal laws, including, but not
limited to, all applicable predatory and abusive lending laws.
     (aaa) None of the Mortgage Loans are High Cost as defined by the applicable
predatory and abusive lending laws and no mortgage loan is a “high cost” or
“covered” mortgage loan, as applicable (as such terms are defined in the then
current Standard and Poor’s LEVELS Glossary which is now Version 6.0,
Appendix E).
     (bbb) No Mortgage Loan which is secured by property located in the State of
New Jersey is a

65



--------------------------------------------------------------------------------



 



“High-Cost Home Loan” as defined in the New Jersey Home Ownership Act, which
became effective November 27, 2003.
     (ccc) No Mortgage Loan which is secured by property located in the State of
New Mexico is a “High-Cost Home Loan” as defined in the New Mexico Home Loan
Protection Act, which became effective January 1, 2004.
     (ddd) No Mortgage Loan which is secured by property located in the State of
Kentucky is a “High-Cost Home Loan” as defined in the Kentucky House Bill 287,
which became effective June 24, 2003.
     (eee) No Mortgage Loan which is secured by property located in the
Commonwealth of Massachusetts is a “High Cost Home Mortgage Loan” as defined in
the Massachusetts Predatory Home Loan Practices Act (Mass. Ann. Laws ch. 183C)
which became effective November 7, 2004.
     (fff) No Mortgage Loan that is secured by property located in the State of
Illinois is a “High-Risk Home Loan” as defined in the Illinois High Risk Home
Loan Act effective January 1, 2004 (815 Ill. Comp. Stat. 137/1 et seq.); and
none of the Mortgage Loans that are secured by property located in the State of
Illinois are in violation of the provisions of the Illinois Interest Act (815
Ill. Comp. Stat. 205/1 et. seq.).
     (ggg) No Mortgage Loan that is secured by property located in the State of
Indiana is a “High Cost Home Loan” as defined in Indiana’s Home Loan Practices
Act (I.C. 24-9), which became effective January 1, 2005.
     (hhh) None of the proceeds of any Mortgage Loan were used to finance the
purchase of single premium credit insurance policies.
     (iii) No Mortgage Loan contains prepayment penalties that extend beyond
five years after the date of origination.



66



--------------------------------------------------------------------------------



 



X.   With respect to Mortgage Loans purchased under the Master Mortgage Loan
Purchase and Servicing Agreement, dated as of July 1, 2006 by and between
Redwood Trust, Inc. and First Republic Bank (the “Redwood-First Republic
Agreement”)

     With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the Redwood-First
Republic Agreement.
     (i) The information set forth in the related Mortgage Loan Schedule is
complete, true and correct and the information provided to the rating agencies,
including the loan level detail, is true and correct according to the rating
agency requirements;
     (ii) The Mortgage Loan is in compliance with all requirements set forth in
the related Confirmation, and the characteristics of the related Mortgage Loan
Package as set forth in the related Confirmation are true and correct; provided,
however, that in the event of any conflict between the terms of any Confirmation
and the Redwood-First Republic Agreement, the terms of the Redwood-First
Republic Agreement shall control;

67



--------------------------------------------------------------------------------



 



     (iii) All payments required to be made up to the close of business on the
Closing Date for such Mortgage Loan under the terms of the Mortgage Note have
been made; RWT has not advanced funds, or induced, solicited or knowingly
received any advance of funds from a party other than the owner of the related
Mortgaged Property, directly or indirectly, for the payment of any amount
required by the Mortgage Note or Mortgage; no Mortgage Loan is thirty (30) or
more days delinquent as of the Closing Date and there has been no delinquency,
exclusive of any period of grace, in any payment by the Mortgagor thereunder
during the last twelve months; and, if the Mortgage Loan is a Cooperative Loan,
no foreclosure action or private or public sale under the Uniform Commercial
Code has ever been threatened or commenced with respect to the Cooperative Loan;
     (iv) There are no delinquent taxes, ground rents, water charges, sewer
rents, assessments, insurance premiums, leasehold payments, or other outstanding
charges affecting the related Mortgaged Property;
     (v) The terms of the Mortgage Note and (x) with respect to each Mortgage
Loan that is not a Cooperative Loan, the Mortgage and (y) with respect to each
Cooperative Loan, the Pledge Agreement, the Proprietary Lease, and the Pledge
Instruments, have not been impaired, waived, altered or modified in any respect,
except by written instruments, recorded in the applicable public recording
office if necessary to maintain the lien priority of the Mortgage, and which
have been delivered to the Custodian; the substance of any such waiver,
alteration or modification has been approved by the insurer under the Primary
Insurance Policy, if any, and has been approved by the title insurer, to the
extent required by the related policy, and is reflected on the related Mortgage
Loan Schedule. No instrument of waiver, alteration or modification has been
executed, and no Mortgagor has been released, in whole or in part, except in
connection with an assumption agreement approved by the insurer under the
Primary Insurance Policy, if any, and by the title insurer, to the extent
required by the policy, and which assumption agreement has been delivered to the
Custodian and the terms of which are reflected in the related Mortgage Loan
Schedule; the Financing Statements with respect to each Cooperative Loan are in
full force and effect;
     (vi) The Mortgage Note and with respect to each Mortgage Loan which is not
a Cooperative Loan, the Mortgage and, with respect to each Cooperative Loan, the
Pledge Agreement are not subject to any right of rescission, set-off,
counterclaim or defense, including the defense of usury, nor will the operation
of any of the terms of the Mortgage Note and the Mortgage, or the exercise of
any right thereunder, render the Mortgage unenforceable, in whole or in part, or
subject to any right of rescission, set-off, counterclaim or defense, including
the defense of usury and no such right of rescission, set-off, counterclaim or
defense has been asserted with respect thereto. Each Prepayment Charge or
penalty with respect to any Mortgage Loan is permissible, enforceable and
collectible under applicable federal, state and local law;
     (vii) All buildings upon the Mortgaged Property and with respect to any
Cooperative Loan, the related Project are insured by a Qualified Insurer
acceptable to Fannie Mae and Freddie Mac against loss by fire, hazards of
extended coverage and such other hazards as are customary in the area where the
Mortgaged Property is located, pursuant to insurance policies conforming to the
requirements of the Servicing Addendum. All such insurance policies contain a
standard mortgagee clause naming the Seller, its successors and assigns as
mortgagee and all premiums thereon have been paid. If the Mortgaged Property is
in an area identified on a Flood Hazard Map or Flood Insurance Rate Map issued
by the Federal Emergency Management Agency as having special flood hazards (and
such flood insurance has been made available) a flood insurance policy meeting
the requirements of the current guidelines of the Federal Insurance
Administration is in effect which policy conforms to the requirements of Fannie
Mae and Freddie Mac. The Mortgage obligates the Mortgagor thereunder to maintain
all such insurance at the Mortgagor’s cost and expense, and on the Mortgagor’s
failure to do so, authorizes the holder of the Mortgage to maintain such
insurance at Mortgagor’s cost and expense and to seek reimbursement therefor
from the Mortgagor;
     (viii) Any and all requirements of any federal, state or local law
including, without limitation, usury, truth in lending, real estate settlement
procedures, predatory and abusive lending, consumer credit protection, equal
credit opportunity, fair housing or disclosure laws applicable to the
origination and servicing of mortgage loans of a type similar to the Mortgage
Loans at origination have been complied with;

68



--------------------------------------------------------------------------------



 



     (ix) The Mortgage has not been satisfied, cancelled, subordinated or
rescinded, in whole or in part, and the Mortgaged Property has not been released
from the lien of the Mortgage, in whole or in part, nor has any instrument been
executed that would effect any such satisfaction, cancellation, subordination,
rescission or release;
     (x) The Mortgage is a valid, existing and enforceable (A) first lien and
first priority security interest with respect to each Mortgage Loan which is
indicated by RWT to be a first lien (as reflected on the Mortgage Loan
Schedule), or (B) second lien and second priority security interest with respect
to each Mortgage Loan which is indicated by RWT to be a second lien (as
reflected on the Mortgage Loan Schedule), in either case, on the Mortgaged
Property, including all improvements on the Mortgaged Property, and with respect
to Cooperative Loans, including the Proprietary Lease and the Cooperative
Shares, subject only to (a) the lien of current real property taxes and
assessments not yet due and payable, (b) covenants, conditions and restrictions,
rights of way, easements and other matters of the public record as of the date
of recording being acceptable to mortgage lending institutions generally and
specifically referred to in the lender’s title insurance policy delivered to the
originator of the Mortgage Loan and which do not adversely affect the Appraised
Value of the Mortgaged Property, (c) with respect to each Mortgage Loan which is
indicated by RWT to be a second lien Mortgage Loan (as reflected on the Mortgage
Loan Schedule) a first lien on the Mortgaged Property; and (d) other matters to
which like properties are commonly subject which do not materially interfere
with the benefits of the security intended to be provided by the Mortgage or the
use, enjoyment, value or marketability of the related Mortgaged Property. Any
security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Mortgage Loan establishes and creates a valid,
existing and enforceable first or second lien and first or second priority
security interest (in each case, as indicated on the Mortgage Loan Schedule) on
the property described therein and RWT has full right to sell and assign the
same to the Purchaser. The Mortgaged Property was not, as of the date of
origination of the Mortgage Loan, subject to a mortgage, deed of trust, deed to
secure debt or other security instrument creating a lien subordinate to the lien
of the Mortgage;
     (xi) The Mortgage Note and (x) with respect to each Mortgage Loan, the
related Mortgage and (y) with respect to each Cooperative Loan, the Pledge
Agreement are genuine and each is the legal, valid and binding obligation of the
maker thereof, enforceable in accordance with its terms;
     (xii) All parties to the Mortgage Note and (x) with respect to each
Mortgage Loan, the related Mortgage and (y) with respect to each Cooperative
Loan, the Pledge Agreement had legal capacity to enter into the Mortgage Loan
and to execute and deliver the Mortgage Note and the Mortgage or Pledge
Agreement, and the Mortgage Note and the Mortgage or Pledge Agreement have been
duly and properly executed by such parties;
     (xiii) The proceeds of the Mortgage Loan have been fully disbursed to or
for the account of the Mortgagor and there is no obligation for the Mortgagee to
advance additional funds thereunder and any and all requirements as to
completion of any on-site or off-site improvement and as to disbursements of any
escrow funds therefor have been complied with. All costs, fees and expenses
incurred in making or closing the Mortgage Loan and the recording of the
Mortgage have been paid, and the Mortgagor is not entitled to any refund of any
amounts paid or due to the Mortgagee pursuant to the Mortgage Note or Mortgage;
     (xiv) RWT is the sole legal, beneficial and equitable owner of the Mortgage
Note and with respect to any Mortgage Loan which is not a Cooperative Loan, the
Mortgage and with respect to any Mortgage Loan which is a Cooperative, the
Pledge Agreement, and has full right to transfer and sell the Mortgage Loan to
the Purchaser free and clear of any encumbrance, equity, lien, pledge, charge,
claim or security interest;
     (xv) All parties which have had any interest in the Mortgage Loan, whether
as mortgagee, assignee, pledgee or otherwise, are (or, during the period in
which they held and disposed of such interest, were) in compliance with any and
all applicable “doing business” and licensing requirements of the laws of the
state wherein the Mortgaged Property is located;
     (xvi) The Mortgage Loan is covered by an American Land Title Association
(“ALTA”) lender’s title insurance policy (which, in the case of an Adjustable
Rate Mortgage Loan has an adjustable rate mortgage endorsement in the form of
ALTA 6.0 or 6.1) acceptable to Fannie Mae and Freddie Mac, issued

69



--------------------------------------------------------------------------------



 



by a title insurer acceptable to Fannie Mae and Freddie Mac and qualified to do
business in the jurisdiction where the Mortgaged Property is located, insuring
(subject to the exceptions contained in (x)(a) and (b), and with respect to any
second lien Mortgage Loan (c), above) the Seller, its successors and assigns as
to the first or second priority lien (as indicated on the Mortgage Loan
Schedule) of the Mortgage in the original principal amount of the Mortgage Loan
and, with respect to any Adjustable Rate Mortgage Loan, against any loss by
reason of the invalidity or unenforceability of the lien resulting from the
provisions of the Mortgage providing for adjustment in the Mortgage Interest
Rate and Monthly Payment provisions of the Mortgage Note. Additionally, such
lender’s title insurance policy affirmatively insures ingress and egress to and
from the Mortgaged Property, and against encroachments by or upon the Mortgaged
Property or any interest therein. The Seller is the sole insured of such
lender’s title insurance policy, and such lender’s title insurance policy is in
full force and effect and will be in full force and effect upon the consummation
of the transactions contemplated by the Redwood-First Republic Agreement. No
claims have been made under such lender’s title insurance policy, and no prior
holder of the related Mortgage, including RWT, has done, by act or omission,
anything which would impair the coverage of such lender’s title insurance
policy;
     (xvii) There is no default, breach, violation or event of acceleration
existing under the Mortgage or the Mortgage Note and no event which, with the
passage of time or with notice and the expiration of any grace or cure period,
would constitute a default, breach, violation or event of acceleration, and RWT
has not waived any default, breach, violation or event of acceleration. With
respect to each second lien Mortgage Loan (i) the first lien mortgage loan is in
full force and effect, (ii) there is no default, breach, violation or event of
acceleration existing under such first lien mortgage or the related mortgage
note, (iii) no event which, with the passage of time or with notice and the
expiration of any grace or cure period, would constitute a default, breach,
violation or event of acceleration thereunder, (iv) either (A) the first lien
mortgage contains a provision which allows or (B) applicable law requires, the
mortgagee under the second lien Mortgage Loan to receive notice of, and affords
such mortgagee an opportunity to cure any default by payment in full or
otherwise under the first lien mortgage, (v) the related first lien does not
provide for or permit negative amortization under such first lien Mortgage Loan,
and (vi) either no consent for the Mortgage Loan is required by the holder of
the first lien or such consent has been obtained and is contained in the
Mortgage File;
     (xviii) There are no mechanics’ or similar liens or claims which have been
filed for work, labor or material (and no rights are outstanding that under law
could give rise to such lien) affecting the related Mortgaged Property which are
or may be liens prior to, or equal or coordinate with, the lien of the related
Mortgage;
     (xix) All improvements which were considered in determining the Appraised
Value of the related Mortgaged Property lay wholly within the boundaries and
building restriction lines of the Mortgaged Property, and no improvements on
adjoining properties encroach upon the Mortgaged Property, except for
non-conforming improvements that do not materially adversely affect the
Appraised Value;
     (xx) The Mortgage Loan was originated by a savings and loan association, a
savings bank, a commercial bank or similar banking institution which is
supervised and examined by a federal or state authority, or by a mortgagee
approved as such by the Secretary of HUD;
     (xxi) Principal payments on the Mortgage Loan commenced no more than sixty
(60) days after the proceeds of the Mortgage Loan were disbursed. The Mortgage
Loan bears interest at the Mortgage Interest Rate. With respect to each Mortgage
Loan, the Mortgage Note is payable on the first day of each month in Monthly
Payments, which, in the case of a Fixed Rate Mortgage Loan, are sufficient to
fully amortize the original principal balance over the original term thereof
(other than with respect to a Mortgage Loan identified on the related Mortgage
Loan Schedule as an interest-only Mortgage Loan during the interest-only period)
and to pay interest at the related Mortgage Interest Rate, and, in the case of
an Adjustable Rate Mortgage Loan, are changed on each Adjustment Date, and in
any case, are sufficient to fully amortize the original principal balance over
the original term thereof (other than with respect to a Mortgage Loan identified
on the related Mortgage Loan Schedule as an interest-only Mortgage Loan during
the interest-only period) and to pay interest at the related Mortgage Interest
Rate. With respect to each Mortgage Loan

70



--------------------------------------------------------------------------------



 



identified on the Mortgage Loan Schedule as an interest-only Mortgage Loan, the
interest-only period shall not exceed ten (10) years (or such other period
specified on the Mortgage Loan Schedule) and following the expiration of such
interest-only period, the remaining Monthly Payments shall be sufficient to
fully amortize the original principal balance over the remaining term of the
Mortgage Loan and to pay interest at the related Mortgage Interest Rate. No
Mortgage Loan has a term greater than thirty (30) years. The Index for each
Adjustable Rate Mortgage Loan is as set forth on the Mortgage Loan Schedule. No
Mortgage Loan is a Convertible Mortgage Loan or a Balloon Mortgage Loan. No
Mortgage Loan provides for negative amortization;
     (xxii) The origination, servicing and collection practices used with
respect to each Mortgage Note and Mortgage including, without limitation, the
establishment, maintenance and servicing of the Escrow Accounts and Escrow
Payments, if any, since origination, have been in all respects legal, proper,
prudent and customary in the mortgage origination and servicing industry. The
Mortgage Loan has been serviced by the Seller and any predecessor servicer in
accordance with the terms of the Mortgage Note and Accepted Servicing Practices.
With respect to escrow deposits and Escrow Payments, if any, all such payments
are in the possession of, or under the control of, the Seller and there exist no
deficiencies in connection therewith for which customary arrangements for
repayment thereof have not been made. No escrow deposits or Escrow Payments or
other charges or payments due the Seller have been capitalized under any
Mortgage or the related Mortgage Note and no such escrow deposits or Escrow
Payments are being held by the Seller for any work on a Mortgaged Property which
has not been completed;
     (xxiii) The Mortgaged Property (and with respect to any Cooperative Loan,
the Cooperative Unit and related Project) is free of damage and waste and there
is no proceeding pending for the total or partial condemnation thereof;
     (xxiv) The Mortgage and related Mortgage Note contain customary and
enforceable provisions such as to render the rights and remedies of the holder
thereof adequate for the realization against the Mortgaged Property of the
benefits of the security provided thereby, including, (a) in the case of a
Mortgage designated as a deed of trust, by trustee’s sale, and (b) otherwise by
judicial foreclosure. The Mortgaged Property has not been subject to any
bankruptcy proceeding or foreclosure proceeding and the Mortgagor has not filed
for protection under applicable bankruptcy laws. There is no homestead or other
exemption available to the Mortgagor which would interfere with the right to
sell the Mortgaged Property at a trustee’s sale or the right to foreclose the
Mortgage. The Mortgagor has not notified RWT and RWT has no knowledge of any
relief requested or allowed to the Mortgagor under the Servicemembers’ Civil
Relief Act;
     (xxv) The Mortgage Loan was underwritten in accordance with the
Underwriting Guidelines in effect at the time the Mortgage Loan was originated
and the Mortgage Note and Mortgage are on forms acceptable to Fannie Mae and
Freddie Mac or to secondary investors generally;
     (xxvi) The Mortgage Note is not and has not been secured by any collateral
except the lien of the corresponding Mortgage on the Mortgaged Property and the
security interest of any applicable security agreement or chattel mortgage
referred to in (x) above;
     (xxvii) The Mortgage File contains an appraisal of the related Mortgaged
Property which satisfied the standards of Fannie Mae and Freddie Mac, was on
appraisal form 1004 or form 2055 with an interior inspection and was made and
signed, prior to the approval of the Mortgage Loan application, by a qualified
appraiser, duly appointed by the Seller, who had no interest, direct or indirect
in the Mortgaged Property or in any loan made on the security thereof, whose
compensation is not affected by the approval or disapproval of the Mortgage Loan
and who met the minimum qualifications of Fannie Mae and Freddie Mac. Each
appraisal of the Mortgage Loan was made in accordance with the relevant
provisions of the Financial Institutions Reform, Recovery, and Enforcement Act
of 1989;
     (xxviii) In the event the Mortgage constitutes a deed of trust, a trustee,
duly qualified under applicable law to serve as such, has been properly
designated and currently so serves and is named in the Mortgage, and no fees or
expenses are or will become payable by the Purchaser to the trustee under the
deed of trust, except in connection with a trustee’s sale after default by the
Mortgagor;

71



--------------------------------------------------------------------------------



 



     (xxix) No Mortgage Loan contains provisions pursuant to which Monthly
Payments are (a) paid or partially paid with funds deposited in any separate
account established by the Seller, the Mortgagor, or anyone on behalf of the
Mortgagor, (b) paid by any source other than the Mortgagor or (c) contains any
other similar provisions which may constitute a “buydown” provision. The
Mortgage Loan is not a graduated payment mortgage loan and the Mortgage Loan
does not have a shared appreciation or other contingent interest feature;
     (xxx) The Mortgagor has executed a statement to the effect that the
Mortgagor has received all disclosure materials required by applicable law with
respect to the making of fixed rate mortgage loans in the case of Fixed Rate
Mortgage Loans, and adjustable rate mortgage loans in the case of Adjustable
Rate Mortgage Loans and rescission materials with respect to Refinanced Mortgage
Loans, and such statement is and will remain in the Mortgage File;
     (xxxi) RWT has no knowledge of any circumstances or condition with respect
to the Mortgage, the Mortgaged Property, the Mortgagor or the Mortgagor’s credit
standing that can reasonably be expected to cause the Mortgage Loan to be an
unacceptable investment, or adversely affect the value of the Mortgage Loan;
     (xxxii) No Mortgage Loan had an LTV or a CLTV at origination in excess of
95%. Each Mortgage Loan with an LTV at origination in excess of 80% is and will
be subject to a Primary Insurance Policy, issued by a Qualified Insurer, which
insures that portion of the Mortgage Loan in excess of the portion of the
Appraised Value of the Mortgaged Property as required by Fannie Mae. All
provisions of such Primary Insurance Policy have been and are being complied
with, such policy is in full force and effect, and all premiums due thereunder
have been paid. Any Mortgage subject to any such Primary Insurance Policy
obligates the Mortgagor thereunder to maintain such insurance and to pay all
premiums and charges in connection therewith. The Mortgage Interest Rate for the
Mortgage Loan does not include any such insurance premium. No Mortgage Loan is
subject to a lender paid primary mortgage insurance policy;
     (xxxiii) The Mortgaged Property is lawfully occupied under applicable law;
all inspections, licenses and certificates required to be made or issued with
respect to all occupied portions of the Mortgaged Property and, with respect to
the use and occupancy of the same, including but not limited to certificates of
occupancy, have been made or obtained from the appropriate authorities;
     (xxxiv) No error, omission, misrepresentation, negligence, fraud or similar
occurrence with respect to a Mortgage Loan has taken place on the part of any
person, including without limitation the Mortgagor, any appraiser, any builder
or developer, or any other party involved in the origination of the Mortgage
Loan or in the application of any insurance in relation to such Mortgage Loan;
     (xxxv) The Assignment of Mortgage is in recordable form, except for the
name of the assignee which is blank, and is acceptable for recording under the
laws of the jurisdiction in which the Mortgaged Property is located;
     (xxxvi) Any principal advances made to the Mortgagor prior to the Cut-off
Date have been consolidated with the outstanding principal amount secured by the
Mortgage, and the secured principal amount, as consolidated, bears a single
interest rate and single repayment term. The lien of the Mortgage securing the
consolidated principal amount is expressly insured as having first or second (as
indicated on the Mortgage Loan Schedule) lien priority by a title insurance
policy, an endorsement to the policy insuring the mortgagee’s consolidated
interest or by other title evidence acceptable to Fannie Mae and Freddie Mac.
The consolidated principal amount does not exceed the original principal amount
of the Mortgage Loan;
     (xxxvii) If the Residential Dwelling on the Mortgaged Property is a
condominium unit or a unit in a planned unit development (other than a de
minimis planned unit development) such condominium or planned unit development
project meets the eligibility requirements of Fannie Mae and Freddie Mac;
     (xxxviii) Interest on each Mortgage Loan is calculated on the basis of a
360-day year consisting of twelve 30-day months;

72



--------------------------------------------------------------------------------



 



     (xxxix) The Mortgaged Property is in material compliance with all
applicable environmental laws pertaining to environmental hazards including,
without limitation, asbestos, and neither RWT nor, to RWT’s knowledge, the
related Mortgagor, has received any notice of any violation or potential
violation of such law;
     (xl) The Seller shall, at its own expense, cause each Mortgage Loan to be
covered by a Tax Service Contract which is assignable to the Purchaser or its
designee;
     (xli) Each Mortgage Loan is covered by a Flood Zone Service Contract which
is assignable to the Purchaser or its designee or, for each Mortgage Loan not
covered by such Flood Zone Service Contract, the Seller agrees to purchase such
Flood Zone Service Contract;
     (xlii) No Mortgage Loan is (a)(1) subject to the provisions of the
Homeownership and Equity Protection Act of 1994 as amended (“HOEPA”) or (2) has
an APR or total points and fees that are equal to or exceeds the HOEPA
thresholds (as defined in 12 CFR 226.32 (a)(1)(i) and (ii)), (b) a “high cost”
mortgage loan, “covered” mortgage loan, “high risk home” mortgage loan, or
“predatory” mortgage loan or any other comparable term, no matter how defined
under any federal, state or local law, (c) subject to any comparable federal,
state or local statutes or regulations, or any other statute or regulation
providing for heightened regulatory scrutiny or assignee liability to holders of
such mortgage loans, or (d) a High Cost Loan or Covered Loan, as applicable (as
such terms are defined in the current Standard & Poor’s LEVELS® Glossary
Revised, Appendix E);
     (xliii) No predatory, abusive, or deceptive lending practices, including
but not limited to, the extension of credit to a Mortgagor without regard for
the Mortgagor’s ability to repay the Mortgage Loan and the extension of credit
to a Mortgagor which has no apparent benefit to the Mortgagor, were employed in
connection with the origination of the Mortgage Loan. Each Mortgage Loan is in
compliance with the anti-predatory lending eligibility for purchase requirements
of the Fannie Mae Guides;
     (xliv) No Mortgagor was required to purchase any credit insurance product
(e.g., life, mortgage, disability, accident, unemployment or health insurance
product) or debt cancellation agreement as a condition of obtaining the
extension of credit. No Mortgagor obtained a prepaid single premium credit
insurance policy (e.g., life, mortgage, disability, accident, unemployment or
health insurance product) or debt cancellation agreement in connection with the
origination of the Mortgage Loan. No proceeds from any Mortgage Loan were used
to purchase single premium credit insurance policies or debt cancellation
agreements as part of the origination of, or as a condition to closing, such
Mortgage Loan;
     (xlv) The Mortgage Loans were not selected from the outstanding one- to
four-family mortgage loans in the Seller’s portfolio as to which the
representations and warranties set forth in the Redwood-First Republic Agreement
could be made at the related Closing Date in a manner so as to affect adversely
the interests of the Purchaser;
     (xlvi) The Mortgage contains an enforceable provision for the acceleration
of the payment of the unpaid principal balance of the Mortgage Loan in the event
that the Mortgaged Property is sold or transferred without the prior written
consent of the mortgagee thereunder;
     (xlvii) Reserved.
     (xlviii) The Mortgage Loan was not prepaid in full prior to the Closing
Date and RWT has not received notification from a Mortgagor that a prepayment in
full shall be made after the Closing Date;
     (xlix) No Mortgage Loan is secured by commercial property or mixed use
property;
     (l) Each Mortgage Loan is eligible for sale in the secondary market or for
inclusion in a Securitization Transaction without unreasonable credit
enhancement;
     (li) Except as set forth on the related Mortgage Loan Schedule, none of the
Mortgage Loans are subject to a Prepayment Charge. For any Mortgage Loan
originated prior to October 1, 2002 that is subject to a Prepayment Charge, such
Prepayment Charge does not extend beyond five (5) years after the date of
origination. Except as otherwise set forth on the related Mortgage Loan
Schedule, for any Mortgage Loan originated on or following October 1, 2002 that
is subject to a Prepayment Charge, such Prepayment Charge

73



--------------------------------------------------------------------------------



 



does not extend beyond three (3) years after the date of origination. With
respect to any Mortgage Loan that contains a provision permitting imposition of
a premium upon a prepayment prior to maturity: (i) prior to the Mortgage Loan’s
origination, the Mortgagor agreed to such premium in exchange for a monetary
benefit, including but not limited to a rate or fee reduction, (ii) prior to the
Mortgage Loan’s origination, the Mortgagor was offered the option of obtaining a
Mortgage Loan that did not require payment of such a premium, (iii) the
prepayment premium is disclosed to the Mortgagor in the loan documents pursuant
to applicable state and federal law, and (iv) notwithstanding any state or
federal law to the contrary, the Seller shall not impose such Prepayment Charge
in any instance when the mortgage loan is accelerated or paid off in connection
with the workout of a delinquent Mortgage Loan or as the result of the
Mortgagor’s default in making the loan payments;
     (lii) RWT has complied with all applicable anti-money laundering laws and
regulations, including without limitation the USA Patriot Act of 2001
(collectively, the “Anti-Money Laundering Laws”); RWT has established an
anti-money laundering compliance program as required by the Anti-Money
Laundering Laws, has conducted the requisite due diligence in connection with
the origination of each Mortgage Loan for purposes of the Anti-Money Laundering
Laws, including with respect to the legitimacy of the applicable Mortgagor and
the origin of the assets used by the said Mortgagor to purchase the Mortgaged
Property, and maintains, and will maintain, sufficient information to identify
the applicable Mortgagor for purposes of the Anti-Money Laundering Laws. No
Mortgage Loan is subject to nullification pursuant to Executive Order 13224 (the
“Executive Order”) or the regulations promulgated by the Office of Foreign
Assets Control of the United States Department of the Treasury (the “OFAC
Regulations”) or in violation of the Executive Order or the OFAC Regulations,
and no Mortgagor is subject to the provisions of such Executive Order or the
OFAC Regulations nor listed as a “blocked person” for purposes of the OFAC
Regulations;
     (liii) No Mortgagor was encouraged or required to select a Mortgage Loan
product offered by the Mortgage Loan’s originator which is a higher cost product
designed for less creditworthy borrowers, unless at the time of the Mortgage
Loan’s origination, such Mortgagor did not qualify taking into account credit
history and debt to income ratios for a lower cost credit product then offered
by the Mortgage Loan’s originator or any affiliate of the Mortgage Loan’s
originator. If, at the time of loan application, the Mortgagor may have
qualified for a for a lower cost credit product then offered by any mortgage
lending affiliate of the Mortgage Loan’s originator, the Mortgage Loan’s
originator referred the Mortgagor’s application to such affiliate for
underwriting consideration. With respect to any Mortgage Loan, the Mortgagor was
assigned the highest credit grade available with respect to a mortgage loan
product offered by such Mortgage Loan’s originator, based on a comprehensive
assessment of risk factors, including the Mortgagor’s credit history;
     (liv) Reserved;
     (lv) All points and fees related to each Mortgage Loan were disclosed in
writing to the related Borrower in accordance with applicable state and federal
laws and regulations. No related Borrower was charged “points and fees” (whether
or not financed) in an amount greater than (a) $1,000 or (b) 5% of the principal
amount of such loan, whichever is greater, such 5% limitation is calculated in
accordance with Fannie Mae’s anti-predatory lending requirements as set forth in
the Fannie Mae Guides. For purposes of this representation, “points and fees”
(a) include origination, underwriting, broker and finder’s fees and other
charges that the lender imposed as a condition of making the loan, whether they
are paid to the lender or a third party, and (b) exclude bona fide discount
points, fees paid for actual services rendered in connection with the
origination of the mortgage (such as attorneys’ fees, notaries fees and fees
paid for property appraisals, credit reports, surveys, title examinations and
extracts, flood and tax certifications, and home inspections); the cost of
mortgage insurance or credit-risk price adjustments; the costs of title, hazard,
and flood insurance policies; state and local transfer taxes or fees; escrow
deposits for the future payment of taxes and insurance premiums; and other
miscellaneous fees and charges that, in total, do not exceed 0.25 percent of the
loan amount. All points, fees and charges (including finance charges) and
whether or not financed, assessed, collected or to be collected in connection
with the origination and servicing of each Mortgage Loan

74



--------------------------------------------------------------------------------



 



were disclosed in writing to the related Mortgagor in accordance with applicable
state and federal laws and regulations;
     (lvi) With respect to any Mortgage Loan which is secured by manufactured
housing, if such Mortgage Loans are permitted hereunder, such Mortgage Loan
satisfies the requirements for inclusion in residential mortgage backed
securities transactions rated by Standard & Poor’s Ratings Services and such
manufactured housing will be the principal residence of the Mortgagor upon the
origination of the Mortgage Loan. With respect to any second lien Mortgage Loan,
such lien is on a one- to four-family residence that is (or will be) the
principal residence of the Mortgagor upon the origination of the second lien
Mortgage Loan;
     (lvii) Each Mortgage Loan constitutes a “qualified mortgage” under
Section 860G(a)(3)(A) of the Code and Treasury
Regulation Section 1.860G-2(a)(1);
     (lviii) No Mortgage Loan is secured by real property or secured by a
manufactured home located in the state of Georgia unless (x) such Mortgage Loan
was originated prior to October 1, 2002 or after March 6, 2003, or (y) the
property securing the Mortgage Loan is not, nor will be, occupied by the
Mortgagor as the Mortgagor’s principal dwelling. No Mortgage Loan is a “High
Cost Home Loan” as defined in the Georgia Fair Lending Act, as amended (the
“Georgia Act”). Each Mortgage Loan that is a “Home Loan” under the Georgia Act
complies with all applicable provisions of the Georgia Act. No Mortgage Loan
secured by owner occupied real property or an owner occupied manufactured home
located in the State of Georgia was originated (or modified) on or after October
1, 2002 through and including March 6, 2003;
     (lix) No Mortgage Loan is a “High-Cost” loan as defined under the New York
Banking Law Section 6-1, effective as of April 1, 2003;
     (lx) No Mortgage Loan (a) is secured by property located in the State of
New York; (b) had an unpaid principal balance at origination of $300,000 or
less, and (c) has an application date on or after April 1, 2003, the terms of
which Mortgage Loan equal or exceed either the APR or the points and fees
threshold for “high-cost home loans”, as defined in Section 6-1 of the New York
State Banking Law;
     (lxi) No Mortgage Loan is a “High Cost Home Loan” as defined in the
Arkansas Home Loan Protection Act effective July 16, 2003 (Act 1340 or 2003);
     (lxii) No Mortgage Loan is a “High Cost Home Loan” as defined in the
Kentucky high-cost loan statute effective June 24, 2003 (Ky. Rev. Stat.
Section 360.100);
     (lxiii) No Mortgage Loan secured by property located in the State of Nevada
is a “home loan” as defined in the Nevada Assembly Bill No. 284;
     (lxiv) No Mortgage Loan is a “manufactured housing loan” or “home
improvement home loan” pursuant to the New Jersey Home Ownership Act. No
Mortgage Loan is a “High-Cost Home Loan” or a refinanced “Covered Home Loan,” in
each case, as defined in the New Jersey Home Ownership Act effective
November 27, 2003 (N.J.S.A. 46;10B-22 et seq.);
     (lxv) No Mortgage Loan is a subsection 10 mortgage under the Oklahoma Home
Ownership and Equity protection Act;
     (lxvi) No Mortgage Loan is a “High-Cost Home Loan” as defined in the New
Mexico Home Loan Protection Act effective January 1, 2004 (N.M. Stat. Ann. §§
58-21A-1 et seq.);
     (lxvii) No Mortgage Loan is a “High-Risk Home Loan” as defined in the
Illinois High-Risk Home Loan Act effective January 1, 2004 (815 Ill. Comp. Stat.
137/1 et seq.);
     (lxviii) No Loan that is secured by property located within the State of
Maine meets the definition of a (i) “high-rate, high-fee” mortgage loan under
Article VIII, Title 9-A of the Maine Consumer Credit Code or (ii) “High-Cost
Home Loan” as defined under the Maine House Bill 383 L.D. 494, effective as of
September 13, 2003;
     (lxix) With respect to any Loan for which a mortgage loan application was
submitted by the Mortgagor after April 1, 2004, no such Loan secured by
Mortgaged Property in the State of Illinois which

75



--------------------------------------------------------------------------------



 



has a Loan Interest Rate in excess of 8.0% per annum has lender-imposed fees (or
other charges) in excess of 3.0% of the original principal balance of the Loan;
     (lxx) No Mortgage Loan secured by a Mortgaged Property located in the
Commonwealth of Massachusetts and for which application was taken on or after
January 14th, 2005, was made to pay off or refinance all or part of an existing
home loan that was consummated within 60 months prior to the lender’s receipt of
an application for the Mortgage Loan unless there is a “borrower’s interest”
worksheet or other document documenting that either (1) (a) the related annual
percentage rate at consummation of the Mortgage Loan did not exceed by more than
2.5 percentage points (for First Lien Mortgage Loans) or 3.5 percentage points
(for Second Lien Mortgage Loans) the yield on United States Treasury securities
having comparable periods of maturity to the maturity of the related Mortgage
Loan as of the fifteenth day of the month immediately preceding the month in
which the application for the Mortgage Loan was received by the related lender,
or (b) the Mortgage Loan otherwise meets the provisions of 209 CMR 53.04(1); or
(2) such that the Mortgage Loan is determined to be in the “borrower’s
interest,” which determination incorporates the factors set forth in 209 CMR
53.04(3) for determining “borrower’s interest,” and otherwise complies in all
material respects with the laws of the Commonwealth of Massachusetts;
     (lxxi) No Loan is a “High Cost Home Loan” as defined by the Indiana Home
Loan Practices Act, effective January 1, 2005 (Ind. Code Ann. §§ 24-9-1 et
seq.);
     (lxxii) The Mortgagee has not made or caused to be made any payment in the
nature of an “average” or “yield spread premium” to a mortgage broker or a like
Person which has not been fully disclosed to the Mortgagor;
     (lxxiii) The sale or transfer of the Mortgage Loan by RWT complies with all
applicable federal, state, and local laws, rules, and regulations governing such
sale or transfer, including, without limitation, the Fair and Accurate Credit
Transactions Act (“FACT Act”) and the Fair Credit Reporting Act, each as may be
amended from time to time, and RWT has not received any actual or constructive
notice of any identity theft, fraud, or other misrepresentation in connection
with such Mortgage Loan or any party thereto;
     (lxxiv) With respect to each second lien Mortgage Loan, either no consent
for the Mortgage Loan is required by the holder of the first lien or such
consent has been obtained and is contained in the Mortgage File;
     (lxxv) No Mortgagor agreed to submit to arbitration to resolve any dispute
arising out of or relating in any way to the Mortgage Loan transaction. No
Mortgage Loan is subject to any mandatory arbitration;
     (lxxvi) With respect to each Cooperative Loan, each Pledge Agreement
creates a valid, enforceable and subsisting first security interest in the
collateral securing the related Mortgage Note subject only to (a) the lien of
the related Cooperative for unpaid assessments representing the Mortgagor’s pro
rata share of the Cooperative’s payments for its blanket mortgage, current and
future real property taxes, insurance premiums, maintenance fees and other
assessments to which like collateral is commonly subject and (b) other matters
to which like collateral is commonly subject which do not materially interfere
with the benefits of the security intended to be provided by the Pledge
Agreement; provided, however, that the appurtenant Proprietary Lease may be
subordinated or otherwise subject to the lien of any mortgage on the Project.
There are no liens against or security interests in the collateral which have
priority over the lender’s security interest in the collateral, and such
priority interest cannot be created in the future;
     (lxxvii) With respect to each Cooperative Loan, all parties to the Mortgage
Note and the Mortgage Loan had legal capacity to execute and deliver the
Mortgage Note, the Pledge Agreement, the Proprietary Lease, the Stock Power, the
Recognition Agreement, the Financing Statement and the Assignment of the
Proprietary Lease and such documents have been duly and properly executed by
such parties. Each Stock Power (i) has all signatures guaranteed or (ii) if all
signatures are not guaranteed, then such Cooperative Shares will be transferred
by the stock transfer agent of the Cooperative if the Seller undertakes to
convert the ownership of the collateral securing the related Cooperative Loan;
     (lxxviii) With respect to each Cooperative Loan, there is no default in
complying with the terms of the Mortgage Note, the Pledge Agreement and the
Proprietary Lease and all maintenance charges

76



--------------------------------------------------------------------------------



 



and assessments (including assessments payable in the future installments, which
previously became due and owing) have been paid. The Seller has the right under
the terms of the Mortgage Note, Pledge Agreement and Recognition Agreement to
pay any maintenance charges or assessments owed by the Mortgagor;
     (lxxix) With respect to each Cooperative Loan, a Cooperative Lien Search
has been made by a company competent to make the same which company is
acceptable to FNMA and qualified to do business in the jurisdiction where the
Cooperative Apartment is located;
     (lxxx) With respect to each Cooperative Loan, each Pledge Agreement
contains enforceable provisions such as to render the rights and remedies of the
holder thereof adequate for the realization of the benefits of the security
provided thereby. The Pledge Agreement contains an enforceable provision for the
acceleration of the payment of the unpaid principal balance of the Mortgage Note
in the event the Cooperative Apartment is transferred or sold without the
consent of the holder thereof.
     (lxxxi) In the case of a Cooperative Loan, the related Cooperative
Apartment, is lawfully occupied under applicable law; all inspections, licenses
and certificates required to be made or issued with respect to all occupied
portions of the Cooperative Apartment and the related Project and, with respect
to the use and occupancy of the same, including but not limited to certificates
of occupancy, have been made or obtained from the appropriate authorities;
     (lxxxii) With respect to each Cooperative Loan, (i) the terms of the
related Proprietary Lease is longer than the terms of the Cooperative Loan,
(ii) there is no provision in any Proprietary Lease which requires the Mortgagor
to offer for sale the Cooperative Shares owned by such Mortgagor first to the
Cooperative, (iii) there is no prohibition in any Proprietary Lease against
pledging the Cooperative Shares or assigning the Proprietary Lease and (iv) the
Recognition Agreement is on a form of agreement published by the Aztech Document
Systems, Inc. or includes provisions which are no less favorable to the lender
than those contained in such agreement; and
     (lxxxiii) With respect to each Cooperative Loan, each original UCC
financing statement, continuation statement or other governmental filing or
recordation necessary to create or preserve the perfection and priority of the
first priority lien and security interest in the Cooperative Shares and
Proprietary Lease has been timely and properly made. Any security agreement,
chattel mortgage or equivalent document related to the Cooperative Loan
establishes in RWT a valid and subsisting perfected first lien on and security
interest in the Mortgaged Property described therein, and RWT has full right to
sell and assign the same.



77



--------------------------------------------------------------------------------



 



XI.   With respect to Mortgage Loans purchased under The Master Mortgage Loan
Purchase Agreement, between Greenwich Capital Financial Products, Inc.
(“Greenwich”) and Merrill Lynch Credit Corporation (“Merrill Lynch”), dated as
of May 13, 1997, as amended or modified to the date hereof (the “Master Mortgage
Loan Purchase Agreement”), and the Assignment, Assumption and Recognition
Agreement, dated as of May 30, 2002, among Greenwich, as assignor, Merrill
Lynch, Redwood Trust, Inc. as assignee (“Redwood”), and Cendant Mortgage
Corporation (the “Assignment,” and together with the Master Mortgage Loan
Purchase Agreement, the “Master Purchase Agreement”).

     With respect to each Mortgage Loan, RWT Holdings, Inc., as Seller under the
Pooling and Servicing Agreement (“RWT Holdings”), hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to Pledged Mortgages (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the Master Purchase
Agreement.
     (i) The information set forth in the Master Mortgage Loan Purchase
Agreement and the Mortgage Loan Schedule is true and correct in all material
respects, and does not omit any material fact necessary to make the statements
contained therein not misleading, and the information provided to the rating
agencies, including the loan level detail, is true and correct according to the
rating agency requirements;
     (ii) As of the Closing Date, the Mortgage Loan is not delinquent in payment
more than 29 days and the Mortgage Loan nor the Additional Collateral has not
been dishonored; the Mortgage Loan has never been delinquent in payment for more
than 59 days and has not more than once during the twelve months preceding the
Cut-Off Date been delinquent in payment for more than 30 days; there are no
material defaults under the terms of the Mortgage Loan; RWT Holdings has not
advanced funds, or induced, solicited or knowingly received any advance of funds
from a party other than the owner of the Mortgaged Property subject to the
Mortgage, directly or indirectly, for the payment of any amount required by the
Mortgage Loan;
     (iii) To the best of RWT Holdings’ knowledge, there are no delinquent taxes
or other outstanding charges affecting the related Mortgaged Property which
would permit a taxing authority to initiate foreclosure proceedings against the
Mortgaged Property;
     (iv) The terms of the Mortgage Note, the Mortgage, and the Additional
Collateral have not been impaired, waived, altered or modified in any respect,
except by written instruments contained in the Mortgage File, the substance of
which waiver, alteration or modification is reflected on the Mortgage Loan
Schedule. No Mortgagor has been released, in whole or in part, except in
connection with an assumption agreement which assumption agreement is part of
the Mortgage File and the terms of which are reflected in the Mortgage Loan
Schedule;
     (v) The Mortgagor has not asserted that the Mortgage Note, the Mortgage, or
the Additional Collateral are subject to any right of rescission, set-off,
counterclaim or defense, including the defense of usury, nor will the operation
of any of the terms of the Mortgage Note and the Mortgage, or the exercise of
any right thereunder, render the Mortgage unenforceable, in whole or in part, or
subject to any right of rescission, set-off, counterclaim or defense, including
the defense of usury and to the best of RWT Holdings’ knowledge, no such right
of rescission, set-off, counterclaim or defense has been asserted by any Person
other than the obligor with respect thereto;
     (vi) All buildings upon the Mortgaged Property are to be insured by a
generally acceptable insurer against loss by fire, hazards of extended coverage
and such other hazards as are customarily included in extended coverage in the
area where the Mortgaged Property is located, pursuant to standard hazard
insurance policies in an amount which is equal to the lesser of (A) the
replacement cost of the improvements securing such Mortgage Loan or (B) the
principal balance owing on such Mortgage Loan. To the best knowledge of RWT
Holdings, all such hazard insurance policies are in effect. On the date of
origination, such standard hazard policies contained a standard mortgagee clause
naming RWT Holdings or the originator of the Mortgage

78



--------------------------------------------------------------------------------



 



Loan and their respective successors in interest as mortgagee and, to the best
knowledge of RWT Holdings, such clause is till in effect and, to the best of RWT
Holdings’ knowledge, all premiums due thereon have been paid. If the Mortgaged
Property is located in an area identified by the Federal Emergency Management
Agency as having special flood hazards under the National Flood Insurance Act of
1994, as amended, such Mortgaged Property is covered by flood insurance. The
mortgage obligates the Mortgagor thereunder to maintain all such insurance at
Mortgagor’s cost and expense, and on the Mortgagor’s failure to do so,
authorizes the holder of the Mortgage to maintain such insurance at Mortgagor’s
cost and expense and to seek reimbursement therefor from the Mortgagor;
     (vii) At the time of origination of such Mortgage Loan and thereafter, all
requirements of any federal, state or local law including, without limitation,
usury, truth-in-lending, real estate settlement procedures, consumer credit
protection, equal credit opportunity or disclosure laws required to be complied
with by RWT Holdings as the originator of the Mortgage Loan and applicable to
the Mortgage Loan and the Additional Collateral have been complied with in all
material respects;
     (viii) The Mortgage has not been satisfied as of the Closing Date, canceled
or subordinated, in whole, or rescinded, and the Mortgaged Property has not been
released from the lien of the Mortgage, in whole or in part (except for a
release that does not materially impair the security of the Mortgage Loan or a
release the effect of which is reflected in the Loan-to-Value Ratio for the
Mortgage Loan as set forth in the Mortgage Loan Schedule), nor to the best of
RWT Holdings’ knowledge has any instrument been executed that would effect any
such release, cancellation, subordination or rescission;
     (ix) Ownership of the Mortgaged Property is held in fee simple (except for
Mortgage Loans as to which the related land is held in a leasehold which extends
at least five years beyond the maturity date of the Mortgage Loan). Except as
permitted by the fourth sentence of this paragraph (ix), the Mortgage is a
valid, subsisting and enforceable first lien on the Mortgaged Property,
including all buildings on the Mortgaged Property and all installations and
mechanical, electrical, plumbing, heating and air conditioning systems affixed
to such buildings, and all additions, alterations and replacements made at any
time with respect to the foregoing securing the Mortgage Note’s original
principal balance. The Mortgage and the Mortgage Note do not contain any
evidence on their face of any security interest or other interest or right
thereto. Such lien is free and clear of all adverse claims, liens and
encumbrances having priority over the first lien of the Mortgage subject only to
(1) the lien of non-delinquent current real property taxes and assessments not
yet due and payable, (2) covenants, conditions and restrictions, rights of way,
easements and other matters of the public record as of the date of recording
which are acceptable to mortgage lending institutions generally, or which are
specifically referred to in the lender’s title insurance policy delivered to the
originator of the Mortgage Loan and either (A) which are referred to or
otherwise considered in the appraisal made for the originator of the Mortgage
Loan, or (B) which do not in the aggregate adversely affect the appraised value
of the Mortgaged Property as set forth in such appraisal, and (3) other matters
to which like properties are commonly subject which do not in the aggregate
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property. Any security agreement, chattel mortgage or equivalent
document related to and delivered in connection with the Mortgage Loan
establishes and creates a valid, subsisting and enforceable first lien and first
priority security interest on the property described therein;
     (x) The Mortgage Note is not subject to a third party’s security interest
or other rights or interest therein;
     (xi) The Mortgage Note and the related are genuine and is the legal, valid
and binding obligation of the maker thereof enforceable in accordance with its
terms subject to bankruptcy, insolvency and other laws of general application
affecting the rights of creditors. All parties to the Mortgage Note and the
Mortgage had legal capacity to enter into the Mortgage Loan and to execute and
deliver the Mortgage Note and the Mortgage. The Mortgage Note and the Mortgage
have been duly and properly executed by other such related parties. No fraud was
committed in the origination of the Mortgage Loan, and to the best of RWT
Holdings’ knowledge of

79



--------------------------------------------------------------------------------



 



the documents, instruments and agreements submitted for loan underwriting
contain no untrue statement of material fact or omit to state a material fact
required to be stated or necessary to make the information and statements
therein not misleading. The proceeds of the Mortgage Loan have been fully
disbursed and there is no requirement for future advances thereunder, and any
and all requirements as to completion of any on-site improvements and as to
disbursements of any escrow funds therefor have been complied with;
     (xii) Immediately prior to the Closing Date, RWT Holdings had good title to
and was the sole owner thereof and had full right to transfer and sell the
Mortgage Loan free and clear of any encumbrance, equity, lien, pledge, charge,
claim or security interest, including, to the best knowledge of RWT Holdings,
any lien, claim or other interest arising by operation of law;
     (xiii) Each Mortgage Loan is covered by an ALTA lender’s title insurance
policy or other generally acceptable form of policy or insurance acceptable to
FNMA or FHLMC, issued by a title insurer acceptable to FNMA or FHLMC and
qualified to do business in the jurisdiction where the Mortgaged Property is
located, insuring RWT Holdings (subject to the exceptions contained in paragraph
(ix)(1), (2) and (3) above), its successors and assigns, as to the first
priority lien of the Mortgage in the original principal amount of the Mortgage
Loan. RWT Holdings is the sole insured of such lender’s title insurance policy,
such title insurance policy has been duly and validly endorsed to the Purchaser
or the assignment to the Purchaser of RWT Holdings’ interest therein does not
require the consent of or notification to the insurer and such lender’s title
insurance policy is in full force and effect and will be in full force and
effect upon the consummation of the transactions contemplated by the Master
Mortgage Loan Purchase Agreement. To the best of RWT Holdings’ knowledge, no
claims have been made under such lender’s title insurance policy, and no prior
holder of the related Mortgage has done, by act or omission, anything which
would impair the coverage of such lender’s title insurance policy;
     (xiv) There is no default, breach, violation or event of acceleration
existing under the Mortgage, the related Mortgage Note, or the Additional
Collateral and no event which, with the passage of time or with notice and the
expiration of any grace or cure period, would constitute a default, breach,
violation or event permitting acceleration, except for any Mortgage Loan payment
which is not late by more than 30 days, and RWT Holdings has not waived any
default, breach, violation or event permitting acceleration;
     (xv) As of the date of origination or purchase by RWT Holdings there were
no mechanics’ or similar liens or claims which had been filed for work, labor or
material (and, to the best of RWT Holdings’ knowledge, no rights are outstanding
that under law could give rise to such lien) affecting the related Mortgaged
Property which are or may be liens prior to, or equal or coordinate with, the
lien of the related Mortgage;
     (xvi) All improvements subject to the Mortgage lay wholly within the
boundaries and building restriction lines of the Mortgaged Property (and wholly
within the project with respect to a condominium unit) and no improvements on
adjoining properties encroach upon the Mortgaged Property unless acceptable to
FNMA pursuant to the FNMA Seller’s Guide or those which are insured against by
the title insurance policy referred to in paragraph (xiii) above and to the best
of RWT Holdings’ knowledge all improvements on the property comply with all
applicable zoning and subdivision laws and ordinances;
     (xvii) Each Mortgage Loan was originated by a savings and loan association,
savings bank, commercial bank, credit union, insurance company, or a similar
institution which at the time of origination was supervised by a federal or
state authority or was a mortgage approved by the Secretary of Housing and Urban
Development pursuant to Sections 203 and 211 of the National Housing Act. Each
Mortgage Loan was underwritten in accordance with the Underwriting Guide as in
effect at the time of origination, except to the extent the Assignor believed at
such time that a variance from such Underwriting Guide was warranted by
compensating factors with respect to such Mortgage Loan. The Mortgage contains
the usual and customary provision of the Assignor at the time of origination for
the acceleration of the payment of the unpaid principal balance of the Mortgage
Loan if the related Mortgaged Property is sold without the prior consent of the

80



--------------------------------------------------------------------------------



 



mortgagee thereunder;
     (xviii) The Mortgaged Property at origination or acquisition was and, to
the best of RWT Holdings’ knowledge, currently is free from material damage and
waste and at origination there was, and currently is, no proceeding pending for
the total or partial condemnation thereof;
     (xix) The related Mortgage contains customary and enforceable provisions
such as to render the rights and remedies of the holder thereof adequate for the
realization against the Mortgaged Property of the benefits of the security
provided thereby, including, (1) in the case of a Mortgage designated as a deed
of trust, by trustee’s sale or judicial foreclosure, and (2) otherwise by
judicial foreclosure. RWT Holdings has no knowledge of any homestead or other
exemption available to the Mortgagor which would interfere with the right to
sell the Mortgaged Property at a trustee’s sale or the right to foreclose the
Mortgage;
     (xx) If the Mortgage constitutes a deed of trust, a trustee, duly qualified
if required under applicable law to act as such, has been properly designated
and currently so serves and is named in the Mortgage, and no fees or expenses
are or will become payable to the trustee under the deed of trust, except in
connection with a trustee’s sale or attempted sale after default by the
Mortgagor;
     (xxi)With respect to each Mortgage Loan, there is an appraisal on a
FNMA-approved form (or a narrative residential appraisal) of the related
Mortgage Property signed prior to the approval of such Mortgage Loan application
by a qualified appraiser, appointed by RWT Holdings or the originator of such
Mortgage Loan, as appropriate, who had no interest, direct or indirect in the
Mortgaged Property or in any loan made on the security thereof, and whose
compensation is not affected by the approval or disapproval of the Mortgage
Loan, and the appraisal and appraiser both satisfy the requirements of FNMA or
FHLMC as in effect on the date the Mortgage Loan was originated;
     (xxii) No Mortgage Loan contains “subsidized buydown” or “graduated
payment” features;
     (xxiii) The Mortgaged Property is a single-family (one- to four-unit)
dwelling residence erected thereon, or an individual condominium unit in a
condominium, a cooperative, or an individual unit in a planned unit development
or in a de minimis planned unit development. No such residence is a mobile home
or a manufactured dwelling which is not permanently attached to the land. With
respect to any Mortgage Property which is a unit in a co-operative, RWT Holdings
shall have provided Purchaser with additional representations and warranties
concerning co-operatives which are mutually acceptable to the parties;
     (xxiv) The Mortgage Loans were selected from among the outstanding
adjustable rate one-to four-unit family mortgage loans in Merrill Lynch’s
portfolio and such selection was not made in a manner so as to affect adversely
the interests of the Purchaser;
     (xxv) The Mortgage is not in default and all taxes, government assessments,
insurance premiums, water, sewer and municipal charges, leasehold payments or
ground rents which previously became due and owing have been paid, or with
respect to those Mortgage Loans with Escrow Accounts, an escrow of funds has
been established in an amount sufficient to pay for every such item which has
been assessed but is not yet due and payable. RWT Holdings has not advanced
funds, or induced, or solicited any advance of funds by a party other than the
Mortgagor, directly or indirectly, for the payment of any amount required under
the Mortgage Loan, except for interest accruing from the date of the Mortgage
Note of date or disbursement of the Mortgage Loan proceeds, whichever is
greater, to the day which precedes by one month the date the first installment
of principal and interest were due and payable under the Mortgage Note;
     (xvi) RWT Holdings has no knowledge of any circumstances or conditions with
respect to the Mortgage, the Mortgaged Property, the Mortgagor, or the
Mortgagor’s credit standing that can reasonably be expected to cause private
institutional investors to regard the Mortgage Loan as an unacceptable
investment,

81



--------------------------------------------------------------------------------



 



cause the Mortgage Loan to become delinquent, or adversely affect the value or
marketability of the Mortgage Loan;
     (xvii) The Mortgagor has not notified RWT Holdings, and RWT Holdings has no
knowledge of any relief requested or allowed to the Mortgagor under the
Soldiers’ and Sailors’ Civil Relief Act;
     (xxviii) RWT Holdings has no knowledge of any toxic or hazardous substances
affecting the Mortgaged Property or any violation of any local, state, or
federal environmental law, rule, or regulation. RWT Holdings has no knowledge of
any pending action or proceeding directly involving any Mortgaged Property in
which compliance with any environmental law, rule, or regulation is an issue;
     (xxix) The origination, collection and other servicing practices used by
Assignor with respect to the Mortgage Loan have been in all material respects in
compliance with Assignor’s procedures, accepted servicing practices, applicable
laws and regulations. All Mortgage Interest Rate adjustments have been made in
strict compliance with applicable state and federal law and the terms of the
related Mortgage Note;
     (xxx) With respect to those Mortgage Loans with Escrow Accounts, all Escrow
Payments have been collected in full compliance with applicable state and
federal law. An escrow of funds is not prohibited by applicable law and has been
established in an amount sufficient to pay for every item that remains unpaid
and has been assessed but is not yet due and payable. No escrow deposits or
Escrow Payments or other charges or payments due RWT Holdings have been
capitalized under the Mortgage or the Mortgage Note. Any interest required to be
paid pursuant to applicable state, federal and local law has been properly paid
and credited;
     (xxxi) No Mortgage Loan is covered by the Home Ownership and Equity
Protection Act of 1994 and no Mortgage Loan is “high cost” as defined by any
applicable federal, state or local predatory or abusive lending law, and no
mortgage loan is a “high cost” or “covered” mortgage loan, as applicable (as
such terms are defined in the then current Standard and Poor’s LEVELS Glossary
which is now Version 6.0, Appendix E);
     (xxxii) Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state and federal laws, including, but not
limited to, all applicable predatory or abusive lending laws;
     (xxxiii) None of the proceeds of any Mortgage Loan were used to finance the
purchase of single premium credit insurance policies;
     (xxxiv) No Mortgage Loan contains prepayment penalties that extend beyond
five years after the date of origination; and
     (xxxv) Each Mortgage Loan would be a “qualified mortgage” within the
meaning of Section 860G(a)(3)(A) of the Code and Treasury Regulations
Section 1.860G-2(a)(1) if transferred to a REMIC on its startup date in exchange
for the regular or residual interests of the REMIC.



82



--------------------------------------------------------------------------------



 



XII.   Mortgage Loans Purchased under the Master Mortgage Loan Purchase
Agreement dated as of September 1, 2003 between RWT Holdings, Inc. (“RWT
Holdings” or the “Seller”) and Merrill Lynch Bank & Trust Co. (“Merrill Lynch
B&T”) (as amended or modified to the date hereof).

     With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the Master Purchase
Agreement.
     (i) The information set forth in the Mortgage Loan Schedule is true and
correct in all material respects as of the Cut-off Date and the information
provided to the rating agencies, including the loan level detail, is true and
correct according to the rating agency requirements;
     (ii) As of the Closing Date, the Mortgage Loan is not delinquent in payment
more than 30 days and the Mortgage Loan has not been dishonored; there are no
material defaults under the terms of the Mortgage Loan; the Seller has not
advanced funds, or induced, solicited or knowingly received any advance of funds
from a party other than the owner of the Mortgaged Property subject to the
Mortgage, directly or indirectly, for the payment of any amount required by the
Mortgage Loan;
     (iii) To the best of the Seller’s knowledge, with respect to those Mortgage
Loans as to which the Mortgagors are required to deposit funds into an escrow
account for payment of taxes, assessments, insurance premiums and similar items
as they become due, there are no delinquent taxes, ground rents, water charges,
sewer rents, assessments or other outstanding charges which constitute a lien on
the related Mortgaged Property, and all escrow deposits have been collected, are
under the control of the Servicer, and have been applied to the payment of such
items in a timely fashion, in accordance with such Mortgage. No escrow deposits
or escrow payments or other charges or payments due the Servicer have been
capitalized under the related Mortgage or Mortgage Note. With respect to those
Mortgage Loans for which escrow deposits are not required, to the best of the
Seller’s knowledge, there are no delinquent taxes or other outstanding charges
affecting the related Mortgaged Property which constitute a lien on the related
Mortgaged Property;
     (iv) The terms of the Mortgage Note and the Mortgage have not been
impaired, waived, altered or modified in any respect, except by written
instruments contained in the Mortgage File, approved, if necessary, by the
insurer under any Primary Mortgage Insurance Policy and recorded in all places
necessary to maintain the first priority of the lien, the substance of which
waiver, alteration or modification is reflected on the Mortgage Loan Schedule.
No Mortgagor has been released, in whole or in part, except in connection with
an assumption agreement which assumption agreement is part of the Mortgage File
and the terms of which are reflected in the Mortgage Loan Schedule;
     (v) Neither the Mortgage Note nor the Mortgage is subject to any right of
rescission, set-off, counterclaim or defense, including the defense of usury,
nor will the operation of any of the terms of the Mortgage Note and the
Mortgage, or the exercise of any right thereunder, render the Mortgage
unenforceable, in whole or in part, or subject to any right of rescission,
set-off, counterclaim or defense, including the defense of usury and to the best
of the Seller’s knowledge, no such right of rescission, set-off, counterclaim or
defense has been asserted by any Person with respect thereto;
     (vi) All buildings upon the Mortgaged Property are required to be insured
by a generally acceptable insurer against loss by fire, hazards of extended
coverage and such other hazards as are customarily included in extended coverage
in the area where the Mortgaged Property is located, pursuant to standard hazard
insurance policies in an amount which is equal to the lesser of (A) the

83



--------------------------------------------------------------------------------



 



replacement cost of the improvements securing such Mortgage Loan or (B) the
principal balance owing on such Mortgage Loan. To the best knowledge of the
Seller, all such standard hazard policies are in effect. On the date of
origination, such standard hazard policies contained a standard mortgagee clause
naming the Seller or the originator of the Mortgage Loan and their respective
successors in interest as mortgagee and, to the best knowledge of the Seller,
such clause is still in effect and, to the best of the Seller’s knowledge, all
premiums due thereon have been paid. If the Mortgaged Property is located in an
area identified by the Federal Emergency Management Agency as having special
flood hazards under the National Flood Insurance Act of 1994, as amended, such
Mortgaged Property is covered by flood insurance in the amount required under
the National Flood Insurance Act of 1994. The Mortgage obligates the Mortgagor
thereunder to maintain all such insurance at Mortgagor’s cost and expense, and
on the Mortgagor’s failure to do so, authorizes the holder of the Mortgage to
maintain such insurance at Mortgagor’s cost and expense and to seek
reimbursement therefor from the Mortgagor;
     (vii) To the best of the Seller’s knowledge, at the time of origination of
such Mortgage Loan and thereafter, all requirements of any federal, state or
local law including, without limitation, usury, truth-in-lending, real estate
settlement procedures, consumer credit protection, equal credit opportunity or
disclosure laws required to be complied with by the Seller as the originator of
the Mortgage Loan and applicable to the Mortgage Loan have been complied with in
all material respects;
     (viii) The Mortgage has not been satisfied as of the Closing Date, canceled
or subordinated, in whole, or rescinded, and the Mortgaged Property has not been
released from the lien of the Mortgage, in whole or in part (except for a
release that does not materially impair the security of the Mortgage Loan or a
release the effect of which is reflected in the Loan-to-Value Ratio for the
Mortgage Loan as set forth in the Mortgage Loan Schedule), nor to the best of
the Seller’s knowledge has any instrument been executed that would effect any
such release, cancellation, subordination or rescission;
     (ix) Ownership of the Mortgaged Property is held in fee simple or a
leasehold estate. With respect to Mortgage Loans that are secured by a leasehold
estate, (i) the lease is valid, in full force and effect, and conforms to all of
FNMA’s requirements for leasehold estates; (ii) all rents and other payments due
under the lease have been paid; (iii) the lessee is not in default under any
provision of the lease; (iv) the term of the lease exceeds the maturity date of
the related Mortgage Loan by at least five (5) years; and (v) the terms of the
lease provide a Mortgagee with an opportunity to cure any defaults. Except as
permitted by the fourth sentence of this paragraph (i), the Mortgage is a valid,
subsisting and enforceable first lien on the Mortgaged Property, including all
buildings on the Mortgaged Property and all installations and mechanical,
electrical, plumbing, heating and air conditioning systems affixed to such
buildings, and all additions, alterations and replacements made at any time with
respect to the foregoing securing the Mortgage Note’s original principal
balance. The Mortgage and the Mortgage Note do not contain any evidence on their
face of any security interest or other interest or right thereto. Such lien is
free and clear of all adverse claims, liens and encumbrances having priority
over the first lien of the Mortgage subject only to (1) the lien of
non-delinquent current real property taxes and assessments not yet due and
payable, (2) covenants, conditions and restrictions, rights of way, easements
and other matters of the public record as of the date of recording which are
acceptable to mortgage lending institutions generally, or which are specifically
referred to in the lender’s title insurance policy delivered to the originator
of the Mortgage Loan and either (A) which are referred to or otherwise
considered in the appraisal made for the originator of the Mortgage Loan, or
(B) which do not in the aggregate adversely affect the appraised value of the
Mortgaged Property as set forth in such appraisal, and (3) other matters to
which like properties are commonly subject which do not in the aggregate
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property. Any security agreement, chattel mortgage or

84



--------------------------------------------------------------------------------



 



equivalent document related to and delivered in connection with the Mortgage
Loan establishes and creates a valid, subsisting and enforceable first lien and
first priority security interest on the property described therein. With respect
to each Co-op Loan, the security instruments create a valid, enforceable and
subsisting first priority security interest in the Co-op Lease and Co-op Stock
securing the related Mortgage Note subject to only to (a) the lien of the
related cooperative for unpaid assessments representing the Mortgagor’s pro rata
share of payments for a blanket mortgage, if any, current and future real
property taxes, insurance premiums, maintenance fees and other assessments to
which like collateral is commonly subject, and (b) other matters to which the
collateral is commonly subject which do not materially interfere with the
benefits of the security intended to be provided; provided, however, that the
related Co-op Loan may be subordinated or otherwise subject to the lien of a
Mortgage on the cooperative building;
     (x) The Mortgage Note is not subject to a third party’s security interest
or other rights or interest therein;
     (xi) The Mortgage Note and the related Mortgage are genuine and each is the
legal, valid and binding obligation of the maker thereof, enforceable in
accordance with its terms subject to bankruptcy, insolvency and other laws of
general application affecting the rights of creditors. All parties to the
Mortgage Note and the Mortgage had the legal capacity to enter into the Mortgage
Loan and to execute and deliver the Mortgage Note and the Mortgage. The Mortgage
Note and the Mortgage have been duly and properly executed by such parties. The
proceeds of the Mortgage Loan have been fully disbursed and there is no
requirement for future advances thereunder, and any and all requirements as to
completion of any on-site or off-site improvements and as to disbursements of
any escrow funds therefor have been complied with;
     (xii) Seller has good title to, and the full right to transfer and sell,
the Mortgage Loan free and clear of any encumbrance, equity, lien, pledge,
charge, claim or security interest, including, to the best knowledge of the
Seller, any lien, claim or other interest arising by operation of law;
     (xiii) To the best of the Seller’s knowledge, each Mortgage Loan is covered
by an ALTA lender’s title insurance policy or other generally acceptable form of
policy or insurance acceptable to FNMA or FHLMC, issued by a title insurer
acceptable to FNMA or FHLMC and qualified to do business in the jurisdiction
where the Mortgaged Property is located, insuring (subject to the exceptions
contained in paragraph (ix)(1) (2) and (3) above) the Seller, its successors and
assigns, as to the first priority lien of the Mortgage in the original principal
amount of the Mortgage Loan. To the best of the Seller’s knowledge, the Seller
is the sole insured of such lender’s title insurance policy, such title
insurance policy has been duly and validly endorsed to the Purchaser or the
assignment to the Purchaser of the Seller’s interest therein does not require
the consent of or notification to the insurer and such lender’s title insurance
policy is in full force and effect and will be in full force and effect upon the
consummation of the transactions contemplated by the Master Purchase Agreement.
To the best of the Seller’s knowledge, no claims have been made under such
lender’s title insurance policy, and no prior holder of the related Mortgage has
done, by act or omission, anything which would impair the coverage of such
lender’s title insurance policy;
     (xiv) To the best of the Seller’s knowledge, there is no default, breach,
violation or event of acceleration existing under the Mortgage or the related
Mortgage Note and no event which, with the passage of time or with notice and
the expiration of any grace or cure period, would constitute a default, breach,
violation or event permitting acceleration, except for any Mortgage Loan payment
which is not late by more than 30 days, and the Seller has not waived any
default, breach, violation or event permitting acceleration;
     (xv) To the best of the Seller’s knowledge, there are no mechanics’ or
similar liens or claims which have been filed for work, labor or material (and,
to the best of the Seller’s knowledge,

85



--------------------------------------------------------------------------------



 



no rights are outstanding that under law could give rise to such lien) affecting
the related Mortgaged Property which are or may be liens prior to, or equal or
coordinate with, the lien of the related Mortgage;
     (xvi) To the best of the Seller’s knowledge, all improvements subject to
the Mortgage, lay wholly within the boundaries and building restriction lines of
the Mortgaged Property (and wholly within the project with respect to a
condominium unit) and no improvements on adjoining properties encroach upon the
Mortgaged Property except those which are insured against by the title insurance
policy referred to in paragraph (xiii) above and all improvements on the
property comply with all applicable zoning and subdivision laws and ordinances;
     (xvii) To the best of the Seller’s knowledge, each Mortgage Loan was
originated by the Seller or by a savings association, a savings bank, a
commercial bank or similar banking institution that is supervised and examined
by a Federal or state banking authority, a mortgagee approved by the Secretary
of HUD pursuant to Section 203 and 211 of the National Housing Act, or a FNMA-
or FHLMC-approved seller. To the best of the Seller’s knowledge, each Mortgage
Loan was underwritten generally in accordance with the Underwriting Standards as
in effect at the time of origination. To the best of the Seller’s knowledge, the
Mortgage contains the usual and customary provision of the Seller at the time of
origination for the acceleration of the payment of the unpaid principal balance
of the Mortgage Loan if the related Mortgaged Property is sold without the prior
consent of the mortgagee thereunder;
     (xviii) The Mortgaged Property at origination or acquisition was and, to
the best of the Seller’s knowledge, currently is free of material damage and
waste and at origination there was, and to the best of the Seller’s knowledge
there currently is, no proceeding pending for the total or partial condemnation
thereof;
     (xix) The related Mortgage contains customary and enforceable provisions
such as to render the rights and remedies of the holder thereof adequate for the
realization against the Mortgaged Property of the benefits of the security
provided thereby, including, (1) in the case of a Mortgage designated as a deed
of trust, by trustee’s sale or judicial foreclosure, and (2) otherwise by
judicial foreclosure. The Seller has no knowledge of any homestead or other
exemption available to the Mortgagor which would interfere with the right to
sell the Mortgaged Property at a trustee’s sale or the right to foreclose the
Mortgage;
     (xx) To the best of the Seller’s knowledge, if the Mortgage constitutes a
deed of trust, a trustee, duly qualified if required under applicable law to act
as such, has been properly designated and currently so serves and is named in
the Mortgage, and no fees or expenses are or will become payable to the trustee
under the deed of trust, except in connection with a trustee’s sale or attempted
sale after default by the Mortgagor;
     (xxi) With respect to each Mortgage Loan, there is either (i) an automated
property valuation report or (ii) an appraisal on a FNMA-approved form (or a
narrative residential appraisal) of the related Mortgaged Property that conforms
to the applicable requirements of the Financial Institutions Reform Recovery and
Enforcement Act and that was signed prior to the approval of such Mortgage Loan
application by a qualified appraiser, appointed by the Seller or the originator
of such Mortgage Loan, as appropriate, who has no interest, direct or indirect,
in the Mortgaged Property or in any loan made on the security thereof, and whose
compensation is not affected by the approval or disapproval of such Mortgage
Loan;
     (xxii) No Mortgage Loan contains “subsidized buydown” or “graduated
payment” features;

86



--------------------------------------------------------------------------------



 



     (xxiii) The Mortgaged Property is a single-family (one- to four-unit)
dwelling residence erected thereon, or an individual condominium unit in a
condominium, or a Co-operative Apartment or an individual unit in a planned unit
development or in a de minimis planned unit development as defined by FNMA. No
such residence is a mobile home or a manufactured dwelling which is not
permanently attached to the land;
     (xxiv) No Mortgage Loan provides for negative amortization;
     (xxv) No Mortgage Loan had an original term in excess of thirty (30) years;
     (xxvi) [RESERVED];
     (xxvii) Each Mortgage Loan is a “qualified mortgage” within the meaning of
Section 860G(a)(3) of the Code (without regard to Treasury Regulations
Section 1.860G-2(f) or any similar rule that provides that a defective
obligation is a qualified mortgage for a temporary period);
     (xxviii) No Mortgage Loan provides for interest other than at either (x) a
single fixed rate in effect throughout the term of the Mortgage Loan or (y) a
single “variable rate” (within the meaning of Treasury Regulations
Section 1.860G-1(a)(3)) in effect throughout the term of the Mortgage Loan;
     (xxix) No Mortgage Loan is the subject of pending or final foreclosure
proceedings;
     (xxx) Based on delinquencies in payment on the Mortgage Loans, the Seller
would not initiate foreclosure proceedings with respect to any of the Mortgage
Loans prior to the next scheduled payment date on such Mortgage Loan;
     (xxxi) Each Mortgage Note is comprised of one original promissory note and
each such promissory note constitutes an “instrument” for purposes of section
9-102(a)(65) of the UCC;
     (xxxii) No Mortgage Loan is covered by the Home Ownership and Equity
Protection Act of 1994 (“HOEPA”) and no Mortgage Loan is “high cost” as defined
by any applicable federal, state or local predatory or abusive lending law. Any
breach of this representation shall be deemed to materially and adversely affect
the value of the Mortgage Loan and shall require a repurchase of the affected
Mortgage Loan;
     (xxxiii) Each Mortgage Loan at the time it was made complied in all
material respects with applicable local, state and federal laws, including, but
not limited to, all applicable predatory or abusive lending laws;
     (xxxiv) No Mortgage Loans are covered by the Georgia Fair Lending Act
(GAFLA), which became effective October 1, 2002;
     (xxxv) There were no adverse selection procedures used in selecting the
Mortgage Loan from among the residential mortgage loans which were available for
inclusion in the Mortgage Loans;
     (xxxvi) None of the proceeds of any Mortgage Loan were used to finance the
purchase of single premium credit insurance policies;
     (xxxvii) No Mortgage Loan contains prepayment penalties that extend beyond
five years after the date of origination; and

87



--------------------------------------------------------------------------------



 



     (xxxviii) No mortgage loan is a “high cost” or “covered” mortgage loan, as
applicable (as such terms are defined in the then current Standard and Poor’s
LEVELS Glossary which is now Version 6.0, Appendix E).



88



--------------------------------------------------------------------------------



 



XIII.   Mortgage Loans purchased under the Master Mortgage Loan Purchase
Agreement, dated as of June 1, 2005, between RWT Holdings, Inc., as Purchaser
and Merrill Lynch Credit Corporation, as the Seller (the “RWT-Merrill
Agreement”)

     With respect to each Mortgage Loan, RWT hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the RWT-Merrill
Agreement.
     (i) The information set forth in the Mortgage Loan Schedule is true and
correct in all material respects and the information provided to the rating
agencies, including the loan level detail, is true and correct according to the
rating agency requirements;
     (ii) As of the related Closing Date, the Mortgage Loan is not delinquent in
payment more than 29 days and the Mortgage Loan has not been dishonored; the
Mortgage Loan has never been delinquent in payment for more than 59 days and has
not more than once during the twelve months preceding the Cut-Off Date been
delinquent in payment for more than 30 days; there are no material defaults
under the terms of the Mortgage Loan; the Seller has not advanced funds, or
induced, solicited or knowingly received any advance of funds from a party other
than the owner of the Mortgaged Property subject to the Mortgage, directly or
indirectly, for the payment of any amount required by the Mortgage Loan;
     (iii) To the best of the Seller’s knowledge, there are no delinquent taxes
or other outstanding charges affecting the related Mortgaged Property which
would permit a taxing authority to initiate foreclosure proceedings against the
Mortgaged Property;
     (iv) The terms of the Mortgage Note and the Mortgage have not been
impaired, waived, altered or modified in any respect, except by written
instruments contained in the Mortgage File, the substance of which waiver,
alteration or modification is reflected on the Mortgage Loan Schedule. No
Mortgagor has been released, in whole or in part, except in connection with an
assumption agreement which assumption agreement is part of the Mortgage File and
the terms of which are reflected in the Mortgage Loan Schedule;
     (v) The Mortgagor has not asserted that the Mortgage Note and the Mortgage
are subject to any right of rescission, set-off, counterclaim or defense,
including the defense of usury, nor will the operation of any of the terms of
the Mortgage Note and the Mortgage, or the exercise of any right thereunder,
render the Mortgage unenforceable, in whole or in part, or subject to any right
of rescission, set-off, counterclaim or defense, including the defense of usury
and to the best of the Seller’s knowledge, no such right of rescission, set-off,
counterclaim or defense has been asserted by any Person other than the obligor
with respect thereto;
     (vi) Pursuant to the terms of the Mortgage, all buildings or other
improvements upon the Mortgaged Property are insured by a generally acceptable
insurer against loss by fire, hazards of extended coverage and such other
hazards as are customary in the area where the Mortgaged Property is located. If
required by the Flood Disaster Protection Act of 1973, as amended, the Mortgage
Loan is covered by a flood insurance policy meeting the requirements of the
current guidelines of the Federal Insurance Administration. All individual
insurance policies contain a standard mortgagee clause naming the Seller and its
successors and assigns as mortgagee, and all premiums thereon have been paid.
The Mortgage obligates the Mortgagor thereunder to maintain the hazard insurance
policy at the Mortgagor’s cost and expense, and on the Mortgagor’s failure to do
so, authorizes the holder of the Mortgage to obtain and maintain such insurance
at such Mortgagor’s cost and expense, and to seek

89



--------------------------------------------------------------------------------



 



reimbursement therefor from the Mortgagor. Where required by state law or
regulation, the Mortgagor has been given an opportunity to choose the carrier of
the required hazard insurance, provided the policy is not a “master” or
“blanket” hazard insurance policy covering a condominium or any hazard insurance
policy covering the common facilities of a planned unit development. To the best
of the Seller’s knowledge the hazard insurance policy is the valid and binding
obligation of the insurer, is in full force and effect, and will be in full
force and effect and insure to the benefit of the Purchaser upon the
consummation of the transactions contemplated by the RWT-Merrill Agreement. The
Seller has not engaged in, and has no knowledge of the Mortgagor’s having
engaged in, any act or omission which would impair the coverage of any such
policy, the benefits of the endorsement provided for herein, or the validity and
binding effect of either including, without limitation, no unlawful fee,
commission, kickback or other unlawful compensation or value of any kind has
been or will be received, retained or realized by any attorney, firm or other
person or entity, and no such unlawful items have been received, retained or
realized by the Seller.
     (vii) At the time of origination of such Mortgage Loan and thereafter, all
requirements of any federal, state or local law including, without limitation,
usury, truth-in-lending, real estate settlement procedures, consumer credit
protection, equal credit opportunity or disclosure laws required to be complied
with by the Seller as the originator of the Mortgage Loan and applicable to the
Mortgage Loan have been complied with in all material respects;
     (viii) The Mortgage has not been satisfied as of the Closing Date, canceled
or subordinated, in whole, or rescinded, and the Mortgaged Property has not been
released from the lien of the Mortgage, in whole or in part (except for a
release that does not materially impair the security of the Mortgage Loan or a
release the effect of which is reflected in the Loan-to-Value Ratio for the
Mortgage Loan as set forth in the Mortgage Loan Schedule), nor to the best of
the Seller’s knowledge has any instrument been executed that would effect any
such release, cancellation, subordination or rescission;
     (ix) Ownership of the Mortgaged Property is held in fee simple (except for
Mortgage Loans as to which the related land is held in a leasehold which extends
at least five years beyond the maturity date of the Mortgage Loan). Except as
permitted by the fourth sentence of this paragraph (ix), the Mortgage is a
valid, subsisting and enforceable first lien on the Mortgaged Property,
including all buildings on the Mortgaged Property and all installations and
mechanical, electrical, plumbing, heating and air conditioning systems affixed
to such buildings, and all additions, alterations and replacements made at any
time with respect to the foregoing securing the Mortgage Note’s original
principal balance. The Mortgage and the Mortgage Note do not contain any
evidence on their face of any security interest or other interest or right
thereto. Such lien is free and clear of all adverse claims, liens and
encumbrances having priority over the first lien of the Mortgage subject only to
(1) the lien of non-delinquent current real property taxes and assessments not
yet due and payable, (2) covenants, conditions and restrictions, rights of way,
easements and other matters of the public record as of the date of recording
which are acceptable to mortgage lending institutions generally, or which are
specifically referred to in the lender’s title insurance policy delivered to the
originator of the Mortgage Loan and either (A) which are referred to or
otherwise considered in the appraisal made for the originator of the Mortgage
Loan, or (B) which do not in the aggregate adversely affect the appraised value
of the Mortgaged Property as set forth in such appraisal, and (3) other matters
to which like properties are commonly subject which do not in the aggregate
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property. Any security agreement, chattel mortgage or equivalent
document related to and delivered in connection with the Mortgage Loan
establishes and creates a valid, subsisting and enforceable first lien and first
priority security interest on the property described therein;
     (x) The Mortgage Note is not subject to a third party’s security interest
or other rights or interest therein;

90



--------------------------------------------------------------------------------



 



     (xi) The Mortgage Note and the Mortgage and any other agreement executed
and delivered by a Mortgagor in connection with a Mortgage Loan are genuine, and
each is the legal, valid and binding obligation of the maker thereof enforceable
in accordance with its terms. All parties to the Mortgage Note, the Mortgage and
any other such related agreement had legal capacity to enter into the Mortgage
Loan and to execute and deliver the Mortgage Note, the Mortgage and any such
agreement, and the Mortgage Note, the Mortgage and any other such related
agreement have been duly and properly executed by other such related parties. No
fraud, error, omission, misrepresentation, or negligence with respect to a
Mortgage Loan has taken place on the part of any Person, including without
limitation, the Mortgagor, any appraiser, any builder or developer, or any other
party involved in the origination of the Mortgage Loan. The Mortgage Loan has
been closed and the proceeds of the Mortgage Loan have been fully disbursed and
there is no requirement for future advances thereunder, and any and all
requirements as to completion of any on-site or off-site improvement and as to
disbursements of any escrow funds therefor have been complied with. All costs,
fees and expenses incurred in making or closing the Mortgage Loan and the
recording of the Mortgage were paid, and the Mortgagor is not entitled to any
refund of any amounts paid or due under the Mortgage Note or Mortgage.
     (xii) Immediately prior to the transfer and assignment to the Purchaser,
the Mortgage Note and the Mortgage were not subject to an assignment or pledge,
and the Seller had good title to and was the sole owner thereof and had full
right to transfer and sell the Mortgage Loan free and clear of any encumbrance,
equity, lien, pledge, charge, claim or security interest, including, to the best
knowledge of the Seller, any lien, claim or other interest arising by operation
of law;
     (xiii) The Mortgage Loan is covered by either (i) an attorney’s opinion of
title and abstract of title, the form and substance of which is acceptable to
prudent mortgage lending institutions making mortgage loans in the area wherein
the Mortgaged Property is located or (ii) an ALTA lender’s title insurance
policy or other generally acceptable form of policy or insurance acceptable to
FNMA or FHLMC and each such title insurance policy is issued by a title insurer
acceptable to FNMA or FHLMC and qualified to do business in the jurisdiction
where the Mortgaged Property is located, insuring the Seller, its successors and
assigns, as to the first priority lien of the Mortgage in the original principal
amount of the Mortgage Loan, subject only to the exception contained in clauses
(1), (2) and (3) of paragraph (ix) of this Section 5, and in the case of
adjustable rate Mortgage Loans, against any loss by reason of the invalidity or
unenforceability of the lien resulting from the provisions of the Mortgage
providing for adjustment to the Mortgage Interest Rate and Monthly Payment.
Where required by state law or regulation, the Mortgagor has been given the
opportunity to choose the carrier of the required mortgage title insurance.
Additionally, such lender’s title insurance policy insures against encroachments
by or upon the Mortgaged Property. The Seller, its successor and assigns, are
the sole insurereds of such lender’s title insurance policy, and such lender’s
title insurance policy is valid and remains in full force and effect and will be
in force and effect upon the consummation of the transactions contemplated by
the RWT-Merrill Agreement. No claims have been made under such lender’s title
insurance policy, and to the best of Seller’s knowledge no prior holder of the
related Mortgage, including the Seller, has done, by act or omission, anything
which would impair the coverage of such lender’s title insurance policy,
including without limitation, no unlawful fee, commission, kickback or other
unlawful compensation or value of any kind has been or will be received,
retained or realized by any attorney, firm or other person or entity, and no
such unlawful items have been received, retained or realized by the Seller.
     (xiv) There is no default, breach, violation or event of acceleration
existing under the Mortgage or the related Mortgage Note and no event which,
with the passage of time or with notice and the expiration of any grace or cure
period, would constitute a default, breach, violation or event permitting
acceleration, except for any Mortgage Loan payment which is not late by more
than 30 days, and the Seller has not waived any default, breach, violation or
event permitting acceleration;

91



--------------------------------------------------------------------------------



 



     (xv) As of the date of origination or purchase or the Mortgage Loans by the
Seller there were no mechanics’ or similar liens or claims which had been filed
for work, labor or material (and, to the best of the Seller’s knowledge, no
rights are outstanding that under law could give rise to such lien) affecting
the related Mortgaged Property which are or may be liens prior to, or equal or
coordinate with, the lien of the related Mortgage;
     (xvi) All improvements subject to the Mortgage lay wholly within the
boundaries and building restriction lines of the Mortgaged Property (and wholly
within the project with respect to a condominium unit) and no improvements on
adjoining properties encroach upon the Mortgaged Property except those which are
insured against by the title insurance policy referred to in paragraph
(xiii) above and all improvements on the property comply with all applicable
zoning and subdivision laws and ordinances;
     (xvii) Each Mortgage Loan (except for the Mortgage Loans referred to in the
next sentence) was originated by the Seller, and at the time of each such
origination the Seller was a mortgagee approved by the Secretary of Housing and
Urban Development (the “Secretary”) pursuant to Sections 203 and 211 of the
National Housing Act. Each Mortgage Loan was underwritten in accordance with the
Underwriting Guide as in effect at the time of origination, except to the extent
the Seller believed at such time that a variance from such Underwriting Guide
was warranted by compensating factors with respect to such Mortgage Loan. The
Mortgage contains the usual and customary provision of the Seller at the time of
origination for the acceleration of the payment of the unpaid principal balance
of the Mortgage Loan if the related Mortgaged Property is sold without the prior
consent of the mortgagee thereunder;
     (xviii) The Mortgaged Property is undamaged by waste, fire, earthquake or
earth movement, windstorm, flood, tornado, or other casualty which damage is not
fully insured against by a current and active insurance policy (or at least
insured up to the outstanding principal balance of the Mortgage Loan) and, to
the best of Seller’s knowledge is in good repair. There have not been any
condemnation proceedings with respect to the Mortgaged Property and there are no
pending proceedings.
     (xix) The related Mortgage contains customary and enforceable provisions
such as to render the rights and remedies of the holder thereof adequate for the
realization against the Mortgaged Property of the benefits of the security
provided thereby, including, (1) in the case of a Mortgage designated as a deed
of trust, by trustee’s sale or judicial foreclosure, and (2) otherwise by
judicial foreclosure. The Seller has no knowledge of any homestead or other
exemption available to the Mortgagor which would interfere with the right to
sell the Mortgaged Property at a trustee’s sale or the right to foreclose the
Mortgage;
     (xx) If the Mortgage constitutes a deed of trust, a trustee, duly qualified
if required under applicable law to act as such, has been properly designated
and currently so serves and is named in the Mortgage, and no fees or expenses
are or will become payable to the trustee under the deed of trust, except in
connection with a trustee’s sale or attempted sale after default by the
Mortgagor;
     (xxi) The Mortgage File contains an appraisal of the related Mortgage
Property signed prior to the approval of the Mortgage Loan application by a
qualified appraiser, duly appointed by the Seller, who had no interest, direct
or indirect in the Mortgaged Property or in any loan made on the security
thereof, and whose compensation is not affected by the approval or disapproval
of the Mortgage Loan, and the appraisal and appraiser both satisfy the
requirements of FNMA or FHLMC and any applicable requirement of Title XI of the
Federal Institutions Reform, Recovery, and Enforcement Act of 1989 and the
regulations promulgated thereunder, all as in effect on the date the Mortgage
Loan was originated;

92



--------------------------------------------------------------------------------



 



     (xxii) No Mortgage Loan contains “subsidized buydown” or “graduated
payment” features; and
     (xxiii) The Mortgaged Property is a single-family (one- to four-unit)
dwelling residence erected thereon, or an individual condominium unit in a
condominium, a cooperative, or an individual unit in a planned unit development
or in a de minimis planned unit development. No such residence is a mobile home
or a manufactured dwelling which is not permanently attached to the land.
     (xxiv) Any and all requirements of any federal, state or local law
including, without limitation, usury, truth-in-lending, real estate settlement
procedures, consumer credit protection, equal credit opportunity and disclosure
laws applicable to the Mortgage Loan have been complied with, the consummation
of the transactions contemplated hereby will not involve the violation of any
such laws or regulations, and the Seller shall maintain in its possession,
available for the Purchaser’s inspection, and shall deliver to the Purchaser
upon demand, evidence of compliance with all such requirements; The Mortgagor
has received all disclosure materials required by Section 226 19(b) of the
Federal Reserve Board’s Regulation Z and otherwise required by applicable law
with respect to the making of adjustable rate mortgage loans.
     (xxv) There are no circumstances or conditions with respect to the
Mortgage, the Mortgaged Property, the Mortgage File, or, to the best of Seller’s
knowledge, the Mortgagor or the Mortgagor’s credit standing that can reasonably
be expected to cause private institutional investors to regard the Mortgage Loan
as an unacceptable investment, cause the Mortgage to become delinquent, or
adversely affect the value or marketability of the Mortgage Loan.
     (xxvi) No Mortgage Loan is covered by the Home Ownership and Equity
Protection Act of 1994, no Mortgage Loan is “high cost” as defined by any
applicable federal, state or local predatory or abusive lending law, and no
mortgage loan is a “high cost” or “covered” mortgage loan, as applicable (as
such terms are defined in the then current Standard and Poor’s LEVELS Glossary
which is now Version 6.0, Appendix E)
     (xxvii) No Mortgage Loan is covered by the Home Ownership and Equity
Protection Act of 1994 and no Mortgage Loan is “high cost” as defined by any
applicable federal, state or local predatory or abusive lending law.
     (xxviii) None of the proceeds of any Mortgage Loan were used to finance the
purchase of single premium credit insurance policies.
     (xxix) No Mortgage Loan contains prepayment penalties that extend beyond
five years after the date of origination.
     (xxx) Each Mortgage Loan would be a “qualified mortgage” within the meaning
of Section 860G(a)(3)(A) of the Code and Treasury Regulations
Section 1.860G-2(a)(1) if transferred to a REMIC on its startup date in exchange
for the regular or residual interests of the REMIC.
     (xxxi) There were no adverse selection procedures used in selecting the
Mortgage Loan from among the residential mortgage loans which were available for
inclusion in the Mortgage Loans.”



93



--------------------------------------------------------------------------------



 



XIV.   Mortgage Loans purchased under the Master Mortgage Loan Purchase
Agreement, dated as of June 1, 2006, among RWT Holdings, Inc., as Purchaser,
Merrill Lynch Credit Corporation, as the Loan Seller, and Merrill Lynch Funding
Corporation, as the Participation Seller (the “RWT-Merrill Agreement”)

     With respect to each Mortgage Loan, RWT hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the RWT-Merrill
Agreement.
     (i) The information set forth in the Mortgage Loan Schedule is true and
correct in all material respects and the information provided to the rating
agencies, including the loan level detail, is true and correct according to the
rating agency requirements;
     (ii) As of the related Closing Date, the Mortgage Loan is not delinquent in
payment more than 29 days and no payment for a Mortgage Loan has been
dishonored; the Mortgage Loan has never been delinquent in payment for more than
59 days and has not more than once during the twelve months preceding the
Cut-Off Date been delinquent in payment for more than 30 days; there are no
material defaults under the terms of the Mortgage Loan; RWT has not advanced
funds, or induced, solicited or knowingly received any advance of funds from a
party other than the owner of the Mortgaged Property subject to the Mortgage,
directly or indirectly, for the payment of any amount required by the Mortgage
Loan;
     (iii) To the best of RWT’s knowledge, there are no delinquent taxes or
other outstanding charges affecting the related Mortgaged Property which would
permit a taxing authority to initiate foreclosure proceedings against the
Mortgaged Property;
     (iv) The terms of the Mortgage Note and the Mortgage have not been
impaired, waived, altered or modified in any respect, except by written
instruments contained in the Mortgage File, the substance of which waiver,
alteration or modification is reflected on the Mortgage Loan Schedule. No
Mortgagor has been released, in whole or in part, except in connection with an
assumption agreement which assumption agreement is part of the Mortgage File and
the terms of which are reflected in the Mortgage Loan Schedule;
     (v) The Mortgagor has not asserted that the Mortgage Note and the Mortgage
are subject to any right of rescission, set-off, counterclaim or defense,
including the defense of usury, nor will the operation of any of the terms of
the Mortgage Note and the Mortgage, or the exercise of any right thereunder,
render the Mortgage unenforceable, in whole or in part, or subject to any right
of rescission, set-off, counterclaim or defense, including the defense of usury
and to the best of RWT’s knowledge, no such right of rescission, set-off,
counterclaim or defense has been asserted by any Person other than the obligor
with respect thereto;
     (vi) Pursuant to the terms of the Mortgage, all buildings or other
improvements upon the Mortgaged Property are insured by a generally acceptable
insurer against loss by fire, hazards of extended coverage and such other
hazards as are customary in the area where the Mortgaged Property is located. If
required by the Flood Disaster Protection Act of 1973, as amended, the Mortgage
Loan is covered by a flood insurance policy meeting the requirements of the
current guidelines of the Federal Insurance Administration. All individual
insurance policies contain a standard mortgagee clause naming the Loan Seller
and its successors and assigns as mortgagee, and all premiums thereon have been
paid. The Mortgage obligates the Mortgagor thereunder to maintain the hazard
insurance policy at the Mortgagor’s cost and expense, and on the Mortgagor’s
failure to do so, authorizes the holder of the Mortgage to obtain and maintain
such insurance at such Mortgagor’s cost and expense, and to seek reimbursement
therefor from the Mortgagor. Where

94



--------------------------------------------------------------------------------



 



required by state law or regulation, the Mortgagor has been given an opportunity
to choose the carrier of the required hazard insurance, provided the policy is
not a “master” or “blanket” hazard insurance policy covering a condominium or
any hazard insurance policy covering the common facilities of a planned unit
development. To the best of RWT’s knowledge the hazard insurance policy is the
valid and binding obligation of the insurer, is in full force and effect, and
will be in full force and effect and insure to the benefit of the Purchaser upon
the consummation of the transactions contemplated by the RWT-Merrill Agreement.
RWT has not engaged in, and has no knowledge of the Mortgagor’s having engaged
in, any act or omission which would impair the coverage of any such policy, the
benefits of the endorsement provided for herein, or the validity and binding
effect of either including, without limitation, no unlawful fee, commission,
kickback or other unlawful compensation or value of any kind has been or will be
received, retained or realized by any attorney, firm or other person or entity,
and no such unlawful items have been received, retained or realized by RWT;
     (vii) At the time of origination of such Mortgage Loan and thereafter, all
requirements of any federal, state or local law including, without limitation,
usury, truth-in-lending, real estate settlement procedures, consumer credit
protection, equal credit opportunity or disclosure laws required to be complied
with by the Loan Seller as the originator of the Mortgage Loan and applicable to
the Mortgage Loan have been complied with in all material respects;
     (viii) The Mortgage has not been satisfied as of the Closing Date, canceled
or subordinated, in whole, or rescinded, and the Mortgaged Property has not been
released from the lien of the Mortgage, in whole or in part (except for a
release that does not materially impair the security of the Mortgage Loan or a
release the effect of which is reflected in the Loan-to-Value Ratio for the
Mortgage Loan as set forth in the Mortgage Loan Schedule), nor to the best of
RWT’s knowledge has any instrument been executed that would effect any such
release, cancellation, subordination or rescission;
     (ix) Ownership of the Mortgaged Property is held in fee simple or a
leasehold estate. With respect to Mortgage Loans that are secured by a leasehold
estate, (i) the lease is valid, in full force and effect, and conforms to all
FNMA’s requirements for leasehold estates; (ii) all rents and other payments due
under the lease have been paid; (iii) the lessee is not in default under any
provision of the lease; (iv) the term of the lease exceeds the maturity date of
the related Mortgage Loan by at least five (5) years; and (v) the terms of the
lease provide a Mortgagee with an opportunity to cure any defaults. Except as
permitted by the fourth sentence of this paragraph (ix), the Mortgage is a
valid, subsisting and enforceable first lien on the Mortgaged Property,
including all buildings on the Mortgaged Property and all installations and
mechanical, electrical, plumbing, heating and air conditioning systems affixed
to such buildings, and all additions, alterations and replacements made at any
time with respect to the foregoing securing the Mortgage Note’s original
principal balance. The Mortgage and the Mortgage Note do not contain any
evidence on their face of any security interest or other interest or right
thereto. Such lien is free and clear of all adverse claims, liens and
encumbrances having priority over the first lien of the Mortgage subject only to
(1) the lien of non-delinquent current real property taxes and assessments not
yet due and payable, (2) covenants, conditions and restrictions, rights of way,
easements and other matters of the public record as of the date of recording
which are acceptable to mortgage lending institutions generally, or which are
specifically referred to in the lender’s title insurance policy delivered to the
originator of the Mortgage Loan and either (A) which are referred to or
otherwise considered in the appraisal made for the originator of the Mortgage
Loan, or (B) which do not in the aggregate adversely affect the appraised value
of the Mortgaged Property as set forth in such appraisal, and (3) other matters
to which like properties are commonly subject which do not in the aggregate
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property. Any security agreement, chattel mortgage or equivalent
document related to and delivered in connection with the Mortgage Loan
establishes and

95



--------------------------------------------------------------------------------



 



creates a valid, subsisting and enforceable first lien and first priority
security interest on the property described therein. With respect to each
Cooperative Loan, the security instruments create a valid, enforceable and
subsisting first priority security interest in the Cooperative Apartment
securing the related Mortgage Note subject only to (a) the lien of the related
cooperative for current, but not yet due and payable, assignments representing
the Mortgagor’s pro rata share of payments for a blanket mortgage, if any,
current, but not yet due and payable, and future real property taxes, insurance
premiums, maintenance fees and other assessments to which like collateral is
commonly subject, and (b) other matters to which the collateral is commonly
subject which do not materially interfere with the benefits of the security
intended to be provided; provided, however, that the related proprietary lease
for the Cooperative Apartment may be subordinated or otherwise subject to the
lien of a Mortgage on the cooperative building;
     (x) The Mortgage Note is not subject to a third party’s security interest
or other rights or interest therein;
     (xi) The Mortgage Note and the Mortgage and any other agreement executed
and delivered by a Mortgagor in connection with a Mortgage Loan are genuine, and
each is the legal, valid and binding obligation of the maker thereof enforceable
in accordance with its terms. All parties to the Mortgage Note, the Mortgage and
any other such related agreement had legal capacity to enter into the Mortgage
Loan and to execute and deliver the Mortgage Note, the Mortgage and any such
agreement, and the Mortgage Note, the Mortgage and any other such related
agreement have been duly and properly executed by other such related parties. No
fraud, error, omission, misrepresentation, or negligence with respect to a
Mortgage Loan has taken place on the part of any Person, including without
limitation, the Mortgagor, any appraiser, any builder or developer, or any other
party involved in the origination of the Mortgage Loan. The Mortgage Loan has
been closed and the proceeds of the Mortgage Loan have been fully disbursed and
there is no requirement for future advances thereunder, and any and all
requirements as to completion of any on-site or off-site improvement and as to
disbursements of any escrow funds therefor have been complied with. All costs,
fees and expenses incurred in making or closing the Mortgage Loan and the
recording of the Mortgage were paid, and the Mortgagor is not entitled to any
refund of any amounts paid or due under the Mortgage Note or Mortgage;
     (xii) Immediately prior to the transfer and assignment to the Purchaser,
the Mortgage Note and the Mortgage were not subject to an assignment or pledge,
and RWT had good title to and was the sole owner thereof and had full right to
transfer and sell the Mortgage Loan free and clear of any encumbrance, equity,
lien, pledge, charge, claim or security interest, including, to the best
knowledge of RWT, any lien, claim or other interest arising by operation of law;
     (xiii) The Mortgage Loan is covered by either (i) an attorney’s opinion of
title and abstract of title, the form and substance of which is acceptable to
prudent mortgage lending institutions making mortgage loans in the area wherein
the Mortgaged Property is located or (ii) an ALTA lender’s title insurance
policy or other generally acceptable form of policy or insurance acceptable to
FNMA or FHLMC and each such title insurance policy is issued by a title insurer
acceptable to FNMA or FHLMC and qualified to do business in the jurisdiction
where the Mortgaged Property is located, insuring the Loan Seller, its
successors and assigns, as to the first priority lien of the Mortgage in the
original principal amount of the Mortgage Loan, subject only to the exception
contained in clauses (1), (2) and (3) of paragraph (ix) of this Section 5, and
in the case of adjustable rate Mortgage Loans, against any loss by reason of the
invalidity or unenforceability of the lien resulting from the provisions of the
Mortgage providing for adjustment to the Mortgage Interest Rate and Monthly
Payment. Where required by state law or regulation, the Mortgagor has been given
the opportunity to choose the carrier of the required mortgage title insurance.
Additionally, such lender’s title insurance policy insures against encroachments
by or upon the Mortgaged Property. The Loan Seller, its successor and assigns,
are the sole insureds of such lender’s title insurance

96



--------------------------------------------------------------------------------



 



policy, and such lender’s title insurance policy is valid and remains in full
force and effect and will be in force and effect upon the consummation of the
transactions contemplated by the RWT-Merrill Agreement. No claims have been made
under such lender’s title insurance policy, and to the best of Loan Seller’s
knowledge no prior holder of the related Mortgage, including RWT, has done, by
act or omission, anything which would impair the coverage of such lender’s title
insurance policy, including without limitation, no unlawful fee, commission,
kickback or other unlawful compensation or value of any kind has been or will be
received, retained or realized by any attorney, firm or other person or entity,
and no such unlawful items have been received, retained or realized by RWT;
     (xiv) There is no default, breach, violation or event of acceleration
existing under the Mortgage or the related Mortgage Note and no event which,
with the passage of time or with notice and the expiration of any grace or cure
period, would constitute a default, breach, violation or event permitting
acceleration, except for any Mortgage Loan payment which is not late by more
than 30 days, and RWT has not waived any default, breach, violation or event
permitting acceleration;
     (xv) As of the date of origination or purchase or the Mortgage Loans by RWT
there were no mechanics’ or similar liens or claims which had been filed for
work, labor or material (and, to the best of RWT’s knowledge, no rights are
outstanding that under law could give rise to such lien) affecting the related
Mortgaged Property which are or may be liens prior to, or equal or coordinate
with, the lien of the related Mortgage;
     (xvi) All improvements subject to the Mortgage lay wholly within the
boundaries and building restriction lines of the Mortgaged Property (and wholly
within the project with respect to a condominium unit) and no improvements on
adjoining properties encroach upon the Mortgaged Property except those which are
insured against by the title insurance policy referred to in paragraph
(xiii) above and all improvements on the property comply with all applicable
zoning and subdivision laws and ordinances;
     (xvii) Each Mortgage Loan (except for the Mortgage Loans referred to in the
next sentence) was originated by the Loan Seller, and at the time of each such
origination the Loan Seller was a mortgagee approved by the Secretary of Housing
and Urban Development (the “Secretary”) pursuant to Sections 203 and 211 of the
National Housing Act. Each Mortgage Loan was underwritten in accordance with the
Underwriting Guide as in effect at the time of origination, except to the extent
the Loan Seller believed at such time that a variance from such Underwriting
Guide was warranted by compensating factors with respect to such Mortgage Loan.
The Mortgage contains the usual and customary provision of the Loan Seller at
the time of origination for the acceleration of the payment of the unpaid
principal balance of the Mortgage Loan if the related Mortgaged Property is sold
without the prior consent of the mortgagee thereunder;
     (xviii) The Mortgaged Property is undamaged by waste, fire, earthquake or
earth movement, windstorm, flood, tornado, or other casualty which damage is not
fully insured against by a current and active insurance policy (or at least
insured up to the outstanding principal balance of the Mortgage Loan) and, to
the best of RWT’s knowledge is in good repair. There have not been any
condemnation proceedings with respect to the Mortgaged Property and there are no
pending proceedings;
     (xix) The related Mortgage contains customary and enforceable provisions
such as to render the rights and remedies of the holder thereof adequate for the
realization against the Mortgaged Property of the benefits of the security
provided thereby, including, (1) in the case of a Mortgage designated as a deed
of trust, by trustee’s sale or judicial foreclosure, and (2) otherwise by
judicial foreclosure. RWT has no knowledge of any homestead or other exemption
available to the Mortgagor which would interfere with the right to sell the
Mortgaged Property at a trustee’s sale or the right to foreclose the Mortgage;

97



--------------------------------------------------------------------------------



 



     (xx) If the Mortgage constitutes a deed of trust, a trustee, duly qualified
if required under applicable law to act as such, has been properly designated
and currently so serves and is named in the Mortgage, and no fees or expenses
are or will become payable to the trustee under the deed of trust, except in
connection with a trustee’s sale or attempted sale after default by the
Mortgagor;
     (xxi) The Mortgage File contains an appraisal of the related Mortgage
Property signed prior to the approval of the Mortgage Loan application by a
qualified appraiser, duly appointed by the Loan Seller, who had no interest,
direct or indirect in the Mortgaged Property or in any loan made on the security
thereof, and whose compensation is not affected by the approval or disapproval
of the Mortgage Loan, and the appraisal and appraiser both satisfy the
requirements of FNMA or FHLMC and any applicable requirement of Title XI of the
Federal Institutions Reform, Recovery, and Enforcement Act of 1989 and the
regulations promulgated thereunder, all as in effect on the date the Mortgage
Loan was originated;
     (xxii) No Mortgage Loan contains “subsidized buydown” or “graduated
payment” features;
     (xxiii) The Mortgaged Property is a single-family (one- to four-unit)
dwelling residence erected thereon, or an individual condominium unit in a
condominium, a cooperative, or an individual unit in a planned unit development
or in a de minimis planned unit development. No such residence is a mobile home
or a manufactured dwelling which is not permanently attached to the land;
     (xxiv) Any and all requirements of any federal, state or local law
including, without limitation, usury, truth-in-lending, real estate settlement
procedures, consumer credit protection, equal credit opportunity and disclosure
laws applicable to the Mortgage Loan have been complied with, the consummation
of the transactions contemplated hereby will not involve the violation of any
such laws or regulations, and the Loan Seller shall maintain in its possession,
available for the Purchaser’s inspection, and shall deliver to the Purchaser
upon demand, evidence of compliance with all such requirements; The Mortgagor
has received all disclosure materials required by Section 226 19(b) of the
Federal Reserve Board’s Regulation Z and otherwise required by applicable law
with respect to the making of adjustable rate mortgage loans;
     (xxv) There are no circumstances or conditions with respect to the
Mortgage, the Mortgaged Property, the Mortgage File, or, to the best of Loan
Seller’s knowledge, the Mortgagor or the Mortgagor’s credit standing that can
reasonably be expected to cause private institutional investors to regard the
Mortgage Loan as an unacceptable investment, cause the Mortgage to become
delinquent, or adversely affect the value or marketability of the Mortgage Loan;
     (xxvi) No Mortgage Loan is covered by the Home Ownership and Equity
Protection Act of 1994 and no Mortgage Loan is “high cost” as defined by any
applicable federal, state or local predatory or abusive lending law, and no
mortgage loan is a “high cost” or “covered” mortgage loan, as applicable (as
such terms are defined in the then current Standard and Poor’s LEVELS Glossary
which is now Version 6.0, Appendix E);
     (xxvii) Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state and federal laws, including, but not
limited to, all applicable predatory or abusive lending laws;
     (xxviii) The Mortgage Note, the Mortgage, the Assignment of Mortgage and
any other documents required to be delivered for each Mortgage Loan pursuant to
Section 3(b) have been or shall be delivered to the Custodian pursuant to
Section 3(b). The Loan Seller is in possession of a Mortgage File as described
in Exhibit 1 hereto, which contains the applicable documents described

98



--------------------------------------------------------------------------------



 



in Exhibit 1 for the applicable loan program, except for such documents the
originals of which have been delivered to the Custodian. Except for the absence
of recording information, the Assignment of Mortgage is in recordable form and
is acceptable for recording under the laws of the jurisdiction in which the
Mortgaged Property is located;
     (xxix) To the best of the Seller’s knowledge, as of the date of origination
of the Mortgage Loan, there does not exist on the related Mortgaged Property any
hazardous substances, hazardous wastes, or solid wastes, as such terms are
defined in the Comprehensive Environmental Response, Compensation, and Liability
Act, the Resource Conservation and Recovery Act of 1976, or other federal, state
or local environmental legislation;
     (xxx) With respect to each MERS Mortgage Loan, a MIN has been assigned by
MERS and such MIN is accurately provided on the Mortgage Loan Schedule;
     (xxxi) With respect to each MERS Mortgage Loan, RWT has not received any
notice of liens or legal actions with respect to such Mortgage Loan and no such
notices have been electronically posted on the MERS System;
     (xxxii) None of the proceeds of any Mortgage Loan were used to finance the
purchase of single premium credit insurance policies;
     (xxxiii) No Mortgage Loan contains prepayment penalties that extend beyond
five years after the date of origination;
     (xxxiv) Each Mortgage Loan would be a “qualified mortgage” within the
meaning of Section 860G(a)(3)(A) of the Code and Treasury Regulations
Section 1.860G-2(a)(1) if transferred to a REMIC on its startup date in exchange
for the regular or residual interests of the REMIC; and
     (xxxv) There were no adverse selection procedures used in selecting the
Mortgage Loan from among the residential mortgage loans which were available for
inclusion in the Mortgage Loans.

99



--------------------------------------------------------------------------------



 



XV.   With respect to Mortgage Loans purchased under the Mortgage Loan Purchase
and Sale Agreement, dated as of April 1, 2004, between GMAC and American
Mortgage Network, Inc. (the “GMAC-AmNet Agreement”)

     With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the GMAC-AmNet
Agreement.
     (a) Mortgage Loans as Described. The information set forth in the related
Mortgage Loan Schedule is complete, true and correct and the information
provided to the rating agencies, including the loan level detail, is true and
correct according to the rating agency requirements;
     (b) Payments Current. All payments required to be made up to the related
Closing Date for the Mortgage Loan under the terms of the Mortgage Note have
been made and credited. No payment required under the Mortgage Loan is 30 days
or more delinquent nor has any payment under the Mortgage Loan been 30 days or
more delinquent at any time since the origination of the Mortgage Loan;
     (c) No Outstanding Charges. There are no defaults in complying with the
terms of the Mortgage, and all taxes, governmental assessments, insurance
premiums, water, sewer and municipal charges, leasehold payments or ground rents
which previously became due and owing have been paid, or an escrow of funds has
been established in an amount sufficient to pay for every such item which
remains unpaid and which has been assessed but is not yet due and payable. The
Seller has not advanced funds, or induced, solicited or knowingly received any
advance of funds by a party other than the Mortgagor, directly or indirectly,
for the payment of any amount required under the Mortgage Loan, except for
interest accruing from the date of the Mortgage Note or date of disbursement of
the Mortgage Loan proceeds, whichever is earlier, to the day which precedes by
one month the related Due Date of the first installment of principal and
interest;
     (d) Original Terms Unmodified. The terms of the Mortgage Note and Mortgage
have not been impaired, waived, altered or modified in any respect, from the
date of origination except by a written instrument which has been recorded, if
necessary to protect the interests of the Purchaser, and which has been
delivered to the Custodian or to such other Person as the Purchaser shall
designate in writing, and the terms of which are reflected in the related
Mortgage Loan Schedule. The substance of any such waiver, alteration or
modification has been approved by the issuer of any related PMI Policy and the
title insurer, if any, to the extent required by the policy, and its terms are
reflected on the related Mortgage Loan Schedule, if applicable. No Mortgagor has
been released, in whole or in part, except in connection with an assumption
agreement, approved by the issuer of any related PMI Policy and the title
insurer, to the extent required by the policy, and which assumption agreement is
part of the Mortgage Loan File delivered to the Custodian or to such other
Person as the Purchaser shall designate in writing and the terms of which are
reflected in the related Mortgage Loan Schedule;
     (e) No Defenses. The Mortgage Loan is not subject to any right of
rescission, setoff, counterclaim or defense, including without limitation the
defense of usury, nor will the operation of any of the terms of the Mortgage
Note or the Mortgage, or the exercise of any right thereunder, render either the
Mortgage Note or the Mortgage unenforceable, in whole or in part and no such
right of rescission, set-off, counterclaim or defense has been asserted with
respect thereto;
     (f) Hazard Insurance. Pursuant to the terms of the Mortgage, all buildings
or other improvements upon the Mortgaged Property are insured by a generally
acceptable insurer against loss by fire, hazards of extended coverage and such
other hazards as are provided for in the Underwriting Guidelines. If required by
the National Flood Insurance Act of 1968, as amended, each Mortgage Loan is

100



--------------------------------------------------------------------------------



 



covered by a flood insurance policy meeting the requirements of the current
guidelines of the Federal Insurance Administration as in effect which policy
conforms with the Underwriting Guidelines. All individual insurance policies
contain a standard mortgagee clause naming the Seller and its successors and
assigns as mortgagee, and all premiums thereon have been paid. The Mortgage
obligates the Mortgagor thereunder to maintain the hazard insurance policy at
the Mortgagor’s cost and expense, and on the Mortgagor’s failure to do so,
authorizes the holder of the Mortgage to obtain and maintain such insurance at
such Mortgagor’s cost and expense, and to seek reimbursement therefor from the
Mortgagor. Where required by state law or regulation, the Mortgagor has been
given an opportunity to choose the carrier of the required hazard insurance,
provided the policy is not a “master” or “blanket” hazard insurance policy
covering a condominium, or any hazard insurance policy covering the common
facilities of a planned unit development. The hazard insurance policy is the
valid and binding obligation of the insurer, is in full force and effect, and
will be in full force and effect and inure to the benefit of the Purchaser upon
the consummation of the transactions contemplated by the GMAC-AmNet Agreement.
The Seller has not engaged in, and has no knowledge of the Mortgagor’s having
engaged in, any act or omission which would impair the coverage of any such
policy, the benefits of the endorsement provided for herein, or the validity and
binding effect of either including, without limitation, no unlawful fee,
commission, kickback or other unlawful compensation or value of any kind has
been or will be received, retained or realized by any attorney, firm or other
person or entity, and no such unlawful items have been received, retained or
realized by the Seller;
     (g) Compliance with Applicable Laws. Any and all requirements of any
federal, state or local law including, without limitation, usury, truth- in-
lending, real estate settlement procedures, consumer credit protection, equal
credit opportunity, predatory lending, and disclosure laws applicable to the
Mortgage Loan have been complied with, the consummation of the transactions
contemplated hereby will not involve the violation of any such laws or
regulations, and the Seller shall maintain in its possession, available for the
Purchaser’s inspection, and shall deliver to the Purchaser upon demand, evidence
of compliance with all such requirements;
     (h) No Satisfaction of Mortgage. The Mortgage has not been satisfied,
canceled, subordinated or rescinded, in whole or in part, and the Mortgaged
Property has not been released from the lien of the Mortgage, in whole or in
part, nor has any instrument been executed that would effect any such release,
cancellation, subordination or rescission. The Seller has not waived the
performance by the Mortgagor of any action, if the Mortgagor’s failure to
perform such action would cause the Mortgage Loan to be in default, nor has the
Seller waived any default resulting from any action or inaction by the
Mortgagor;
     (i) Type of Mortgaged Property. With respect to a Mortgage Loan that is not
a Co-op Loan and is not secured by an interest in a leasehold estate, the
Mortgaged Property is a fee simple estate that consists of a single parcel of
real property with a detached single family residence erected thereon, or a two-
to four-family dwelling, or an individual residential condominium unit in a
condominium project, or an individual unit in a planned unit development, or an
individual unit in a residential cooperative housing corporation; provided,
however, that any condominium unit, planned unit development or residential
cooperative housing corporation shall conform with the Underwriting Guidelines.
No portion of the Mortgaged Property (or Underlying Mortgaged Property, in the
case of a Co-op Loan) is used for commercial purposes, and since the date of
origination, no portion of the Mortgaged Property has been used for commercial
purposes; provided, that Mortgaged Properties which contain a home office shall
not be considered as being used for commercial purposes as long as the Mortgaged
Property has not been altered for commercial purposes and is not storing any
chemicals or raw materials other than those commonly used for homeowner repair,
maintenance and/or household purposes. None of the Mortgaged Properties are
Manufactured Homes, log homes, mobile homes, geodesic domes or other unique
property types;
     (j) Valid First Lien. The Mortgage is a valid, subsisting, enforceable and
perfected, first lien on the Mortgaged Property, including all buildings and
improvements on the Mortgaged Property and all installations and mechanical,
electrical, plumbing, heating and air conditioning systems located in or annexed
to such buildings, and all additions, alterations and replacements made at any
time with respect to the

101



--------------------------------------------------------------------------------



 



foregoing. The lien of the Mortgage is subject only to:

  (i)   the lien of current real property taxes and assessments not yet due and
payable;     (ii)   covenants, conditions and restrictions, rights of way,
easements and other matters of the public record as of the date of recording
acceptable to prudent mortgage lending institutions generally and specifically
referred to in the lender’s title insurance policy delivered to the originator
of the Mortgage Loan and (a) specifically referred to or otherwise considered in
the appraisal made for the originator of the Mortgage Loan or (b) which do not
adversely affect the Appraised Value of the Mortgaged Property set forth in such
appraisal; and     (iii)   other matters to which like properties are commonly
subject which do not materially interfere with the benefits of the security
intended to be provided by the Mortgage or the use, enjoyment, value or
marketability of the related Mortgaged Property.

     Any security agreement, chattel mortgage or equivalent document related to
and delivered in connection with the Mortgage Loan establishes and creates a
valid, subsisting, enforceable and perfected first lien and first priority
security interest on the property described therein and the Seller has full
right to sell and assign the same to the Purchaser.
     With respect to any Co-op Loan, the related Mortgage is a valid, subsisting
and enforceable first priority security interest on the related cooperative
shares securing the Mortgage Note, subject only to (a) liens of the related
residential cooperative housing corporation for unpaid assessments representing
the Mortgagor’s pro rata share of the related residential cooperative housing
corporation’s payments for its blanket mortgage, current and future real
property taxes, insurance premiums, maintenance fees and other assessments to
which like collateral is commonly subject and (b) other matters to which like
collateral is commonly subject which do not materially interfere with the
benefits of the security interest intended to be provided by the related
Security Agreement;
     (k) Validity of Mortgage Documents. The Mortgage Note and the Mortgage and
any other agreement executed and delivered by a Mortgagor in connection with a
Mortgage Loan are genuine, and each is the legal, valid and binding obligation
of the maker thereof enforceable in accordance with its terms. All parties to
the Mortgage Note, the Mortgage and any other such related agreement had legal
capacity to enter into the Mortgage Loan and to execute and deliver the Mortgage
Note, the Mortgage and any such agreement, and the Mortgage Note, the Mortgage
and any other such related agreement have been duly and properly executed by
other such related parties. No fraud, error, omission, misrepresentation,
negligence or similar occurrence with respect to a Mortgage Loan has taken place
on the part of the Seller in connection with the origination of the Mortgage
Loan or in the application of any insurance in relation to such Mortgage Loan.
No fraud, error, omission, misrepresentation, negligence or similar occurrence
with respect to a Mortgage Loan has taken place on the part of any Person,
including without limitation, the Mortgagor, any appraiser, any builder or
developer, or any other party involved in the origination of the Mortgage Loan
or in the application for any insurance in relation to such Mortgage Loan. The
Seller has reviewed all of the documents constituting the Servicing File and has
made such inquiries as it deems necessary to make and confirm the accuracy of
the representations set forth herein;
     (l) Full Disbursement of Proceeds. The Mortgage Loan has been closed and
the proceeds of the Mortgage Loan have been fully disbursed and there is no
requirement for future advances thereunder, and any and all requirements as to
completion of any on-site or off-site improvement and as to disbursements of any
escrow funds therefor have been complied with. All costs, fees and expenses
incurred in making or closing the Mortgage Loan and the recording of the
Mortgage were paid, and the Mortgagor is not entitled to any refund of any
amounts paid or due under the Mortgage Note or Mortgage;

102



--------------------------------------------------------------------------------



 



     (m) Ownership. The Seller is the sole owner of record and holder of the
Mortgage Loan and the indebtedness evidenced by each Mortgage Note and upon the
sale of the Mortgage Loans to the Purchaser, the Seller will retain the Mortgage
Files or any part thereof with respect thereto not delivered to the Custodian,
the Purchaser or the Purchaser’s designee, in trust only for the purpose of
servicing and supervising the servicing of each Mortgage Loan. The Mortgage Loan
is not assigned or pledged, and the Seller has good, indefeasible and marketable
title thereto, and has full right to transfer and sell the Mortgage Loan to the
Purchaser free and clear of any encumbrance, equity, participation interest,
lien, pledge, charge, claim or security interest, and has full right and
authority subject to no interest or participation of, or agreement with, any
other party, to sell and assign each Mortgage Loan pursuant to the GMAC-AmNet
Agreement and following the sale of each Mortgage Loan, the Purchaser will own
such Mortgage Loan free and clear of any encumbrance, equity, participation
interest, lien, pledge, charge, claim or security interest. The Seller intends
to relinquish all rights to possess, control and monitor the Mortgage Loan.
After the related Closing Date, the Seller will have no right to modify or alter
the terms of the sale of the Mortgage Loan and the Seller will have no
obligation or right to repurchase the Mortgage Loan, except as provided in the
GMAC-AmNet Agreement;
     (n) Doing Business. All parties which have had any interest in the Mortgage
Loan, whether as mortgagee, assignee, pledgee or otherwise, are (or, during the
period in which they held and disposed of such interest, were) (1) in compliance
with any and all applicable licensing requirements of the laws of the state
wherein the Mortgaged Property is located, and (2) either (i) organized under
the laws of such state, or (ii) qualified to do business in such state, or
(iii) a federal savings and loan association, a savings bank or a national bank
having a principal office in such state, or (3) not doing business in such
state;
     (o) LTV, PMI Policy. No Mortgage Loan has an LTV greater than 100%. Any
Mortgage Loan that had at the time of origination an LTV in excess of 80% is
insured as to payment defaults by a PMI Policy. Any PMI Policy in effect covers
the related Mortgage Loan for the life of such Mortgage Loan, subject to
applicable law. All provisions of such PMI Policy have been and are being
complied with, such policy is in full force and effect, and all premiums due
thereunder have been paid and shall be paid in accordance with policy
requirements. No action, inaction, or event has occurred and no state of facts
exists that has, or will result in the exclusion from, denial of, or defense to
coverage. Any Mortgage Loan subject to a PMI Policy obligates the Mortgagor
thereunder to maintain the PMI Policy and to pay all premiums and charges in
connection therewith. The Mortgage Interest Rate for the Mortgage Loan as set
forth on the related Mortgage Loan Schedule is net of any such insurance
premium;
     (p) Title Insurance. With respect to a Mortgage Loan which is not a Co-op
Loan, the Mortgage Loan is covered by an ALTA lender’s title insurance policy or
other generally acceptable form of policy or insurance acceptable under the
Underwriting Guidelines and each such title insurance policy is issued by a
title insurer acceptable under the Underwriting Guidelines and qualified to do
business in the jurisdiction where the Mortgaged Property is located, insuring
the Seller, its successors and assigns, as to the first priority lien of the
Mortgage in the original principal amount of the Mortgage Loan (or to the extent
a Mortgage Note provides for negative amortization, the maximum amount of
negative amortization in accordance with the Mortgage), subject only to the
exceptions contained in clauses (i) and (ii) of paragraph (j) of Subsection 9.02
of the GMAC-AmNet Agreement, and in the case of Adjustable Rate Mortgage Loans,
against any loss by reason of the invalidity or unenforceability of the lien
resulting from the provisions of the Mortgage providing for adjustment to the
Mortgage Interest Rate and Monthly Payment. Where required by state law or
regulation, the Mortgagor has been given the opportunity to choose the carrier
of the required mortgage title insurance. Additionally, such lender’s title
insurance policy affirmatively insures ingress and egress, and against
encroachments by or upon the Mortgaged Property or any interest therein. The
Seller, its successor and assigns, are the sole insureds of such lender’s title
insurance policy, and such lender’s title insurance policy is valid and remains
in full force and effect and will be in force and effect upon the consummation
of the transactions contemplated by the GMAC-AmNet Agreement. No claims have
been made under such lender’s title insurance policy, and no prior holder of the
related Mortgage, including the Seller, has done, by act or omission, anything
which would impair the coverage of such lender’s title insurance policy,
including

103



--------------------------------------------------------------------------------



 



without limitation, no unlawful fee, commission, kickback or other unlawful
compensation or value of any kind has been or will be received, retained or
realized by any attorney, firm or other person or entity, and no such unlawful
items have been received, retained or realized by the Seller;
     (q) No Defaults. Other than payments due but not yet 30 days or more
delinquent, there is no default, breach, violation or event which would permit
acceleration existing under the Mortgage or the Mortgage Note and no event
which, with the passage of time or with notice and the expiration of any grace
or cure period, would constitute a default, breach, violation or event which
would permit acceleration, and neither the Seller nor any of its affiliates nor
any of their respective predecessors, have waived any default, breach, violation
or event which would permit acceleration;
     (r) No Mechanics’ Liens. There are no mechanics’ or similar liens or claims
which have been filed for work, labor or material (and no rights are outstanding
that under law could give rise to such liens) affecting the related Mortgaged
Property which are or may be liens prior to, or equal or coordinate with, the
lien of the related Mortgage;
     (s) Location of Improvements; No Encroachments. All improvements which were
considered in determining the Appraised Value of the Mortgaged Property lay
wholly within the boundaries and building restriction lines of the Mortgaged
Property, and no improvements on adjoining properties encroach upon the
Mortgaged Property. No improvement located on or being part of the Mortgaged
Property is in violation of any applicable zoning law or regulation;
     (t) Origination; Payment Terms. The Mortgage Loan was originated by a
mortgagee approved by the Secretary of Housing and Urban Development pursuant to
Sections 203 and 211 of the National Housing Act, a savings and loan
association, a savings bank, a commercial bank, credit union, insurance company
or other similar institution which is supervised and examined by a federal or
state authority. Principal payments on the Mortgage Loan commenced no more than
seventy days after funds were disbursed in connection with the Mortgage Loan.
The Mortgage Interest Rate as well as, in the case of an Adjustable Rate
Mortgage Loan, the Lifetime Rate Cap and the Periodic Cap are as set forth on
the related Mortgage Loan Schedule. The Mortgage Note is payable in equal
monthly installments of principal and interest, which installments of interest,
with respect to Adjustable Rate Mortgage Loans, are subject to change due to the
adjustments to the Mortgage Interest Rate on each Interest Rate Adjustment Date,
with interest calculated and payable in arrears, sufficient to amortize the
Mortgage Loan fully by the stated maturity date, over an original term of not
more than fifteen years from commencement of amortization. Unless otherwise
specified on the related Mortgage Loan Schedule, the Mortgage Loan is payable on
the first day of each month. The Mortgage Loan does not require a balloon
payment on its stated maturity date;
     (u) Customary Provisions. The Mortgage contains customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the realization against the Mortgaged Property of the benefits of
the security provided thereby, including, (i) in the case of a Mortgage
designated as a deed of trust, by trustee’s sale, and (ii) otherwise by judicial
foreclosure. Upon default by a Mortgagor on a Mortgage Loan and foreclosure on,
or trustee’s sale of, the Mortgaged Property pursuant to the proper procedures,
the holder of the Mortgage Loan will be able to deliver good and merchantable
title to the Mortgaged Property. There is no homestead or other exemption
available to a Mortgagor which would interfere with the right to sell the
Mortgaged Property at a trustee’s sale or the right to foreclose the Mortgage,
subject to applicable federal and state laws and judicial precedent with respect
to bankruptcy and right of redemption or similar law;
     (v) Conformance with Agency and Underwriting Guidelines. The Mortgage Loan
was underwritten in accordance with the Underwriting Guidelines (a copy of which
is attached to each related Assignment and Conveyance Agreement). The Mortgage
Note and Mortgage are on forms acceptable to Freddie Mac or Fannie Mae and no
representations have been made to a Mortgagor that are inconsistent with the
mortgage instruments used;

104



--------------------------------------------------------------------------------



 



     (w) Occupancy of the Mortgaged Property. As of the related Closing Date the
Mortgaged Property is lawfully occupied under applicable law. All inspections,
licenses and certificates required to be made or issued with respect to all
occupied portions of the Mortgaged Property and, with respect to the use and
occupancy of the same, including but not limited to certificates of occupancy
and fire underwriting certificates, have been made or obtained from the
appropriate authorities. Unless otherwise specified on the related Mortgage Loan
Schedule, the Mortgagor represented at the time of origination of the Mortgage
Loan that the Mortgagor would occupy the Mortgaged Property as the Mortgagor’s
primary residence;
     (x) No Additional Collateral. The Mortgage Note is not and has not been
secured by any collateral except the lien of the corresponding Mortgage and the
security interest of any applicable security agreement or chattel mortgage
referred to in clause (j) above;
     (y) Deeds of Trust. In the event the Mortgage constitutes a deed of trust,
a trustee, authorized and duly qualified under applicable law to serve as such,
has been properly designated and currently so serves and is named in the
Mortgage, and no fees or expenses are or will become payable by the Purchaser to
the trustee under the deed of trust, except in connection with a trustee’s sale
after default by the Mortgagor;
     (z) Acceptable Investment. There are no circumstances or conditions with
respect to the Mortgage, the Mortgaged Property, the Mortgagor, the Mortgage
File or the Mortgagor’s credit standing that can reasonably be expected to cause
private institutional investors who invest in prime mortgage loans similar to
the Mortgage Loan to regard the Mortgage Loan as an unacceptable investment;
     (aa) Delivery of Mortgage Documents. The Mortgage Note, the Mortgage, the
Assignment of Mortgage and any other documents required to be delivered under
the Custodial Agreement for each Mortgage Loan have been delivered to the
Custodian. The Seller is in possession of a complete, true and accurate Mortgage
File in compliance with Exhibit 2 attached hereto, except for such documents the
originals of which have been delivered to the Custodian;
     (bb) Georgia Fair Lending Act. There is no Mortgage Loan that was
originated on or after October 1, 2002 and on or prior to March 7, 2003, which
is secured by property located in the State of Georgia;
     (cc) Transfer of Mortgage Loans. The Assignment of Mortgage (except with
respect to any Mortgage that has been recorded in the name of MERS or its
designee) with respect to each Mortgage Loan is in recordable form and is
acceptable for recording under the laws of the jurisdiction in which the
Mortgaged Property is located;
     (dd) Due-On-Sale. With respect to each Mortgage Loan, the Mortgage contains
an enforceable provision for the acceleration of the payment of the unpaid
principal balance of the Mortgage Loan in the event that the Mortgaged Property
is sold or transferred without the prior written consent of the mortgagee
thereunder, and such provision is enforceable;
     (ee) No Buydown Provisions; No Graduated Payments or Contingent Interests.
The Mortgage Loan does not contain provisions pursuant to which Monthly Payments
are paid or partially paid with funds deposited in any separate account
established by the Seller, the Mortgagor, or anyone on behalf of the Mortgagor,
or paid by any source other than the Mortgagor nor does it contain any other
similar provisions which may constitute a “buydown” provision. The Mortgage Loan
is not a graduated payment mortgage loan and the Mortgage Loan does not have a
shared appreciation or other contingent interest feature;
     (ff) Consolidation of Future Advances. Any future advances made to the
Mortgagor prior to the applicable Cut-off Date have been consolidated with the
outstanding principal amount secured by the Mortgage, and the secured principal
amount, as consolidated, bears a single interest rate and single repayment term.
The lien of the Mortgage securing the consolidated principal amount is expressly
insured as

105



--------------------------------------------------------------------------------



 



having first lien priority by a title insurance policy, an endorsement to the
policy insuring the mortgagee’s consolidated interest or by other title evidence
acceptable to Fannie Mae and Freddie Mac. The consolidated principal amount does
not exceed the original principal amount of the Mortgage Loan;
     (gg) Mortgaged Property Undamaged; No Condemnation Proceedings. There is no
proceeding pending or threatened for the total or partial condemnation of the
Mortgaged Property. The Mortgaged Property is undamaged by waste, fire,
earthquake or earth movement, windstorm, flood, tornado or other casualty so as
to affect adversely the value of the Mortgaged Property as security for the
Mortgage Loan or the use for which the premises were intended and each Mortgaged
Property is in good repair. There have not been any condemnation proceedings
with respect to the Mortgaged Property;
     (hh) Collection Practices; Escrow Deposits; Interest Rate Adjustments. The
origination, servicing and collection practices used by the Seller and the
Interim Servicer, if applicable, with respect to the Mortgage Loan have been in
all respects in compliance with Accepted Servicing Practices, applicable laws
and regulations, and have been in all respects legal and proper. With respect to
escrow deposits and Escrow Payments, all such payments are in the possession of,
or under the control of, the Seller or the Interim Servicer and there exist no
deficiencies in connection therewith for which customary arrangements for
repayment thereof have not been made. All Escrow Payments have been collected in
full compliance with state and federal law and the provisions of the related
Mortgage Note and Mortgage. An escrow of funds is not prohibited by applicable
law and has been established in an amount sufficient to pay for every item that
remains unpaid and has been assessed but is not yet due and payable. No escrow
deposits or Escrow Payments or other charges or payments due the Seller have
been capitalized under the Mortgage or the Mortgage Note. All Mortgage Interest
Rate adjustments have been made in strict compliance with state and federal law
and the terms of the related Mortgage and Mortgage Note on the related Interest
Rate Adjustment Date. If, pursuant to the terms of the Mortgage Note, another
index was selected for determining the Mortgage Interest Rate, the same index
was used with respect to each Mortgage Note which required a new index to be
selected, and such selection did not conflict with the terms of the related
Mortgage Note. The Seller or the Interim Servicer executed and delivered any and
all notices required under applicable law and the terms of the related Mortgage
Note and Mortgage regarding the Mortgage Interest Rate and the Monthly Payment
adjustments. Any interest required to be paid pursuant to state, federal and
local law has been properly paid and credited;
     (ii) Conversion to Fixed Interest Rate. The Mortgage Loan does not contain
a provision whereby the Mortgagor is permitted to convert the Mortgage Interest
Rate from an adjustable rate to a fixed rate;
     (jj) Other Insurance Policies; No Defense to Coverage. No action, inaction
or event has occurred and no state of facts exists or has existed on or prior to
the Closing Date that has resulted or will result in the exclusion from, denial
of, or defense to coverage under any applicable hazard insurance policy, PMI
Policy or bankruptcy bond (including, without limitation, any exclusions,
denials or defenses which would limit or reduce the availability of the timely
payment of the full amount of the loss otherwise due thereunder to the insured),
irrespective of the cause of such failure of coverage. In connection with the
placement of any such insurance, no commission, fee, or other compensation has
been or will be received by the Seller or by any officer, director, or employee
of the Seller or any designee of the Seller or any corporation in which the
Seller or any officer, director, or employee had a financial interest at the
time of placement of such insurance;
     (kk) No Violation of Environmental Laws. There is no pending action or
proceeding directly involving the Mortgaged Property in which compliance with
any environmental law, rule or regulation is an issue; there is no violation of
any environmental law, rule or regulation with respect to the Mortgage Property;
and nothing further remains to be done to satisfy in full all requirements of
each such law, rule or regulation constituting a prerequisite to use and
enjoyment of said property;
     (ll) Servicemembers’ Civil Relief Act. The Mortgagor has not notified the
Seller, and the Seller

106



--------------------------------------------------------------------------------



 



has no knowledge of any relief requested or allowed to the Mortgagor under the
Servicemembers’ Civil Relief Act of 1940 as amended, or other similar state
statute;
     (mm) Appraisal. The Mortgage File contains an appraisal of the related
Mortgaged Property signed prior to the approval of the Mortgage Loan application
by a Qualified Appraiser, duly appointed by the Seller, who had no interest,
direct or indirect in the Mortgaged Property or in any loan made on the security
thereof, and whose compensation is not affected by the approval or disapproval
of the Mortgage Loan, and the appraisal and appraiser both satisfy the
requirements of Fannie Mae or Freddie Mac and Title XI of the Financial
Institutions Reform, Recovery, and Enforcement Act of 1989 and the regulations
promulgated thereunder, all as in effect on the date the Mortgage Loan was
originated;
     (nn) Disclosure Materials. The Mortgagor has executed a statement to the
effect that the Mortgagor has received all disclosure materials required by, and
the Seller has complied with, all applicable law with respect to the making of
the Mortgage Loans. The Seller shall maintain such statement in the Mortgage
File;
     (oo) Construction or Rehabilitation of Mortgaged Property. No Mortgage Loan
was made in connection with the construction (other than a “construct-to-perm”
loan) or rehabilitation of a Mortgaged Property or facilitating the trade-in or
exchange of a Mortgaged Property;
     (pp) Escrow Analysis. If applicable, with respect to each Mortgage, the
Seller has within the last twelve months (unless such Mortgage was originated
within such twelve month period) analyzed the required Escrow Payments for each
Mortgage and adjusted the amount of such payments so that, assuming all required
payments are timely made, any deficiency will be eliminated on or before the
first anniversary of such analysis, or any overage will be refunded to the
Mortgagor, in accordance with RESPA and any other applicable law;
     (qq) Credit Information. As to each consumer report (as defined in the Fair
Credit Reporting Act, Public Law 91-508) or other credit information furnished
by the Seller to the Purchaser, that Seller has full right and authority and is
not precluded by law or contract from furnishing such information to the
Purchaser and the Purchaser is not precluded from furnishing the same to any
subsequent or prospective purchaser of such Mortgage;
     (rr) Leaseholds. If the Mortgage Loan is secured by a leasehold estate,
(1) the ground lease is assignable or transferable; (2) the ground lease will
not terminate earlier than five years after the maturity date of the Mortgage
Loan; (3) the ground lease does not provide for termination of the lease in the
event of lessee’s default without the mortgagee being entitled to receive
written notice of, and a reasonable opportunity to cure the default; (4) the
ground lease permits the mortgaging of the related Mortgaged Property; (5) the
ground lease protects the mortgagee’s interests in the event of a property
condemnation; (6) all ground lease rents, other payments, or assessments that
have become due have been paid; and (7) the use of leasehold estates for
residential properties is a widely accepted practice in the jurisdiction in
which the Mortgaged Property is located;
     (ss) Prepayment Penalty. Each Mortgage Loan that is subject to a prepayment
penalty as provided in the related Mortgage Note is identified on the related
Mortgage Loan Schedule. With respect to Mortgage Loans originated prior to
October 1, 2002, no such Prepayment Penalty may be imposed for a term in excess
of five (5) years following origination. With respect to Mortgage Loans
originated on or after October 1, 2002, no such Prepayment Penalty may be
imposed for a term in excess of three (3) years following origination;
     (tt) Predatory Lending Regulations. No Mortgage Loan is (a) a “high cost”
loan under the Home Ownership and Equity Protection Act of 1994, (b) a “high
cost,” “threshold,” “covered” or “predatory” or similar loan under any other
applicable state, federal or local law (or a similarly classified loan using

107



--------------------------------------------------------------------------------



 



different terminology under a law imposing heightened regulatory scrutiny or
additional legal liability for residential mortgage loans having high interest
rates, points and/or fees), or (c) a “high cost” or “covered” mortgage loan, as
applicable (as such terms are defined in the then current Standard and Poor’s
LEVELS Glossary which is now Version 6.0, Appendix E);
     (uu) Single-premium Credit Life Insurance Policy. In connection with the
origination of any Mortgage Loan, no proceeds from such Mortgage Loan were used
to finance a single-premium credit life insurance policy;
     (vv) Qualified Mortgage. The Mortgage Loan is a qualified mortgage under
Section 860G(a)(3) of the Code;
     (ww) Origination. No predatory or deceptive lending practices, including,
without limitation, the extension of credit without regard to the ability of the
Mortgagor to repay and the extension of credit which has no apparent benefit to
the Mortgagor, were employed in the origination of the Mortgage Loan;
     (xx) Recordation. Each original Mortgage was recorded and all subsequent
assignments of the original Mortgage (other than the assignment to the
Purchaser) have been recorded in the appropriate jurisdictions wherein such
recordation is necessary to perfect the lien thereof as against creditors of the
Seller, or is in the process of being recorded;
     (yy) Co-op Loans. With respect to a Mortgage Loan that is a Co-op Loan, the
stock that is pledged as security for the Mortgage Loan is held by a person as a
tenant stockholder (as defined in Section 216 of the Code) in a cooperative
housing corporation (as defined in Section 216 of the Code);
     (zz) Mortgagor Bankruptcy. On or prior to the date 60 days after the
related Closing Date, the Mortgagor has not filed and will not file a bankruptcy
petition or has not become the subject and will not become the subject of
involuntary bankruptcy proceedings or has not consented to or will not consent
to the filing of a bankruptcy proceeding against it or to a receiver being
appointed in respect of the related Mortgaged Property;
     (aaa) New York Anti-Predatory Lending Laws. No Mortgage Loan (a) is secured
by property located in the State of New York; (b) had an original principal
balance of $300,000 or less, and (c) has an application date on or after
April 1, 2003, the terms of which Mortgage Loan equal or exceed either the APR
or points and fees threshold for “high-cost home loans,” as defined in
Section 6-L of the New York State Banking Law. Any breach of this representation
shall be deemed to materially and adversely affect the value of the Mortgage
Loan and shall require a repurchase of the affected Mortgage Loan. With respect
to any Mortgage Loan the related Mortgaged Property of which is located in the
City of New York, such Mortgage Loan was originated prior to February 18, 2003;
     (bbb) Points and Fees. All points and fees related to each Mortgage Loan
were disclosed in writing to the Mortgagor in accordance with applicable state
and federal law and regulation. Except in the case of a Mortgage Loan in an
original principal amount of less than $60,000 which would have resulted in an
unprofitable origination, no Mortgagor was charged “points and fees” (whether or
not financed) in an amount greater than 5% of the principal amount of such loan,
such 5% limitation is calculated in accordance with Fannie Mae’s anti-predatory
lending requirements as set forth in the Fannie Mae Selling Guide. All points
and fees related to each Mortgage Loan are accurately described on the Mortgage
Loan Schedule;
     (ccc) No Mortgage Loan which is secured by property located in the State of
New Jersey is a “High-Cost Home Loan” as defined in the New Jersey Home
Ownership Act, which became effective November 27, 2003;
     (ddd) No Mortgage Loan which is secured by property located in the State of
New Mexico is a

108



--------------------------------------------------------------------------------



 



“High-Cost Home Loan” as defined in the New Mexico Home Loan Protection Act,
which became effective January 1, 2004;
     (eee) No Mortgage Loan which is secured by property located in the State of
Kentucky is a “High-Cost Home Loan” as defined in the Kentucky House Bill 287,
which became effective June 24, 2003;
     (fff) No Mortgage Loan which is secured by property located in the
Commonwealth of Massachusetts is a “High Cost Home Mortgage Loan” as defined in
the Massachusetts Predatory Home Loan Practices Act (Mass. Ann. Laws ch. 183C)
which became effective November 7, 2004;
     (ggg) No Mortgage Loan that is secured by property located in the State of
Illinois is a “High-Risk Home Loan” as defined in the Illinois High Risk Home
Loan Act effective January 1, 2004 (815 Ill. Comp. Stat. 137/1 et seq.); and
none of the Mortgage Loans that are secured by property located in the State of
Illinois are in violation of the provisions of the Illinois Interest Act (815
Ill. Comp. Stat. 205/1 et. seq.);
     (hhh) No Mortgage Loan that is secured by property located in the State of
Indiana is a “High Cost Home Loan” as defined in Indiana’s Home Loan Practices
Act (I.C. 24-9), which became effective January 1, 2005; and
     (iii) There were no adverse selection procedures used in selecting the
Mortgage Loan from among the residential mortgage loans which were available for
inclusion in the Mortgage Loans.

109



--------------------------------------------------------------------------------



 



XVI.   With respect to Mortgage Loans purchased under the Seller’s Purchase,
Warranties and Interim Servicing Agreement, dated as of December 1, 2004,
between CTX Mortgage Company LLC (“CTX”) and GMAC Mortgage Corporation (“GMAC”)
and assigned to RWT by GMAC under the Assignment, Assumption and Recognition
Agreement(s), dated as of the dates of the Purchase Price and Terms Letter(s),
among GMAC, CTX and RWT (together, the “GMAC-RWT Agreement”)

     With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the GMAC-RWT
Agreement.

  a)   The information set forth in the related Mortgage Loan Schedule,
including any diskette or other related data tapes sent to the Purchaser, is
complete, true and correct in all material respects and the information provided
to the rating agencies, including the loan level detail, is true and correct
according to the rating agency requirements;     b)   The Mortgage creates a
first lien or a first priority ownership interest in the mortgaged property
securing the related Mortgage Note;     c)   All payments due on or prior to the
related Closing Date for such Mortgage Loan have been made as of the related
Closing Date, the Mortgage Loan is not delinquent in payment more than 30 days
and has not been dishonored; there are no material defaults under the terms of
the Mortgage Loan; RWT has not advanced funds, or induced, solicited or
knowingly received any advance of funds from a party other than the owner of the
Mortgaged Property subject to the Mortgage, directly or indirectly, for the
payment of any amount required by the Mortgage Loan; no payment with respect to
each Mortgage Loan has been delinquent during the preceding twelve-month period;
    d)   All taxes, governmental assessments, insurance premiums, water, sewer
and municipal charges, leasehold payments or ground rents which previously
became due and owing have been paid, or escrow funds have been established in an
amount sufficient to pay for every such escrowed item which remains unpaid and
which has been assessed but is not yet due and payable;     e)   The terms of
the Mortgage Note and the Mortgage have not been impaired, waived, altered or
modified in any respect, except by written instruments which have been recorded
to the extent any such recordation is required by law. No instrument of waiver,
alteration or modification has been executed, and no Mortgagor has been
released, in whole or in part, from the terms thereof except in connection with
an assumption agreement and which assumption agreement is part of the Mortgage
File and the terms of which are reflected in the related Mortgage Loan Schedule;
the substance of any such waiver, alteration or modification has been approved
by the issuer of any related Primary Mortgage Insurance Policy and title
insurance policy, to the extent required by the related policies;     f)   The
Mortgage Note and the Mortgage are not subject to any right of rescission,
set-off, counterclaim or defense, including, without limitation, the defense of
usury, nor will the operation of any of the terms of the Mortgage Note or the
Mortgage, or the exercise of any right thereunder, render the Mortgage Note or
Mortgage unenforceable, in whole or in part, or subject to any right of
rescission, set-off, counterclaim or defense, including the defense of usury,
and no such right of rescission, set-off, counterclaim or defense has been
asserted with respect thereto; and the Mortgagor was not a debtor in any state
or federal bankruptcy or insolvency proceeding at the time the Mortgage Loan was
originated;

110



--------------------------------------------------------------------------------



 



  g)   All buildings or other customarily insured improvements upon the
Mortgaged Property are insured by an insurer acceptable under the Fannie Mae
Guides, against loss by fire, hazards of extended coverage and such other
hazards as are provided for in the Fannie Mae Guides or by the Freddie Mac
Guides, in an amount representing coverage not less than the lesser of (i) the
maximum insurable value of the improvements securing such Mortgage Loans, and
(ii) the greater of (a) the outstanding principal balance of the Mortgage Loan,
and (b) an amount such that the proceeds thereof shall be sufficient to prevent
the Mortgagor and/or the mortgagee from becoming a co-insurer. All such standard
hazard policies are in full force and effect and on the date of origination
contained a standard mortgagee clause naming the Company and its successors in
interest and assigns as loss payee and such clause is still in effect and all
premiums due thereon have been paid. If required by the Flood Disaster
Protection Act of 1973, as amended, the Mortgage Loan is covered by a flood
insurance policy meeting the requirements of the current guidelines of the
Federal Insurance Administration which policy conforms to Fannie Mae and Freddie
Mac requirements, in an amount not less than the amount required by the Flood
Disaster Protection Act of 1973, as amended. Such policy was issued by an
insurer acceptable under Fannie Mae or Freddie Mac guidelines. The Mortgage
obligates the Mortgagor thereunder to maintain all such insurance at the
Mortgagor’s cost and expense, and upon the Mortgagor’s failure to do so,
authorizes the holder of the Mortgage to maintain such insurance at the
Mortgagor’s cost and expense and to seek reimbursement therefore from the
Mortgagor;     h)   Any and all requirements of any federal, state or local law
including, without limitation, usury, truth-in-lending, real estate settlement
procedures, consumer credit protection, equal credit opportunity, fair housing,
or disclosure laws applicable to the Mortgage Loan have been complied with in
all material respects;     i)   The Mortgage has not been satisfied, canceled or
subordinated, in whole or in part, or rescinded, and the Mortgaged Property has
not been released from the lien of the Mortgage, in whole or in part nor has any
instrument been executed that would effect any such release, cancellation,
subordination or rescission. RWT has not waived the performance by the Mortgagor
of any action, if the Mortgagor’s failure to perform such action would cause the
Mortgage Loan to be in default, nor has RWT waived any default resulting from
any action or inaction by the Mortgagor;     j)   The related Mortgage is a
valid, subsisting, enforceable and perfected first lien on the Mortgaged
Property including all buildings on the Mortgaged Property and all installations
and mechanical, electrical, plumbing, heating and air conditioning systems
affixed to such buildings, and all additions, alterations and replacements made
at any time with respect to the foregoing securing the Mortgage Note’s original
principal balance. The Mortgage and the Mortgage Note do not contain any
evidence of any security interest or other interest or right thereto. Such lien
is free and clear of all adverse claims, liens and encumbrances having priority
over the first lien of the Mortgage subject only to (1) the lien of
non-delinquent current real property taxes and assessments not yet due and
payable, (2) covenants, conditions and restrictions, rights of way, easements
and other matters of the public record as of the date of recording which are
acceptable to mortgage lending institutions generally and either (A) which are
referred to or otherwise considered in the appraisal made for the originator of
the Mortgage Loan, or (B) which do not adversely affect the appraised value of
the Mortgaged Property as set forth in such appraisal, and (3) other matters to
which like properties are commonly subject which do not materially interfere
with the benefits of the security intended to be provided by the Mortgage or the
use, enjoyment, value or marketability of the related Mortgaged Property. Any
security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Mortgage Loan establishes and creates (1) a
valid, subsisting, enforceable and perfected first lien and first priority
security interest and on the property described therein, and RWT has the full
right to sell and assign the same to Assignee;

111



--------------------------------------------------------------------------------



 



  k)   The Mortgage Note and the related Mortgage are original and genuine and
each is the legal, valid and binding obligation of the maker thereof,
enforceable in all respects in accordance with its terms subject to bankruptcy,
insolvency, moratorium, reorganization and other laws of general application
affecting the rights of creditors and by general equitable principles and RWT
has taken all action necessary to transfer such rights of enforceability to the
Assignee. All parties to the Mortgage Note and the Mortgage had the legal
capacity to enter into the Mortgage Loan and to execute and deliver the Mortgage
Note and the Mortgage. The Mortgage Note and the Mortgage have been duly and
properly executed by such parties. No fraud, error, omission, misrepresentation,
negligence or similar occurrence with respect to a Mortgage Loan has taken place
on the part of the Company or the Mortgagor, or, on the part of any other party
involved in the origination of the Mortgage Loan. The proceeds of the Mortgage
Loan have been fully disbursed and there is no requirement for future advances
thereunder, and any and all requirements as to completion of any on-site or
off-site improvements and as to disbursements of any escrow funds therefore have
been complied with. All costs, fees and expenses incurred in making or closing
the Mortgage Loan and the recording of the Mortgage were paid or are in the
process of being paid, and the Mortgagor is not entitled to any refund of any
amounts paid or due under the Mortgage Note or Mortgage;     l)   RWT is the
sole owner of record and holder of the Mortgage Loan and the indebtedness
evidenced by the Mortgage Note, and upon recordation the Assignee or its
designee will be the owner of record of the Mortgage and the indebtedness
evidenced by the Mortgage Note, and upon the sale of the Mortgage Loan to the
Assignee, the Company will retain the Servicing File in trust for the Purchaser
only for the purpose of interim servicing and supervising the interim servicing
of the Mortgage Loan. Immediately prior to the transfer and assignment to the
Purchaser on the related Closing Date, the Mortgage Loan, including the Mortgage
Note and the Mortgage, were not subject to an assignment or pledge, and RWT had
good and marketable title to and was the sole owner thereof and had full right
to transfer and sell the Mortgage Loan to the Purchaser free and clear of any
encumbrance, equity, lien, pledge, charge, claim or security interest and has
the full right and authority subject to no interest or participation of, or
agreement with, any other party, to sell and assign the Mortgage Loan pursuant
to the GMAC-RWT Agreement and following the sale of the Mortgage Loan, the
Purchaser will own such Mortgage Loan free and clear of any encumbrance, equity,
participation interest, lien, pledge, charge, claim or security interest. The
Company intends to relinquish all rights to possess, control and monitor the
Mortgage Loan, except for the purposes of servicing the Mortgage Loan as set
forth in the GMAC-RWT Agreement. Either the Mortgagor is a natural person or the
Mortgagor is an inter-vivos trust acceptable to Fannie Mae;     m)   Each
Mortgage Loan is covered by an ALTA lender’s title insurance policy or other
generally acceptable form of policy or insurance acceptable to Fannie Mae or
Freddie Mac, issued by a title insurer acceptable to Fannie Mae or Freddie Mac
and qualified to do business in the jurisdiction where the Mortgaged Property is
located, insuring (subject to the exceptions contained in (j)(1), (2) and
(3) above) the Company, its successors and assigns, as to the first priority
lien of the Mortgage in the original principal amount of the Mortgage Loan.
Additionally, such policy affirmatively insures ingress and egress to and from
the Mortgaged Property. Where required by applicable state law or regulation,
the Mortgagor has been given the opportunity to choose the carrier of the
required mortgage title insurance. The Company, its successors and assigns, are
the sole insureds of such lender’s title insurance policy, such title insurance
policy has been duly and validly endorsed to the Purchaser or the assignment to
the Purchaser of the Company’s interest therein does not require the consent of
or notification to the insurer and such lender’s title insurance policy is in
full force and effect and will be in full force and effect upon the consummation
of the transactions contemplated by the GMAC-RWT Agreement and the related
Commitment Letter. No claims have been made under such lender’s title insurance
policy, and no prior holder of the related Mortgage, including RWT, has done, by
act or omission, anything which would impair the coverage of such lender’s title
insurance policy;

112



--------------------------------------------------------------------------------



 



  n)   There is no default, breach, violation or event of acceleration existing
under the Mortgage or the related Mortgage Note and no event which, with the
passage of time or with notice and the expiration of any grace or cure period,
would constitute a default, breach, violation or event permitting acceleration;
and neither RWT nor any prior mortgagee has waived any default, breach,
violation or event permitting acceleration;     o)   As of the related Closing
Date, there are no mechanics’ or similar liens or claims which have been filed
for work, labor or material (and no rights are outstanding that under law could
give rise to such liens) affecting the related Mortgaged Property which are or
may be liens prior to or equal to the lien of the related Mortgage;     p)   All
improvements subject to the Mortgage which were considered in determining the
Appraised Value of the Mortgaged Property lie wholly within the boundaries and
building restriction lines of the Mortgaged Property (and wholly within the
project with respect to a condominium unit) and no improvements on adjoining
properties encroach upon the Mortgaged Property except those which are insured
against by the title insurance policy referred to in clause (m) above and all
improvements on the property comply with all applicable zoning and subdivision
laws and ordinances;     q)   The Mortgage Loan was originated by or for the
Company. The Mortgage Loan complies with all the terms, conditions and
requirements of the Company’s Underwriting Standards in effect at the time of
origination of such Mortgage Loan. The Mortgage Notes and Mortgages (exclusive
of any riders) are on forms generally acceptable to Fannie Mae or Freddie Mac.
The Company is currently selling loans to Fannie Mae and/or Freddie Mac which
are the same document forms as the Mortgage Notes and Mortgages (inclusive of
any riders). The Mortgage Loan bears interest at the Mortgage Interest Rate set
forth in the related Mortgage Loan Schedule, and Monthly Payments under the
Mortgage Note are due and payable on the first day of each month. The Mortgage
contains the usual and enforceable provisions of the originator at the time of
origination for the acceleration of the payment of the unpaid principal amount
of the Mortgage Loan if the related Mortgaged Property is sold without the prior
consent of the mortgagee thereunder;     r)   As of the related Closing Date,
the Mortgaged Property is not subject to any material damage by waste, fire,
earthquake, windstorm, flood or other casualty. At origination of the Mortgage
Loan there was, and there currently is, no proceeding pending for the total or
partial condemnation of the Mortgaged Property. There have not been any
condemnation proceedings with respect to the Mortgaged Property and there are no
such proceedings scheduled to commence at a future date;     s)   The related
Mortgage contains customary and enforceable provisions such as to render the
rights and remedies of the holder thereof adequate for the realization against
the Mortgaged Property of the benefits of the security provided thereby. There
is no homestead or other exemption available to the Mortgagor which would
interfere with the right to sell the Mortgaged Property at a trustee’s sale or
the right to foreclose the Mortgage;     t)   If the Mortgage constitutes a deed
of trust, a trustee, authorized and duly qualified if required under applicable
law to act as such, has been properly designated and currently so serves and is
named in the Mortgage, and no fees or expenses are or will become payable by the
Purchaser to the trustee under the deed of trust, except in connection with a
trustee’s sale or attempted sale after default by the Mortgagor;     u)   The
Mortgage File contains an appraisal of the related Mortgaged Property signed
prior to the final approval of the mortgage loan application by a Qualified
Appraiser, who had no interest, direct or indirect, in the Mortgaged Property or
in any loan made on the security thereof, and whose compensation is not affected
by the approval or disapproval of the Mortgage Loan, and the appraisal

113



--------------------------------------------------------------------------------



 



      and appraiser both satisfy the requirements of Fannie Mae or Freddie Mac
and Title XI of FIRREA and the regulations promulgated thereunder, all as in
effect on the date the Mortgage Loan was originated. The appraisal is in a form
acceptable to Fannie Mae or Freddie Mac;     v)   All parties which have had any
interest in the Mortgage, whether as mortgagee, assignee, pledgee or otherwise,
are (or, during the period in which they held and disposed of such interest,
were) (A) in compliance with any and all applicable licensing requirements of
the laws of the state wherein the Mortgaged Property is located, and (B)
(1) organized under the laws of such state, or (2) qualified to do business in
such state, or (3) federal savings and loan associations or national banks or a
Federal Home Loan Bank or savings bank having principal offices in such state,
or (4) not doing business in such state;     w)   As of the related Closing
Date, the related Mortgage Note is not and has not been secured by any
collateral except the lien of the corresponding Mortgage and the security
interest of any applicable security agreement or chattel mortgage referred to in
(j) above and such collateral does not serve as security for any other
obligation;     x)   The Mortgagor has received all disclosure materials
required by applicable law with respect to the making of such mortgage loans;  
  y)   The Mortgage Loan does not contain “graduated payment” features and does
not have a shared appreciation or other contingent interest feature; no Mortgage
Loan contains any buydown provisions;     z)   As of the related Closing Date,
the Mortgagor is not in bankruptcy and the Mortgagor is not insolvent and RWT
has no knowledge of any circumstances or condition with respect to the Mortgage,
the Mortgaged Property, the Mortgagor or the Mortgagor’s credit standing that
could reasonably be expected to cause investors to regard the Mortgage Loan as
an unacceptable investment, cause the Mortgage Loan to become delinquent, or
materially adversely affect the value or marketability of the Mortgage Loan;    
aa)   The Mortgage Loans have an original term to maturity of not more than
30 years., with interest payable in arrears on the first day of each month. Each
Mortgage Note requires a monthly payment which is sufficient to fully amortize
the unpaid principal balance over the remaining term and to pay interest at the
related Mortgage Interest Rate. With respect to Mortgage Loans with an initial
“interest only” payment period, the monthly payments due under the related
Mortgage Note satisfy only the monthly interest on the unpaid principal balance
of the applicable Mortgage Loan. After the initial “interest only” period, each
Mortgage Note requires a monthly payment which is sufficient to fully amortize
the unpaid principal balance over the remaining term and to pay interest at the
related Mortgage Interest Rate. In any case, no Mortgage Loan contains terms or
provisions which would result in negative amortization.     bb)   If a Mortgage
Loan has an LTV greater than 80%, the Mortgage Loan will have mortgage insurance
in accordance with the terms of the Fannie Mae Guides and will be insured as to
payment defaults by a Primary Mortgage Insurance Policy issued by a Qualified
Insurer. All provisions of such Primary Mortgage Insurance Policy have been and
are being complied with, such policy is in full force and effect, and all
premiums due thereunder have been paid. No action, inaction, or event has
occurred and no state of facts exists that has, or will result in the exclusion
from, denial of, or defense to coverage. Any Mortgage Loan subject to a Primary
Mortgage Insurance Policy obligates the Mortgagor thereunder to maintain the
Primary Mortgage Insurance Policy and to pay all premiums and charges in
connection therewith. The mortgage interest rate for the Mortgage Loan as set
forth

114



--------------------------------------------------------------------------------



 



      on the related Mortgage Loan Schedule is net of any such insurance
premium. No Mortgage Loan is subject to a lender-paid mortgage insurance policy;
    cc)   As to any Mortgage Loan which is not a MERS Mortgage Loan, the
Assignment of Mortgage is in recordable form and is acceptable for recording
under the laws of the jurisdiction in which the Mortgaged Property is located;  
  dd)   The Mortgaged Property is located in the state identified in the related
Mortgage Loan Schedule and consists of a single parcel of real property with a
detached single family residence erected thereon, or a townhouse, or a two-to
four-family dwelling, or an individual condominium unit in a condominium
project, or an individual unit in a planned unit development or a de minimis
planned unit development, provided, however, that no residence or dwelling is a
single parcel of real property with a cooperative housing corporation erected
thereon, or a mobile home. As of the date of origination, no portion of the
Mortgaged Property was used for commercial purposes, and since the date of
origination no portion of the Mortgaged Property has been used for commercial
purposes;     ee)   Payments of principal and/or interest on the Mortgage Loan
commenced no more than sixty (60) days after the funds were disbursed in
connection with the Mortgage Loan. The Mortgage Note is payable on the first day
of each month;     ff)   The Mortgage Loans may be subject to a Prepayment
Penalty as identified on the Mortgage Loan Schedule; however, no Mortgage Loan
contains prepayment penalties that extend beyond five years after the date of
origination;     gg)   As of the related Closing Date, the Mortgaged Property is
lawfully occupied under applicable law, and all inspections, licenses and
certificates required to be made or issued with respect to all occupied portions
of the Mortgaged Property and, with respect to the use and occupancy of the
same, including but not limited to certificates of occupancy and fire
underwriting certificates, have been made or obtained from the appropriate
authorities;     hh)   If the Mortgaged Property is a condominium unit or a
planned unit development (other than a de minimis planned unit development), or
stock in a cooperative housing corporation, such condominium, cooperative or
planned unit development project meets the eligibility requirements of Fannie
Mae and Freddie Mac;     ii)   There is no pending action or proceeding directly
involving the Mortgaged Property in which compliance with any environmental law,
rule or regulation is an issue; there is no violation of any environmental law,
rule or regulation with respect to the Mortgaged Property; and nothing further
remains to be done to satisfy in full all requirements of each such law, rule or
regulation constituting a prerequisite to use and enjoyment of said property;  
  jj)   The Mortgagor has not notified RWT requesting relief under the
Servicemembers’ Civil Relief Act, formerly known as the Soldiers’ and Sailors’
Civil Relief Act of 1940, and RWT has no knowledge of any relief requested or
allowed to the Mortgagor under the Servicemembers’ Civil Relief Act;     kk)  
As of the related Closing Date, no Mortgage Loan was in construction or
rehabilitation status. Any trade-in or exchange of a Mortgaged Property was
complete as of the related Closing Date;     ll)   No action has been taken or
failed to be taken by RWT on or prior to the Closing Date which has resulted or
will result in an exclusion from, denial of, or defense to coverage under any
insurance policy related to a Mortgage Loan (including, without limitation, any
exclusions, denials or defenses

115



--------------------------------------------------------------------------------



 



      which would limit or reduce the availability of the timely payment of the
full amount of the loss otherwise due thereunder to the insured) whether arising
out of actions, representations, errors, omissions, negligence, or fraud of RWT,
or for any other reason under such coverage;     mm)   The Mortgage Loan was
originated by a mortgagee approved by the Secretary of Housing and Urban
Development pursuant to sections 203 and 211 of the National Housing Act, a
savings and loan association, a savings bank, a commercial bank, credit union,
insurance company or similar institution which is supervised and examined by a
federal or state authority;     nn)   Each Mortgage Loan that is secured by a
leasehold interest conforms to the FNMA requirements for mortgage loans secured
by leasehold estates;     oo)   With respect to any broker fees collected and
paid on any of the Mortgage Loans, all broker fees have been properly assessed
to the Mortgagor and no claims will arise as to broker fees that are double
charged and for which the Mortgagor would be entitled to reimbursement;     pp)
  With respect to any Mortgage Loan as to which an affidavit has been delivered
to the Purchaser certifying that the original Mortgage Note has been lost or
destroyed and not been replaced, if such Mortgage Loan is subsequently in
default, the enforcement of such Mortgage Loan will not be materially adversely
affected by the absence of the original Mortgage Note;     qq)   Each Mortgage
Loan constitutes a qualified mortgage under Section 860G(a)(3)(A) of the Code
and Treasury Regulations Section 1.860G-2(a)(1);     rr)   Except as provided in
Section 2.07, the Mortgage Note, the Mortgage, the Assignment of Mortgage and
the other Mortgage Loan Documents set forth in Exhibit A-1 and required to be
delivered on the related Closing Date have been delivered to the Purchaser or
its designee all in compliance with the specific requirements of the GMAC-RWT
Agreement. With respect to each Mortgage Loan, the Company is in possession of a
complete Mortgage File and Servicing File except for such documents as have been
delivered to the Purchaser or its designee;     ss)   All information supplied
by, on behalf of, or concerning the Mortgagor is true, accurate and complete and
does not contain any statement that is or will be inaccurate or misleading in
any material respect;     tt)   There does not exist on the related Mortgage
Property any hazardous substances, hazardous wastes or solid wastes, as such
terms are defined in the Comprehensive Environmental Response Compensation and
Liability Act, the Resource Conservation and Recovery Act of 1976, or other
federal, state or local environmental legislation;     uu)   All disclosure
materials required by applicable law with respect to the making of fixed rate
and adjustable rate mortgage loans have been received by the Mortgagor;     vv)
  No Mortgage Loan had a Loan-to-Value Ratio at the time of origination of more
than 95%;     ww)   None of the Mortgage Loans are subject to the Home Ownership
and Equity Protection Act of 1994 or any comparable state law and no mortgage
loan is a “high cost” or “covered” mortgage loan, as applicable (as such terms
are defined in the then current Standard and Poor’s LEVELS Glossary which is now
Version 6.0, Appendix E);

116



--------------------------------------------------------------------------------



 



  xx)   None of the proceeds of the Mortgage Loan were used to finance
single-premium credit insurance policies;     yy)   Any principal advances made
to the Mortgagor prior to the Closing Date have been consolidated with the
outstanding principal amount secured by the Mortgage, and the secured principal
amount, as consolidated, bears a single interest rate and single repayment term.
The lien of the Mortgage securing the consolidated principal amount is expressly
insured as having first lien priority by a title insurance policy, an
endorsement to the policy insuring the mortgagee’s consolidated interest or by
other title evidence acceptable to Fannie Mae and Freddie Mac. The consolidated
principal amount does not exceed the original principal amount of the Mortgage
Loan;     zz)   Interest on each Mortgage Loan is calculated on the basis of a
360-day year consisting of twelve 30-day months;     aaa)   No Mortgage Loan is
a balloon loan;     bbb)   With respect to each MERS Mortgage Loan, a MIN has
been assigned by MERS and such MIN is accurately provided on the Mortgage Loan
Schedule. The related assignment of Mortgage to MERS has been duly and properly
recorded;     ccc)   With respect to each MERS Mortgage Loan, RWT has not
received any notice of liens or legal actions with respect to such Mortgage Loan
and no such notices have been electronically posted by MERS;     ddd)   None of
the Mortgaged Properties are manufactured housing;     eee)   With respect to
each Mortgage Loan, the Company has fully and accurately furnished complete
information on the related borrower credit files to Equifax, Experian and Trans
Union Credit Information Company, in accordance with the Fair Credit Reporting
Act and its implementing regulations;     fff)   RWT has complied with all
applicable anti-money laundering laws and regulations, including without
limitation the USA Patriot Act of 2001 (collectively, the “Anti-Money Laundering
Laws”); RWT has established an anti-money laundering compliance program as
required by the Anti-Money Laundering Laws, has conducted the requisite due
diligence in connection with the origination of each Mortgage Loan for purposes
of the Anti-Money Laundering Laws, including with respect to the legitimacy of
the applicable Mortgagor and the origin of the assets used by the said Mortgagor
to purchase the property in question, and maintains, and will maintain,
sufficient information to identify the applicable Mortgagor for purposes of the
Anti-Money Laundering Laws;     ggg)   Each Mortgage Loan at the time it was
made complied in all material respects with applicable local, state, and federal
laws, including, but not limited to, all applicable predatory and abusive
lending laws;     hhh)   No Mortgage Loan is “high cost” as defined by any
applicable federal, state, or local predatory or abusive lending law. Any breach
of this representation shall be deemed to materially and adversely affect the
value of the Mortgage Loan and shall require a repurchase of the affected
Mortgage Loan;     iii)   No Mortgage Loan was originated on or after October 1,
2002 and prior to March 7, 2003, which is secured by property located in the
State of Georgia. No Mortgage Loan was originated on or after

117



--------------------------------------------------------------------------------



 



      March 7, 2003 which is a “high cost home loan” as defined under the
Georgia Fair Lending Act. Any breach of this representation shall be deemed to
materially and adversely affect the value of the Mortgage Loan and shall require
a repurchase of the affected Mortgage Loan;     jjj)   No Mortgage Loan which is
secured by property located in the State of New Jersey is a “High-Cost Home
Loan” as defined in the New Jersey Home Ownership Act, which became effective
November 27, 2003;     kkk)   No Mortgage Loan which is secured by property
located in the State of New Mexico is a “High-Cost Home Loan” as defined in the
New Mexico Home Loan Protection Act, which became effective January 1, 2004;    
lll)   No Mortgage Loan which is secured by property located in the State of
Kentucky is a “High-Cost Home Loan” as defined in the Kentucky House Bill 287,
which became effective June 24, 2003;     mmm)   No Mortgage Loan which is
secured by property located in the Commonwealth of Massachusetts is a “High Cost
Home Mortgage Loan” as defined in the Massachusetts Predatory Home Loan
Practices Act (Mass. Ann. Laws ch. 183C) which became effective November 7,
2004;     nnn)   No Mortgage Loan that is secured by property located in the
State of Illinois is a “High-Risk Home Loan” as defined in the Illinois High
Risk Home Loan Act effective January 1, 2004 (815 Ill. Comp. Stat. 137/1 et
seq.); and none of the Mortgage Loans that are secured by property located in
the State of Illinois are in violation of the provisions of the Illinois
Interest Act (815 Ill. Comp. Stat. 205/1 et. seq.);     ooo)   No Mortgage Loan
that is secured by property located in the State of Indiana is a “High Cost Home
Loan” as defined in Indiana’s Home Loan Practices Act (I.C. 24-9), which became
effective January 1, 2005; and     ppp)   There were no adverse selection
procedures used in selecting the Mortgage Loan from among the residential
mortgage loans which were available for inclusion in the Mortgage Loans.

118



--------------------------------------------------------------------------------



 



XVII.   With respect to Mortgage Loans purchased under the Mortgage Loan Flow
Purchase and Sale Agreement, dated as of May 1, 2004, between GMAC and E*Trade
Mortgage Corporation (the “GMAC-E*Trade Agreement).

     With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the GMAC-E*Trade
Agreement.
     (i) The information set forth in the Mortgage Loan Schedule is true,
complete and correct in all material respects as of the Cut-Off Date and the
information provided to the rating agencies, including the loan level detail, is
true and correct according to the rating agency requirements;
     (ii) The Mortgage creates a first lien on or a first priority ownership
interest in real property securing the related Mortgage Note, free and clear of
all adverse claims, liens and encumbrances having priority over the first lien
of the Mortgage subject only to (1) the lien of non-delinquent current real
property taxes and assessments not yet due and payable, (2) covenants,
conditions and restrictions, rights of way, easements and other matters of
public record as of the date of recording which are acceptable to mortgage
lending institutions generally and, with respect to any Mortgage Loan for which
an appraisal was made prior to the Cut-Off Date, either (A) which are referred
to or otherwise considered in the appraisal made for the originator of the
Mortgage Loan, or (B) which do not adversely affect the Appraised Value of the
Mortgaged Property as set forth in such appraisal, and (C) other matters to
which like properties are commonly subject which do not materially interfere
with the benefits of the security intended to be provided by the Mortgage or the
use, enjoyment, value or marketability of the related Mortgaged Property. If the
Mortgaged Property includes a leasehold estate, the lease is valid, in full
force and affect, and conforms to the Fannie Mae requirements for leasehold
estates. Any security agreement, chattel mortgage or equivalent document related
to and delivered in connection with the Mortgage Loan establishes and creates a
valid, subsisting and enforceable first lien and first priority security
interest on the property described therein;
     (iii) The Mortgage Loan has not been delinquent thirty (30) days or more at
any time during the twelve (12) month period prior to the Cut-off Date for such
Mortgage Loan. There are no defaults under the terms of the Mortgage Loan; and
the Seller has not advanced funds, or induced, solicited or knowingly received
any advance of funds from a party other than the owner of the Mortgaged Property
subject to the Mortgage, directly or indirectly, for the payment of any amount
required by the Mortgage Loan;
     (iv) There are no delinquent real estate taxes which are due and payable,
ground rents, assessments or other outstanding charges affecting the related
Mortgaged Property;
     (v) The terms of the Mortgage Note of the related Mortgagor and the
Mortgage have not been impaired, waived, altered or modified in any respect,
except by written instruments which have been recorded to the extent any such
recordation is required by applicable law or is necessary to protect the
interests of the Purchaser, and which have been approved by the title insurer
and the primary mortgage insurer, as applicable, and copies of which written
instruments are included in the Mortgage File. No other instrument of waiver,
alteration or modification has been executed, and no Mortgagor has been
released, in whole or in part, from the terms thereof except in connection with
an assumption agreement, which assumption agreement is part of the Mortgage File
and the terms of which are reflected on the Mortgage Loan Schedule;
     (vi) The Mortgage Note and the Mortgage are not subject to any right of
rescission, set-off, counterclaim or defense, including the defense of usury,
nor will the operation of any of the terms of the Mortgage Note and the
Mortgage, or the exercise of any right thereunder, render the Mortgage Note or
Mortgage unenforceable, in whole or in part, or subject to any right of
rescission, set-off, counterclaim or

119



--------------------------------------------------------------------------------



 



defense, including the defense of usury, and no such right of rescission,
set-off, counterclaim or defense has been asserted with respect thereto;
     (vii) All buildings upon the Mortgaged Property are insured by a generally
acceptable insurer pursuant to standard hazard policies conforming to the
requirements of Fannie Mae and Freddie Mac. All such standard hazard policies
are in effect and on the date of origination contained a standard mortgagee
clause naming the Seller and its successors in interest as loss payee and such
clause is still in effect and all premiums due thereon have been paid and shall
be paid in accordance with policy requirements. If the Mortgaged Property is
located in an area identified by the Federal Emergency Management Agency as
having special flood hazards under the Flood Disaster Protection Act of 1973, as
amended, such Mortgaged Property is covered by flood insurance by a generally
acceptable insurer in an amount not less than the requirements of Fannie Mae and
Freddie Mac. The Mortgage obligates the Mortgagor thereunder to maintain all
such insurance at the Mortgagor’s cost and expense, and on the Mortgagor’s
failure to do so, authorizes the holder of the Mortgage to maintain such
insurance at the Mortgagor’s cost and expense and to seek reimbursement therefor
from the Mortgagor;
     (viii) Any and all requirements of any federal, state or local law
including, without limitation, usury, truth-in-lending, real estate settlement
procedures, consumer credit protection, equal credit opportunity or disclosure
laws applicable to the Mortgage Loan have been complied with in all material
respects;
     (ix) The Mortgage has not been satisfied, canceled or subordinated, in
whole or in part, or rescinded, and the Mortgaged Property has not been released
from the lien of the Mortgage, in whole or in part nor has any instrument been
executed that would effect any such satisfaction, release, cancellation,
subordination or rescission;
     (x) The Mortgage Note and the related Mortgage are original and genuine and
each is the legal and binding obligation of the maker thereof, enforceable in
all respects in accordance with its terms subject to bankruptcy, insolvency and
other laws of general application affecting the rights of creditors, and the
Seller has taken all action necessary to transfer such rights of enforceability
to the Purchaser. All parties to the Mortgage Note and the Mortgage had the
legal capacity to enter into the Mortgage Loan and to execute and deliver the
Mortgage Note and the Mortgage. The Mortgage Note and the Mortgage have been
duly and properly executed by such parties. The proceeds of the Mortgage Note
have been fully disbursed and there is no requirement for future advances
thereunder, and any and all requirements as to completion of any on-site or
off-site improvements and as to disbursements of any escrow funds therefor have
been complied with;
     (xi) Immediately prior to the transfer and assignment to the Purchaser, the
Mortgage Note and the Mortgage were not subject to an assignment or pledge, and
the Seller had good and marketable title to and was the sole owner thereof and
had full right to transfer and sell the Mortgage Loan to the Purchaser free and
clear of any encumbrance, equity, lien, pledge, charge, claim or security
interest;
     (xii) The Mortgage Loan is covered by an ALTA lender’s title insurance
policy or other generally acceptable form of policy of insurance, with all
necessary endorsements, issued by a title insurer qualified to do business in
the jurisdiction where the Mortgaged Property is located, insuring (subject to
the exceptions contained in clause (b) (1), (2) and (3) above) the Seller, its
successors and assigns, as to the first priority lien of the Mortgage in the
original principal amount of the Mortgage Loan. Such title insurance policy
affirmatively insures ingress and egress and against encroachments by or upon
the Mortgaged Property or any interest therein. The Seller is the sole insured
of such lender’s title insurance policy, such title insurance policy has been
duly and validly endorsed to the Purchaser or the assignment to the Purchaser of
the Seller’s interest therein does not require the consent of or notification to
the insurer and such lender’s title insurance policy is in full force and effect
and will be in full force and effect upon the consummation of the transactions
contemplated by the GMAC-E*Trade Agreement. No claims have been made under such
lender’s title insurance policy, and the Seller has not done, by act or
omission, anything which would impair the coverage of such lender’s title
insurance policy;

120



--------------------------------------------------------------------------------



 



     (xiii) There is no default, breach, violation or event of acceleration
existing under the Mortgage or the related Mortgage Note and, no event which,
with the passage of time or with notice and the expiration of any grace or cure
period, would constitute a default, breach, violation or event permitting
acceleration; and neither the Seller nor any prior mortgagee has waived any
default, breach, violation or event permitting acceleration;
     (xiv) There are no mechanics, or similar liens or claims which have been
filed for work, labor or material affecting the related Mortgaged Property which
are or may be liens prior to or equal to the lien of the related Mortgage;
     (xv) All improvements subject to the Mortgage lie wholly within the
boundaries and building restriction lines of the Mortgaged Property (and wholly
within the project with respect to a condominium unit) and no improvements on
adjoining properties encroach upon the Mortgaged Property except those which are
insured against by the title insurance policy referred to in clause (xii) above
and all improvements on the property comply with all applicable zoning and
subdivision laws and ordinances;
     (xvi) The Mortgage Loan was originated by the Seller or by an eligible
correspondent of the Seller. The Mortgage Loan complies in all material respects
with all the terms, conditions and requirements of the Seller’s underwriting
standards attached here as Exhibit H. The Mortgage Notes and Mortgages are on
forms acceptable to Fannie Mae or Freddie Mac, enforceable to the extent
permitted by law;
     (xvii) The Mortgage Loan contains the usual provisions enforceable to the
extent permitted by law, of the originator at the time of origination for the
acceleration of the payment of the unpaid principal amount if the related
Mortgaged Property is sold without the prior consent of the mortgagee
thereunder. The Mortgage Loan has an original term to maturity of not more than
30 years, with interest payable in arrears on the first day of each month.
Except as otherwise set forth on the Mortgage Loan Schedule, the Mortgage Loan
does not contain terms or provisions which would result in negative amortization
nor contain “graduated payment” features;
     (xviii) The Mortgaged Property at origination of the Mortgage Loan was and
currently is free of damage and waste and at origination of the Mortgage Loan
there was, and there currently is, no proceeding pending for the total or
partial condemnation thereof;
     (xix) The related Mortgage contains enforceable provisions such as to
render the rights and remedies of the holder thereof adequate for the
realization against the Mortgaged Property of the benefits of the security
provided thereby, including, (1) in the case of a Mortgage designated as a deed
of trust, by trustee’s sale, and (2) otherwise by judicial foreclosure;
     (xx) If the Mortgage constitutes a deed of trust, a trustee, duly qualified
if required under applicable law to act as such, has been properly designated
and currently so serves and is named in the Mortgage, and no fees or expenses
are or will become payable by the Purchaser to the trustee under the deed of
trust, except in connection with a trustees sale or attempted sale after default
by the Mortgagor;
     (xxi) If required by the applicable processing style, the Servicing File
contains an appraisal of the related Mortgaged Property made and signed prior to
the final approval of the mortgage loan application by a qualified appraiser
satisfying the requirements of Title XI of The Financial Institutions Reform,
and Enforcement Act of 1989, as amended, and the regulations promulgated
thereunder, that is acceptable to Fannie Mae or Freddie Mac and approved by the
Seller. The appraisal, if applicable, is in a form generally acceptable to
Fannie Mae or Freddie Mac;
     (xxii) All parties which have had any interest in the Mortgage, whether as
mortgagee, assignee, pledgee or otherwise, are (or, during the period in which
they held and disposed of such interest, were) (A) in

121



--------------------------------------------------------------------------------



 



substantial compliance with any and all applicable licensing requirements of the
laws of the state wherein the Mortgaged Property is located, and (B)
(1) organized under the laws of such state, or (2) qualified to do business in
such state, or (3) federal savings and loan associations, national banks, a
Federal Home Loan Bank or the Federal Reserve Bank, or (4) not doing business in
such state;
     (xxiii) There do not exist any circumstances or conditions with respect to
the Mortgage, the Mortgaged Property, the Mortgagor or the Mortgagor’s credit
standing that could reasonably be expected to cause private institutional
investors to regard the Mortgage Loan as an unacceptable investment;
     (xxiv) Each of the Mortgaged Properties consists of a single parcel of real
property with a detached single-family residence erected thereon, or a two- to
four-family dwelling, or a townhouse, or an individual condominium unit in a
condominium project or an individual unit in a planned unit development. Any
condominium unit or planned unit development either conforms with applicable
Fannie Mae or Freddie Mac requirements regarding such dwellings or is covered by
a waiver confirming that such condominium unit or planned unit development is
acceptable to Fannie Mae or Freddie Mac or is otherwise “warrantable” with
respect thereto. No such residence is a mobile home or manufactured dwelling;
     (xxv) The ratio of the original outstanding principal amount of the
Mortgage Loan to the lesser of the Appraised Value (or stated value if an
appraisal was not a requirement of the applicable processing style) of the
Mortgaged Property at origination or the purchase price of the Mortgaged
Property securing each Mortgage Loan (the “Loan-to-Value Ratio”) is not in
excess of 95.00%. The original Loan-to-Value Ratio of each Mortgage Loan either
was not more than 95.00% or the excess over 80.00% is insured as to payment
defaults by a Primary Mortgage Insurance Policy issued by a primary mortgage
insurer acceptable to Fannie Mae or Freddie Mac;
     (xxvi) The Seller is either, and each Mortgage Loan was originated by, a
savings and loan association, savings bank, commercial bank, credit union,
insurance company or similar institution which is supervised and examined by a
federal or State authority, or by a mortgagee approved by the Secretary of
Housing and Urban Development pursuant to Section 203 and 211 of the National
Housing Act;
     (xxvii) The origination, collection and servicing practices used by the
Seller and the Interim Servicer, if applicable, with respect to each Mortgage
Note and Mortgage have been legal in all material respects. With respect to
escrow deposits and payments that the Seller collects, all such payments are in
the possession of, or under the control of, the Seller, and there exist no
deficiencies in connection therewith for which customary arrangements for
repayment thereof have not been made. No escrow deposits or other charges or
payments due under the Mortgage Note have been capitalized under any Mortgage or
the related Mortgage Note;
     (xxviii) No fraud or misrepresentation of a material fact with respect to
the origination of a Mortgage Loan has taken place on the part of the Seller;
     (xxix) No Mortgage Loan contains a provision whereby the related Mortgagor
can convert the related Mortgage Loan to a fixed rate instrument;
     (xxx) Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state, and federal laws, including, but not
limited to, all applicable predatory and abusive lending laws;
     (xxxi) No Mortgage Loan is covered by the Home Ownership and Equity
Protection Act of 1994 (“HOEPA”), no Mortgage Loan is “high cost” as defined by
any applicable federal, state or local predatory or abusive lending law, and no
mortgage loan is a “high cost” or “covered” mortgage loan, as applicable (as

122



--------------------------------------------------------------------------------



 



such terms are defined in the then current Standard and Poor’s LEVELS Glossary
which is now Version 6.0, Appendix E). Any breach of this representation shall
be deemed to materially and adversely affect the value of the Mortgage Loan and
shall require a repurchase of the affected Mortgage Loan;
     (xxxii) No Mortgage Loan was originated on or after October 1, 2002 and
prior to March 7, 2003, which is secured by property located in the State of
Georgia. No Mortgage Loan was originated on or after March 7, 2003 which is a
“high cost home loan” as defined under the Georgia Fair Lending Act. Any breach
of this representation shall be deemed to materially and adversely affect the
value of the Mortgage Loan and shall require a repurchase of the affected
Mortgage Loan;
     (xxxiii) No Mortgage Loan (a) is secured by property located in the State
of New York; (b) had an original principal balance of $300,000 or less, and
(c) has an application date on or after April 1, 2003, the terms of which
Mortgage Loan equal or exceed either the APR or points and fees threshold for
“high-cost home loans,” as defined in Section 6-L of the New York State Banking
Law. Any breach of this representation shall be deemed to materially and
adversely affect the value of the Mortgage Loan and shall require a repurchase
of the affected Mortgage Loan;
     (xxxiv) With respect to any Mortgage Loan the related Mortgaged Property of
which is located in the City of New York, such Mortgage Loan was originated
prior to February 18, 2003;
     (xxxvi) Each Mortgage Loan is in compliance with the anti-predatory lending
eligibility for purchase requirements of Fannie Mae’s Selling Guide;
     (xxxvii) The Seller has complied with all applicable anti-money laundering
laws and regulations, including without limitation the USA Patriot Act of 2001
(collectively, the “Anti-Money Laundering Laws”); the Seller has established an
anti-money laundering compliance program as required by the Anti-Money
Laundering Laws, has conducted the requisite due diligence in connection with
the origination of each Mortgage Loan for purposes of the Anti-Money Laundering
Laws, including with respect to the legitimacy of the applicable Mortgagor and
the origin of the assets used by the said Mortgagor to purchase the property in
question, and maintains, and will maintain, sufficient information to identify
the applicable Mortgagor for purposes of the Anti-Money Laundering Laws;
     (xxxviii) With respect to any Mortgage Loan that contains a provision
permitting imposition of a premium upon a prepayment prior to maturity:
(i) prior to the loan’s origination, the Mortgagor agreed to such premium in
exchange for a monetary benefit, including but not limited to a rate or fee
reduction, (ii) prior to the loan’s origination, the Mortgagor was offered the
option of obtaining a mortgage loan that did not require payment of such a
premium, and (iii) the prepayment premium is disclosed to the Mortgagor in the
loan documents pursuant to applicable state and federal law;
     (xxxix) No Mortgage Loan which is secured by property located in the State
of New Jersey is a “High-Cost Home Loan” as defined in the New Jersey Home
Ownership Act, which became effective

123



--------------------------------------------------------------------------------



 



November 27, 2003;
     (xl) No Mortgage Loan which is secured by property located in the State of
New Mexico is a “High-Cost Home Loan” as defined in the New Mexico Home Loan
Protection Act, which became effective January 1, 2004;
     (xli) No Mortgage Loan which is secured by property located in the State of
Kentucky is a “High-Cost Home Loan” as defined in the Kentucky House Bill 287,
which became effective June 24, 2003;
     (xlii) No Mortgage Loan which is secured by property located in the
Commonwealth of Massachusetts is a “High Cost Home Mortgage Loan” as defined in
the Massachusetts Predatory Home Loan Practices Act (Mass. Ann. Laws ch. 183C)
which became effective November 7, 2004;
     (xliii) No Mortgage Loan that is secured by property located in the State
of Illinois is a “High-Risk Home Loan” as defined in the Illinois High Risk Home
Loan Act effective January 1, 2004 (815 Ill. Comp. Stat. 137/1 et seq.); and
none of the Mortgage Loans that are secured by property located in the State of
Illinois are in violation of the provisions of the Illinois Interest Act (815
Ill. Comp. Stat. 205/1 et. seq.);
     (xliv) No Mortgage Loan that is secured by property located in the State of
Indiana is a “High Cost Home Loan” as defined in Indiana’s Home Loan Practices
Act (I.C. 24-9), which became effective January 1, 2005;
     (xlv) None of the proceeds of any Mortgage Loan were used to finance the
purchase of single premium credit insurance policies;
     (xlvi) No Mortgage Loan contains prepayment penalties that extend beyond
five years after the date of origination;
     (xlvii) Each Mortgage Loan would be a “qualified mortgage” within the
meaning of Section 860G(a)(3)(A) of the Code and Treasury Regulations
Section 1.860G-2(a)(1) if transferred to a REMIC on its startup date in exchange
for the regular or residual interests of the REMIC; and
     (xlviii) There were no adverse selection procedures used in selecting the
Mortgage Loan from among the residential mortgage loans which were available for
inclusion in the Mortgage Loans.



124



--------------------------------------------------------------------------------



 



XVIII.   With respect to Mortgage Loans purchased under the Seller’s Purchase,
Warranties and Interim Servicing Agreement, dated as of June 1, 2004, between
GMAC and First Magnus Financial Corporation (the “GMAC-First Magnus Agreement”).

     With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the GMAC-First Magnus
Agreement.
     (a) The information set forth in the related Mortgage Loan Schedule,
including any diskette or other related data tapes sent to the Purchaser, is
complete, true and correct in all material respects, and the information
provided to the rating agencies, including the loan level detail, is true and
correct according to the rating agency requirements;
     (b) The Mortgage creates a first lien or a first priority ownership
interest in an estate in fee simple in real property securing the related
Mortgage Note;
     (c) All payments due on or prior to the related Closing Date for such
Mortgage Loan have been made as of the related Closing Date, the Mortgage Loan
is not delinquent in payment more than 30 days and has not been dishonored;
there are no material defaults under the terms of the Mortgage Loan; the Company
has not advanced funds, or induced, solicited or knowingly received any advance
of funds from a party other than the owner of the Mortgaged Property subject to
the Mortgage, directly or indirectly, for the payment of any amount required by
the Mortgage Loan; no payment with respect to each Mortgage Loan has been
delinquent during the preceding twelve-month period;
     (d) All taxes, governmental assessments, insurance premiums, water, sewer
and municipal charges, leasehold payments or ground rents which previously
became due and owing have been paid, or escrow funds have been established in an
amount sufficient to pay for every such escrowed item which remains unpaid and
which has been assessed but is not yet due and payable;
     (e) The terms of the Mortgage Note and the Mortgage have not been impaired,
waived, altered or modified in any respect, except by written instruments which
have been recorded to the extent any such recordation is required by law. No
instrument of waiver, alteration or modification has been executed, and no
Mortgagor has been released, in whole or in part, from the terms thereof except
in connection with an assumption agreement and which assumption agreement is
part of the Mortgage File and the terms of which are reflected in the related
Mortgage Loan Schedule; the substance of any such waiver, alteration or
modification has been approved by the issuer of any related Primary Mortgage
Insurance Policy and title insurance policy, to the extent required by the
related policies;
     (f) The Mortgage Note and the Mortgage are not subject to any right of
rescission, set-off, counterclaim or defense, including, without limitation, the
defense of usury, nor will the operation of any of the terms of the Mortgage
Note or the Mortgage, or the exercise of any right thereunder, render the
Mortgage Note or Mortgage unenforceable, in whole or in part, or subject to any
right of rescission, set-off, counterclaim or defense, including the defense of
usury, and no such right of rescission, set-off, counterclaim or defense has
been asserted with respect thereto; and the Mortgagor was not a debtor in any
state or federal bankruptcy or insolvency proceeding at the time the Mortgage
Loan was originated;
     (g) All buildings or other customarily insured improvements upon the
Mortgaged Property are insured by an insurer acceptable under the Fannie Mae
Guides, against loss by fire, hazards of extended coverage and such other
hazards as are provided for in the Fannie Mae Guides or by the Freddie Mac
Guides, in an amount representing coverage not less than the lesser of (i) the
maximum insurable value of the improvements securing such Mortgage Loans, and
(ii) the greater of (a) the outstanding principal balance of the Mortgage Loan,
and (b) an amount such that the proceeds thereof shall be sufficient to prevent
the Mortgagor and/or the mortgagee from becoming a co-insurer. All such standard
hazard policies are in full force and effect and on the date of origination
contained a standard mortgagee clause naming the Company

125



--------------------------------------------------------------------------------



 



and its successors in interest and assigns as loss payee and such clause is
still in effect and all premiums due thereon have been paid. If required by the
Flood Disaster Protection Act of 1973, as amended, the Mortgage Loan is covered
by a flood insurance policy meeting the requirements of the current guidelines
of the Federal Insurance Administration which policy conforms to Fannie Mae and
Freddie Mac requirements, in an amount not less than the amount required by the
Flood Disaster Protection Act of 1973, as amended. Such policy was issued by an
insurer acceptable under Fannie Mae or Freddie Mac guidelines. The Mortgage
obligates the Mortgagor thereunder to maintain all such insurance at the
Mortgagor’s cost and expense, and upon the Mortgagor’s failure to do so,
authorizes the holder of the Mortgage to maintain such insurance at the
Mortgagor’s cost and expense and to seek reimbursement therefor from the
Mortgagor;
     (h) Any and all requirements of any federal, state or local law including,
without limitation, usury, truth-in-lending, real estate settlement procedures,
consumer credit protection, equal credit opportunity, fair housing, or
disclosure laws applicable to the Mortgage Loan have been complied with in all
material respects;
     (i) The Mortgage has not been satisfied, canceled or subordinated, in whole
or in part, or rescinded, and the Mortgaged Property has not been released from
the lien of the Mortgage, in whole or in part nor has any instrument been
executed that would effect any such release, cancellation, subordination or
rescission. The Company has not waived the performance by the Mortgagor of any
action, if the Mortgagor’s failure to perform such action would cause the
Mortgage Loan to be in default, nor has the Company waived any default resulting
from any action or inaction by the Mortgagor;
     (j) The related Mortgage is a valid, subsisting, enforceable and perfected
first lien on the Mortgaged Property including all buildings on the Mortgaged
Property and all installations and mechanical, electrical, plumbing, heating and
air conditioning systems affixed to such buildings, and all additions,
alterations and replacements made at any time with respect to the foregoing
securing the Mortgage Note’s original principal balance. The Mortgage and the
Mortgage Note do not contain any evidence of any security interest or other
interest or right thereto. Such lien is free and clear of all adverse claims,
liens and encumbrances having priority over the first lien of the Mortgage
subject only to (1) the lien of non-delinquent current real property taxes and
assessments not yet due and payable, (2) covenants, conditions and restrictions,
rights of way, easements and other matters of the public record as of the date
of recording which are acceptable to mortgage lending institutions generally and
either (A) which are referred to or otherwise considered in the appraisal made
for the originator of the Mortgage Loan, or (B) which do not adversely affect
the appraised value of the Mortgaged Property as set forth in such appraisal,
and (3) other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property. Any security agreement, chattel mortgage or equivalent
document related to and delivered in connection with the Mortgage Loan
establishes and creates (1) a valid, subsisting, enforceable and perfected first
lien and first priority security interest and on the property described therein,
and the Company has the full right to sell and assign the same to the Purchaser;
     (k) The Mortgage Note and the related Mortgage are original and genuine and
each is the legal, valid and binding obligation of the maker thereof,
enforceable in all respects in accordance with its terms subject to bankruptcy,
insolvency, moratorium, reorganization and other laws of general application
affecting the rights of creditors and by general equitable principles and the
Company has taken all action necessary to transfer such rights of enforceability
to the Purchaser. All parties to the Mortgage Note and the Mortgage had the
legal capacity to enter into the Mortgage Loan and to execute and deliver the
Mortgage Note and the Mortgage. The Mortgage Note and the Mortgage have been
duly and properly executed by such parties. No fraud, error, omission,
misrepresentation, negligence or similar occurrence with respect to a Mortgage
Loan has taken place on the part of the Company or the Mortgagor, or, on the
part of any other party involved in the origination of the Mortgage Loan. The
proceeds of the Mortgage Loan have been fully disbursed and there is no
requirement for future advances thereunder, and any and all requirements as to
completion of any on-site or off-site improvements and as to disbursements of
any escrow funds therefor have been complied with. All costs, fees and expenses
incurred in making or closing the Mortgage Loan and the recording of the
Mortgage were paid or are in the process of being paid, and the Mortgagor is not
entitled to any refund of

126



--------------------------------------------------------------------------------



 



any amounts paid or due under the Mortgage Note or Mortgage;
     (l) The Company is the sole owner of record and holder of the Mortgage Loan
and the indebtedness evidenced by the Mortgage Note, and upon recordation the
Purchaser or its designee will be the owner of record of the Mortgage and the
indebtedness evidenced by the Mortgage Note, and upon the sale of the Mortgage
Loan to the Purchaser, the Company will retain the Servicing File in trust for
the Purchaser only for the purpose of interim servicing and supervising the
interim servicing of the Mortgage Loan. Immediately prior to the transfer and
assignment to the Purchaser on the related Closing Date, the Mortgage Loan,
including the Mortgage Note and the Mortgage, were not subject to an assignment
or pledge, and the Company had good and marketable title to and was the sole
owner thereof and had full right to transfer and sell the Mortgage Loan to the
Purchaser free and clear of any encumbrance, equity, lien, pledge, charge, claim
or security interest and has the full right and authority subject to no interest
or participation of, or agreement with, any other party, to sell and assign the
Mortgage Loan pursuant to the GMAC-First Magnus Agreement and following the sale
of the Mortgage Loan, the Purchaser will own such Mortgage Loan free and clear
of any encumbrance, equity, participation interest, lien, pledge, charge, claim
or security interest. The Company intends to relinquish all rights to possess,
control and monitor the Mortgage Loan, except for the purposes of servicing the
Mortgage Loan as set forth in the GMAC-First Magnus Agreement. Either the
Mortgagor is a natural person or the Mortgagor is an inter-vivos trust
acceptable to Fannie Mae;
     (m) Each Mortgage Loan is covered by an ALTA lender’s title insurance
policy or other generally acceptable form of policy or insurance acceptable to
Fannie Mae or Freddie Mac, issued by a title insurer acceptable to Fannie Mae or
Freddie Mac and qualified to do business in the jurisdiction where the Mortgaged
Property is located, insuring (subject to the exceptions contained in (j)(1),
(2) and (3) above) the Company, its successors and assigns, as to the first
priority lien of the Mortgage in the original principal amount of the Mortgage
Loan. Additionally, such policy affirmatively insures ingress and egress to and
from the Mortgaged Property. Where required by applicable state law or
regulation, the Mortgagor has been given the opportunity to choose the carrier
of the required mortgage title insurance. The Company, its successors and
assigns, are the sole insureds of such lender’s title insurance policy, such
title insurance policy has been duly and validly endorsed to the Purchaser or
the assignment to the Purchaser of the Company’s interest therein does not
require the consent of or notification to the insurer and such lender’s title
insurance policy is in full force and effect and will be in full force and
effect upon the consummation of the transactions contemplated by the GMAC-First
Magnus Agreement and the related Commitment Letter. No claims have been made
under such lender’s title insurance policy, and no prior holder of the related
Mortgage, including the Company, has done, by act or omission, anything which
would impair the coverage of such lender’s title insurance policy;
     (n) There is no default, breach, violation or event of acceleration
existing under the Mortgage or the related Mortgage Note and no event which,
with the passage of time or with notice and the expiration of any grace or cure
period, would constitute a default, breach, violation or event permitting
acceleration; and neither the Company nor any prior mortgagee has waived any
default, breach, violation or event permitting acceleration;
     (o) As of the related Closing Date, there are no mechanics’ or similar
liens or claims which have been filed for work, labor or material (and no rights
are outstanding that under law could give rise to such liens) affecting the
related Mortgaged Property which are or may be liens prior to or equal to the
lien of the related Mortgage;
     (p) All improvements subject to the Mortgage which were considered in
determining the Appraised Value of the Mortgaged Property lie wholly within the
boundaries and building restriction lines of the Mortgaged Property (and wholly
within the project with respect to a condominium unit) and no improvements on
adjoining properties encroach upon the Mortgaged Property except those which are
insured against by the title insurance policy referred to in clause (m) above
and all improvements on the property comply with all applicable zoning and
subdivision laws and ordinances;
     (q) The Mortgage Loan was originated by or for the Company. The Mortgage
Loan complies with all the terms, conditions and requirements of the Company’s
Underwriting Standards in effect at the

127



--------------------------------------------------------------------------------



 



time of origination of such Mortgage Loan. The Mortgage Notes and Mortgages
(exclusive of any riders) are on forms generally acceptable to Fannie Mae or
Freddie Mac. The Company is currently selling loans to Fannie Mae and/or Freddie
Mac which are the same document forms as the Mortgage Notes and Mortgages
(inclusive of any riders). The Mortgage Loan bears interest at the Mortgage
Interest Rate set forth in the related Mortgage Loan Schedule, and Monthly
Payments under the Mortgage Note are due and payable on the first day of each
month. The Mortgage contains the usual and enforceable provisions of the
originator at the time of origination for the acceleration of the payment of the
unpaid principal amount of the Mortgage Loan if the related Mortgaged Property
is sold without the prior consent of the mortgagee thereunder;
     (r) As of the related Closing Date, the Mortgaged Property is not subject
to any material damage by waste, fire, earthquake, windstorm, flood or other
casualty. At origination of the Mortgage Loan there was, and there currently is,
no proceeding pending for the total or partial condemnation of the Mortgaged
Property. There have not been any condemnation proceedings with respect to the
Mortgaged Property and there are no such proceedings scheduled to commence at a
future date;
     (s) The related Mortgage contains customary and enforceable provisions such
as to render the rights and remedies of the holder thereof adequate for the
realization against the Mortgaged Property of the benefits of the security
provided thereby. There is no homestead or other exemption available to the
Mortgagor which would interfere with the right to sell the Mortgaged Property at
a trustee’s sale or the right to foreclose the Mortgage;
     (t) If the Mortgage constitutes a deed of trust, a trustee, authorized and
duly qualified if required under applicable law to act as such, has been
properly designated and currently so serves and is named in the Mortgage, and no
fees or expenses are or will become payable by the Purchaser to the trustee
under the deed of trust, except in connection with a trustee’s sale or attempted
sale after default by the Mortgagor;
     (u) The Mortgage File contains an appraisal of the related Mortgaged
Property signed prior to the final approval of the mortgage loan application by
a Qualified Appraiser, who had no interest, direct or indirect, in the Mortgaged
Property or in any loan made on the security thereof, and whose compensation is
not affected by the approval or disapproval of the Mortgage Loan, and the
appraisal and appraiser both satisfy the requirements of Fannie Mae or Freddie
Mac and Title XI of FIRREA and the regulations promulgated thereunder, all as in
effect on the date the Mortgage Loan was originated. The appraisal is in a form
acceptable to Fannie Mae or Freddie Mac;
     (v) All parties which have had any interest in the Mortgage, whether as
mortgagee, assignee, pledgee or otherwise, are (or, during the period in which
they held and disposed of such interest, were) (A) in compliance with any and
all applicable licensing requirements of the laws of the state wherein the
Mortgaged Property is located, and (B) (1) organized under the laws of such
state, or (2) qualified to do business in such state, or (3) federal savings and
loan associations or national banks or a Federal Home Loan Bank or savings bank
having principal offices in such state, or (4) not doing business in such state;
     (w) As of the related Closing Date, the related Mortgage Note is not and
has not been secured by any collateral except the lien of the corresponding
Mortgage and the security interest of any applicable security agreement or
chattel mortgage referred to in (j) above and such collateral does not serve as
security for any other obligation;
     (x) The Mortgagor has received all disclosure materials required by
applicable law with respect to the making of such mortgage loans;
     (y) The Mortgage Loan does not contain “graduated payment” features and
does not have a shared appreciation or other contingent interest feature; no
Mortgage Loan contains any buydown provisions;
     (z) As of the related Closing Date, the Mortgagor is not in bankruptcy and
the Mortgagor is not insolvent and the Company has no knowledge of any
circumstances or condition with respect to the Mortgage, the Mortgaged Property,
the Mortgagor or the Mortgagor’s credit standing that could reasonably be
expected to cause investors to regard the Mortgage Loan as an unacceptable
investment, cause the Mortgage Loan to become delinquent, or materially
adversely affect the value or marketability of the

128



--------------------------------------------------------------------------------



 



Mortgage Loan;
     (aa) The Mortgage Loans have an original term to maturity of not more than
30 years., with interest payable in arrears on the first day of each month. Each
Mortgage Note requires a monthly payment which is sufficient to fully amortize
the unpaid principal balance over the remaining term and to pay interest at the
related Mortgage Interest Rate. With respect to Mortgage Loans with an initial
“interest only” payment period, the monthly payments due under the related
Mortgage Note satisfy only the monthly interest on the unpaid principal balance
of the applicable Mortgage Loan. After the initial “interest only” period, each
Mortgage Note requires a monthly payment which is sufficient to fully amortize
the unpaid principal balance over the remaining term and to pay interest at the
related Mortgage Interest Rate. In any case, no Mortgage Loan contains terms or
provisions which would result in negative amortization.
     (bb) If a Mortgage Loan has an LTV greater than 80%, the Mortgage Loan will
have mortgage insurance in accordance with the terms of the Fannie Mae Guides
and will be insured as to payment defaults by a Primary Mortgage Insurance
Policy issued by a Qualified Insurer. All provisions of such Primary Mortgage
Insurance Policy have been and are being complied with, such policy is in full
force and effect, and all premiums due thereunder have been paid. No action,
inaction, or event has occurred and no state of facts exists that has, or will
result in the exclusion from, denial of, or defense to coverage. Any Mortgage
Loan subject to a Primary Mortgage Insurance Policy obligates the Mortgagor
thereunder to maintain the Primary Mortgage Insurance Policy and to pay all
premiums and charges in connection therewith. The mortgage interest rate for the
Mortgage Loan as set forth on the related Mortgage Loan Schedule is net of any
such insurance premium. No Mortgage Loan is subject to a lender-paid mortgage
insurance policy;
     (cc) As to any Mortgage Loan which is not a MERS Mortgage Loan, the
Assignment of Mortgage is in recordable form and is acceptable for recording
under the laws of the jurisdiction in which the Mortgaged Property is located;
     (dd) The Mortgaged Property is located in the state identified in the
related Mortgage Loan Schedule and consists of a single parcel of real property
with a detached single family residence erected thereon, or a townhouse, or a
two-to four-family dwelling, or an individual condominium unit in a condominium
project, or an individual unit in a planned unit development or a de minimis
planned unit development, provided, however, that no residence or dwelling is a
single parcel of real property with a cooperative housing corporation erected
thereon, or a mobile home. As of the date of origination, no portion of the
Mortgaged Property was used for commercial purposes, and since the date or
origination no portion of the Mortgaged Property has been used for commercial
purposes;
     (ee) Payments of principal and/or interest on the Mortgage Loan commenced
no more than sixty (60) days after the funds were disbursed in connection with
the Mortgage Loan. The Mortgage Note is payable on the first day of each month.
After the initial “interest only” payment period, if any, the Mortgage Note in
payable in equal monthly installments of principal and interest, with interest
calculated and payable in arrears, sufficient to amortize the Mortgage Loan
fully by the stated maturity date, over an original term of not more than thirty
years from commencement of amortization;
     (ff) The Mortgage Loans may be subject to a Prepayment Penalty as
identified on the Mortgage Loan Schedule; however, no Mortgage Loan contains
prepayment penalties that extend beyond five years after the date of
origination;
     (gg) As of the related Closing Date, the Mortgaged Property is lawfully
occupied under applicable law, and all inspections, licenses and certificates
required to be made or issued with respect to all occupied portions of the
Mortgaged Property and, with respect to the use and occupancy of the same,
including but not limited to certificates of occupancy and fire underwriting
certificates, have been made or obtained from the appropriate authorities;
     (hh) If the Mortgaged Property is a condominium unit or a planned unit
development (other than a de minimis planned unit development), or stock in a
cooperative housing corporation, such condominium, cooperative or planned unit
development project meets the eligibility requirements of Fannie Mae and Freddie
Mac;

129



--------------------------------------------------------------------------------



 



     (ii) There is no pending action or proceeding directly involving the
Mortgaged Property in which compliance with any environmental law, rule or
regulation is an issue; there is no violation of any environmental law, rule or
regulation with respect to the Mortgaged Property; and nothing further remains
to be done to satisfy in full all requirements of each such law, rule or
regulation constituting a prerequisite to use and enjoyment of said property;
     (jj) The Mortgagor has not notified the Company requesting relief under the
Servicemembers’ Civil Relief Act, formerly known as the Soldiers’ and Sailors’
Civil Relief Act of 1940, and the Company has no knowledge of any relief
requested or allowed to the Mortgagor under the Servicemembers’ Civil Relief
Act;
     (kk) As of the related Closing Date, no Mortgage Loan was in construction
or rehabilitation status or has facilitated the trade-in or exchange of a
Mortgaged Property;
     (ll) No action has been taken or failed to be taken by the Company on or
prior to the Closing Date which has resulted or will result in an exclusion
from, denial of, or defense to coverage under any insurance policy related to a
Mortgage Loan (including, without limitation, any exclusions, denials or
defenses which would limit or reduce the availability of the timely payment of
the full amount of the loss otherwise due thereunder to the insured) whether
arising out of actions, representations, errors, omissions, negligence, or fraud
of the Company, or for any other reason under such coverage;
     (mm) The Mortgage Loan was originated by a mortgagee approved by the
Secretary of Housing and Urban Development pursuant to sections 203 and 211 of
the National Housing Act, a savings and loan association, a savings bank, a
commercial bank, credit union, insurance company or similar institution which is
supervised and examined by a federal or state authority;
     (nn) No Mortgaged Property is subject to a ground lease;
     (oo) With respect to any broker fees collected and paid on any of the
Mortgage Loans, all broker fees have been properly assessed to the Mortgagor and
no claims will arise as to broker fees that are double charged and for which the
Mortgagor would be entitled to reimbursement;
     (pp) With respect to any Mortgage Loan as to which an affidavit has been
delivered to the Purchaser certifying that the original Mortgage Note has been
lost or destroyed and not been replaced, if such Mortgage Loan is subsequently
in default, the enforcement of such Mortgage Loan will not be materially
adversely affected by the absence of the original Mortgage Note;
     (qq) Each Mortgage Loan constitutes a qualified mortgage under
Section 860G(a)(3)(A) of the Code and Treasury Regulations
Section 1.860G-2(a)(1);
     (rr) Except as provided in Section 2.07, the Mortgage Note, the Mortgage,
the Assignment of Mortgage and the other Mortgage Loan Documents set forth in
Exhibit A-1 and required to be delivered on the related Closing Date have been
delivered to the Purchaser or its designee all in compliance with the specific
requirements of the GMAC-First Magnus Agreement. With respect to each Mortgage
Loan, the Company is in possession of a complete Mortgage File and Servicing
File except for such documents as have been delivered to the Purchaser or its
designee;
     (ss) All information supplied by, on behalf of, or concerning the Mortgagor
is true, accurate and complete and does not contain any statement that is or
will be inaccurate or misleading in any material respect;
     (tt) There does not exist on the related Mortgage Property any hazardous
substances, hazardous wastes or solid wastes, as such terms are defined in the
Comprehensive Environmental Response Compensation and Liability Act, the
Resource Conservation and Recovery Act of 1976, or other federal, state or local
environmental legislation;
     (uu) All disclosure materials required by applicable law with respect to
the making of fixed rate and adjustable rate mortgage loans have been received
by the borrower;
     (vv) No Mortgage Loan had a Loan-to-Value Ratio at the time of origination
of more than 95%;

130



--------------------------------------------------------------------------------



 



     (ww) None of the Mortgage Loans are subject to the Home Ownership and
Equity Protection Act of 1994 or any comparable state law;
     (xx) None of the proceeds of the Mortgage Loan were used to finance
single-premium credit insurance policies;
     (yy) Any principal advances made to the Mortgagor prior to the Closing Date
have been consolidated with the outstanding principal amount secured by the
Mortgage, and the secured principal amount, as consolidated, bears a single
interest rate and single repayment term. The lien of the Mortgage securing the
consolidated principal amount is expressly insured as having first lien priority
by a title insurance policy, an endorsement to the policy insuring the
mortgagee’s consolidated interest or by other title evidence acceptable to
Fannie Mae and Freddie Mac. The consolidated principal amount does not exceed
the original principal amount of the Mortgage Loan;
     (zz) Interest on each Mortgage Loan is calculated on the basis of a 360-day
year consisting of twelve 30-day months;
     (aaa) No Mortgage Loan is a balloon loan;
     (bbb) With respect to each MERS Mortgage Loan, a MIN has been assigned by
MERS and such MIN is accurately provided on the Mortgage Loan Schedule. The
related assignment of Mortgage to MERS has been duly and properly recorded;
     (ccc) With respect to each MERS Mortgage Loan, the Company has not received
any notice of liens or legal actions with respect to such Mortgage Loan and no
such notices have been electronically posted by MERS;
     (ddd) None of the Mortgaged Properties are manufactured housing;
     (eee) With respect to each Mortgage Loan, the Company has fully and
accurately furnished complete information on the related borrower credit files
to Equifax, Experian and Trans Union Credit Information Company, in accordance
with the Fair Credit Reporting Act and its implementing regulations;
     (fff) The Company has complied with all applicable anti-money laundering
laws and regulations, including without limitation the USA Patriot Act of 2001
(collectively, the “Anti-Money Laundering Laws”); the Company has established an
anti-money laundering compliance program as required by the Anti-Money
Laundering Laws, has conducted the requisite due diligence in connection with
the origination of each Mortgage Loan for purposes of the Anti-Money Laundering
Laws, including with respect to the legitimacy of the applicable Mortgagor and
the origin of the assets used by the said Mortgagor to purchase the property in
question, and maintains, and will maintain, sufficient information to identify
the applicable Mortgagor for purposes of the Anti-Money Laundering Laws;
     (ggg) Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state, and federal laws, including, but not
limited to, all applicable predatory and abusive lending laws;
     (hhh) No Mortgage Loan is “high cost” as defined by any applicable federal,
state, or local predatory or abusive lending law and no mortgage loan is a “high
cost” or “covered” mortgage loan, as applicable (as such terms are defined in
the then current Standard and Poor’s LEVELS Glossary which is now Version 6.0,
Appendix E). Any breach of this representation shall be deemed to materially and
adversely affect the value of the Mortgage Loan and shall require a repurchase
of the affected Mortgage Loan;
     (iii) No Mortgage Loan was originated on or after October 1, 2002 and prior
to March 7, 2003, which is secured by property located in the State of Georgia.
No Mortgage Loan was originated on or after March 7, 2003 which is a “high cost
home loan” as defined under the Georgia Fair Lending Act. Any breach of this
representation shall be deemed to materially and adversely affect the value of
the Mortgage Loan and shall require a repurchase of the affected Mortgage Loan;

131



--------------------------------------------------------------------------------



 



     (jjj) No Mortgage Loan which is secured by property located in the State of
New Jersey is a “High-Cost Home Loan” as defined in the New Jersey Home
Ownership Act, which became effective November 27, 2003;
     (kkk) No Mortgage Loan which is secured by property located in the State of
New Mexico is a “High-Cost Home Loan” as defined in the New Mexico Home Loan
Protection Act, which became effective January 1, 2004;
     (lll) No Mortgage Loan which is secured by property located in the State of
Kentucky is a “High-Cost Home Loan” as defined in the Kentucky House Bill 287,
which became effective June 24, 2003;
     (mmm) No Mortgage Loan which is secured by property located in the
Commonwealth of Massachusetts is a “High Cost Home Mortgage Loan” as defined in
the Massachusetts Predatory Home Loan Practices Act (Mass. Ann. Laws ch. 183C)
which became effective November 7, 2004;
     (nnn) No Mortgage Loan that is secured by property located in the State of
Illinois is a “High-Risk Home Loan” as defined in the Illinois High Risk Home
Loan Act effective January 1, 2004 (815 Ill. Comp. Stat. 137/1 et seq.); and
none of the Mortgage Loans that are secured by property located in the State of
Illinois are in violation of the provisions of the Illinois Interest Act (815
Ill. Comp. Stat. 205/1 et. seq.);
     (ooo) No Mortgage Loan that is secured by property located in the State of
Indiana is a “High Cost Home Loan” as defined in Indiana’s Home Loan Practices
Act (I.C. 24-9), which became effective January 1, 2005; and
     (ppp) There were no adverse selection procedures used in selecting the
Mortgage Loan from among the residential mortgage loans which were available for
inclusion in the Mortgage Loans.



132



--------------------------------------------------------------------------------



 



XIX.   With respect to Mortgage Loans purchased under the Seller’s Purchase,
Warranties and Interim Servicing Agreement, dated as of December 1, 2004,
between GMAC and Quicken Loans Inc. (the “GMAC-Quicken Agreement”)

     With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the GMAC-Quicken
Agreement.

  a)   The information set forth in the related Mortgage Loan Schedule,
including any diskette or other related data tapes sent to the Purchaser, is
complete, true and correct in all material respects and the information provided
to the rating agencies, including the loan level detail, is true and correct
according to the rating agency requirements;     b)   The Mortgage creates a
first lien or a first priority ownership interest in the Mortgaged Property
securing the related Mortgage Note;     c)   All payments due on or prior to the
related Closing Date for such Mortgage Loan have been made as of the related
Closing Date, the Mortgage Loan is not delinquent in payment more than 30 days
and has not been dishonored; there are no material defaults under the terms of
the Mortgage Loan; RWT has not advanced funds, or induced, solicited or
knowingly received any advance of funds from a party other than the owner of the
Mortgaged Property subject to the Mortgage, directly or indirectly, for the
payment of any amount required by the Mortgage Loan; no payment with respect to
each Mortgage Loan has been delinquent for more than thirty (30) days during the
preceding twelve-month period;     d)   All taxes, governmental assessments,
insurance premiums, water, sewer and municipal charges, leasehold payments or
ground rents which previously became due and owing have been paid, or escrow
funds have been established in an amount sufficient to pay for every such
escrowed item which remains unpaid and which has been assessed but is not yet
due and payable;     e)   The terms of the Mortgage Note and the Mortgage have
not been impaired, waived, altered or modified in any respect, except by written
instruments which have been recorded to the extent any such recordation is
required by law. No instrument of waiver, alteration or modification has been
executed, and no Mortgagor has been released, in whole or in part, from the
terms thereof except in connection with an assumption agreement and which
assumption agreement is part of the Mortgage File and the terms of which are
reflected in the related Mortgage Loan Schedule; the substance of any such
waiver, alteration or modification has been approved by the issuer of any
related Primary Mortgage Insurance Policy and title insurance policy, to the
extent required by the related policies;     f)   The Mortgage Note and the
Mortgage are not subject to any right of rescission, set-off, counterclaim or
defense, including, without limitation, the defense of usury, nor will the
operation of any of the terms of the Mortgage Note or the Mortgage, or the
exercise of any right thereunder, render the Mortgage Note or Mortgage
unenforceable, in whole or in part, or subject to any right of rescission,
set-off, counterclaim or defense, including the defense of usury, and no such
right of rescission, set-off, counterclaim or defense has been asserted with
respect thereto; and the Mortgagor was not a debtor in any state or federal
bankruptcy or insolvency proceeding at the time the Mortgage Loan was
originated;

133



--------------------------------------------------------------------------------



 



  g)   All buildings or other customarily insured improvements upon the
Mortgaged Property are insured by an insurer acceptable under the Fannie Mae
Guides, against loss by fire, hazards of extended coverage and such other
hazards as are provided for in the Fannie Mae Guides or by the Freddie Mac
Guides, in an amount representing coverage not less than the lesser of (i) the
maximum insurable value of the improvements securing such Mortgage Loans, and
(ii) the greater of (a) the outstanding principal balance of the Mortgage Loan,
and (b) an amount such that the proceeds thereof shall be sufficient to prevent
the Mortgagor and/or the mortgagee from becoming a co-insurer. All such standard
hazard policies are in full force and effect and on the date of origination
contained a standard mortgagee clause naming the Company and its successors in
interest and assigns as loss payee and such clause is still in effect and all
premiums due thereon have been paid. If required by the Flood Disaster
Protection Act of 1973, as amended, the Mortgage Loan is covered by a flood
insurance policy meeting the requirements of the current guidelines of the
Federal Insurance Administration which policy conforms to Fannie Mae and Freddie
Mac requirements, in an amount not less than the amount required by the Flood
Disaster Protection Act of 1973, as amended. Such policy was issued by an
insurer acceptable under Fannie Mae or Freddie Mac guidelines. The Mortgage
obligates the Mortgagor thereunder to maintain all such insurance at the
Mortgagor’s cost and expense, and upon the Mortgagor’s failure to do so,
authorizes the holder of the Mortgage to maintain such insurance at the
Mortgagor’s cost and expense and to seek reimbursement therefor from the
Mortgagor;     h)   Any and all requirements of any federal, state or local law
including, without limitation, usury, truth-in-lending, real estate settlement
procedures, consumer credit protection, equal credit opportunity, fair housing,
or disclosure laws applicable to the Mortgage Loan have been complied with in
all material respects;     i)   The Mortgage has not been satisfied, canceled or
subordinated, in whole or in part, or rescinded, and the Mortgaged Property has
not been released from the lien of the Mortgage, in whole or in part nor has any
instrument been executed that would effect any such release, cancellation,
subordination or rescission. RWT has not waived the performance by the Mortgagor
of any action, if the Mortgagor’s failure to perform such action would cause the
Mortgage Loan to be in default, nor has RWT waived any default resulting from
any action or inaction by the Mortgagor;     j)   The related Mortgage is a
valid, subsisting, enforceable and perfected first lien on the Mortgaged
Property including all buildings on the Mortgaged Property and all installations
and mechanical, electrical, plumbing, heating and air conditioning systems
affixed to such buildings, and all additions, alterations and replacements made
at any time with respect to the foregoing securing the Mortgage Note’s original
principal balance. The Mortgage and the Mortgage Note do not contain any
evidence of any security interest or other interest or right thereto. Such lien
is free and clear of all adverse claims, liens and encumbrances having priority
over the first lien of the Mortgage subject only to (1) the lien of
non-delinquent current real property taxes and assessments not yet due and
payable, (2) covenants, conditions and restrictions, rights of way, easements
and other matters of the public record as of the date of recording which are
acceptable to mortgage lending institutions generally and either (A) which are
referred to or otherwise considered in the appraisal made for the originator of
the Mortgage Loan, or (B) which do not adversely affect the appraised value of
the Mortgaged Property as set forth in such appraisal, and (3) other matters to
which like properties are commonly subject which do not materially interfere
with the benefits of the security intended to be provided by the Mortgage or the
use, enjoyment, value or marketability of the related Mortgaged Property. Any
security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Mortgage Loan establishes and creates a valid,
subsisting, enforceable and perfected first lien and first priority security
interest and on the property described therein, and RWT has the full right to
sell and assign the same to the Purchaser;

134



--------------------------------------------------------------------------------



 



  k)   The Mortgage Note and the related Mortgage are original and genuine and
each is the legal, valid and binding obligation of the maker thereof,
enforceable in all respects in accordance with its terms subject to bankruptcy,
insolvency, moratorium, reorganization and other laws of general application
affecting the rights of creditors and by general equitable principles and RWT
has taken all action necessary to transfer such rights of enforceability to the
Purchaser. All parties to the Mortgage Note and the Mortgage had the legal
capacity to enter into the Mortgage Loan and to execute and deliver the Mortgage
Note and the Mortgage. The Mortgage Note and the Mortgage have been duly and
properly executed by such parties. No fraud, error, omission, misrepresentation,
negligence or similar occurrence with respect to a Mortgage Loan has taken place
on the part of RWT, the Company or the Mortgagor, or, on the part of any other
party involved in the origination of the Mortgage Loan. The proceeds of the
Mortgage Loan have been fully disbursed and there is no requirement for future
advances thereunder, and any and all requirements as to completion of any
on-site or off-site improvements and as to disbursements of any escrow funds
therefor have been complied with. All costs, fees and expenses incurred in
making or closing the Mortgage Loan and the recording of the Mortgage were paid
or are in the process of being paid, and the Mortgagor is not entitled to any
refund of any amounts paid or due under the Mortgage Note or Mortgage;     l)  
RWT is the sole owner of record and holder of the Mortgage Loan and the
indebtedness evidenced by the Mortgage Note, and upon recordation the Purchaser
or its designee will be the owner of record of the Mortgage and the indebtedness
evidenced by the Mortgage Note, and upon the sale of the Mortgage Loan to the
Purchaser, the Company will retain the Servicing File for the benefit of the
Purchaser only for the purpose of interim servicing and supervising the interim
servicing of the Mortgage Loan. Immediately prior to the transfer and assignment
to the Purchaser on the related Closing Date, the Mortgage Loan, including the
Mortgage Note and the Mortgage, were not subject to an assignment or pledge
other than in connection with a security interest granted to a warehouse lender,
which security interest, pursuant to the applicable agreement between such
warehouse lender and the Company, shall terminate automatically upon the sale of
the Mortgage Loan to the Purchaser; and RWT had good and marketable title to and
was the sole owner thereof and had full right to transfer and sell the Mortgage
Loan to the Purchaser free and clear of any encumbrance, equity, lien, pledge,
charge, claim or security interest and has the full right and authority subject
to no interest or participation of, or agreement with, any other party, to sell
and assign the Mortgage Loan pursuant to the GMAC-Quicken Agreement and
following the sale of the Mortgage Loan, the Purchaser will own such Mortgage
Loan free and clear of any encumbrance, equity, participation interest, lien,
pledge, charge, claim or security interest. RWT intends to relinquish, as of the
applicable Closing Date, all rights to possess, control and monitor the Mortgage
Loan, except for the purposes of servicing the Mortgage Loan as set forth in the
GMAC-Quicken Agreement. Either the Mortgagor is a natural person or the
Mortgagor is an inter-vivos trust acceptable to Fannie Mae;     m)   Each
Mortgage Loan is covered by an ALTA lender’s title insurance policy or other
generally acceptable form of policy or insurance acceptable to Fannie Mae or
Freddie Mac, issued by a title insurer acceptable to Fannie Mae or Freddie Mac
and qualified to do business in the jurisdiction where the Mortgaged Property is
located, insuring (subject to the exceptions contained in (j)(1), (2) and
(3) above) the Company, its successors and assigns, as to the first priority
lien of the Mortgage in the original principal amount of the Mortgage Loan.
Additionally, such policy affirmatively insures ingress and egress to and from
the Mortgaged Property. Where required by applicable state law or regulation,
the Mortgagor has been given the opportunity to choose the carrier of the
required mortgage title insurance. The Company, its successors and assigns, are
the sole insureds of such lender’s title insurance policy, such title insurance
policy has been duly and validly endorsed to the Purchaser or the assignment to
the Purchaser of the Company’s interest therein does not require the consent of
or notification to the insurer and such lender’s title insurance policy is in
full force and effect and will be in full force and effect upon the consummation
of the transactions contemplated by the GMAC-Quicken Agreement and the related
Commitment Letter. No claims have been made

135



--------------------------------------------------------------------------------



 



      under such lender’s title insurance policy, and no prior holder of the
related Mortgage, including RWT, has done, by act or omission, anything which
would impair the coverage of such lender’s title insurance policy;     n)  
There is no default, breach, violation or event of acceleration existing under
the Mortgage or the related Mortgage Note and no event which, with the passage
of time or with notice and the expiration of any grace or cure period, would
constitute a default, breach, violation or event permitting acceleration; and
neither RWT nor any prior mortgagee has waived any default, breach, violation or
event permitting acceleration;     o)   As of the related Closing Date, there
are no mechanics’ or similar liens or claims which have been filed for work,
labor or material (and no rights are outstanding that under law could give rise
to such liens) affecting the related Mortgaged Property which are or may be
liens prior to or equal to the lien of the related Mortgage;     p)   All
improvements subject to the Mortgage which were considered in determining the
Appraised Value of the Mortgaged Property lie wholly within the boundaries and
building restriction lines of the Mortgaged Property (and wholly within the
project with respect to a condominium unit) and no improvements on adjoining
properties encroach upon the Mortgaged Property except those which are insured
against by the title insurance policy referred to in clause (m) above and all
improvements on the property comply with all applicable zoning and subdivision
laws and ordinances;     q)   The Mortgage Loan was originated by or for the
Company. The Mortgage Loan complies with all the terms, conditions and
requirements of the Company’s Underwriting Standards in effect at the time of
origination of such Mortgage Loan. The Mortgage Notes and Mortgages (exclusive
of any riders) are on forms generally acceptable to Fannie Mae or Freddie Mac.
The Company is currently selling loans that are eligible for sale to Fannie Mae
and/or Freddie Mac, which loans utilize the same document forms as the Mortgage
Notes and Mortgages (inclusive of any riders). The Mortgage Loan bears interest
at the Mortgage Interest Rate set forth in the related Mortgage Loan Schedule,
and Monthly Payments under the Mortgage Note are due and payable on the first
day of each month. The Mortgage contains the usual and enforceable provisions of
the originator at the time of origination for the acceleration of the payment of
the unpaid principal amount of the Mortgage Loan if the related Mortgaged
Property is sold without the prior consent of the mortgagee thereunder;     r)  
As of the related Closing Date, the Mortgaged Property is not subject to any
material damage by waste, fire, earthquake, windstorm, flood or other casualty.
At origination of the Mortgage Loan there was, and there currently is, no
proceeding pending for the total or partial condemnation of the Mortgaged
Property. There have not been any condemnation proceedings with respect to the
Mortgaged Property and there are no such proceedings scheduled to commence at a
future date;     s)   The related Mortgage contains customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the realization against the Mortgaged Property of the benefits of
the security provided thereby. There is no homestead or other exemption
available to the Mortgagor which would interfere with the right to sell the
Mortgaged Property at a trustee’s sale or the right to foreclose the Mortgage;  
  t)   If the Mortgage constitutes a deed of trust, a trustee, authorized and
duly qualified if required under applicable law to act as such, has been
properly designated and currently so serves and is named in the Mortgage, and no
fees or expenses are or will become payable by the Purchaser to the trustee
under the deed of trust, except in connection with a trustee’s sale or attempted
sale after default by the Mortgagor;

136



--------------------------------------------------------------------------------



 



  u)   The Mortgage File contains an appraisal of the related Mortgaged Property
signed prior to the final approval of the mortgage loan application by a
Qualified Appraiser, who had no interest, direct or indirect, in the Mortgaged
Property or in any loan made on the security thereof, and whose compensation is
not affected by the approval or disapproval of the Mortgage Loan, and the
appraisal and appraiser both satisfy the requirements of Fannie Mae or Freddie
Mac and Title XI of FIRREA and the regulations promulgated thereunder, all as in
effect on the date the Mortgage Loan was originated. The appraisal is in a form
acceptable to Fannie Mae or Freddie Mac;     v)   All parties which have had any
interest in the Mortgage, whether as mortgagee, assignee, pledgee or otherwise,
are (or, during the period in which they held and disposed of such interest,
were) (A) in compliance with any and all applicable licensing requirements of
the laws of the state wherein the Mortgaged Property is located, and (B)
(1) organized under the laws of such state, or (2) qualified to do business in
such state, or (3) federal savings and loan associations or national banks or a
Federal Home Loan Bank or savings bank having principal offices in such state,
or (4) not doing business in such state (or is otherwise exempt under applicable
law from licensing or qualification);     w)   As of the related Closing Date,
the related Mortgage Note is not and has not been secured by any collateral
except the lien of the corresponding Mortgage and the security interest of any
applicable security agreement or chattel mortgage referred to in (j) above and
such collateral does not serve as security for any other obligation;     x)  
The Mortgagor has received all disclosure materials required by applicable law
with respect to the making of such mortgage loans;     y)   The Mortgage Loan
does not contain “graduated payment” features and does not have a shared
appreciation or other contingent interest feature; no Mortgage Loan contains any
buydown provisions;     z)   As of the related Closing Date, the Mortgagor is
not in bankruptcy and the Mortgagor is not insolvent and RWT has no knowledge of
any circumstances or condition with respect to the Mortgage, the Mortgaged
Property, the Mortgagor or the Mortgagor’s credit standing that could reasonably
be expected to cause investors to regard the Mortgage Loan as an unacceptable
investment, cause the Mortgage Loan to become delinquent, or materially
adversely affect the value or marketability of the Mortgage Loan;     aa)   The
Mortgage Loans have an original term to maturity of not more than 30 years, with
interest payable in arrears on the first day of each month. Each Mortgage Note
requires a monthly payment which is sufficient to fully amortize the unpaid
principal balance over the remaining term and to pay interest at the related
Mortgage Interest Rate. With respect to Mortgage Loans with an initial “interest
only” payment period, the monthly payments due under the related Mortgage Note
satisfy only the monthly interest on the unpaid principal balance of the
applicable Mortgage Loan. After the initial “interest only” period, each
Mortgage Note requires a monthly payment which is sufficient to fully amortize
the unpaid principal balance over the remaining term and to pay interest at the
related Mortgage Interest Rate. In any case, no Mortgage Loan contains terms or
provisions which would result in negative amortization;     bb)   If a Mortgage
Loan has an LTV greater than 80%, the Mortgage Loan will have mortgage insurance
in accordance with the terms of the Fannie Mae Guides and will be insured as to
payment defaults by a Primary Mortgage Insurance Policy issued by a Qualified
Insurer. All provisions of such Primary Mortgage Insurance Policy have been and
are being complied with, such policy is in full force and effect, and all
premiums due thereunder have been paid. No action, inaction, or event has
occurred and no state of facts exists that has, or will result in the exclusion
from, denial of, or defense to

137



--------------------------------------------------------------------------------



 



      coverage. Any Mortgage Loan subject to a Primary Mortgage Insurance Policy
obligates the Mortgagor thereunder to maintain the Primary Mortgage Insurance
Policy and to pay all premiums and charges in connection therewith. The mortgage
interest rate for the Mortgage Loan as set forth on the related Mortgage Loan
Schedule is net of any such insurance premium. No Mortgage Loan is subject to a
lender-paid mortgage insurance policy;     cc)   As to any Mortgage Loan which
is not a MERS Mortgage Loan, the Assignment of Mortgage is in recordable form
and is acceptable for recording under the laws of the jurisdiction in which the
Mortgaged Property is located;     dd)   The Mortgaged Property is located in
the state identified in the related Mortgage Loan Schedule and consists of a
single parcel of real property with a detached single family residence erected
thereon, or a townhouse, or a two-to four-family dwelling, or an individual
condominium unit in a condominium project, or an individual unit in a planned
unit development or a de minimis planned unit development, provided, however,
that no residence or dwelling is a single parcel of real property with a
cooperative housing corporation erected thereon, or a mobile home. As of the
date of origination, no portion of the Mortgaged Property was used for
commercial purposes, and since the date of origination no portion of the
Mortgaged Property has been used for commercial purposes;     ee)   Payments of
principal and/or interest on the Mortgage Loan commenced no more than sixty
(60) days after the funds were disbursed in connection with the Mortgage Loan.
The Mortgage Note is payable on the first day of each month;     ff)   The
Mortgage Loans may be subject to a Prepayment Penalty as identified on the
Mortgage Loan Schedule; however no Mortgage Loan contains prepayment penalties
that extend beyond five years after the date of origination;     gg)   As of the
date of each Mortgage Note and, to the best of RWT’s knowledge, as of the
related Closing Date, the Mortgaged Property is lawfully occupied under
applicable law, and all inspections, licenses and certificates required to be
made or issued with respect to all occupied portions of the Mortgaged Property
and, with respect to the use and occupancy of the same, including but not
limited to certificates of occupancy and fire underwriting certificates, have
been made or obtained from the appropriate authorities;     hh)   If the
Mortgaged Property is a condominium unit or a planned unit development (other
than a de minimis planned unit development), or stock in a cooperative housing
corporation, such condominium, cooperative or planned unit development project
meets the eligibility requirements of Fannie Mae and Freddie Mac;     ii)  
There is no pending action or proceeding directly involving the Mortgaged
Property in which compliance with any environmental law, rule or regulation is
an issue; there is no violation of any environmental law, rule or regulation
with respect to the Mortgaged Property; and nothing further remains to be done
to satisfy in full all requirements of each such law, rule or regulation
constituting a prerequisite to use and enjoyment of said property;     jj)   The
Mortgagor has not notified RWT requesting relief under the Servicemembers’ Civil
Relief Act, formerly known as the Soldiers’ and Sailors’ Civil Relief Act of
1940, and RWT has no knowledge of any relief requested or allowed to the
Mortgagor under the Servicemembers’ Civil Relief Act;     kk)   As of the
related Closing Date, no Mortgage Loan was in construction or rehabilitation
status or has facilitated the trade-in or exchange of a Mortgaged Property;

138



--------------------------------------------------------------------------------



 



  ll)   No action has been taken or failed to be taken by RWT on or prior to the
Closing Date which has resulted or will result in an exclusion from, denial of,
or defense to coverage under any insurance policy related to a Mortgage Loan
(including, without limitation, any exclusions, denials or defenses which would
limit or reduce the availability of the timely payment of the full amount of the
loss otherwise due thereunder to the insured) whether arising out of actions,
representations, errors, omissions, negligence, or fraud of RWT, or for any
other reason under such coverage;     mm)   The Mortgage Loan was originated by
a mortgagee approved by the Secretary of Housing and Urban Development pursuant
to sections 203 and 211 of the National Housing Act, a savings and loan
association, a savings bank, a commercial bank, credit union, insurance company
or similar institution which is supervised and examined by a federal or state
authority;     nn)   Each Mortgage Loan that is secured by a leasehold interest
conforms to the FNMA requirements for mortgage loans secured by leasehold
estates;     oo)   With respect to any broker fees collected and paid on any of
the Mortgage Loans, all broker fees have been properly assessed to the Mortgagor
and no claims will arise as to broker fees that are double charged and for which
the Mortgagor would be entitled to reimbursement;     pp)   With respect to any
Mortgage Loan as to which an affidavit has been delivered to the Purchaser
certifying that the original Mortgage Note has been lost or destroyed and not
been replaced, if such Mortgage Loan is subsequently in default, the enforcement
of such Mortgage Loan will not be materially adversely affected by the absence
of the original Mortgage Note;     qq)   Each Mortgage Loan constitutes a
qualified mortgage under Section 860G(a)(3)(A) of the Code and Treasury
Regulations Section 1.860G-2(a)(1);     rr)   Except as provided in
Section 2.07, the Mortgage Note, the Mortgage, the Assignment of Mortgage and
the other Mortgage Loan Documents set forth in Exhibit A-1 and required to be
delivered on the related Closing Date have been delivered to the Purchaser or
its designee all in compliance with the specific requirements of the
GMAC-Quicken Agreement. With respect to each Mortgage Loan, the Company is in
possession of a complete Mortgage File and Servicing File except for such
documents as have been delivered to the Purchaser or its designee, or have been
sent for recording in accordance with Section 2.07;     ss)   All information
supplied by, on behalf of, or concerning the Mortgagor is true, accurate and
complete in all material respects and does not contain any statement that is or
will be inaccurate or misleading in any material respect;     tt)   There does
not exist on the related Mortgage Property any hazardous substances, hazardous
wastes or solid wastes, as such terms are defined in the Comprehensive
Environmental Response Compensation and Liability Act, the Resource Conservation
and Recovery Act of 1976, or other federal, state or local environmental
legislation;     uu)   All disclosure materials required by applicable law with
respect to the making of fixed rate and adjustable rate mortgage loans have been
received by the Mortgagor;     vv)   No Mortgage Loan had a Loan-to-Value Ratio
at the time of origination of more than 95%;     ww)   None of the Mortgage
Loans are subject to the Home Ownership and Equity Protection Act of 1994 or any
comparable state law;

139



--------------------------------------------------------------------------------



 



  xx)   None of the proceeds of the Mortgage Loan were used to finance
single-premium credit insurance policies;     yy)   Any principal advances made
to the Mortgagor prior to the Closing Date have been consolidated with the
outstanding principal amount secured by the Mortgage, and the secured principal
amount, as consolidated, bears a single interest rate and single repayment term.
The lien of the Mortgage securing the consolidated principal amount is expressly
insured as having first lien priority by a title insurance policy, an
endorsement to the policy insuring the mortgagee’s consolidated interest or by
other title evidence acceptable to Fannie Mae and Freddie Mac. The consolidated
principal amount does not exceed the original principal amount of the Mortgage
Loan;     zz)   Interest on each Mortgage Loan is calculated on the basis of a
360-day year consisting of twelve 30-day months;     aaa)   No Mortgage Loan is
a balloon loan;     bbb)   With respect to each MERS Mortgage Loan, a MIN has
been assigned by MERS and such MIN is accurately provided on the Mortgage Loan
Schedule. The related assignment of Mortgage to MERS has been duly and properly
recorded;     ccc)   With respect to each MERS Mortgage Loan, RWT has not
received any notice of liens or legal actions with respect to such Mortgage Loan
and no such notices have been electronically posted by MERS;     ddd)   None of
the Mortgaged Properties are manufactured housing;     eee)   With respect to
each Mortgage Loan, RWT has fully and accurately furnished complete information
on the related borrower credit files to Equifax, Experian and Trans Union Credit
Information Company, in accordance with the Fair Credit Reporting Act and its
implementing regulations;     fff)   RWT has complied with all applicable
anti-money laundering laws and regulations, including without limitation the USA
Patriot Act of 2001 (collectively, the “Anti-Money Laundering Laws”); RWT has
established an anti-money laundering compliance program as required by the
Anti-Money Laundering Laws, has conducted the requisite due diligence in
connection with the origination of each Mortgage Loan for purposes of the
Anti-Money Laundering Laws, including with respect to the legitimacy of the
applicable Mortgagor and the origin of the assets used by the said Mortgagor to
purchase the property in question, and maintains, and will maintain, sufficient
information to identify the applicable Mortgagor for purposes of the Anti-Money
Laundering Laws;     ggg)   Each Mortgage Loan at the time it was made complied
in all material respects with applicable local, state, and federal laws,
including, but not limited to, all applicable predatory and abusive lending
laws;     hhh)   No Mortgage Loan is “high cost” as defined by any applicable
federal, state, or local predatory or abusive lending law and no mortgage loan
is a “high cost” or “covered” mortgage loan, as applicable (as such terms are
defined in the then current Standard and Poor’s LEVELS Glossary which is now
Version 6.0, Appendix E). Any breach of this representation shall be deemed to
materially and adversely affect the value of the Mortgage Loan and shall require
a repurchase of the affected Mortgage Loan;

140



--------------------------------------------------------------------------------



 



  iii)   No Mortgage Loan was originated on or after October 1, 2002 and prior
to March 7, 2003, which is secured by property located in the State of Georgia.
No Mortgage Loan was originated on or after March 7, 2003 which is a “high cost
home loan” as defined under the Georgia Fair Lending Act. Any breach of this
representation shall be deemed to materially and adversely affect the value of
the Mortgage Loan and shall require a repurchase of the affected Mortgage Loan;
    jjj)   No Mortgage Loan which is secured by property located in the State of
New Jersey is a “High-Cost Home Loan” as defined in the New Jersey Home
Ownership Act, which became effective November 27, 2003;     kkk)   No Mortgage
Loan which is secured by property located in the State of New Mexico is a
“High-Cost Home Loan” as defined in the New Mexico Home Loan Protection Act,
which became effective January 1, 2004;     lll)   No Mortgage Loan which is
secured by property located in the State of Kentucky is a “High-Cost Home Loan”
as defined in the Kentucky House Bill 287, which became effective June 24, 2003;
    mmm)   Each Imaged Document represents a true, complete, and correct copy of
the Original Document in all respects, including, but not limited to, all
signatures conforming with signatures contained in the Original Document, no
information having been added or deleted, and no Imaged Document having been
manipulated or altered in any manner. Each Imaged Document is clear and legible,
including, but not limited to, accurate reproductions of photographs. No
Original Documents have been or will be altered in any manner;     nnn)   No
Mortgage Loan which is secured by property located in the Commonwealth of
Massachusetts is a “High Cost Home Mortgage Loan” as defined in the
Massachusetts Predatory Home Loan Practices Act (Mass. Ann. Laws ch. 183C) which
became effective November 7, 2004;     ooo)   All documents in the Servicing
File signed electronically have been executed by the Mortgagor and relevant
parties in compliance with the federal Electronic Signatures in Global and
National Commerce Act and, if applicable, the Uniform Electronic Transactions
Act adopted by the state in which the electronic records relating to such
document or disclosure is initiated, and in compliance with any other similar
and applicable federal, state, or local law;     ppp)   No Mortgage Loan that is
secured by property located in the State of Illinois is a “High-Risk Home Loan”
as defined in the Illinois High Risk Home Loan Act effective January 1, 2004
(815 Ill. Comp. Stat. 137/1 et seq.); and none of the Mortgage Loans that are
secured by property located in the State of Illinois are in violation of the
provisions of the Illinois Interest Act (815 Ill. Comp. Stat. 205/1 et. seq.);  
  qqq)   No Mortgage Loan that is secured by property located in the State of
Indiana is a “High Cost Home Loan” as defined in Indiana’s Home Loan Practices
Act (I.C. 24-9), which became effective January 1, 2005; and     rrr)   There
were no adverse selection procedures used in selecting the Mortgage Loan from
among the residential mortgage loans which were available for inclusion in the
Mortgage Loans.

141



--------------------------------------------------------------------------------



 



XX.   With respect to Mortgage Loans purchased under the Master Mortgage Loan
Purchase and Interim Servicing Agreement between Greenwich Capital Financial
Products, Inc. (“Greenwich”) and HomeBanc Mortgage Corporation dated as of
November 1, 2001 (the “HomeBanc Purchase Agreement”) and the Servicing
Agreement, dated as of March 1, 2002 between Greenwich and Alliance Mortgage
Company and amended by Amendment No. One thereto, dated as of April 1, 2002
(collectively, the “Alliance Servicing Agreement” and together with the HomeBanc
Purchase Agreement, the “HomeBanc/Alliance Agreements”).

     With respect to each Mortgage Loan, RWT Holdings, Inc. (“RWT”) hereby makes
the following representations and warranties. Such representations and
warranties speak as of the Closing Date with respect to Pledged Mortgages (as
such capitalized terms are defined in the Indenture), unless otherwise
indicated. Capitalized terms are as defined in this Exhibit X (IV) or in the
HomeBanc Purchase Agreement.
     (i) The information set forth in the related Mortgage Loan Schedule is
complete, true and correct and the information provided to the rating agencies,
including the loan level detail, is true and correct according to the rating
agency requirements;
     (ii) The Mortgage Loan is in compliance with all requirements set forth in
the related Confirmation, and the characteristics of the related Mortgage Loan
Package as set forth in the related Confirmation are true and correct, provided,
however, that in the event of any conflict between the terms of any Confirmation
and the HomeBanc Purchase Agreement, the terms of the HomeBanc Purchase
Agreement shall control;
     (iii) All payments required to be made up to the close of business on the
Closing Date for such Mortgage Loan under the terms of the Mortgage Note have
been made; the Seller has not advanced funds, or induced, solicited or knowingly
received any advance of funds from a party other than the owner of the related
Mortgaged Property, directly or indirectly, for the payment of any amount
required by the Mortgage Note or Mortgage; and there has been no delinquency,
exclusive of any period of grace, in any payment by the Mortgagor thereunder
since the origination of the Mortgage Loan;
     (iv) To RWT’s knowledge, there are no delinquent taxes, ground rents, water
charges, sewer rents, assessments, insurance premiums, leasehold payments,
including assessments payable in future installments or other outstanding
charges affecting the related Mortgaged Property;
     (v) The terms of the Mortgage Note and the Mortgage have not been impaired,
waived, altered or modified in any respect, except by written instruments,
recorded in the applicable public recording office if necessary to maintain the
lien priority of the Mortgage, and which have been delivered to the Custodian;
the substance of any such waiver, alteration or modification has been approved
by the insurer under the Primary Insurance Policy, if any, and the title
insurer, to the extent required by the related policy, and is reflected on the
related Mortgage Loan Schedule. No instrument of waiver, alteration or
modification has been executed, and no Mortgagor has been released, in whole or
in part, except in connection with an assumption agreement approved by the
insurer under the Primary Insurance Policy, if any, and the title insurer, to
the extent required by the policy, and which assumption agreement has been
delivered to the Custodian and the terms of which are reflected in the related
Mortgage Loan Schedule;
     (vi) The Mortgage Note and the Mortgage are not subject to any right of
rescission, set-off, counterclaim or defense, including the defense of usury,
nor will the operation of any of the terms of the Mortgage Note and the
Mortgage, or the exercise of any right thereunder, render the Mortgage
unenforceable, in whole or in part, or subject to any right of rescission,
set-off, counterclaim or defense, including the defense of usury and, to RWT’s
knowledge, no such right of rescission, set-off, counterclaim or defense has
been asserted with respect thereto;
     (vii) All buildings upon the Mortgaged Property are insured by an insurer
acceptable to FNMA and FHLMC against loss by fire, hazards of extended coverage
and such other hazards as are customary in the

142



--------------------------------------------------------------------------------



 



area where the Mortgaged Property is located, pursuant to insurance policies
conforming to the requirements of the Servicing Addendum. All such insurance
policies contain a standard mortgagee clause naming the Seller, its successors
and assigns as mortgagee and, to RWT’s knowledge, all premiums thereon have been
paid. If the Mortgaged Property is in an area identified on a Flood Hazard Map
or Flood Insurance Rate Map issued by the Federal Emergency Management Agency as
having special flood hazards (and such flood insurance has been made available)
a flood insurance policy meeting the requirements of the current guidelines of
the Federal Insurance Administration is in effect which policy conforms to the
requirements of FNMA and FHLMC. The Mortgage obligates the Mortgagor thereunder
to maintain all such insurance at the Mortgagor’s cost and expense, and on the
Mortgagor’s failure to do so, authorizes the holder of the Mortgage to maintain
such insurance at Mortgagor’s cost and expense and to seek reimbursement
therefor from the Mortgagor;
     (viii) Any and all requirements of any federal, state or local law
including, without limitation, usury, truth in lending, real estate settlement
procedures, consumer credit protection, equal credit opportunity, fair housing
or disclosure laws applicable to the origination and servicing of mortgage loans
of a type similar to the Mortgage Loans have been complied with;
     (ix) The Mortgage has not been satisfied, canceled, subordinated or
rescinded, in whole or in part, and the Mortgaged Property has not been released
from the lien of the Mortgage, in whole or in part, nor has any instrument been
executed that would effect any such satisfaction, cancellation, subordination,
rescission or release;
     (x) The Mortgage is a valid, existing and enforceable first lien on the
Mortgaged Property, including all improvements on the Mortgaged Property subject
only to (a) the lien of current real property taxes and assessments not yet due
and payable, (b) covenants, conditions and restrictions, rights of way,
easements and other matters of the public record as of the date of recording
being acceptable to mortgage lending institutions generally and specifically
referred to in the lender’s title insurance policy delivered to the originator
of the Mortgage Loan and which do not adversely affect the Appraised Value of
the Mortgaged Property, and (c) other matters to which like properties are
commonly subject which do not materially interfere with the benefits of the
security intended to be provided by the Mortgage or the use, enjoyment, value or
marketability of the related Mortgaged Property. Any security agreement, chattel
mortgage or equivalent document related to and delivered in connection with the
Mortgage Loan establishes and creates a valid, existing and enforceable first
lien and first priority security interest on the property described therein and
the Seller has full right to sell and assign the same to the Purchaser. The
Mortgaged Property was not, as of the date of origination of the Mortgage Loan,
subject to a mortgage, deed of trust, deed to secure debt or other security
instrument creating a lien subordinate to the lien of the Mortgage;
     (xi) The Mortgage Note and the related Mortgage are genuine and each is the
legal, valid and binding obligation of the maker thereof, enforceable in
accordance with its terms;
     (xii) All parties to the Mortgage Note and the Mortgage had legal capacity
to enter into the Mortgage Loan and to execute and deliver the Mortgage Note and
the Mortgage, and the Mortgage Note and the Mortgage have been duly and properly
executed by such parties. The Mortgagor is a natural person;
     (xiii) The proceeds of the Mortgage Loan have been fully disbursed to or
for the account of the Mortgagor and there is no obligation for the Mortgagee to
advance additional funds thereunder and any and all requirements as to
completion of any on-site or off-site improvement and as to disbursements of any
escrow funds therefor have been complied with. All costs, fees and expenses
incurred in making or closing the Mortgage Loan and the recording of the
Mortgage have been paid, and the Mortgagor is not entitled to any refund of any
amounts paid or due to the Mortgagee pursuant to the Mortgage Note or Mortgage;
     (xiv) The Seller is the sole legal, beneficial and equitable owner of the
Mortgage Note and the Mortgage and has full right to transfer and sell the
Mortgage Loan to the Purchaser free and clear of any

143



--------------------------------------------------------------------------------



 



encumbrance, equity, lien, pledge, charge, claim or security interest;
     (xv) All parties which have had any interest in the Mortgage Loan, whether
as mortgagee, assignee, pledgee or otherwise, are (or, during the period in
which they held and disposed of such interest, were) in compliance with any and
all applicable “doing business” and licensing requirements of the laws of the
state wherein the Mortgaged Property is located;
     (xvi) The Mortgage Loan is covered by an American Land Title Association
(“ALTA”) lender’s title insurance policy (which, in the case of an Adjustable
Rate Mortgage Loan has an adjustable rate mortgage endorsement in the form of
ALTA 6.0 or 6.1) acceptable to FNMA and FHLMC, issued by a title insurer
acceptable to FNMA and FHLMC and qualified to do business in the jurisdiction
where the Mortgaged Property is located, insuring (subject to the exceptions
contained in (x)(a) and (b) above) the Seller, its successors and assigns as to
the first priority lien of the Mortgage in the original principal amount of the
Mortgage Loan and, with respect to any Adjustable Rate Mortgage Loan, against
any loss by reason of the invalidity or unenforceability of the lien resulting
from the provisions of the Mortgage providing for adjustment in the Mortgage
Interest Rate and Monthly Payment. Additionally, such lender’s title insurance
policy affirmatively insures ingress and egress to and from the Mortgaged
Property, and against encroachments by or upon the Mortgaged Property or any
interest therein. The Seller is the sole insured of such lender’s title
insurance policy, and such lender’s title insurance policy is in full force and
effect and will be in full force and effect upon the consummation of the
transactions contemplated by the HomeBanc Purchase Agreement. To RWT’s
knowledge, no claims have been made under such lender’s title insurance policy,
and no prior holder of the related Mortgage, including the Seller, has done, by
act or omission, anything which would impair the coverage of such lender’s title
insurance policy;
     (xvii) There is no default, breach, violation or event of acceleration
existing under the Mortgage or the Mortgage Note and, to RWT’s knowledge, no
event which, with the passage of time or with notice and the expiration of any
grace or cure period, would constitute a default, breach, violation or event of
acceleration, and the Seller has not waived any default, breach, violation or
event of acceleration;
     (xviii) There are no mechanics’ or similar liens or claims which have been
filed for work, labor or material (and no rights are outstanding that under law
could give rise to such lien) affecting the related Mortgaged Property which are
or may be liens prior to, or equal or coordinate with, the lien of the related
Mortgage;
     (xix) Except to the extent affirmatively insured under an ALTA lender’s
title insurance policy issued in conformance with subsection (xv) above, to
RWT’s knowledge, all improvements which were considered in determining the
Appraised Value of the related Mortgaged Property lay wholly within the
boundaries and building restriction lines of the Mortgaged Property and no
improvements on adjoining properties encroach upon the Mortgaged Property;
     (xx) The Mortgage Loan was originated by the Seller or by a savings and
loan association, a savings bank, a commercial bank or similar banking
institution which is supervised and examined by a federal or state authority, or
by a mortgagee approved as such by the Secretary of HUD;
     (xxi) Principal payments on the Mortgage Loan commenced no more than sixty
days after the proceeds of the Mortgage Loan were disbursed. The Mortgage Loan
bears interest at the Mortgage Interest Rate. With respect to each Mortgage
Loan, the Mortgage Note is payable on the first day of each month in Monthly
Payments, which, in the case of a Fixed Rate Mortgage Loans, are sufficient to
fully amortize the original principal balance over the original term thereof and
to pay interest at the related Mortgage Interest Rate, and, in the case of an
Adjustable Rate Mortgage Loan, are changed on each Adjustment Date, and in any
case, are sufficient to fully amortize the original principal balance over the
original term thereof and to pay interest at the related Mortgage Interest Rate.
The Index for each Adjustable Rate Mortgage Loan is as defined in the related
Confirmation. The Mortgage Note does not permit negative amortization. No
Mortgage

144



--------------------------------------------------------------------------------



 



Loan is a Convertible Mortgage Loan;
     (xxii) The origination and collection practices used by the Seller with
respect to each Mortgage Note and Mortgage have been in all respects legal,
proper, prudent and customary in the mortgage origination and servicing
industry. The Mortgage Loan has been serviced by the Seller and any predecessor
servicer in accordance with the terms of the Mortgage Note. With respect to
escrow deposits and Escrow Payments, if any, all such payments are in the
possession of, or under the control of, the Seller and there exist no
deficiencies in connection therewith for which customary arrangements for
repayment thereof have not been made. No escrow deposits or Escrow Payments or
other charges or payments due the Seller have been capitalized under any
Mortgage or the related Mortgage Note and no such escrow deposits or Escrow
Payments are being held by the Seller for any work on a Mortgaged Property which
has not been completed;
     (xxiii) To RWT’s knowledge, the Mortgaged Property is free of damage and
waste and, to RWT’s knowledge, there is no proceeding pending for the total or
partial condemnation thereof;
     (xxiv) The Mortgaged Property has not been subject to any bankruptcy
proceeding or foreclosure proceeding and the Mortgagor has not filed for
protection under applicable bankruptcy laws. There is no homestead or other
exemption available to the Mortgagor which would interfere with the right to
sell the Mortgaged Property at a trustee’s sale or the right to foreclose the
Mortgage. The Mortgagor has not notified the Seller and the Seller has no
knowledge of any relief requested or allowed to the Mortgagor under the Soldiers
and Sailors Civil Relief Act of 1940;
     (xxv) The Mortgage Loan was underwritten in accordance with the
underwriting standards of the Seller in effect at the time the Mortgage Loan was
originated which underwriting standards satisfy the standards of FNMA and FHLMC;
and the Mortgage Note and Mortgage are on forms acceptable to FNMA and FHLMC;
     (xxvi) The Mortgage Note is not and has not been secured by any collateral
except the lien of the corresponding Mortgage on the Mortgaged Property and the
security interest of any applicable security agreement or chattel mortgage
referred to in (x) above;
     (xxvii) The Mortgage File contains an appraisal of the related Mortgaged
Property which satisfied the standards of FNMA and FHLMC and was made and
signed, prior to the approval of the Mortgage Loan application, by a qualified
appraiser, duly appointed by the Seller, who had no interest, direct or indirect
in the Mortgaged Property or in any loan made on the security thereof, whose
compensation is not affected by the approval or disapproval of the Mortgage Loan
and who met the minimum qualifications of FNMA and FHLMC. Each appraisal of the
Mortgage Loan was made in accordance with the relevant provisions of the
Financial Institutions Reform, Recovery, and Enforcement Act of 1989;
     (xxviii)In the event the Mortgage constitutes a deed of trust, a trustee,
duly qualified under applicable law to serve as such, has been properly
designated and currently so serves and is named in the Mortgage, and no fees or
expenses are or will become payable by the Purchaser to the trustee under the
deed of trust, except in connection with a trustee’s sale after default by the
Mortgagor;
     (xxix) No Mortgage Loan contains provisions pursuant to which Monthly
Payments are (a) paid or partially paid with funds deposited in any separate
account established by the Seller, the Mortgagor, or anyone on behalf of the
Mortgagor, (b) paid by any source other than the Mortgagor or (c) contains any
other similar provisions which may constitute a “buydown” provision. The
Mortgage Loan is not a graduated payment mortgage loan and the Mortgage Loan
does not have a shared appreciation or other contingent interest feature;
     (xxx) The Mortgagor has executed a statement to the effect that the
Mortgagor has received all disclosure materials required by applicable law with
respect to the making of fixed rate mortgage loans in the

145



--------------------------------------------------------------------------------



 



case of Fixed Rate Mortgage Loans, and adjustable rate mortgage loans in the
case of Adjustable Rate Mortgage Loans and rescission materials with respect to
Refinanced Mortgage Loans, and such statement is and will remain in the Mortgage
File;
     (xxxi) No Mortgage Loan was made in connection with (a) the construction or
rehabilitation of a Mortgaged Property or (b) facilitating the trade-in or
exchange of a Mortgaged Property;
     (xxxii) RWT has no knowledge of any circumstances or condition with respect
to the Mortgage, the Mortgaged Property, the Mortgagor or the Mortgagor’s credit
standing that can reasonably be expected to cause the Mortgage Loan to be an
unacceptable investment, cause the Mortgage Loan to become delinquent, or
adversely affect the value of the Mortgage Loan;
     (xxxiii)No Mortgage Loan had an LTV at origination in excess of 95%. Each
Mortgage Loan with an LTV at origination in excess of 80% is and will be subject
to a Primary Insurance Policy, issued by a Qualified Insurer, which insures that
portion of the Mortgage Loan in excess of the portion of the Appraised Value of
the Mortgaged Property as required by FNMA. To the knowledge of RWT, all
provisions of such Primary Insurance Policy have been and are being complied
with, such policy is in full force and effect, and, to the knowledge of RWT, all
premiums due thereunder have been paid. Any Mortgage subject to any such Primary
Insurance Policy obligates the Mortgagor thereunder to maintain such insurance
and to pay all premiums and charges in connection therewith. The Mortgage
Interest Rate for the Mortgage Loan does not include any such insurance premium;
     (xxxiv)The Mortgaged Property is lawfully occupied under applicable law;
all inspections, licenses and certificates required to be made or issued with
respect to all occupied portions of the Mortgaged Property and, with respect to
the use and occupancy of the same, including but not limited to certificates of
occupancy, have been made or obtained from the appropriate authorities;
     (xxxv) No error, omission, misrepresentation, negligence, fraud or similar
occurrence with respect to a Mortgage Loan has taken place on the part of any
person, including without limitation the Mortgagor, any appraiser, any builder
or developer, or any other party involved in the origination of the Mortgage
Loan or in the application of any insurance in relation to such Mortgage Loan;
     (xxxvi)The Assignment of Mortgage is in recordable form and is acceptable
for recording under the laws of the jurisdiction in which the Mortgaged Property
is located;
     (xxxvii) Any principal advances made to the Mortgagor prior to the Cut-off
Date have been consolidated with the outstanding principal amount secured by the
Mortgage, and the secured principal amount, as consolidated, bears a single
interest rate and single repayment term. The lien of the Mortgage securing the
consolidated principal amount is expressly insured as having first lien priority
by a title insurance policy, an endorsement to the policy insuring the
mortgagee’s consolidated interest or by other title evidence acceptable to FNMA
and FHLMC. The consolidated principal amount does not exceed the original
principal amount of the Mortgage Loan;
     (xxxviii) No Mortgage Loan has a balloon payment feature;
     (xxxix)If the Residential Dwelling on the Mortgaged Property is a
condominium unit or a unit in a planned unit development (other than a de
minimis planned unit development) such condominium or planned unit development
project meets the eligibility requirements of FNMA and FHLMC; (xl) No Mortgage
Loan which is a Cash-out Refinancing was originated in the State of Texas;
     (xli) The source of the down payment with respect to each Mortgage Loan has
been fully verified by the Seller;

146



--------------------------------------------------------------------------------



 



     (xlii) Interest on each Mortgage Loan is calculated on the basis of a
360-day year consisting of twelve 30-day months;
     (xliii) To the best of RWT’s knowledge, the Mortgaged Property is in
material compliance with all applicable environmental laws pertaining to
environmental hazards including, without limitation, asbestos, and neither the
Seller nor, to RWT’s knowledge, the related Mortgagor, has received any notice
of any violation or potential violation of such law;
     (xliv) The Seller shall, at its own expense, cause each Mortgage Loan to be
covered by a Tax Service Contract which is assignable to the Purchaser or its
designee; provided however, that if the Seller fails to purchase such Tax
Service Contract, the Seller shall be required to reimburse the Purchaser for
all costs and expenses incurred by the Purchaser in connection with the purchase
of any such Tax Service Contract;
     (xlv) Each Mortgage Loan is covered by a Flood Zone Service Contract which
is assignable to the Purchaser or its designee or, for each Mortgage Loan not
covered by such Flood Zone Service Contract, the Seller agrees to purchase such
Flood Zone Service Contract;
     (xlvi) No Mortgage Loan is subject to the provisions of the Homeownership
and Equity Protection Act of 1994 (“HOEPA”) and no Mortgage Loan is “high cost”
as defined by any applicable federal, state or local predatory or abusive
lending law, and no mortgage loan is a “high cost” or “covered” mortgage loan,
as applicable (as such terms are defined in the then current Standard and Poor’s
LEVELS Glossary which is now Version 6.0, Appendix E);
     (xlvii) No predatory or deceptive lending practices, including but not
limited to, the extension of credit to the mortgagor without regard for the
mortgagor’s ability to repay the Mortgage Loan and the extension of credit to
the mortgagor which has no apparent benefit to the mortgagor, were employed by
the originator of the Mortgage Loan in connection with the origination of the
Mortgage Loan;
     (xlviii)None of the proceeds of any Mortgage Loan were used to finance the
purchase of single premium credit insurance policies;
     (xlix) No Mortgage Loan contains prepayment penalties that extend beyond
five years after the date of origination;
     (l) Each Mortgage Loan would be a “qualified mortgage” within the meaning
of Section 860G(a)(3)(A) of the Code and Treasury Regulations
Section 1.860G-2(a)(1) if transferred to a REMIC on its startup date in exchange
for the regular or residual interests of the REMIC;
     (li) There were no adverse selection procedures used in selecting the
Mortgage Loan from among the residential mortgage loans which were available for
inclusion in the Mortgage Loans; and
     (lii) Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state and federal laws, including, but not
limited to, all applicable predatory or abusive lending laws.



147



--------------------------------------------------------------------------------



 



XXI.   With respect to Mortgage Loans purchased under the Seller’s Warranties
and Servicing Agreement, dated as of May 1, 2007 by and between Redwood Trust,
Inc. and Wells Fargo Bank, N.A. (the “Redwood-Wells Fargo Agreement”)

     With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the Redwood-Wells
Fargo Agreement.

(a)   Mortgage Loans as Described.       The information set forth in the
Mortgage Loan Schedules attached hereto as Exhibit A and Exhibit A-1 and the
information contained on the respective Data Files delivered to the Purchaser
are true and correct; provided that the Company makes no representation or
warranty as to the accuracy of Unverified Information; and the information
provided to the rating agencies, including the loan level detail, is true and
correct according to the rating agency requirements;   (b)   Payments Current.  
    All payments required to be made up to the Cut-off Date for the Mortgage
Loan under the terms of the Mortgage Note have been made and credited. No
payment under any Mortgage Loan has been thirty (30) days delinquent more than
one (1) time within twelve (12) months prior to the Closing Date;   (c)   No
Outstanding Charges.       There are no defaults in complying with the terms of
the Mortgages, and all taxes, governmental assessments, insurance premiums,
leasehold payments, water, sewer and municipal charges, which previously became
due and owing have been paid, or an escrow of funds has been established in an
amount sufficient to pay for every such item which remains unpaid and which has
been assessed but is not yet due and payable. The Company has not advanced
funds, or induced, or solicited directly or indirectly, the payment of any
amount required under the Mortgage Loan, except for interest accruing from the
date of the Mortgage Note or date of disbursement of the Mortgage Loan proceeds,
whichever is later, to the day which precedes by one month the Due Date of the
first installment of principal and interest;   (d)   Original Terms Unmodified.
      The terms of the Mortgage Note and Mortgage have not been impaired,
waived, altered or modified in any respect, except by a written instrument which
has been recorded or registered with the MERS System, if necessary, to protect
the interests of the Purchaser and is retained by the Company in the Retained
Mortgage File; and the related Mortgage Note which has been delivered to the
Custodian. The substance of any such waiver, alteration or modification has been
approved by the issuer of any related PMI Policy and the title insurer, to the
extent required by the policy, and its terms are reflected on the related
Mortgage Loan Schedule. No Mortgagor has been released, in whole or in part,
except in connection with an assumption agreement approved by the issuer of any
related PMI Policy and the title insurer, to the extent required by the policy,
and which

148



--------------------------------------------------------------------------------



 



    assumption agreement is part of the Custodial Mortgage File delivered to the
Custodian and the terms of which are reflected in the related Mortgage Loan
Schedule;   (e)   No Defenses.       The Mortgage Loan is not subject to any
right of rescission, set-off, counterclaim or defense, including without
limitation the defense of usury, nor will the operation of any of the terms of
the Mortgage Note or the Mortgage, or the exercise of any right thereunder,
render either the Mortgage Note or the Mortgage unenforceable, in whole or in
part, or subject to any right of rescission, set-off, counterclaim or defense,
including without limitation the defense of usury, and no such right of
rescission, set-off, counterclaim or defense has been asserted with respect
thereto;   (f)   No Satisfaction of Mortgage.       The Mortgage has not been
satisfied, canceled, subordinated or rescinded, in whole or in part, and the
Mortgaged Property has not been released from the lien of the Mortgage, in whole
or in part, nor has any instrument been executed that would effect any such
satisfaction, release, cancellation, subordination or rescission;   (g)  
Validity of Mortgage Documents.       The Mortgage Note and the Mortgage and
related documents are genuine, and each is the legal, valid and binding
obligation of the maker thereof enforceable in accordance with its terms. All
parties to the Mortgage Note and the Mortgage had legal capacity to enter into
the Mortgage Loan and to execute and deliver the Mortgage Note and the Mortgage,
and the Mortgage Note and the Mortgage have been duly and properly executed by
such parties. The Company has reviewed all documents constituting the Retained
Mortgage File and Custodial Mortgage File and has made such inquiries as it
deems necessary to make and confirm the accuracy of the representations set
forth herein;       With respect to each Cooperative Loan, the Mortgage Note,
the Mortgage, the Pledge Agreement, and related documents are genuine, and each
is the legal, valid and binding obligation of the maker thereof enforceable in
accordance with its terms. All parties to the Mortgage Note, the Mortgage, the
Pledge Agreement, the Proprietary Lease, the Stock Power, Recognition Agreement
and the Assignment of Proprietary Lease had legal capacity to enter into the
Mortgage Loan and to execute and deliver such documents, and such documents have
been duly and properly executed by such parties;   (h)   No Fraud.       No
error, omission, misrepresentation, negligence, fraud or similar occurrence with
respect to a Mortgage Loan has taken place on the part of the Company, or the
Mortgagor (except with respect to the accuracy of Unverified Information), or to
the best of the Company’s knowledge, any appraiser, any builder, or any
developer, or any other party involved in the origination of the Mortgage Loan
or in the application of any insurance in relation to such Mortgage Loan;

149



--------------------------------------------------------------------------------



 



(i)   Compliance with Applicable Laws.       Any and all requirements of any
federal, state or local law including, without limitation, usury,
truth-in-lending, real estate settlement procedures, consumer credit protection
and privacy, equal credit opportunity, disclosure or predatory and abusive
lending laws applicable to the Mortgage Loan have been complied with. All
inspections, licenses and certificates required to be made or issued with
respect to all occupied portions of the Mortgaged Property and, with respect to
the use and occupancy of the same, including, but not limited to, certificates
of occupancy and fire underwriting certificates, have been made or obtained from
the appropriate authorities;   (j)   Location and Type of Mortgaged Property.  
    The Mortgaged Property is located in the state identified in the related
Mortgage Loan Schedule and consists of a contiguous parcel of real property with
a detached single family residence erected thereon, or a two- to four-family
dwelling, or an individual condominium unit in a condominium project, or a
Cooperative Apartment, or an individual unit in a planned unit development or a
townhouse, provided, however, that any condominium project or planned unit
development shall conform to the applicable Fannie Mae or Freddie Mac
requirements, the Company Underwriting Guidelines (other than the exception
identified for Exception Mortgage Loans) or the Third-Party Underwriting
Guidelines, as applicable, regarding such dwellings, and no residence or
dwelling is a mobile home or manufactured dwelling. As of the respective
appraisal date for each Mortgaged Property, any Mortgaged Property being used
for commercial purposes conforms to the Company Underwriting Guidelines (other
than the exception identified for Exception Mortgage Loans) or the Third-Party
Underwriting Guidelines, as applicable and, to the best of the Company’s
knowledge, since the date of such appraisal, no portion of the Mortgaged
Property was being used for commercial purposes outside of the Company
Underwriting Guidelines (other than the exception identified for Exception
Mortgage Loans) or the Third-Party Underwriting Guidelines, as applicable;   (k)
  Valid First Lien.       The Mortgage is a valid, subsisting and enforceable
first lien on the Mortgaged Property, including all buildings on the Mortgaged
Property and all installations and mechanical, electrical, plumbing, heating and
air conditioning systems located in or annexed to such buildings, and all
additions, alterations and replacements made at any time with respect to the
foregoing. The lien of the Mortgage is subject only to:

  (1)   the lien of current real property taxes and assessments not yet due and
payable;     (2)   covenants, conditions and restrictions, rights of way,
easements and other matters of the public record as of the date of recording
acceptable to mortgage lending institutions generally and specifically referred
to in the lender’s title insurance policy delivered to the originator of the
Mortgage Loan and (i) referred to or otherwise considered in the appraisal made
for the originator of the Mortgage Loan and (ii) which do not adversely affect
the Appraised Value of the Mortgaged Property set forth in such appraisal;

150



--------------------------------------------------------------------------------



 



      and     (3)   other matters to which like properties are commonly subject
which do not materially interfere with the benefits of the security intended to
be provided by the mortgage or the use, enjoyment, value or marketability of the
related Mortgaged Property.

Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Mortgage Loan establishes and creates a valid,
subsisting and enforceable first lien and first priority security interest on
the property described therein and the Company has full right to sell and assign
the same to the Purchaser;
With respect to each Cooperative Loan, each Pledge Agreement creates a valid,
enforceable and subsisting first security interest in the Cooperative Shares and
Proprietary Lease, subject only to (i) the lien of the related Cooperative for
unpaid assessments representing the Mortgagor’s pro rata share of the
Cooperative’s payments for its blanket mortgage, current and future real
property taxes, insurance premiums, maintenance fees and other assessments to
which like collateral is commonly subject and (ii) other matters to which like
collateral is commonly subject which do not materially interfere with the
benefits of the security intended to be provided by the Pledge Agreement;
provided, however, that the appurtenant Proprietary Lease may be subordinated or
otherwise subject to the lien of any mortgage on the Project;

(l)   Full Disbursement of Proceeds.       The proceeds of the Mortgage Loan
have been fully disbursed, except for escrows established or created due to
seasonal weather conditions, and there is no requirement for future advances
thereunder. All costs, fees and expenses incurred in making or closing the
Mortgage Loan and the recording of the Mortgage were paid, and the Mortgagor is
not entitled to any refund of any amounts paid or due under the Mortgage Note or
Mortgage;   (m)   Consolidation of Future Advances.       Any future advances
made prior to the Cut-off Date, have been consolidated with the outstanding
principal amount secured by the Mortgage, and the secured principal amount, as
consolidated, bears a single interest rate and single repayment term reflected
on the related Mortgage Loan Schedule. The lien of the Mortgage securing the
consolidated principal amount is expressly insured as having first lien priority
by a title insurance policy, an endorsement to the policy insuring the
mortgagee’s consolidated interest or by other title evidence acceptable to
Fannie Mae or Freddie Mac; the consolidated principal amount does not exceed the
original principal amount of the Mortgage Loan; the Company shall not make
future advances after the Cut-off Date;   (n)   Ownership.       The Company is
the sole owner of record and holder of the Mortgage Loan and the related
Mortgage Note and the Mortgage are not assigned or pledged, and the Company has
good and marketable title thereto and has full right and authority to transfer
and sell the Mortgage Loan to the Purchaser. The Company is

151



--------------------------------------------------------------------------------



 



    transferring the Mortgage Loan free and clear of any and all encumbrances,
liens, pledges, equities, participation interests, claims, charges or security
interests of any nature encumbering such Mortgage Loan;   (o)  
Origination/Doing Business.       The Mortgage Loan was originated by a savings
and loan association, a savings bank, a commercial bank, a credit union, an
insurance company, or similar institution that is supervised and examined by a
federal or state authority or by a mortgagee approved by the Secretary of
Housing and Urban Development pursuant to Sections 203 and 211 of the National
Housing Act. All parties which have had any interest in the Mortgage Loan,
whether as mortgagee, assignee, pledgee or otherwise, are (or, during the period
in which they held and disposed of such interest, were) (1) in compliance with
any and all applicable licensing requirements of the laws of the state wherein
the Mortgaged Property is located, and (2) organized under the laws of such
state, or (3) qualified to do business in such state, or (4) federal savings and
loan associations or national banks having principal offices in such state, or
(5) not doing business in such state;   (p)   LTV, PMI Policy.       No Mortgage
Loan has an LTV greater than 95%. Except as set forth on the related Data File,
each Mortgage Loan with an LTV greater than 80% at the time of origination, a
portion of the unpaid principal balance of the Mortgage Loan is and will be
insured as to payment defaults by a PMI Policy. If the Mortgage Loan is insured
by a PMI Policy which is not an LPMI Policy, the coverage will remain in place
until (i) the LTV decreases to 78% or (ii) the PMI Policy is otherwise
terminated pursuant to the Homeowners Protection Act of 1998, 12 USC §4901, et
seq. All provisions of such PMI Policy or LPMI Policy have been and are being
complied with, such policy is in full force and effect, and all premiums due
thereunder have been paid. The Qualified Insurer has a claims paying ability
acceptable to Fannie Mae or Freddie Mac. Any Mortgage Loan subject to a PMI
Policy or LPMI Policy obligates the Mortgagor or the Company to maintain the PMI
Policy or LPMI Policy, as applicable, and to pay all premiums and charges in
connection therewith. The Mortgage Interest Rate for the Mortgage Loan as set
forth on the related Mortgage Loan Schedule is net of any such insurance
premium;   (q)   Title Insurance.       The Mortgage Loan is covered by an ALTA
lender’s title insurance policy (or in the case of any Mortgage Loan secured by
a Mortgaged Property located in a jurisdiction where such policies are generally
not available, an opinion of counsel of the type customarily rendered in such
jurisdiction in lieu of title insurance) or other generally acceptable form of
policy of insurance acceptable to Fannie Mae or Freddie Mac, issued by a title
insurer acceptable to Fannie Mae or Freddie Mac and qualified to do business in
the jurisdiction where the Mortgaged Property is located, insuring the Company,
its successors and assigns, as to the first priority lien of the Mortgage in the
original principal amount of the Mortgage Loan, subject only to the exceptions
contained in clauses (1), (2) and (3) of subclause (k) of this Section 3.02, and
against any loss by reason of the invalidity or unenforceability of the lien
resulting from the provisions of the Mortgage providing for adjustment to the
Mortgage Interest Rate and Monthly Payment.

152



--------------------------------------------------------------------------------



 



    The Company is the sole insured of such lender’s title insurance policy, and
such lender’s title insurance policy is in full force and effect and will be in
force and effect upon the consummation of the transactions contemplated by the
Redwood-Wells Fargo Agreement. No claims have been made under such lender’s
title insurance policy, and no prior holder of the Mortgage, including the
Company, has done, by act or omission, anything which would impair the coverage
of such lender’s title insurance policy;   (r)   No Defaults.       There is no
default, breach, violation or event of acceleration existing under the Mortgage
or the Mortgage Note and no event which, with the passage of time or with notice
and the expiration of any grace or cure period, would constitute a default,
breach, violation or event of acceleration, and neither the Company nor its
predecessors have waived any default, breach, violation or event of
acceleration;   (s)   No Mechanics’ Liens.       There are no mechanics’ or
similar liens or claims which have been filed for work, labor or material (and
no rights are outstanding that under the law could give rise to such liens)
affecting the related Mortgaged Property which are or may be liens prior to, or
equal or coordinate with, the lien of the related Mortgage which are not insured
against by the title insurance policy referenced in subclause (q) of Section
3.02 of the Redwood-Wells Fargo Agreement;   (t)   Location of Improvements; No
Encroachments.       Except as insured against by the title insurance policy
referenced in subclause (q)
of Section 3.02 of the Redwood-Wells Fargo Agreement, all improvements which
were considered in determining the Appraised Value of the Mortgaged Property lay
wholly within the boundaries and building restriction lines of the Mortgaged
Property and no improvements on adjoining properties encroach upon the Mortgaged
Property. No improvement located on or being part of the Mortgaged Property is
in violation of any applicable zoning law or regulation;   (u)   Payment Terms.
      Except with respect to the Interest Only Mortgage Loans, principal
payments commenced no more than sixty (60) days after the funds were disbursed
to the Mortgagor in connection with the Mortgage Loan. Except with respect to
the Interest Only Mortgage Loans, each Mortgage Loan is payable in equal monthly
installments of principal and interest, with interest calculated and payable in
arrears, sufficient to amortize the Mortgage Loan fully by the stated maturity
date set forth in the Mortgage Note over an original term to maturity of not
more than thirty (30) years. As to each Adjustable Rate Mortgage Loan on each
applicable Adjustment Date, the Mortgage Interest Rate will be adjusted to equal
the sum of the Index plus the applicable Gross Margin, rounded up or down to the
nearest multiple of 0.125% indicated by the Mortgage Note; provided that the
Mortgage Interest Rate will not increase or decrease by more than the Periodic
Interest Rate Cap on any Adjustment Date, and will in no event exceed the
Maximum Mortgage Interest Rate or be lower than the Minimum Mortgage Interest
Rate listed on the Mortgage Note for such Mortgage Loan. As to each Adjustable
Rate Mortgage Loan that is not an Interest Only Mortgage Loan, each Mortgage
Note

153



--------------------------------------------------------------------------------



 



    requires a monthly payment which is sufficient, during the period prior to
the first adjustment to the Mortgage Interest Rate, to fully amortize the
outstanding principal balance as of the first day of such period over the then
remaining term of such Mortgage Note and to pay interest at the related Mortgage
Interest Rate. With respect to each Interest Only Mortgage Loan, the
interest-only period shall not exceed fifteen (15) years (or such other period
specified on the related Data File) and following the expiration of such
interest-only period, the remaining Monthly Payments shall be sufficient to
fully amortize the original principal balance over the remaining term of the
Mortgage Loan and to pay interest at the related Mortgage Interest Rate. As to
each Adjustable Rate Mortgage Loan, if the related Mortgage Interest Rate
changes on an Adjustment Date or, with respect to an Interest Only Mortgage
Loan, on an Adjustment Date following the related interest-only period, the then
outstanding principal balance will be reamortized over the remaining life of
such Mortgage Loan. No Adjustable Rate Mortgage Loan contains terms or
provisions which would result in negative amortization;   (v)   Customary
Provisions.       The Mortgage and related Mortgage Note contain customary and
enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the realization against the Mortgaged Property of the benefits of
the security provided thereby, including, (i) in the case of a Mortgage
designated as a deed of trust, by trustee’s sale, and (ii) otherwise by judicial
foreclosure. There is no homestead or other exemption available to a Mortgagor
which would interfere with the right to sell the Mortgaged Property at a
trustee’s sale or the right to foreclose the Mortgage;   (w)   Occupancy of the
Mortgaged Property.       As of the date of origination, the Mortgaged Property
was lawfully occupied
under applicable law;   (x)   No Additional Collateral.       Except in the case
of a Pledged Asset Mortgage Loan and as indicated on the related Data File, the
Mortgage Note is not and has not been secured by any collateral, pledged account
or other security except the lien of the corresponding Mortgage and the security
interest of any applicable security agreement or chattel mortgage referred to in
subclause (k) of Section 3.02 of the Redwood-Wells Fargo Agreement;   (y)  
Deeds of Trust.       In the event the Mortgage constitutes a deed of trust, a
trustee, duly qualified under applicable law to serve as such, has been properly
designated and currently so serves and is named in the Mortgage, and no fees or
expenses are or will become payable by the mortgagee to the trustee under the
deed of trust, except in connection with a trustee’s sale after default by the
Mortgagor;   (z)   Acceptable Investment.       The Company has no knowledge of
any circumstances or conditions with respect to the Mortgage Loan, the Mortgaged
Property, the Mortgagor or the Mortgagor’s credit standing that can reasonably
be expected to cause private institutional investors to regard the Mortgage Loan
as an unacceptable investment, cause the

154



--------------------------------------------------------------------------------



 



    Mortgage Loan to become delinquent, or adversely affect the value or
marketability of the Mortgage Loan;   (aa)   Transfer of Mortgage Loans.      
If the Mortgage Loan is not a MERS Mortgage Loan, the Assignment of Mortgage,
upon the insertion of the name of the assignee and recording information, is in
recordable form and is acceptable for recording under the laws of the
jurisdiction in which the Mortgaged Property is located;   (bb)   Mortgaged
Property Undamaged.       The Mortgaged Property is undamaged by waste, fire,
earthquake or earth
movement, windstorm, flood, tornado or other casualty so as to affect adversely
the value of the Mortgaged Property as security for the Mortgage Loan or the use
for which the premises were intended;   (cc)   Collection Practices; Escrow
Deposits.       The origination, servicing and collection practices used with
respect to the Mortgage Loan have been in accordance with Accepted Servicing
Practices, and have been in all material respects legal and proper. With respect
to escrow deposits and Escrow Payments, all such payments are in the possession
of the Company and there exist no deficiencies in connection therewith for which
customary arrangements for repayment thereof have not been made. All Escrow
Payments have been collected in full compliance with state and federal law. No
escrow deposits or Escrow Payments or other charges or payments due the Company
have been capitalized under the Mortgage Note;   (dd)   No Condemnation.      
There is no proceeding pending or to the best of the Company’s knowledge
threatened for the total or partial condemnation of the related Mortgaged
Property;   (ee)   The Appraisal.       The Servicing File for each Mortgage
Loan includes an appraisal of the related Mortgaged Property. As to each
Time$aver® Mortgage Loan, the appraisal may be from the original of the existing
Company-serviced loan, which was refinanced via such Time$aver® Mortgage Loan.
The appraisal was conducted by an appraiser who had no interest, direct or
indirect, in the Mortgaged Property or in any loan made on the security thereof;
and whose compensation is not affected by the approval or disapproval of the
Mortgage Loan, and the appraisal and the appraiser both satisfy the applicable
requirements of Title XI of the Financial Institution Reform, Recovery, and
Enforcement Act of 1989 and the regulations promulgated thereunder, all as in
effect on the date the Mortgage Loan was originated;   (ff)   Insurance.      
The Mortgaged Property securing each Mortgage Loan is insured by an insurer
acceptable to Fannie Mae or Freddie Mac against loss by fire and such hazards as
are covered under a standard extended coverage endorsement and such other
hazards as are customary in the area where the Mortgaged Property is located
pursuant to insurance policies

155



--------------------------------------------------------------------------------



 



    conforming to the requirements of Section 4.10, in an amount which is at
least equal to the lesser of (i) 100% of the insurable value, on a replacement
cost basis, of the improvements on the related Mortgaged Property and (ii) the
greater of (a) the outstanding principal balance of the Mortgage Loan or (b) an
amount such that the proceeds of such insurance shall be sufficient to prevent
the application to the Mortgagor or the loss payee of any coinsurance clause
under the policy. If the Mortgaged Property is a condominium unit, it is
included under the coverage afforded by a blanket policy for the project. If the
improvements on the Mortgaged Property are in an area identified in the Federal
Register by the Federal Emergency Management Agency as having special flood
hazards, a flood insurance policy meeting the requirements of the current
guidelines of the Federal Insurance Administration is in effect with a generally
acceptable insurance carrier, in an amount representing coverage not less than
the least of (A) the outstanding principal balance of the Mortgage Loan, (B) the
full insurable value and (C) the maximum amount of insurance which was available
under the Flood Disaster Protection Act of 1973, as amended. All individual
insurance policies contain a standard mortgagee clause naming the Company and
its successors and assigns as mortgagee, and all premiums thereon have been
paid. The Mortgage obligates the Mortgagor thereunder to maintain a hazard
insurance policy at the Mortgagor’s cost and expense, and on the Mortgagor’s
failure to do so, authorizes the holder of the Mortgage to obtain and maintain
such insurance at such Mortgagor’s cost and expense, and to seek reimbursement
therefor from the Mortgagor. The hazard insurance policy is the valid and
binding obligation of the insurer, is in full force and effect, and will be in
full force and effect and inure to the benefit of the Purchaser upon the
consummation of the transactions contemplated by the Redwood-Wells Fargo
Agreement. The Company has not acted or failed to act so as to impair the
coverage of any such insurance policy or the validity, binding effect and
enforceability thereof;   (gg)   Servicemembers Civil Relief Act.       The
Mortgagor has not notified the Company, and the Company has no knowledge of any
relief requested or allowed to the Mortgagor under the Servicemembers Civil
Relief Act, as amended;   (hh)   No Balloon Payments, Graduated Payments or
Contingent Interests.       The Mortgage Loan is not a graduated payment
mortgage loan and the Mortgage Loan does not have a shared appreciation or other
contingent interest feature. No Mortgage Loan has a balloon payment feature;  
(ii)   No Construction Loans.       No Mortgage Loan was made in connection with
(i) the construction or rehabilitation of a Mortgage Property or
(ii) facilitating the trade-in or exchange of a Mortgaged Property other than a
construction-to-permanent loan which has converted to a permanent Mortgage Loan;
  (jj)   Underwriting.

  (i)   Each Company Mortgage Loan was underwritten in accordance with the
Company Underwriting Guidelines;     (ii)   Each Third-Party Mortgage Loan was
underwritten in accordance with the Third-Party Underwriting Guidelines;    
(iii)   Each Exception Mortgage Loan was underwritten in accordance with the
Company Underwriting Guidelines; and

156



--------------------------------------------------------------------------------



 



  (iv)   Each Mortgage Note and Mortgage are on forms acceptable to Freddie Mac
or Fannie Mae;

(kk)   No Bankruptcy.       No Mortgagor was a debtor in any state or federal
bankruptcy or insolvency proceeding at the time the Mortgage Loan was originated
and as of the Closing Date, the Company has not received notice that any
Mortgagor is a debtor under any state or federal bankruptcy or insolvency
proceeding;   (ll)   The Mortgagor.       The Mortgagor is one or more natural
Persons and/or an Illinois land trust or a
“living trust” and such “living trust” is in compliance with the Company
Underwriting Guidelines (other than the exception identified for Exception
Mortgage Loans) or the Third-Party Underwriting Guidelines, as applicable;  
(mm)   Interest Calculation.       Interest on each Mortgage Loan is calculated
on the basis of a 360-day year consisting of twelve 30-day months;   (nn)  
Environmental Status.       There is no pending action or proceeding directly
involving the Mortgaged
Property of which the Company is aware in which compliance with any
environmental law, rule or regulation is an issue; and to the best of the
Company’s knowledge, nothing further remains to be done to satisfy in full all
requirements of each such law, rule or regulation constituting a prerequisite to
the use and enjoyment of the Mortgaged Property;   (oo)   No High Cost Loans.  
    No Mortgage Loan is a High Cost Loan or Covered Loan;   (pp)   Anti-Money
Laundering Laws.       The Company has complied with all applicable anti-money
laundering laws and
regulations, including without limitation the USA Patriot ACT of 2001
(collectively, the “Anti-Money Laundering Laws”); the Company has established an
anti-money laundering compliance program as required by the Anti-Money
Laundering Laws, has conducted the requisite due diligence in connection with
the origination of each Mortgage Loan for purposes of the Anti-Money Laundering
Laws, including with respect to the identity of the applicable Mortgagor and the
origin of assets used by the said Mortgagor to purchase the related Mortgaged
Property, and maintains sufficient information to identify the applicable
Mortgagor for purposes of the Anti-Money Laundering Laws;   (qq)   Single
Premium Credit Life Insurance.       No Mortgagor was required to purchase any
single premium credit insurance policy (e.g. life, disability, accident,
unemployment or health insurance product) or debt cancellation agreement as a
condition of obtaining the extension of credit. No Mortgagor obtained a prepaid
single premium credit insurance policy (e.g. life, disability, accident,
unemployment or health insurance product) as part of the origination of the
Mortgage Loan. No proceeds from any Mortgage Loan were used to

157



--------------------------------------------------------------------------------



 



    purchase single premium credit insurance policies or debt cancellation
agreements as part of the origination of, or as a condition to closing, such
Mortgage Loan;   (rr)   Buydown Mortgage Loans.       With respect to each
Mortgage Loan that is a Buydown Mortgage Loan:

  (i)   On or before the date of origination of such Mortgage Loan, the Company
and the Mortgagor, or the Company, the Mortgagor and the seller of the Mortgaged
Property or a third party entered into a Buydown Agreement. The Buydown
Agreement provides that the seller of the Mortgaged Property (or third party)
shall deliver to the Company temporary Buydown Funds in an amount equal to the
aggregate undiscounted amount of payments that, when added to the amount the
Mortgagor on such Mortgage Loan is obligated to pay on each Due Date in
accordance with the terms of the Buydown Agreement, is equal to the full
scheduled Monthly Payment due on such Mortgage Loan. The temporary Buydown Funds
enable the Mortgagor to qualify for the Buydown Mortgage Loan. The effective
interest rate of a Buydown Mortgage Loan if less than the interest rate set
forth in the related Mortgage Note will increase within the Buydown Period as
provided in the related Buydown Agreement so that the effective interest rate
will be equal to the interest rate as set forth in the related Mortgage Note.
The Buydown Mortgage Loan satisfies the requirements of the Company Underwriting
Guidelines (other than the exception identified for Exception Mortgage Loans) or
the Third-Party Underwriting Guidelines, as applicable;     (ii)   The Mortgage
and Mortgage Note reflect the permanent payment terms rather than the payment
terms of the Buydown Agreement. The Buydown Agreement provides for the payment
by the Mortgagor of the full amount of the Monthly Payment on any Due Date that
the Buydown Funds are available. The Buydown Funds were not used to reduce the
original principal balance of the Mortgage Loan or to increase the Appraised
Value of the Mortgage Property when calculating the Loan-to-Value Ratios for
purposes of the Agreement and, if the Buydown Funds were provided by the Company
and if required under the Company Underwriting Guidelines (other than the
exception identified for Exception Mortgage Loans) or the Third-Party
Underwriting Guidelines, as applicable, the terms of the Buydown Agreement were
disclosed to the appraiser of the Mortgaged Property;     (iii)   The Buydown
Funds may not be refunded to the Mortgagor unless the Mortgagor makes a
principal payment for the outstanding balance of the Mortgage Loan;     (iv)  
As of the date of origination of the Mortgage Loan, the provisions of the
related Buydown Agreement complied with the requirements of the Company
Underwriting Guidelines (other than the exception identified for Exception
Mortgage Loans) or the Third-Party Underwriting Guidelines, as applicable,
regarding buydown agreements;

(ss)   Cooperative Loans.       With respect to each Cooperative Loan:

  (i)   The Cooperative Shares are held by a Person as a tenant-stockholder in a
Cooperative. Each original UCC financing statement, continuation statement or
other governmental filing or recordation necessary to create or preserve the
perfection and priority of the first lien and security interest in the
Cooperative Loan and Proprietary Lease has been timely and properly made. Any
security agreement, chattel mortgage or equivalent document

158



--------------------------------------------------------------------------------



 



      related to the Cooperative Loan and delivered to Purchaser or its designee
establishes in Purchaser a valid and subsisting perfected first lien on and
security interest in the Mortgaged Property described therein, and Purchaser has
full right to sell and assign the same. The Proprietary Lease term expires no
less than five years after the Mortgage Loan term or such other term acceptable
to Fannie Mae, Freddie Mac, the Company Underwriting Guidelines (other than the
exception identified for Exception Mortgage Loans) or the Third-Party
Underwriting Guidelines, as applicable;     (ii)   A Cooperative Lien Search has
been made by a company competent to make the same which company is acceptable to
Fannie Mae or Freddie Mac and qualified to do business in the jurisdiction where
the Cooperative is located;     (iii)   (a) The term of the related Proprietary
Lease is not less than the terms of the Cooperative Loan; (b) there is no
provision in any Proprietary Lease which requires the Mortgagor to offer for
sale the Cooperative Shares owned by such Mortgagor first to the Cooperative;
(c) there is no prohibition in any Proprietary Lease against pledging the
Cooperative Shares or assigning the Proprietary Lease; (d) the Cooperative has
been created and exists in full compliance with the requirements for residential
cooperatives in the jurisdiction in which the Project is located and qualifies
as a cooperative housing corporation under Section 216 of the Code; (e) the
Recognition Agreement is on a form published by Aztech Document Services, Inc.
or includes similar provisions; and (f) the Cooperative has good and marketable
title to the Project, and owns the Project either in fee simple or under a
leasehold that complies with the requirements of the Fannie Mae guidelines,
Freddie Mac guidelines, the Company Underwriting Guidelines (other than the
exception identified for Exception Mortgage Loans) or the Third-Party
Underwriting Guidelines, as applicable; such title is free and clear of any
adverse liens or encumbrances, except the lien of any blanket mortgage;     (iv)
  The Company has the right under the terms of the Mortgage Note, Pledge
Agreement and Recognition Agreement to pay any maintenance charges or
assessments owed by the Mortgagor; and     (v)   Each Stock Power (i) has all
signatures guaranteed or (ii) if all signatures are not guaranteed, then such
Cooperative Shares will be transferred by the stock transfer agent of the
Cooperative if the Company undertakes to convert the ownership of the collateral
securing the related Cooperative Loan;

(tt) Delivery of Custodial Mortgage Files.     The Mortgage Note, Assignment of
Mortgage and any other documents required
to be delivered by the Company have been delivered to the Custodian in
accordance with the Redwood-Wells Fargo Agreement. The Company is in possession
of a complete, true and accurate Retained Mortgage File in compliance with
Exhibit C, except for such documents the originals of which have been delivered
to the Custodian or for such documents where the originals of which have been
sent for recordation;   (uu) Credit Reporting.     With respect to each Mortgage
Loan, the Company has furnished complete information on the related borrower
credit files to Equifax, Experian and Trans Union Credit Information Company, in
accordance with the Fair Credit Reporting Act and its implementing regulations;
  (vv) Contents of Retained Mortgage File.

159



--------------------------------------------------------------------------------



 



  The Retained Mortgage File contains the Mortgage Loan Documents listed as
items 6 through 12 of Exhibit C attached to the Redwood-Wells Fargo Agreement,
except for such documents where the originals of which have been sent for
recordation;   (ww) Pledged Asset Mortgage Loan.     With respect to a Pledged
Asset Mortgage Loan:

  (i)   The Pledge Holder has a rating of at least “AA” (or the equivalent) or
better from at least two Rating Agencies and the Pledge Holder is obligated to
give the beneficiary of each Letter of Credit at least sixty (60) days notice of
any non-renewal of any Letter of Credit;     (ii)   With respect to each Pledged
Asset Mortgage Loan, the Company is the named beneficiary and no Person has
drawn any funds against such Letter of Credit;     (iii)   Each Letter of Credit
is for an amount at least equal to an LTV of 20% of the lower of the purchase
price or the Appraised Value of the related Mortgaged Property;     (iv)   As of
the Closing Date, the Company has complied with all the requirements of any
Letter of Credit, and each Letter of Credit is a valid
and enforceable obligation of the Pledge Holder;     (v)   The Company has the
right to draw on each Letter of Credit if the related Pledged Asset Mortgage
Loan becomes ninety (90) days or more delinquent and to apply such proceeds as a
partial prepayment thereon;     (vi)   The Company has not received notice of
any non-renewal of any Letter of Credit;     (vii)   Upon a default by the
Pledge Holder, the Company will have a perfected first priority security
interest in the assets pledged to secure the Letter of Credit and has the right
to obtain possession thereof and the right to liquidate such assets and apply
the proceeds thereof to prepay the related Pledged Asset Mortgage Loan; and    
(viii)   The Letter of Credit is required to be in effect (either for its
original term or through renewal) until such time as all amounts owed under the
related Pledged Asset Mortgage Loan by the related Mortgagor are less than 80%
of the lesser of the Purchase Price or the Appraised Value of the related
Mortgaged Property;   (xx) Indiana.     There is no Mortgage Loan that was
originated on or after January 1, 2005, which is a “high cost home loan” as
defined under the Indiana Home Loan Practices Act (I.C. 24-9); and   (yy)
Leasehold Estate.     With respect to each Mortgage Loan secured in whole or in
part by the interest of the Mortgagor as a lessee under a ground lease of the
related Mortgaged Property

160



--------------------------------------------------------------------------------



 



  (a “Ground Lease”) and not by a fee interest in such Mortgaged Property:

  (i)   The Mortgagor is the owner of a valid and subsisting interest as tenant
under the Ground Lease;     (ii)   The Ground Lease is in full force and effect;
    (iii)   The Mortgagor is not in default under any provision of the lease;  
  (iv)   The lessor under the Ground Lease is not in default under any of the
terms or provisions thereof on the part of the lessor to be observed or
performed;     (v)   The term of the Ground Lease exceeds the maturity date of
the related Mortgage Loan by at least five (5) years;     (vi)   The Mortgagee
under the Mortgage Loan is given at least sixty (60) days’ notice of any default
and an opportunity to cure any defaults under the Ground Lease or to take over
the Mortgagor’s rights under the Ground Lease;     (vii)   The Ground Lease does
not contain any default provisions that could result in forfeiture or
termination of the Ground Lease except for non-payment of the Ground Lease or a
court order;     (viii)   The Ground Lease provides that the leasehold can be
transferred, mortgaged and sublet an unlimited number of times either without
restriction or on payment of a reasonable fee and delivery of reasonable
documentation to the lessor;     (ix)   The Ground Lease or a memorandum thereof
has been recorded and by its terms permits the leasehold estate to be mortgaged;
and     (x)   The execution, delivery and performance of the Mortgage do not
require consent (other than those consents which have been obtained and are in
full force
and effect) under, and will not contravene any provision of or cause a default
under, the Ground Lease.

(zz)   Prepayment Penalty.       No Mortgage Loan contains prepayment penalties
that extend beyond five years after the date of origination;   (aaa)   Qualified
Mortgage Loan.       Each Mortgage Loan would be a “qualified mortgage” within
the meaning of Section 860G(a)(3)(A) of the Code and Treasury Regulations
Section 1.860G-2(a)(1) if transferred to a REMIC on its startup date in exchange
for the regular or residual interests of the REMIC; and   (bbb)   No Adverse
Selection.       There were no adverse selection procedures used in selecting
the Mortgage Loan from among the residential mortgage loans which were available
for inclusion in the Mortgage Loans.

161



--------------------------------------------------------------------------------



 



XXII.   Mortgage Loans Purchased under the Master Mortgage Loan Sale & Servicing
Agreement, dated as of July 1, 2006 between RWT Holdings, Inc. (“RWT Holdings”)
and ABN AMRO Mortgage Group, Inc. (the “Seller/Servicer”) (the “ABN AMRO-RWT
Agreement”).

     With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the ABN AMRO-RWT
Agreement.
          (a) The information set forth in the Mortgage Loan Schedule, including
any diskette or other related data tape sent to Purchaser is true and correct in
all material respects and the information provided to the rating agencies,
including the loan level detail, is true and correct according to the rating
agency requirements.
          (b) There are no delinquent taxes, ground rents, governmental
assessments, leasehold payments or other outstanding charges affecting the lien
priority of the related Mortgage.
          (c) The terms of the Mortgage Note and the Mortgage have not been
waived, altered or modified in any respect, except by written instruments, and
the Mortgage has been recorded or sent for recording, if necessary to maintain
the lien priority of the Mortgage. The substance of any such waiver, alteration
or modification has been approved by the insurer under the Primary Mortgage
Insurance Policy, if any, the title insurer, to the extent required by the
related policy and is reflected on the Mortgage Loan Schedule.
          (d) No event has occurred which would give Mortgagor any right of
rescission, set-off, or defense of usury, nor will the operation of any of the
terms of the Mortgage Note and the Mortgage, or the exercise of any right
thereunder, render either the Mortgage Note or the Mortgage unenforceable in
whole or in part (except as enforceability may be limited by bankruptcy,
insolvency, liquidation, receivership, moratorium, reorganization, or other
similar laws affecting the enforcement of the rights of creditors and by general
principles of equity, whether enforcement is sought in a proceeding in equity or
at law) or subject to any right of rescission, set-off, counterclaim or defense,
including the defense of usury, and no such right of rescission, set-off,
counterclaim or defense has been asserted with respect thereto and the Mortgagor
was not a debtor in any state or federal bankruptcy or insolvency proceedings
and the time the Mortgage Loan was originated.
          (e) All buildings upon the Mortgaged Property are insured by a
Qualified Insurer against loss by fire, hazards of extended coverage and such
other hazards as are customary in the area where the Mortgaged Property is
located, pursuant to insurance policies conforming to the requirements of
Section 11.10 of the ABN AMRO-RWT Agreement. All such insurance policies contain
a standard mortgagee clause naming Seller or the originator of the Mortgage
Loan, and its successors and assigns, as mortgagee. If the Mortgaged Property is
in an area identified on a flood hazard map or flood insurance rate map issued
by the Federal Emergency Management Agency as a special flood hazard area (and
such flood insurance has been made available), a flood insurance policy meeting
the requirements of the current guidelines of the National Flood Insurance
Program is in effect and such policy conforms to the Agency Guidelines. The
Mortgage obligates the Mortgagor thereunder to maintain all such insurance at
the Mortgagor’s cost and expense and, on the Mortgagor’s failure to do so,
authorizes the holder of the Mortgage to maintain such insurance at Mortgagor’s
cost and expense and to seek reimbursement therefor from the Mortgagor.
          (f) Seller has complied with all requirements of federal law, and, to
the extent not preempted thereby, state or local law applicable to the
origination or servicing of the Mortgage Loan, including, without limitation,
fair housing, usury, truth in lending, real estate settlement procedures,
consumer credit protection, equal credit opportunity, or disclosure laws. No
Mortgage Loan is (a) subject to the provisions of the Homeownership and Equity
Protection Act of 1994 as amended (“HOEPA”), (b) a “high cost” mortgage

162



--------------------------------------------------------------------------------



 



loan, “covered” mortgage loan, “high risk home” mortgage loan, or “predatory”
mortgage loan or any comparable term, no matter how defined under any federal,
state or local law, (c) subject to any comparable federal, state or local
statutes or regulations, or any other statute or regulation providing for
heightened regulatory scrutiny or assignee liability to holders of such mortgage
loans, or (d) a High Cost Loan or Covered Loan, as applicable (as such terms are
defined in the current Standard & Poor’s LEVELS Glossary Revised, Appendix E).
With respect to each Mortgage Loan, Seller has complied with all applicable
anti-money laundering laws and regulations, including without limitation the USA
Patriot Act of 2001 (collectively, the “Anti-Money Laundering Laws”).The
origination, servicing and collection practices with respect to each Mortgage
Note and Mortgage have been legal and in accordance with applicable laws and
regulations, and in all material respects in accordance with Customary Servicing
Procedures.
          (g) The Mortgage has not been satisfied, canceled, or rescinded, or,
in the case of a First Lien Mortgage, subordinated, and the Mortgaged Property
has not been fully released from the lien of the Mortgage, nor has any
instrument been executed that would effect any such satisfaction, cancellation,
rescission, release, or, in the case of a First Lien Mortgage, subordination.
          (h) If the Mortgage Loan is a First Lien Mortgage Loan, the Mortgage
is a valid, existing and enforceable First Lien Mortgage on the Mortgaged
Property, including all improvements on the Mortgaged Property, except as
enforceability may be limited by bankruptcy, insolvency, liquidation,
receivership, moratorium, reorganization, or other similar laws affecting the
enforcement of the rights of creditors and by general principles of equity,
whether enforcement is sought in a proceeding in equity or at law, and subject
only to (i) the lien of current real property taxes and assessments not yet due
and payable, (ii) covenants, conditions and restrictions, rights of way,
easements and other matters of the public record as of the date of recording
being acceptable to mortgage lending institutions which do not materially affect
adversely the Appraised Value of the Mortgaged Property, and (iii) other matters
to which like properties are commonly subject which do not materially interfere
with the benefits of the security intended to be provided by the Mortgage or the
use, enjoyment, value or marketability of the related Mortgaged Property
          (i) If the Mortgage Loan is a Second Lien Mortgage Loan, the Mortgage
is a valid, existing and enforceable Second Lien Mortgage on the Mortgaged
Property, including all improvements on the Mortgaged Property, except as
enforceability may be limited by bankruptcy, insolvency, liquidation,
receivership, moratorium, reorganization, or other similar laws affecting the
enforcement of the rights of creditors and by general principles of equity,
whether enforcement is sought in a proceeding in equity or at law, and subject
only to (i) the First Lien Mortgage, (ii) the lien of current real property
taxes and assessments not yet due and payable, (iii) covenants, conditions and
restrictions, rights of way, easements and other matters of the public record as
of the date of recording being acceptable to mortgage lending institutions which
do not materially affect adversely the Appraised Value of the Mortgaged
Property, and (iv) other matters to which like properties are commonly subject
which do not materially interfere with the benefits of the security intended to
be provided by the Mortgage or the use, enjoyment, value or marketability of the
related Mortgaged Property.
          (j) The Mortgage Note and the related Mortgage are genuine and each is
the legal, valid and binding obligation of the maker thereof, enforceable in
accordance with its terms, except as enforceability may be limited by
(i) bankruptcy, insolvency, liquidation, receivership, moratorium,
reorganization or other similar laws affecting the enforcement of the rights of
creditors and (ii) general principles of equity, whether enforcement is sought
in a proceeding in equity or at law.
          (k) All parties to the Mortgage Note and the Mortgage had legal
capacity to enter into the Mortgage Loan and to execute and deliver the Mortgage
Note and the Mortgage, and the Mortgage Note and the Mortgage have been duly and
properly executed by such parties.
          (l) The proceeds of the Mortgage Loan have been fully disbursed to or
for the account of

163



--------------------------------------------------------------------------------



 



the Mortgagor, and there is no obligation for the Mortgagee to advance
additional funds thereunder.
          (m) If required by the Underwriting Guidelines, the Mortgage Loan is
covered by an ALTA lender’s title insurance policy or other form of title
insurance policy acceptable to the Agency, issued by a title insurer acceptable
to the Agency and qualified to do business in the jurisdiction where the
Mortgaged Property is located, insuring (subject to the exceptions contained in
paragraph (h) (i) (ii) and (iii) above for First Lien Mortgage Loans and in
paragraph (i)(i), (ii), (iii) and (iv) above for Second Lien Mortgage Loans) the
originator and its successors and assigns as to the first or second mortgage
lien priority, as applicable, in the original principal amount of the Mortgage
Loan. Seller is the insured under such lender’s title insurance policy, and such
lender’s title insurance policy is in full force and effect and will be in full
force and effect upon the related Closing Date. No claims have been made under
such lender’s title insurance policy, and Seller has not done, by act or
omission, anything which would impair the coverage of such lender’s title
insurance policy.
          (n) There is no default or event of acceleration existing under the
Mortgage or the Mortgage Note, and Seller has not waived any default or event of
acceleration. With respect to each Second Lien Mortgage Loan, as of the related
Closing Date, (i) the First Lien Mortgage Loan is in full force and effect,
(ii) Seller has not received any notice of default under the First Lien Mortgage
Loan or its related First Lien Mortgage which has not been cured, and
(iii) Seller has not waived any default or event of acceleration with respect
thereto.
          (o) The Mortgage Loan was either (A) originated by (i) a savings and
loan association, savings bank, commercial bank, credit union, insurance
company, or similar banking institution which is supervised and examined by a
federal or state authority, or (ii) a Mortgagee approved by the Secretary of
Housing and Urban Development pursuant to sections 203 and 211 of the National
Housing Act; or (B) originated and underwritten by an entity employing
underwriting standards consistent with the underwriting standards of an
institution described in (A)(i) or (A)(ii) above.
          (p) Unless otherwise disclosed on the Mortgage Loan Schedule, the
Mortgage Loan has an original term to maturity of not more than 30 years, with
interest payable in arrears on the first day of each month. The Mortgage Note
evidencing a Fixed Rate Mortgage Loan requires a monthly payment which is
sufficient to fully amortize the unpaid principal balance over the remaining
term and to pay interest at the related Mortgage Interest Rate. The Mortgage
Note evidencing an Adjustable Rate Mortgage Loan requires a Monthly Payment that
is sufficient (after the IO Conversion Date with respect to an IO Mortgage Loan)
(i) during the period prior to the first adjustment to the Mortgage Interest
Rate, to amortize the original principal balance fully over the remaining term
thereof and to pay interest at the related Mortgage Interest Rate, and
(ii) during the period following each Adjustment Date, to amortize the
outstanding principal balance fully as of the first day of such period over the
then remaining term of such Mortgage Note and to pay interest at the related
Mortgage Interest Rate. In any case, no Mortgage Loan contains terms or
provisions which would result in negative amortization. Payments of principal
and/or interest on the Mortgage Loan commenced no more than sixty (60) days
after the funds were disbursed in connection with the Mortgage Loan.
          (q) There is no proceeding pending or, to Seller’s knowledge,
threatened for the total or partial condemnation of the Mortgaged Property, and
such property is in good repair and is undamaged by waste, fire, earthquake or
earth movement, windstorm, flood, tornado or other casualty, so as to materially
affect adversely the value of the Mortgaged Property as security for the
Mortgage Loan or the use for which the premises were intended.
          (r) The Mortgage and related Mortgage Note contain customary and
enforceable provisions such as to render the rights and remedies of the holder
thereof adequate for the realization against the Mortgaged Property of the
benefits of the security provided thereby, including (i) in the case of a
Mortgage designated as a deed of trust, by trustee’s sale, or (ii) otherwise by
judicial foreclosure, except as enforceability may be limited by bankruptcy,
insolvency, liquidation, receivership, moratorium,

164



--------------------------------------------------------------------------------



 



reorganization, or other similar laws affecting the enforcement of the rights of
creditors and by general principles of equity, whether enforcement is sought in
a proceeding in equity or at law. Following the date of origination of the
Mortgage Loan, the Mortgaged Property has not been subject to any bankruptcy
proceeding or foreclosure proceeding and the Mortgagor has not filed for
protection under applicable bankruptcy laws. Interest on each Mortgage Loan is
calculated on the basis of a 360-day year consisting of twelve 30-day months;
          (s) The Mortgage Note and Mortgage are on forms acceptable to the
Agency.
          (t) The Mortgage Note is not and has not been secured by any
collateral except the lien of the corresponding Mortgage on the Mortgaged
Property.
          (u) The Mortgage File contains an appraisal of the related Mortgaged
Property signed prior to the final approval of the Mortgage Loan application by
a Qualified Appraiser and the appraisal and appraiser both satisfy the
requirements of the Agency and Title XI of FIRREA and the regulations
promulgated thereunder, if applicable, all as in effect on the date the Mortgage
Loan was originated. The appraisal is in a form acceptable to the Agency;
          (v) If the Mortgage constitutes a deed of trust, a trustee, duly
qualified under applicable law to serve as such, has been properly designated
and currently so serves and is named in the Mortgage, and no fees or expenses
are or will become payable by Purchaser to the trustee under the deed of trust,
except in connection with a trustee’s sale after default by the Mortgagor.
          (w) The Mortgage Loan is not a graduated payment mortgage loan or
buydown loan, and the Mortgage Loan does not have a shared appreciation or other
contingent interest feature.
          (x) All material disclosures required by applicable law with respect
to the making of mortgage loans of the same type as the Mortgage Loan have been
made, including rescission materials required by applicable law if the Mortgage
Loan is a Refinanced Mortgage Loan.
          (y) Each Conventional First Lien Mortgage Loan that had a LTV at
origination in excess of 80% will be subject to a Primary Mortgage Insurance
Policy, issued by a Qualified Insurer, in at least such amount as is required by
the Agency. All provisions of such Primary Mortgage Insurance Policy have been
and are being complied with, such policy is in full force and effect, and all
premiums due thereunder have been paid. Any First Lien Mortgage Loan subject to
any such Primary Mortgage Insurance Policy obligates the Mortgagor thereunder to
maintain such insurance and to pay all premiums and charges in connection
therewith unless terminable in accordance with the Agency Guidelines or
applicable law.
          (z) The Assignment of Mortgage is in recordable form and is acceptable
for recording under the laws of the jurisdiction in which the Mortgaged Property
is located.
          (aa) All payments required to be made prior to the related Cut-off
Date for the Mortgage Loan under the terms of the Mortgage Note have been made.
          (bb) All escrow deposits and Escrow Payments, if any, are in the
possession of, or under the control of, Seller and have been handled in
accordance with the Real Estate Settlement Procedures Act (“RESPA”). If such
Mortgage Loan provides that the interest rate on the principal balance of the
Mortgage Note may be adjusted, all of the terms of the Mortgage Note pertaining
to interest rate adjustments, payment adjustments and adjustments of the
outstanding principal balance are enforceable (except as enforceability may be
limited by bankruptcy, insolvency, liquidation, receivership, moratorium,
reorganization, or other similar laws affecting the enforcement of the rights of
creditors and by general principles of equity, whether enforcement is sought in
a proceeding in equity or at law), and all such adjustments have been properly
made,

165



--------------------------------------------------------------------------------



 



including any required notices, and such adjustments do not and will not affect
the priority of the Mortgage lien. No payment with respect to the Mortgage Loan
has been delinquent during the preceding twelve-month period;
          (cc) Immediately prior to the payment of the Purchase Price, Seller
was the sole owner and holder of the Mortgage Loan. The Mortgage Loan was not
assigned or pledged by Seller and Seller had good and marketable title thereto,
and Seller had full right to transfer and sell the Mortgage Loan to Purchaser
free and clear of any encumbrance, participation interest, lien, equity, pledge,
claim or security interest and had full right and authority, subject to no
interest or participation in, or agreement with, any other party to sell or
otherwise transfer the Mortgage Loan.
          (dd) The Mortgage Loan compiles with all the terms conditions and
requirements of the Underwriting Guidelines in effect at the time of origination
with exceptions thereto exercised in a reasonable manner.
          (ee) With respect to Mortgage Loans that are secured by a leasehold
estate, the lease is valid, in full force and effect, and conforms to the Agency
Guidelines for leasehold estates.
          (ff) No fraud, nor any material misrepresentation, error, omission, or
negligence, has taken place on the part of Seller or the Mortgagor any other
Person involved in the origination of the Mortgage Loan.
          (gg) The Mortgaged Property is located in the state identified in the
Mortgage Loan Schedule and consists of a parcel of real property with a detached
single family residence or a two-to-four-family dwelling erected thereon, or an
individual condominium unit, or an individual unit in a planned unit
development; provided, however, that any condominium project or planned unit
development conforms with the Underwriting Guidelines regarding such dwellings,
and no residence or dwelling is a mobile home or a manufactured housing unit
that is not permanently attached to its foundation. As of the date of
origination, no portion of the Mortgaged Property was used for commercial
purposes, and, since the date of origination no portion of the Mortgaged
Property has been used for commercial purposes;
          (hh) Seller used no adverse selection procedures in selecting the
Mortgage Loan from among the residential mortgage loans owned by it which were
available for inclusion in the Mortgage Loans.
          (ii) Seller has delivered to Purchaser or Purchaser’s designee the
Mortgage Loan Documents and the Mortgage File for each Mortgage Loan as required
by the ABN AMRO-RWT Agreement and/or the Commitment Letter.
          (jj) All improvements subject to the Mortgage which were considered in
determining the Appraised Value of the Mortgaged Property lie wholly within the
boundaries and building restriction lines of the Mortgaged Property (and wholly
within the project with respect to a condominium unit) and no improvements on
adjoining properties encroach upon the Mortgaged Property except those which are
insured against by the title insurance policy referred to in clause (m) above
and all improvements on the property comply with all applicable zoning and
subdivision laws and ordinances.
          (kk) All parties which have had any interest in the Mortgage, whether
as mortgagee, assignee, pledgee or otherwise, are (or, during the period in
which they held and disposed of such interest, were) (A) in compliance with any
and all applicable licensing requirements of the laws of the state wherein the
Mortgaged Property is located, and (B) (1) organized under the laws of such
state, or (2) qualified to do business in such state, or (3) federal savings and
loan associations or national banks or a Federal Home Loan Bank or savings bank
having principal offices in such state, or (4) not doing business in such state.

166



--------------------------------------------------------------------------------



 



          (ll) As of the related Closing Date, the Mortgaged Property is
lawfully occupied under applicable law, and all inspections, licenses and
certificates required to be made or issued with respect to all occupied portions
of the Mortgaged Property and, with respect to the use and occupancy of the
same, including but not limited to certificates of occupancy and fire
underwriting certificates, have been made or obtained from the appropriate
authorities.
          (mm) If the Mortgaged Property is a condominium unit or a planned unit
development (other than a de minimis planned unit development), or stock in a
cooperative housing corporation, such condominium, cooperative or planned unit
development project meets the eligibility requirements of the Agency.
          (nn) There is no pending action or proceeding directly involving the
Mortgaged Property in which compliance with any environmental law, rule or
regulation is an issue; to Seller’s knowledge, there is no violation of any
environmental law, rule or regulation with respect to the Mortgaged Property;
and nothing further remains to be done to satisfy in full all requirements of
each such law, rule or regulation constituting a prerequisite to use and
enjoyment of said property.
          (oo) The Mortgagor has not notified Seller requesting relief under the
Servicemembers’ Civil Relief Act, formerly known as the Soldiers’ and Sailors’
Civil Relief Act of 1940, and Seller has no knowledge of any relief requested or
allowed to the Mortgagor under the Servicemembers’ Civil Relief Act.
          (pp). There are no mechanics’ or similar liens or claims filed for
work, labor or material (and no rights are outstanding that under law could give
rise to such a lien) affecting the related Mortgage Property which are or may be
liens prior to, or equal or coordinate with, the lien of the related Mortgage.
          (qq) As of the related Closing Date, the Mortgage Loan was not in
construction or rehabilitation status or has facilitated the trade-in or
exchange of a Mortgaged Property.
          (rr) No action has been taken or failed to be taken by Seller on or
prior to the Closing Date which has resulted or will result in an exclusion
from, denial of, or defense to coverage under any insurance policy related to
the Mortgage Loan (including, without limitation, any exclusions, denials or
defenses which would limit or reduce the availability of the timely payment of
the full amount of the loss otherwise due thereunder to the insured) whether
arising out of actions, representations, errors, omissions, negligence, or fraud
of Seller, or for any other reason under such coverage.
          (ss) With respect to any broker fees collected and paid on the
Mortgage Loan, all broker fees have been properly assessed to the Mortgagor and
no claims will arise as to broker fees that are double charged and for which the
Mortgagor would be entitled to reimbursement.

167



--------------------------------------------------------------------------------



 



          (tt) To Seller’s knowledge, there does not exist on the related
Mortgage Property any hazardous substances, hazardous wastes or solid wastes, as
such terms are defined in the Comprehensive Environmental Response Compensation
and Liability Act, the Resource Conservation and Recovery Act of 1976, or other
federal, state or local environmental legislation; provided however, that
commonly used household items shall not constitute “hazardous substances” for
purposes of this subsection.
          (uu) The Mortgage Loan did not have a Loan-to-Value Ratio at the time
of origination of more than 95%.
          (vv) None of the proceeds of the Mortgage Loan were used to finance
single-premium credit insurance policies.
          (xx) Unless set forth on the Mortgage Loan Schedule, the Mortgage Loan
is not a balloon loan.
          (yy) With respect to the Mortgage Loan, Seller has fully and
accurately furnished complete information on the related borrower credit files
to Equifax, Experian and Trans Union Credit Information Company, in accordance
with the Fair Credit Reporting Act and its implementing regulations.
          (zz) No Mortgage Loan was originated on or after October 1, 2002 and
prior to March 7, 2003, which is secured by property located in the State of
Georgia. No Mortgage Loan was originated on or after March 7, 2003 which is a
“high cost home loan” as defined under the Georgia Fair Lending Act, which
became effective October 1, 2002.
          (aaa) No Mortgage Loan contains prepayment penalties that extend
beyond five years after the date of origination.
          (bbb) Each Mortgage Loan would be a “qualified mortgage” within the
meaning of Section 860G(a)(3)(A) of the Code and Treasury Regulations
Section 1.860G-2(a)(1) if transferred to a REMIC on its startup date in exchange
for the regular or residual interests of the REMIC.

168



--------------------------------------------------------------------------------



 



XXIII.   With respect to Mortgage Loans purchased under the Seller’s Purchase,
Warranties and Interim Servicing Agreement, dated as of June 1, 2006 (the
“Mortgage Loan Purchase and Sale Agreement”), between Redwood Mortgage Funding,
Inc. and First Magnus Financial Corporation and an Assignment dated May 25,
2007, between RMF and RWT Holdings, as modified by the related Acknowledgements
(the “RWT-First Magnus Agreement”).

     With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the RWT-First Magnus
Agreement.
     (a) The information set forth in the related Mortgage Loan Schedule,
including any diskette or other related data tapes sent to the Purchaser, is
complete, true and correct in all material respects, and the information
provided to the rating agencies, including the loan level detail, is true and
correct according to the rating agency requirements;
     (b) The Mortgage creates a first lien or a first priority ownership
interest in an estate in fee simple in real property securing the related
Mortgage Note;
     (c) All payments due on or prior to the related Closing Date for such
Mortgage Loan have been made as of the related Closing Date, the Mortgage Loan
is not delinquent in payment more than 30 days and has not been dishonored;
there are no material defaults under the terms of the Mortgage Loan; the Company
has not advanced funds, or induced, solicited or knowingly received any advance
of funds from a party other than the owner of the Mortgaged Property subject to
the Mortgage, directly or indirectly, for the payment of any amount required by
the Mortgage Loan; no payment with respect to each Mortgage Loan has been
delinquent during the preceding twelve-month period;
     (d) All taxes, governmental assessments, insurance premiums, water, sewer
and municipal charges, leasehold payments or ground rents which previously
became due and owing have been paid, or escrow funds have been established in an
amount sufficient to pay for every such escrowed item which remains unpaid and
which has been assessed but is not yet due and payable;
     (e) The terms of the Mortgage Note and the Mortgage have not been impaired,
waived, altered or modified in any respect, except by written instruments, which
have been recorded to the extent any such recordation is required by law. No
instrument of waiver, alteration or modification has been executed, and no
Mortgagor has been released, in whole or in part, from the terms thereof except
in connection with an assumption agreement and which assumption agreement is
part of the Mortgage File and the terms of which are reflected in the related
Mortgage Loan Schedule; the substance of any such waiver, alteration or
modification has been approved by the issuer of any related Primary Mortgage
Insurance Policy and title insurance policy, to the extent required by the
related policies;
     (f) The Mortgage Note and the Mortgage are not subject to any right of
rescission, set-off, counterclaim or defense, including, without limitation, the
defense of usury, nor will the operation of any of the terms of the Mortgage
Note or the Mortgage, or the exercise of any right thereunder, render the
Mortgage Note or Mortgage unenforceable, in whole or in part, or subject to any
right of rescission, set-off, counterclaim or defense, including the defense of
usury, and no such right of rescission, set-off, counterclaim or defense has
been asserted with respect thereto; and the Mortgagor was not a debtor in any
state or federal bankruptcy or insolvency proceeding at the time the Mortgage
Loan was originated;
     (g) All buildings or other customarily insured improvements upon the
Mortgaged Property are insured by an insurer acceptable under the Fannie Mae
Guides, against loss by fire, hazards of extended coverage and such other
hazards as are provided for in the Fannie Mae Guides or by the Freddie Mac
Guides, in an amount representing coverage not less than the lesser of (i) the
maximum insurable value of the improvements securing such Mortgage Loans, and
(ii) the greater of (a) the outstanding principal balance of the

169



--------------------------------------------------------------------------------



 



Mortgage Loan, and (b) an amount such that the proceeds thereof shall be
sufficient to prevent the Mortgagor and/or the mortgagee from becoming a
co-insurer. All such standard hazard policies are in full force and effect and
on the date of origination contained a standard mortgagee clause naming the
Company and its successors in interest and assigns as loss payee and such clause
is still in effect and all premiums due thereon have been paid. If required by
the Flood Disaster Protection Act of 1973, as amended, the Mortgage Loan is
covered by a flood insurance policy meeting the requirements of the current
guidelines of the Federal Insurance Administration which policy conforms to
Fannie Mae and Freddie Mac requirements, in an amount not less than the amount
required by the Flood Disaster Protection Act of 1973, as amended. Such policy
was issued by an insurer acceptable under Fannie Mae or Freddie Mac guidelines.
The Mortgage obligates the Mortgagor thereunder to maintain all such insurance
at the Mortgagor’s cost and expense, and upon the Mortgagor’s failure to do so,
authorizes the holder of the Mortgage to maintain such insurance at the
Mortgagor’s cost and expense and to seek reimbursement therefor from the
Mortgagor;
     (h) Any and all requirements of any federal, state or local law including,
without limitation, usury, truth-in-lending, real estate settlement procedures,
consumer credit protection, equal credit opportunity, fair housing, or
disclosure laws applicable to the Mortgage Loan have been complied with in all
material respects;
     (i) The Mortgage has not been satisfied, canceled or subordinated, in whole
or in part, or rescinded, and the Mortgaged Property has not been released from
the lien of the Mortgage, in whole or in part nor has any instrument been
executed that would effect any such release, cancellation, subordination or
rescission. The Company has not waived the performance by the Mortgagor of any
action, if the Mortgagor’s failure to perform such action would cause the
Mortgage Loan to be in default, nor has the Company waived any default resulting
from any action or inaction by the Mortgagor;
     (j) The related Mortgage is a valid, subsisting, enforceable and perfected
first lien on the Mortgaged Property including all buildings on the Mortgaged
Property and all installations and mechanical, electrical, plumbing, heating and
air conditioning systems affixed to such buildings, and all additions,
alterations and replacements made at any time with respect to the foregoing
securing the Mortgage Note’s original principal balance. The Mortgage and the
Mortgage Note do not contain any evidence of any security interest or other
interest or right thereto. Such lien is free and clear of all adverse claims,
liens and encumbrances having priority over the first lien of the Mortgage
subject only to (1) the lien of non-delinquent current real property taxes and
assessments not yet due and payable, (2) covenants, conditions and restrictions,
rights of way, easements and other matters of the public record as of the date
of recording which are acceptable to mortgage lending institutions generally and
either (A) which are referred to or otherwise considered in the appraisal made
for the originator of the Mortgage Loan, or (B) which do not adversely affect
the appraised value of the Mortgaged Property as set forth in such appraisal,
and (3) other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property. Any security agreement, chattel mortgage or equivalent
document related to and delivered in connection with the Mortgage Loan
establishes and creates (1) a valid, subsisting, enforceable and perfected first
lien and first priority security interest and on the property described therein,
and the Company has the full right to sell and assign the same to the Purchaser;
     (k) The Mortgage Note and the related Mortgage are original and genuine and
each is the legal, valid and binding obligation of the maker thereof,
enforceable in all respects in accordance with its terms subject to bankruptcy,
insolvency, moratorium, reorganization and other laws of general application
affecting the rights of creditors and by general equitable principles and the
Company has taken all action necessary to transfer such rights of enforceability
to the Purchaser. All parties to the Mortgage Note and the Mortgage had the
legal capacity to enter into the Mortgage Loan and to execute and deliver the
Mortgage Note and the Mortgage. The Mortgage Note and the Mortgage have been
duly and properly executed by such parties. No fraud, error, omission,
misrepresentation, negligence or similar occurrence with respect to a Mortgage
Loan has taken place on the part of the Company or the Mortgagor, or, on the
part of any other party involved in the origination of the Mortgage Loan. The
proceeds of the Mortgage Loan have been fully disbursed and there is no
requirement for future advances thereunder, and any and all requirements as to
completion of any on-site or off-site

170



--------------------------------------------------------------------------------



 



improvements and as to disbursements of any escrow funds therefor have been
complied with. All costs, fees and expenses incurred in making or closing the
Mortgage Loan and the recording of the Mortgage were paid or are in the process
of being paid, and the Mortgagor is not entitled to any refund of any amounts
paid or due under the Mortgage Note or Mortgage;
     (l) The Company is the sole owner of record and holder of the Mortgage Loan
and the indebtedness evidenced by the Mortgage Note, and upon recordation the
Purchaser or its designee will be the owner of record of the Mortgage and the
indebtedness evidenced by the Mortgage Note, and upon the sale of the Mortgage
Loan to the Purchaser, the Company will retain the Servicing File in trust for
the Purchaser only for the purpose of interim servicing and supervising the
interim servicing of the Mortgage Loan. Immediately prior to the transfer and
assignment to the Purchaser on the related Closing Date, the Mortgage Loan,
including the Mortgage Note and the Mortgage, were not subject to an assignment
or pledge, and the Company had good and marketable title to and was the sole
owner thereof and had full right to transfer and sell the Mortgage Loan to the
Purchaser free and clear of any encumbrance, equity, lien, pledge, charge, claim
or security interest and has the full right and authority subject to no interest
or participation of, or agreement with, any other party, to sell and assign the
Mortgage Loan pursuant to the RWT-First Magnus Agreement and following the sale
of the Mortgage Loan, the Purchaser will own such Mortgage Loan free and clear
of any encumbrance, equity, participation interest, lien, pledge, charge, claim
or security interest. The Company intends to relinquish all rights to possess,
control and monitor the Mortgage Loan, except for the purposes of servicing the
Mortgage Loan as set forth in the RWT-First Magnus Agreement. Either the
Mortgagor is a natural person or the Mortgagor is an inter-vivos trust
acceptable to Fannie Mae;
     (m) Each Mortgage Loan is covered by an ALTA lender’s title insurance
policy or other generally acceptable form of policy or insurance acceptable to
Fannie Mae or Freddie Mac, issued by a title insurer acceptable to Fannie Mae or
Freddie Mac and qualified to do business in the jurisdiction where the Mortgaged
Property is located, insuring (subject to the exceptions contained in (j)(1),
(2) and (3) above) the Company, its successors and assigns, as to the first
priority lien of the Mortgage in the original principal amount of the Mortgage
Loan. Additionally, such policy affirmatively insures ingress and egress to and
from the Mortgaged Property. Where required by applicable state law or
regulation, the Mortgagor has been given the opportunity to choose the carrier
of the required mortgage title insurance. The Company, its successors and
assigns, are the sole insured of such lender’s title insurance policy, such
title insurance policy has been duly and validly endorsed to the Purchaser or
the assignment to the Purchaser of the Company’s interest therein does not
require the consent of or notification to the insurer and such lender’s title
insurance policy is in full force and effect and will be in full force and
effect upon the consummation of the transactions contemplated by the RWT-First
Magnus Agreement and the related Purchase Price and Terms Letter. No claims have
been made under such lender’s title insurance policy, and no prior holder of the
related Mortgage, including the Company, has done, by act or omission, anything
which would impair the coverage of such lender’s title insurance policy;
     (n) There is no default, breach, violation or event of acceleration
existing under the Mortgage or the related Mortgage Note and no event which,
with the passage of time or with notice and the expiration of any grace or cure
period, would constitute a default, breach, violation or event permitting
acceleration; and neither the Company nor any prior mortgagee has waived any
default, breach, violation or event permitting acceleration;
     (o) As of the related Closing Date, there are no mechanics’ or similar
liens or claims which have been filed for work, labor or material (and no rights
outstanding that under law could give rise to such liens) affecting the related
Mortgaged Property which are or may be liens prior to or equal to the lien of
the related Mortgage;
     (p) All improvements subject to the Mortgage which were considered in
determining the Appraised Value of the Mortgaged Property lie wholly within the
boundaries and building restriction lines of the Mortgaged Property (and wholly
within the project with respect to a condominium unit) and no improvements on
adjoining properties encroach upon the Mortgaged Property except those which are
insured against by the

171



--------------------------------------------------------------------------------



 



title insurance policy referred to in clause (m) above and all improvements on
the property comply with all applicable zoning and subdivision laws and
ordinances;
     (q) The Mortgage Loan was originated by or for the Company. The Mortgage
Loan complies with all the terms, conditions and requirements of the Company’s
Underwriting Standards in effect at the time of origination of such Mortgage
Loan. The Mortgage Notes and Mortgages (exclusive of any riders) are on forms
generally acceptable to Fannie Mae or Freddie Mac. The Company is currently
selling loans to Fannie Mae and/or Freddie Mac which are the same document forms
as the Mortgage Notes and Mortgages (inclusive of any riders). The Mortgage Loan
bears interest at the Mortgage Interest Rate set forth in the related Mortgage
Loan Schedule, and Monthly Payments under the Mortgage Note are due and payable
on the first day of each month. The Mortgage contains the usual and enforceable
provisions of the originator at the time of origination for the acceleration of
the payment of the unpaid principal amount of the Mortgage Loan if the related
Mortgaged Property is sold without the prior consent of the mortgagee
thereunder;
     (r) As of the related Closing Date, the Mortgaged Property is not subject
to any material damage by waste, fire, earthquake, windstorm, flood or other
casualty. At origination of the Mortgage Loan there was, and there currently is,
no proceeding pending for the total or partial condemnation of the Mortgaged
Property. There have not been any condemnation proceedings with respect to the
Mortgaged Property and there are no such proceedings scheduled to commence at a
future date;
     (s) The Mortgage and related Mortgage Note contain customary and
enforceable provisions such as to render the rights and remedies of the holder
thereof adequate for the realization against the Mortgaged Property of the
benefits of the security provided thereby, including (i) in the case of a
Mortgage designated as a deed of trust, by trustee’s sale, and (ii) otherwise by
judicial foreclosure. Following the date of origination of the Mortgage Loan,
the Mortgaged Property has not been subject to any bankruptcy proceeding or
foreclosure proceeding and the Mortgagor has not filed for protection under
applicable bankruptcy laws. There is no homestead or other exemption or right
available to the Mortgagor or any other person which would interfere with the
right to sell the Mortgaged Property at a trustee’s sale or the right to
foreclose the Mortgage;
     (t) The Mortgage Note and Mortgage are on forms acceptable to Fannie Mae or
Freddie Mac;
     (u) If the Mortgage constitutes a deed of trust, a trustee, authorized and
duly qualified if required under applicable law to act as such, has been
properly designated and currently so serves and is named in the Mortgage, and no
fees or expenses are or will become payable by the Purchaser to the trustee
under the deed of trust, except in connection with a trustee’s sale or attempted
sale after default by the Mortgagor;
     (v) The Mortgage File contains an appraisal of the related Mortgaged
Property signed prior to the final approval of the mortgage loan application by
a Qualified Appraiser, who had no interest, direct or indirect, in the Mortgaged
Property or in any loan made on the security thereof, and whose compensation is
not affected by the approval or disapproval of the Mortgage Loan, and the
appraisal and appraiser both satisfy the requirements of Fannie Mae or Freddie
Mac and Title XI of FIRREA and the regulations promulgated thereunder, all as in
effect on the date the Mortgage Loan was originated. The appraisal is in a form
acceptable to Fannie Mae or Freddie Mac;
     (w) All parties which have had any interest in the Mortgage, whether as
mortgagee, assignee, pledgee or otherwise, are (or, during the period in which
they held and disposed of such interest, were) (A) in compliance with any and
all applicable licensing requirements of the laws of the state wherein the
Mortgaged Property is located, and (B) (1) organized under the laws of such
state, or (2) qualified to do business in such state, or (3) federal savings and
loan associations or national banks or a Federal Home Loan Bank or savings bank
having principal offices in such state, or (4) not doing business in such state;
     (x) As of the related Closing Date, the related Mortgage Note is not and
has not been secured by any collateral except the lien of the corresponding
Mortgage and the security interest of any applicable security

172



--------------------------------------------------------------------------------



 



agreement or chattel mortgage referred to in (j) above and such collateral does
not serve as security for any other obligation;
     (y) The Mortgagor has received all disclosure materials required by
applicable law with respect to the making of such mortgage loans;
     (z) The Mortgage Loan does not contain “graduated payment” features and
does not have a shared appreciation or other contingent interest feature; no
Mortgage Loan contains any buydown provisions;
     (aa) As of the related Closing Date, the Mortgagor is not in bankruptcy and
the Mortgagor is not insolvent and the Company has no knowledge of any
circumstances or condition with respect to the Mortgage, the Mortgaged Property,
the Mortgagor or the Mortgagor’s credit standing that could reasonably be
expected to cause investors to regard the Mortgage Loan as an unacceptable
investment, cause the Mortgage Loan to become delinquent, or materially
adversely affect the value or marketability of the Mortgage Loan;
     (bb) The Mortgage Loans have an original term to maturity of not more than
40 years with interest payable in arrears on the first day of each month. Each
Mortgage Note requires a monthly payment which is sufficient to fully amortize
the unpaid principal balance over the remaining term and to pay interest at the
related Mortgage Interest Rate. Notwithstanding the immediately preceding
sentence with respect to Mortgage Loans with an initial “interest only” payment
period, the monthly payments due under the related Mortgage Note satisfy only
the monthly interest on the unpaid principal balance of the applicable Mortgage
Loan. After the initial “interest only” period, each Mortgage Note requires a
monthly payment, which is sufficient to fully amortize the unpaid principal
balance over the remaining term and to pay interest at the related Mortgage
Interest Rate. In any case, no Mortgage Loan contains terms or provisions which
would result in negative amortization.
     (cc) If a Mortgage Loan has an LTV greater than 80%, the Mortgage Loan will
have mortgage insurance in accordance with the terms of the Fannie Mae Guides
and will be insured as to payment defaults by a Primary Mortgage Insurance
Policy issued by a Qualified Insurer. All provisions of such Primary Mortgage
Insurance Policy have been and are being complied with, such policy is in full
force and effect, and all premiums due thereunder have been paid. No action,
inaction, or event has occurred and no state of facts exists that has, or will
result in the exclusion from, denial of, or defense to coverage. Any Mortgage
Loan subject to a Primary Mortgage Insurance Policy obligates the Mortgagor
thereunder to maintain the Primary Mortgage Insurance Policy and to pay all
premiums and charges in connection therewith. The mortgage interest rate for the
Mortgage Loan as set forth on the related Mortgage Loan Schedule is net of any
such insurance premium. No Mortgage Loan is subject to a lender-paid mortgage
insurance policy;
     (dd) As to any Mortgage Loan which is not a MERS Mortgage Loan, the
Assignment of Mortgage is in recordable form and is acceptable for recording
under the laws of the jurisdiction in which the Mortgaged Property is located;
     (ee) The Mortgaged Property is located in the state identified in the
related Mortgage Loan Schedule and consists of a single parcel of real property
with a detached single family residence erected thereon, or a townhouse, or a
two-to four-family dwelling, or an individual condominium unit in a condominium
project, or an individual unit in a planned unit development or a de minimis
planned unit development, provided, however, that no residence or dwelling is a
single parcel of real property with a cooperative housing corporation erected
thereon, or a mobile home. As of the date of origination, no portion of the
Mortgaged Property was used for commercial purposes, and since the date or
origination no portion of the Mortgaged Property has been used for commercial
purposes;
     (ff) Payments of principal and/or interest on the Mortgage Loan commenced
no more than sixty (60) days after the funds were disbursed in connection with
the Mortgage Loan. The Mortgage Note is payable on the first day of each month.
After the initial “interest only” payment period, if any, the Mortgage Note in

173



--------------------------------------------------------------------------------



 



payable in equal monthly installments of principal and interest, with interest
calculated and payable in arrears, sufficient to amortize the Mortgage Loan
fully by the stated maturity date, over an original term of not more than thirty
years from commencement of amortization;
     (gg) The Mortgage Loans may be subject to a Prepayment Penalty as
identified on the Mortgage Loan Schedule, except that no Mortgage Loan contains
any Prepayment Penalty that extends beyond five years after the date of
origination;
     (hh) As of the related Closing Date, the Mortgaged Property is lawfully
occupied under applicable law, and all inspections, licenses and certificates
required to be made or issued with respect to all occupied portions of the
Mortgaged Property and, with respect to the use and occupancy of the same,
including but not limited to certificates of occupancy and fire underwriting
certificates, have been made or obtained from the appropriate authorities;
     (ii) If the Mortgaged Property is a condominium unit or a planned unit
development (other than a de minimis planned unit development), or stock in a
cooperative housing corporation, such condominium, cooperative or planned unit
development project meets the eligibility requirements of Fannie Mae and Freddie
Mac;
     (jj) There is no pending action or proceeding directly involving the
Mortgaged Property in which compliance with any environmental law, rule or
regulation is an issue; there is no violation of any environmental law, rule or
regulation with respect to the Mortgaged Property; and nothing further remains
to be done to satisfy in full all requirements of each such law, rule or
regulation constituting a prerequisite to use and enjoyment of said property;
     (kk) The Mortgagor has not notified the Company requesting relief under the
Servicemembers’ Civil Relief Act, formerly known as the Soldiers’ and Sailors’
Civil Relief Act of 1940, and the Company has no knowledge of any relief
requested or allowed to the Mortgagor under the Servicemembers’ Civil Relief
Act;
     (ll) As of the related Closing Date, no Mortgage Loan was in construction
or rehabilitation status or has facilitated the trade-in or exchange of a
Mortgaged Property;
     (mm) No action has been taken or failed to be taken by the Company on or
prior to the Closing Date which has resulted or will result in an exclusion
from, denial of, or defense to coverage under any insurance policy related to a
Mortgage Loan (including, without limitation, any exclusions, denials or
defenses which would limit or reduce the availability of the timely payment of
the full amount of the loss otherwise due thereunder to the insured) whether
arising out of actions, representations, errors, omissions, negligence, or fraud
of the Company, or for any other reason under such coverage;
     (nn) The Mortgage Loan was originated by a mortgagee approved by the
Secretary of Housing and Urban Development pursuant to sections 203 and 211 of
the National Housing Act, a savings and loan association, a savings bank, a
commercial bank, credit union, insurance company or similar institution which is
supervised and examined by a federal or state authority;
     (oo) No Mortgaged Property is subject to a ground lease;
     (pp) With respect to any broker fees collected and paid on any of the
Mortgage Loans, all broker fees have been properly assessed to the Mortgagor and
no claims will arise as to broker fees that are double charged and for which the
Mortgagor would be entitled to reimbursement;
     (qq) With respect to any Mortgage Loan as to which an affidavit has been
delivered to the Purchaser certifying that the original Mortgage Note has been
lost or destroyed and not been replaced, if such Mortgage Loan is subsequently
in default, the enforcement of such Mortgage Loan will not be materially
adversely

174



--------------------------------------------------------------------------------



 



affected by the absence of the original Mortgage Note;
     (rr) Each Mortgage Loan constitutes a qualified mortgage under
Section 860G(a)(3)(A) of the Code and Treasury Regulations
Section 1.860G-2(a)(1);
     (ss) Except as provided in Section 2.07, the Mortgage Note, the Mortgage,
the Assignment of Mortgage and the other Mortgage Loan Documents set forth in
Exhibit A-1 and required to be delivered on the related Closing Date have been
delivered to the Purchaser or its designee all in compliance with the specific
requirements of the RWT-First Magnus Agreement. With respect to each Mortgage
Loan, the Company is in possession of a complete Mortgage File and Servicing
File except for such documents as have been delivered to the Purchaser or its
designee;
     (tt) All information supplied by, on behalf of, or concerning the Mortgagor
is true, accurate and complete and does not contain any statement that at the
time provided and as of the Closing Date is or will be inaccurate or misleading
in any material respect;
     (uu) There does not exist on the related Mortgage Property any hazardous
substances, hazardous wastes or solid wastes, as such terms are defined in the
Comprehensive Environmental Response Compensation and Liability Act, the
Resource Conservation and Recovery Act of 1976, or other federal, state or local
environmental legislation;
     (vv) All disclosure materials required by applicable law with respect to
the making of fixed rate and adjustable rate mortgage loans have been received
by the borrower;
     (ww) No Mortgage Loan had a Loan-to-Value Ratio at the time of origination
of more than 95%;
     (xx) None of the Mortgage Loans are subject to the Home Ownership and
Equity Protection Act of 1994 or any comparable state law;
     (yy) None of the proceeds of the Mortgage Loan were used to finance
single-premium credit insurance policies;
     (zz) Any principal advances made to the Mortgagor prior to the Closing Date
have been consolidated with the outstanding principal amount secured by the
Mortgage, and the secured principal amount, as consolidated, bears a single
interest rate and single repayment term. The lien of the Mortgage securing the
consolidated principal amount is expressly insured as having first lien priority
by a title insurance policy, an endorsement to the policy insuring the
mortgagee’s consolidated interest or by other title evidence acceptable to
Fannie Mae and Freddie Mac. The consolidated principal amount does not exceed
the original principal amount of the Mortgage Loan;
     (aaa) Interest on each Mortgage Loan is calculated on the basis of a
360-day year consisting of twelve 30-day months;
     (bbb) No Mortgage Loan is a Balloon Mortgage Loan;
     (ccc) With respect to each MERS Mortgage Loan, a MIN has been assigned by
MERS and such MIN is accurately provided on the Mortgage Loan Schedule. The
related assignment of Mortgage to MERS has been duly and properly recorded;
     (ddd) With respect to each MERS Mortgage Loan, the Company has not received
any notice of liens or legal actions with respect to such Mortgage Loan and no
such notices have been electronically posted by MERS;
     (eee) None of the Mortgaged Properties are manufactured housing;

175



--------------------------------------------------------------------------------



 



     (fff) With respect to each Mortgage Loan, the Company has fully and
accurately furnished complete information on the related borrower credit files
to Equifax, Experian and Trans Union Credit Information Company, in accordance
with the Fair Credit Reporting Act and its implementing regulations;
     (ggg) The Company has complied with all applicable anti-money laundering
laws and regulations, including without limitation the USA Patriot Act of 2001
(collectively, the “Anti-Money Laundering Laws”); and the Company has
established an anti-money laundering compliance program as required by the
Anti-Money Laundering Laws;
     (hhh) Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state, and federal laws, including, but not
limited to, all applicable predatory and abusive lending laws;
     (iii) No Mortgage Loan is a High Cost or Covered Loan, as applicable and no
mortgage loan is a “high cost” or “covered” mortgage loan, as applicable (as
such terms are defined in the then current Standard and Poor’s LEVELS Glossary
which is now Version 6.0, Appendix E). No Mortgage Loan is in violation of any
applicable federal, state, or local predatory or abusive lending law. Any breach
of this representation shall be deemed to materially and adversely affect the
value of the Mortgage Loan and shall require a repurchase of the affected
Mortgage Loan.
     (jjj) No Mortgage Loan was originated on or after October 1, 2002 and prior
to March 7, 2003, which is secured by property located in the State of Georgia.
No Mortgage Loan was originated on or after March 7, 2003 which is a “high cost
home loan” as defined under the Georgia Fair Lending Act. Any breach of this
representation shall be deemed to materially and adversely affect the value of
the Mortgage Loan and shall require a repurchase of the affected Mortgage Loan;
     (kkk) No Mortgage Loan which is secured by property located in the State of
New Jersey is a “High-Cost Home Loan” as defined in the New Jersey Home
Ownership Act, which became effective November 27, 2003;
     (lll) No Mortgage Loan which is secured by property located in the State of
New Mexico is a “High-Cost Home Loan” as defined in the New Mexico Home Loan
Protection Act, which became effective January 1, 2004;
     (mmm) No Mortgage Loan which is secured by property located in the State of
Kentucky is a “High-Cost Home Loan” as defined in the Kentucky House Bill 287,
which became effective June 24, 2003;
     (nnn) No Mortgage Loan which is secured by property located in the
Commonwealth of Massachusetts is a “High Cost Home Mortgage Loan” as defined in
the Massachusetts Predatory Home Loan Practices Act (Mass. Ann. Laws ch. 183C)
which became effective November 7, 2004;
     (ooo) No Mortgage Loan that is secured by property located in the State of
Illinois is a “High-Risk Home Loan” as defined in the Illinois High Risk Home
Loan Act effective January 1, 2004 (815 Ill. Comp. Stat. 137/1 et seq.); and
none of the Mortgage Loans that are secured by property located in the State of
Illinois are in violation of the provisions of the Illinois Interest Act (815
Ill. Comp. Stat. 205/1 et. seq.);
     (ppp) No Mortgage Loan that is secured by property located in the State of
Indiana is a “High Cost Home Loan” as defined in Indiana’s Home Loan Practices
Act (I.C. 24-9), which became effective January 1, 2005; and
     (qqq) There were no adverse selection procedures used in selecting the
Mortgage Loan from among the residential mortgage loans which were available for
inclusion in the Mortgage Loans.



176



--------------------------------------------------------------------------------



 



XXIV.   Seller’s Purchase, Warranties and Interim Servicing Agreement, dated as
of June 1, 2006, between Redwood Mortgage Funding, Inc. (“RMF”) and Arlington
Capital Mortgage Corp. (“Arlington Capital”) and an Assignment dated May 25,
2007, between RMF and RWT Holdings, as modified by the related Acknowledgements
(the “RWT-Arlington Agreement”).

     With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the RWT-Arlington
Agreement.
     (a) The information set forth in the related Mortgage Loan Schedule,
including any diskette or other related data tapes sent to the Purchaser, is
complete, true and correct in all material respects and the information provided
to the rating agencies, including the loan level detail, is true and correct
according to the rating agency requirements;
     (b) The Mortgage creates a first lien or a first priority ownership
interest in an estate in fee simple in real property securing the related
Mortgage Note;
     (c) All payments due on or prior to the related Closing Date for such
Mortgage Loan have been made as of the related Closing Date, the Mortgage Loan
is not delinquent in payment more than 30 days and has not been dishonored;
there are no material defaults under the terms of the Mortgage Loan; RWT
Holdings has not advanced funds, or induced, solicited or knowingly received any
advance of funds from a party other than the owner of the Mortgaged Property
subject to the Mortgage, directly or indirectly, for the payment of any amount
required by the Mortgage Loan; no payment with respect to each Mortgage Loan has
been delinquent during the preceding twelve-month period;
     (d) All taxes, governmental assessments, insurance premiums, water, sewer
and municipal charges, leasehold payments or ground rents which previously
became due and owing have been paid, or escrow funds have been established in an
amount sufficient to pay for every such escrowed item which remains unpaid and
which has been assessed but is not yet due and payable;
     (e) The terms of the Mortgage Note and the Mortgage have not been impaired,
waived, altered or modified in any respect, except by written instruments, which
have been recorded to the extent any such recordation is required by law. No
instrument of waiver, alteration or modification has been executed, and no
Mortgagor has been released, in whole or in part, from the terms thereof except
in connection with an assumption agreement and which assumption agreement is
part of the Mortgage File and the terms of which are reflected in the related
Mortgage Loan Schedule; the substance of any such waiver, alteration or
modification has been approved by the issuer of any related Primary Mortgage
Insurance Policy and title insurance policy, to the extent required by the
related policies;
     (f) The Mortgage Note and the Mortgage are not subject to any right of
rescission, set-off, counterclaim or defense, including, without limitation, the
defense of usury, nor will the operation of any of the terms of the Mortgage
Note or the Mortgage, or the exercise of any right thereunder, render the
Mortgage Note or Mortgage unenforceable, in whole or in part, or subject to any
right of rescission, set-off, counterclaim or defense, including the defense of
usury, and no such right of rescission, set-off, counterclaim or defense has
been asserted with respect thereto; and the Mortgagor was not a debtor in any
state or federal bankruptcy or insolvency proceeding at the time the Mortgage
Loan was originated;
     (g) All buildings or other customarily insured improvements upon the
Mortgaged Property are insured by an insurer acceptable under the Fannie Mae
Guides, against loss by fire, hazards of extended coverage and such other
hazards as are provided for in the Fannie Mae Guides or by the Freddie Mac
Guides, in an amount representing coverage not less than the lesser of (i) the
maximum insurable value of the

177



--------------------------------------------------------------------------------



 



improvements securing such Mortgage Loans, and (ii) the greater of (a) the
outstanding principal balance of the Mortgage Loan, and (b) an amount such that
the proceeds thereof shall be sufficient to prevent the Mortgagor and/or the
mortgagee from becoming a co-insurer. All such standard hazard policies are in
full force and effect and on the date of origination contained a standard
mortgagee clause naming the Company and its successors in interest and assigns
as loss payee and such clause is still in effect and all premiums due thereon
have been paid. If required by the Flood Disaster Protection Act of 1973, as
amended, the Mortgage Loan is covered by a flood insurance policy meeting the
requirements of the current guidelines of the Federal Insurance Administration
which policy conforms to Fannie Mae and Freddie Mac requirements, in an amount
not less than the amount required by the Flood Disaster Protection Act of 1973,
as amended. Such policy was issued by an insurer acceptable under Fannie Mae or
Freddie Mac guidelines. The Mortgage obligates the Mortgagor thereunder to
maintain all such insurance at the Mortgagor’s cost and expense, and upon the
Mortgagor’s failure to do so, authorizes the holder of the Mortgage to maintain
such insurance at the Mortgagor’s cost and expense and to seek reimbursement
therefor from the Mortgagor;
          (h) Any and all requirements of any federal, state or local law
including, without limitation, usury, truth-in-lending, real estate settlement
procedures, consumer credit protection, equal credit opportunity, fair housing,
or disclosure laws applicable to the Mortgage Loan have been complied with in
all material respects;
          (i) The Mortgage has not been satisfied, canceled or subordinated, in
whole or in part, or rescinded, and the Mortgaged Property has not been released
from the lien of the Mortgage, in whole or in part nor has any instrument been
executed that would effect any such release, cancellation, subordination or
rescission. RWT Holdings has not waived the performance by the Mortgagor of any
action, if the Mortgagor’s failure to perform such action would cause the
Mortgage Loan to be in default, nor has RWT Holdings waived any default
resulting from any action or inaction by the Mortgagor;
          (j) The related Mortgage is a valid, subsisting, enforceable and
perfected first lien on the Mortgaged Property including all buildings on the
Mortgaged Property and all installations and mechanical, electrical, plumbing,
heating and air conditioning systems affixed to such buildings, and all
additions, alterations and replacements made at any time with respect to the
foregoing securing the Mortgage Note’s original principal balance. The Mortgage
and the Mortgage Note do not contain any evidence of any security interest or
other interest or right thereto. Such lien is free and clear of all adverse
claims, liens and encumbrances having priority over the first lien of the
Mortgage subject only to (1) the lien of non-delinquent current real property
taxes and assessments not yet due and payable, (2) covenants, conditions and
restrictions, rights of way, easements and other matters of the public record as
of the date of recording which are acceptable to mortgage lending institutions
generally and either (A) which are referred to or otherwise considered in the
appraisal made for the originator of the Mortgage Loan, or (B) which do not
adversely affect the appraised value of the Mortgaged Property as set forth in
such appraisal, and (3) other matters to which like properties are commonly
subject which do not materially interfere with the benefits of the security
intended to be provided by the Mortgage or the use, enjoyment, value or
marketability of the related Mortgaged Property. Any security agreement, chattel
mortgage or equivalent document related to and delivered in connection with the
Mortgage Loan establishes and creates (1) a valid, subsisting, enforceable and
perfected first lien and first priority security interest and on the property
described therein, and RWT Holdings has the full right to sell and assign the
same to the Purchaser;
     (k) The Mortgage Note and the related Mortgage are original and genuine and
each is the legal, valid and binding obligation of the maker thereof,
enforceable in all respects in accordance with its terms subject to bankruptcy,
insolvency, moratorium, reorganization and other laws of general application
affecting the rights of creditors and by general equitable principles and RWT
Holdings has taken all action necessary to transfer such rights of
enforceability to the Purchaser. All parties to the Mortgage Note and the
Mortgage had the legal capacity to enter into the Mortgage Loan and to execute
and deliver the Mortgage Note and the Mortgage. The Mortgage Note and the
Mortgage have been duly and properly executed by such parties. No fraud, error,
omission, misrepresentation, negligence or similar occurrence with respect to a
Mortgage Loan has taken place

178



--------------------------------------------------------------------------------



 



on the part of RWT Holdings or the Mortgagor, or, on the part of any other party
involved in the origination of the Mortgage Loan. The proceeds of the Mortgage
Loan have been fully disbursed and there is no requirement for future advances
thereunder, and any and all requirements as to completion of any on-site or
off-site improvements and as to disbursements of any escrow funds therefor have
been complied with. All costs, fees and expenses incurred in making or closing
the Mortgage Loan and the recording of the Mortgage were paid or are in the
process of being paid, and the Mortgagor is not entitled to any refund of any
amounts paid or due under the Mortgage Note or Mortgage;
          (l) RWT Holdings is the sole owner of record and holder of the
Mortgage Loan and the indebtedness evidenced by the Mortgage Note, and upon
recordation the Purchaser or its designee will be the owner of record of the
Mortgage and the indebtedness evidenced by the Mortgage Note, and upon the sale
of the Mortgage Loan to the Purchaser, the Company will retain the Servicing
File in trust for the Purchaser only for the purpose of interim servicing and
supervising the interim servicing of the Mortgage Loan. Immediately prior to the
transfer and assignment to the Purchaser on the related Closing Date, the
Mortgage Loan, including the Mortgage Note and the Mortgage, were not subject to
an assignment or pledge, and RWT Holdings had good and marketable title to and
was the sole owner thereof and had full right to transfer and sell the Mortgage
Loan to the Purchaser free and clear of any encumbrance, equity, lien, pledge,
charge, claim or security interest (except for the Company’s warehouse lenders
in the ordinary course of business where any such encumbrance, equity, lien,
pledge, charge, claim or security interest by the Company’s warehouse lenders
shall be released on the related Closing Date), and has the full right and
authority subject to no interest or participation of, or agreement with, any
other party, to sell and assign the Mortgage Loan pursuant to the RWT-Arlington
Agreement and following the sale of the Mortgage Loan, the Purchaser will own
such Mortgage Loan free and clear of any encumbrance, equity, participation
interest, lien, pledge, charge, claim or security interest. The Company intends
to relinquish all rights to possess, control and monitor the Mortgage Loan,
except for the purposes of servicing the Mortgage Loan as set forth in the
RWT-Arlington Agreement. Either the Mortgagor is a natural person or the
Mortgagor is an inter-vivos trust acceptable to Fannie Mae;
          (m) Each Mortgage Loan is covered by an ALTA lender’s title insurance
policy or other generally acceptable form of policy or insurance acceptable to
Fannie Mae or Freddie Mac, issued by a title insurer acceptable to Fannie Mae or
Freddie Mac and qualified to do business in the jurisdiction where the Mortgaged
Property is located, insuring (subject to the exceptions contained in (j)(1),
(2) and (3) above) RWT Holdings, its successors and assigns, as to the first
priority lien of the Mortgage in the original principal amount of the Mortgage
Loan. Additionally, such policy affirmatively insures ingress and egress to and
from the Mortgaged Property. Where required by applicable state law or
regulation, the Mortgagor has been given the opportunity to choose the carrier
of the required mortgage title insurance. RWT Holdings, its successors and
assigns, are the sole insured of such lender’s title insurance policy, such
title insurance policy has been duly and validly endorsed to the Purchaser or
the assignment to the Purchaser of RWT Holdings’ interest therein does not
require the consent of or notification to the insurer and such lender’s title
insurance policy is in full force and effect and will be in full force and
effect upon the consummation of the transactions contemplated by the
RWT-Arlington Agreement and the related Purchase Price and Terms Letter. No
claims have been made under such lender’s title insurance policy, and no prior
holder of the related Mortgage, including RWT Holdings, has done, by act or
omission, anything which would impair the coverage of such lender’s title
insurance policy;
          (n) There is no default, breach, violation or event of acceleration
existing under the Mortgage or the related Mortgage Note and no event which,
with the passage of time or with notice and the expiration of any grace or cure
period, would constitute a default, breach, violation or event permitting
acceleration; and neither RWT Holdings nor any prior mortgagee has waived any
default, breach, violation or event permitting acceleration;
          (o) As of the related Closing Date, there are no mechanics’ or similar
liens or claims which have been filed for work, labor or material (and no rights
outstanding that under law could give rise to such liens) affecting the related
Mortgaged Property which are or may be liens prior to or equal to the lien of
the related Mortgage;

179



--------------------------------------------------------------------------------



 



     (p) All improvements subject to the Mortgage which were considered in
determining the Appraised Value of the Mortgaged Property lie wholly within the
boundaries and building restriction lines of the Mortgaged Property (and wholly
within the project with respect to a condominium unit) and no improvements on
adjoining properties encroach upon the Mortgaged Property except those which are
insured against by the title insurance policy referred to in clause (m) above
and all improvements on the property comply with all applicable zoning and
subdivision laws and ordinances;
     (q) The Mortgage Loan was originated by or for the Company. The Mortgage
Loan complies with all the terms, conditions and requirements of the Company’s
Underwriting Standards in effect at the time of origination of such Mortgage
Loan. The Mortgage Notes and Mortgages (exclusive of any riders) are on forms
generally acceptable to Fannie Mae or Freddie Mac. The Company is approved to
sell loans to Fannie Mae and/or Freddie Mac. The Mortgage Loan bears interest at
the Mortgage Interest Rate set forth in the related Mortgage Loan Schedule, and
Monthly Payments under the Mortgage Note are due and payable on the first day of
each month. The Mortgage contains the usual and enforceable provisions of the
originator at the time of origination for the acceleration of the payment of the
unpaid principal amount of the Mortgage Loan if the related Mortgaged Property
is sold without the prior consent of the mortgagee thereunder;
     (r) As of the related Closing Date, the Mortgaged Property is not subject
to any material damage by waste, fire, earthquake, windstorm, flood or other
casualty. At origination of the Mortgage Loan there was, and there currently is,
no proceeding pending for the total or partial condemnation of the Mortgaged
Property. There have not been any condemnation proceedings with respect to the
Mortgaged Property and there are no such proceedings scheduled to commence at a
future date;
     (s) The Mortgage and related Mortgage Note contain customary and
enforceable provisions such as to render the rights and remedies of the holder
thereof adequate for the realization against the Mortgaged Property of the
benefits of the security provided thereby, including (i) in the case of a
Mortgage designated as a deed of trust, by trustee’s sale, and (ii) otherwise by
judicial foreclosure. Following the date of origination of the Mortgage Loan,
the Mortgaged Property has not been subject to any bankruptcy proceeding or
foreclosure proceeding and the Mortgagor has not filed for protection under
applicable bankruptcy laws. There is no homestead or other exemption or right
available to the Mortgagor or any other person which would interfere with the
right to sell the Mortgaged Property at a trustee’s sale or the right to
foreclose the Mortgage;
     (t) The Mortgage Note and Mortgage are on forms acceptable to Fannie Mae or
Freddie Mac;
     (u) If the Mortgage constitutes a deed of trust, a trustee, authorized and
duly qualified if required under applicable law to act as such, has been
properly designated and currently so serves and is named in the Mortgage, and no
fees or expenses are or will become payable by the Purchaser to the trustee
under the deed of trust, except in connection with a trustee’s sale or attempted
sale after default by the Mortgagor;
     (v) The Mortgage File contains an appraisal of the related Mortgaged
Property signed prior to the final approval of the mortgage loan application by
a Qualified Appraiser, who had no interest, direct or indirect, in the Mortgaged
Property or in any loan made on the security thereof, and whose compensation is
not affected by the approval or disapproval of the Mortgage Loan, and the
appraisal and appraiser both satisfy the requirements of Fannie Mae or Freddie
Mac and Title XI of FIRREA and the regulations promulgated thereunder, all as in
effect on the date the Mortgage Loan was originated. The appraisal is in a form
acceptable to Fannie Mae or Freddie Mac;
     (w) All parties which have had any interest in the Mortgage, whether as
mortgagee, assignee, pledgee or otherwise, are (or, during the period in which
they held and disposed of such interest, were) (A) in compliance with any and
all applicable licensing requirements of the laws of the state wherein the
Mortgaged Property is located, and (B) (1) organized under the laws of such
state, or (2) qualified to do business

180



--------------------------------------------------------------------------------



 



in such state, or (3) federal savings and loan associations or national banks or
a Federal Home Loan Bank or savings bank having principal offices in such state,
or (4) not doing business in such state;
     (x) As of the related Closing Date, the related Mortgage Note is not and
has not been secured by any collateral except the lien of the corresponding
Mortgage and the security interest of any applicable security agreement or
chattel mortgage referred to in (j) above and such collateral does not serve as
security for any other obligation;
     (y) The Mortgagor has received all disclosure materials required by
applicable law with respect to the making of such mortgage loans;
     (z) The Mortgage Loan does not contain “graduated payment” features and
does not have a shared appreciation or other contingent interest feature; no
Mortgage Loan contains any buydown provisions;
     (aa) As of the related Closing Date, the Mortgagor is not in bankruptcy and
the Mortgagor is not insolvent and RWT Holdings has no knowledge of any
circumstances or condition with respect to the Mortgage, the Mortgaged Property,
the Mortgagor or the Mortgagor’s credit standing that could reasonably be
expected to cause investors to regard the Mortgage Loan as an unacceptable
investment, cause the Mortgage Loan to become delinquent, or materially
adversely affect the value or marketability of the Mortgage Loan;
     (bb) The Mortgage Loans have an original term to maturity of not more than
40 years with interest payable in arrears on the first day of each month. Each
Mortgage Note requires a monthly payment, which is sufficient to fully amortize
the unpaid principal balance over the remaining term and to pay interest at the
related Mortgage Interest Rate. Notwithstanding the immediately preceding
sentence with respect to Mortgage Loans with an initial “interest only” payment
period, the monthly payments due under the related Mortgage Note satisfy only
the monthly interest on the unpaid principal balance of the applicable Mortgage
Loan. After the initial “interest only” period, each Mortgage Note requires a
monthly payment, which is sufficient to fully amortize the unpaid principal
balance over the remaining term and to pay interest at the related Mortgage
Interest Rate. In any case, no Mortgage Loan contains terms or provisions which
would result in negative amortization;
     (cc) If a Mortgage Loan has an LTV greater than 80%, the Mortgage Loan will
have mortgage insurance in accordance with the terms of the Fannie Mae Guides
and will be insured as to payment defaults by a Primary Mortgage Insurance
Policy issued by a Qualified Insurer. All provisions of such Primary Mortgage
Insurance Policy have been and are being complied with, such policy is in full
force and effect, and all premiums due thereunder have been paid. No action,
inaction, or event has occurred and no state of facts exists that has, or will
result in the exclusion from, denial of, or defense to coverage. Any Mortgage
Loan subject to a Primary Mortgage Insurance Policy obligates the Mortgagor
thereunder to maintain the Primary Mortgage Insurance Policy and to pay all
premiums and charges in connection therewith. The mortgage interest rate for the
Mortgage Loan as set forth on the related Mortgage Loan Schedule is net of any
such insurance premium. No Mortgage Loan is subject to a lender-paid mortgage
insurance policy. The Purchaser will not terminate any primary mortgage
insurance policy which has been reinsured by Company’s captive, except as
legally required; and, if the servicing rights have been sold, the Purchaser
will use its best efforts to have the servicer not so terminate such policy,
except as legally required;
     (dd) As to any Mortgage Loan which is not a MERS Mortgage Loan, the
Assignment of Mortgage is in recordable form and is acceptable for recording
under the laws of the jurisdiction in which the Mortgaged Property is located;
     (ee) The Mortgaged Property is located in the state identified in the
related Mortgage Loan Schedule and consists of a single parcel of real property
with a detached single family residence erected thereon, or a townhouse, or a
two-to four-family dwelling, or an individual condominium unit in a condominium
project, or

181



--------------------------------------------------------------------------------



 



an individual unit in a planned unit development or a de minimis planned unit
development, provided, however, that no residence or dwelling is a single parcel
of real property with a cooperative housing corporation erected thereon, or a
mobile home. As of the date of origination, no portion of the Mortgaged Property
was used for commercial purposes, and since the date or origination no portion
of the Mortgaged Property has been used for commercial purposes;
     (ff) Payments of principal and/or interest on the Mortgage Loan commenced
no more than sixty (60) days after the funds were disbursed in connection with
the Mortgage Loan. The Mortgage Note is payable on the first day of each month.
After the initial “interest only” payment period, if any, the Mortgage Note in
payable in equal monthly installments of principal and interest, with interest
calculated and payable in arrears, sufficient to amortize the Mortgage Loan
fully by the stated maturity date, over an original term of not more than thirty
years from commencement of amortization;
     (gg) The Mortgage Loans may be subject to a Prepayment Penalty as
identified on the Mortgage Loan Schedule, except that no Mortgage Loan contains
any Prepayment Penalty that extends beyond five years after the date of
origination;
     (hh) As of the related Closing Date, the Mortgaged Property is lawfully
occupied under applicable law, and all inspections, licenses and certificates
required to be made or issued with respect to all occupied portions of the
Mortgaged Property and, with respect to the use and occupancy of the same,
including but not limited to certificates of occupancy and fire underwriting
certificates, have been made or obtained from the appropriate authorities;
     (ii) If the Mortgaged Property is a condominium unit or a planned unit
development (other than a de minimis planned unit development), or stock in a
cooperative housing corporation, such condominium, cooperative or planned unit
development project meets the eligibility requirements of Fannie Mae and Freddie
Mac;
     (jj) There is no pending action or proceeding directly involving the
Mortgaged Property in which compliance with any environmental law, rule or
regulation is an issue; and, to the best knowledge of RWT Holdings, there is no
violation of any environmental law, rule or regulation with respect to the
Mortgaged Property; and nothing further remains to be done to satisfy in full
all requirements of each such law, rule or regulation constituting a
prerequisite to use and enjoyment of said property;
     (kk) The Mortgagor has not notified RWT Holdings requesting relief under
the Servicemembers’ Civil Relief Act, formerly known as the Soldiers’ and
Sailors’ Civil Relief Act of 1940, and RWT Holdings has no knowledge of any
relief requested or allowed to the Mortgagor under the Servicemembers’ Civil
Relief Act;
     (ll) As of the related Closing Date, no Mortgage Loan was in construction
or rehabilitation status or has facilitated the trade-in or exchange of a
Mortgaged Property;
     (mm) No action has been taken or failed to be taken by RWT Holdings on or
prior to the Closing Date which has resulted or will result in an exclusion
from, denial of, or defense to coverage under any insurance policy related to a
Mortgage Loan (including, without limitation, any exclusions, denials or
defenses which would limit or reduce the availability of the timely payment of
the full amount of the loss otherwise due thereunder to the insured) whether
arising out of actions, representations, errors, omissions, negligence, or fraud
of RWT Holdings, or for any other reason under such coverage;
     (nn) The Mortgage Loan was originated by a mortgagee approved by the
Secretary of Housing and Urban Development pursuant to sections 203 and 211 of
the National Housing Act, a savings and loan association, a savings bank, a
commercial bank, credit union, insurance company or similar institution which is
supervised and examined by a federal or state authority;

182



--------------------------------------------------------------------------------



 



     (oo) Each Mortgage Loan that is secured by a leasehold interest conforms to
the FNMA requirements for mortgage loans secured by leasehold estates;
     (pp) With respect to any broker fees collected and paid on any of the
Mortgage Loans, all broker fees have been properly assessed to the Mortgagor and
no claims will arise as to broker fees that are double charged and for which the
Mortgagor would be entitled to reimbursement;
     (qq) With respect to any Mortgage Loan as to which an affidavit has been
delivered to the Purchaser certifying that the original Mortgage Note has been
lost or destroyed and not been replaced, if such Mortgage Loan is subsequently
in default, the enforcement of such Mortgage Loan will not be materially
adversely affected by the absence of the original Mortgage Note;
     (rr) Each Mortgage Loan constitutes a qualified mortgage under
Section 860G(a)(3)(A) of the Code and Treasury Regulations
Section 1.860G-2(a)(1);
     (ss) Except as provided in Section 2.07, the Mortgage Note, the Mortgage,
the Assignment of Mortgage and the other Mortgage Loan Documents set forth in
Exhibit A-1 and required to be delivered on the related Closing Date have been
delivered to the Purchaser or its designee all in compliance with the specific
requirements of the RWT-Arlington Agreement. With respect to each Mortgage Loan,
the Company is in possession of a complete Mortgage File and Servicing File
except for such documents as have been delivered to the Purchaser or its
designee;
     (tt) All information supplied by, on behalf of, or concerning the Mortgagor
is true, accurate and complete and does not contain any statement that at the
time provided and as of the Closing Date is or will be inaccurate or misleading
in any material respect;
     (uu) To the best of knowledge of RWT Holdings, there does not exist on the
related Mortgage Property any hazardous substances, hazardous wastes or solid
wastes, as such terms are defined in the Comprehensive Environmental Response
Compensation and Liability Act, the Resource Conservation and Recovery Act of
1976, or other federal, state or local environmental legislation;
     (vv) All disclosure materials required by applicable law with respect to
the making of fixed rate and adjustable rate mortgage loans have been received
by the borrower;
     (ww) No Mortgage Loan had a Loan-to-Value Ratio at the time of origination
of more than 95%;
     (xx) None of the Mortgage Loans are subject to the Home Ownership and
Equity Protection Act of 1994 or any comparable state law;
     (yy) None of the proceeds of the Mortgage Loan were used to finance
single-premium credit insurance policies;
     (zz) Any principal advances made to the Mortgagor prior to the Closing Date
have been consolidated with the outstanding principal amount secured by the
Mortgage, and the secured principal amount, as consolidated, bears a single
interest rate and single repayment term. The lien of the Mortgage securing the
consolidated principal amount is expressly insured as having first lien priority
by a title insurance policy, an endorsement to the policy insuring the
mortgagee’s consolidated interest or by other title evidence acceptable to
Fannie Mae and Freddie Mac. The consolidated principal amount does not exceed
the original principal amount of the Mortgage Loan;
     (aaa) Interest on each Mortgage Loan is calculated on the basis of a
360-day year consisting of twelve 30-day months;

183



--------------------------------------------------------------------------------



 



               (bbb) No Mortgage Loan is a Balloon Mortgage Loan;
               (ccc) With respect to each MERS Mortgage Loan, a MIN has been
assigned by MERS and such MIN is accurately provided on the Mortgage Loan
Schedule. The related assignment of Mortgage to MERS has been duly and properly
recorded;
               (ddd) With respect to each MERS Mortgage Loan, RWT Holdings has
not received any notice of liens or legal actions with respect to such Mortgage
Loan and no such notices have been electronically posted by MERS;
               (eee) No Mortgaged Property is Manufactured Housing;
               (fff) Reserved;
               (ggg) The Company has complied with all applicable anti-money
laundering laws and regulations, including without limitation the USA Patriot
Act of 2001 (collectively, the “Anti-Money Laundering Laws”); and the Company
has established an anti-money laundering compliance program as required by the
Anti-Money Laundering Laws;
               (hhh) Each Mortgage Loan at the time it was made complied in all
material respects with applicable local, state, and federal laws, including, but
not limited to, all applicable predatory and abusive lending laws;
               (iii) No Mortgage Loan is a High Cost Loan or Covered Loan, as
applicable and no mortgage loan is a “high cost” or “covered” mortgage loan, as
applicable (as such terms are defined in the then current Standard and Poor’s
LEVELS Glossary which is now Version 6.0, Appendix E). No Mortgage Loan is in
violation of any applicable federal, state, or local predatory or abusive
lending law. Any breach of this representation shall be deemed to materially and
adversely affect the value of the Mortgage Loan and shall require a repurchase
of the affected Mortgage Loan;
               (jjj) No Mortgage Loan was originated on or after October 1, 2002
and prior to March 7, 2003, which is secured by property located in the State of
Georgia. No Mortgage Loan was originated on or after March 7, 2003 which is a
“high cost home loan” as defined under the Georgia Fair Lending Act. Any breach
of this representation shall be deemed to materially and adversely affect the
value of the Mortgage Loan and shall require a repurchase of the affected
Mortgage Loan;
               (kkk) No Mortgage Loan is a “High-Cost Home Loan” as defined in
the New Jersey Home Ownership Act, which became effective November 27, 2003; and
               (lll) There were no adverse selection procedures used in
selecting the Mortgage Loan from among the residential mortgage loans which were
available for inclusion in the Mortgage Loans.



184



--------------------------------------------------------------------------------



 



XXV.   Seller’s Purchase, Warranties and Interim Servicing Agreement, dated as
of May 1, 2006 by and between Redwood Mortgage Funding, Inc. (“RMF”) and New
Century Mortgage Corporation (“New Century”), and an Assignment dated May 25,
2007, between RMF and RWT Holdings (the “New Century-RWT Agreement”).

     With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the New Century-RWT
Agreement.
     (a) The information set forth in the related Mortgage Loan Schedule,
including any diskette or other related data tapes sent to the Purchaser, is
complete, true and correct in all material respects the information provided to
the rating agencies, including the loan level detail, is true and correct
according to the rating agency requirements;
     (b) The Mortgage creates a first lien or a first priority ownership
interest in an estate in fee simple in real property securing the related
Mortgage Note;
     (c) All payments due on or prior to the related Closing Date for such
Mortgage Loan have been made as of the related Closing Date, the Mortgage Loan
is not delinquent in payment more than 30 days and has not been dishonored;
there are no material defaults under the terms of the Mortgage Loan; the Company
has not advanced funds, or induced, solicited or knowingly received any advance
of funds from a party other than the owner of the Mortgaged Property subject to
the Mortgage, directly or indirectly, for the payment of any amount required by
the Mortgage Loan; no payment with respect to each Mortgage Loan has been
delinquent during the preceding twelve-month period;
     (d) All taxes, governmental assessments, insurance premiums, water, sewer
and municipal charges, leasehold payments or ground rents which previously
became due and owing have been paid, or escrow funds have been established in an
amount sufficient to pay for every such escrowed item which remains unpaid and
which has been assessed but is not yet due and payable;
     (e) The terms of the Mortgage Note and the Mortgage have not been impaired,
waived, altered or modified in any respect, except by written instruments, which
have been recorded to the extent any such recordation is required by law. No
instrument of waiver, alteration or modification has been executed, and no
Mortgagor has been released, in whole or in part, from the terms thereof except
in connection with an assumption agreement and which assumption agreement is
part of the Mortgage File and the terms of which are reflected in the related
Mortgage Loan Schedule; the substance of any such waiver, alteration or
modification has been approved by the issuer of any related Primary Mortgage
Insurance Policy and title insurance policy, to the extent required by the
related policies;
     (f) The Mortgage Note and the Mortgage are not subject to any right of
rescission, set-off, counterclaim or defense, including, without limitation, the
defense of usury, nor will the operation of any of the terms of the Mortgage
Note or the Mortgage, or the exercise of any right thereunder, render the
Mortgage Note or Mortgage unenforceable, in whole or in part, or subject to any
right of rescission, set-off, counterclaim or defense, including the defense of
usury, and no such right of rescission, set-off, counterclaim or defense has
been asserted with respect thereto; and the Mortgagor was not a debtor in any
state or federal bankruptcy or insolvency proceeding at the time the Mortgage
Loan was originated;
     (g) All buildings or other customarily insured improvements upon the
Mortgaged Property are insured by a Qualified Insurer against loss by fire,
hazards of extended coverage and such other hazards in an amount representing
coverage not less than the lesser of (i) the maximum insurable value of the
improvements securing such Mortgage Loans, and (ii) the greater of (a) the
outstanding principal balance of the Mortgage Loan, and (b) an amount such that
the proceeds thereof shall be sufficient to prevent the Mortgagor and/or the
mortgagee from becoming a co-insurer. All such standard hazard policies are in
full force and effect and on the date of origination contained a standard
mortgagee clause naming the Company and its successors in interest and assigns
as loss payee and such clause is still in

 



--------------------------------------------------------------------------------



 



effect and all premiums due thereon have been paid. If required by the Flood
Disaster Protection Act of 1973, as amended, the Mortgage Loan is covered by a
flood insurance policy meeting the requirements of the current guidelines of the
Federal Insurance Administration in an amount not less than the amount required
by the Flood Disaster Protection Act of 1973, as amended. Such policy was issued
by a Qualified Insurer. The Mortgage obligates the Mortgagor there under to
maintain all such insurance at the Mortgagor’s cost and expense, and upon the
Mortgagor’s failure to do so, authorizes the holder of the Mortgage to maintain
such insurance at the Mortgagor’s cost and expense and to seek reimbursement
therefore from the Mortgagor;
     (h) Any and all requirements of any federal, state or local law including,
without limitation, usury, truth-in-lending, real estate settlement procedures,
consumer credit protection, equal credit opportunity, fair housing, or
disclosure laws applicable to the Mortgage Loan have been complied with in all
material respects;
     (i) The Mortgage has not been satisfied, canceled or subordinated, in whole
or in part, or rescinded, and the Mortgaged Property has not been released from
the lien of the Mortgage, in whole or in part nor has any instrument been
executed that would effect any such release, cancellation, subordination or
rescission. The Company has not waived the performance by the Mortgagor of any
action, if the Mortgagor’s failure to perform such action would cause the
Mortgage Loan to be in default, nor has the Company waived any default resulting
from any action or inaction by the Mortgagor;
     (j) The related Mortgage is a valid, subsisting, enforceable and perfected
first lien on the Mortgaged Property including all buildings on the Mortgaged
Property and all installations and mechanical, electrical, plumbing, heating and
air conditioning systems affixed to such buildings, and all additions,
alterations and replacements made at any time with respect to the foregoing
securing the Mortgage Note’s original principal balance. The Mortgage and the
Mortgage Note do not contain any evidence of any security interest or other
interest or right thereto. Such lien is free and clear of all adverse claims,
liens and encumbrances having priority over the first lien of the Mortgage
subject only to (1) the lien of non-delinquent current real property taxes and
assessments not yet due and payable, (2) covenants, conditions and restrictions,
rights of way, easements and other matters of the public record as of the date
of recording which are acceptable to mortgage lending institutions generally and
either (A) which are referred to or otherwise considered in the appraisal made
for the originator of the Mortgage Loan, or (B) which do not adversely affect
the appraised value of the Mortgaged Property as set forth in such appraisal,
and (3) other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property. Any security agreement, chattel mortgage or equivalent
document related to and delivered in connection with the Mortgage Loan
establishes and creates (1) a valid, subsisting, enforceable and perfected first
lien and first priority security interest and on the property described therein,
and the Company has the full right to sell and assign the same to the Purchaser;
     (k) The Mortgage Note and the related Mortgage are original and genuine and
each is the legal, valid and binding obligation of the maker thereof,
enforceable in all respects in accordance with its terms subject to bankruptcy,
insolvency, moratorium, reorganization and other laws of general application
affecting the rights of creditors and by general equitable principles and the
Company has taken all action necessary to transfer such rights of enforceability
to the Purchaser. All parties to the Mortgage Note and the Mortgage had the
legal capacity to enter into the Mortgage Loan and to execute and deliver the
Mortgage Note and the Mortgage. The Mortgage Note and the Mortgage have been
duly and properly executed by such parties. No fraud, error, omission,
misrepresentation, negligence or similar occurrence with respect to a Mortgage
Loan has taken place on the part of the Company or the Mortgagor, or, on the
part of any other party involved in the origination of the Mortgage Loan. The
proceeds of the Mortgage Loan have been fully disbursed and there is no
requirement for future advances thereunder (excepting therefrom HELOCs), and any
and all requirements as to completion of any on-site or off-site improvements
and as to disbursements of any escrow funds therefore have been complied with.
All costs, fees and expenses incurred in making or closing the Mortgage Loan and
the recording of the Mortgage were paid or are in the process of being paid, and
the Mortgagor is not entitled to any refund of any amounts paid or due under the
Mortgage Note or Mortgage;

2



--------------------------------------------------------------------------------



 



     (l) The Company is the sole owner of record and holder of the Mortgage Loan
and the indebtedness evidenced by the Mortgage Note, and upon recordation the
Purchaser or its designee will be the owner of record of the Mortgage and the
indebtedness evidenced by the Mortgage Note, and upon the sale of the Mortgage
Loan to the Purchaser, the Company will retain the Servicing File in trust for
the Purchaser only for the purpose of interim servicing and supervising the
interim servicing of the Mortgage Loan. Immediately prior to the transfer and
assignment to the Purchaser on the related Closing Date, the Mortgage Loan,
including the Mortgage Note and the Mortgage, were not subject to an assignment
or pledge, and the Company had good and marketable title to and was the sole
owner thereof and had full right to transfer and sell the Mortgage Loan to the
Purchaser free and clear of any encumbrance, equity, lien, pledge, charge, claim
or security interest and has the full right and authority subject to no interest
or participation of, or agreement with, any other party, to sell and assign the
Mortgage Loan pursuant to the New Century-RWT Agreement and following the sale
of the Mortgage Loan, the Purchaser will own such Mortgage Loan free and clear
of any encumbrance, equity, participation interest, lien, pledge, charge, claim
or security interest. The Company intends to relinquish all rights to possess,
control and monitor the Mortgage Loan, except for the purposes of servicing the
Mortgage Loan as set forth in the New Century-RWT Agreement. Either the
Mortgagor is a natural person or the Mortgagor is an inter-vivos trust
acceptable to Fannie Mae;
     (m) Each Mortgage Loan is covered by an ALTA lender’s title insurance
policy or other generally acceptable form of policy or insurance acceptable to
Fannie Mae or Freddie Mac, issued by a Qualified Insurer qualified to do
business in the jurisdiction where the Mortgaged Property is located, insuring
(subject to the exceptions contained in (j)(1), (2) and (3) above) the Company,
its successors and assigns, as to the first priority lien of the Mortgage in the
original principal amount of the Mortgage Loan. Additionally, such policy
affirmatively insures ingress and egress to and from the Mortgaged Property.
Where required by applicable state law or regulation, the Mortgagor has been
given the opportunity to choose the carrier of the required mortgage title
insurance. The Company, its successors and assigns, are the sole insured of such
lender’s title insurance policy, such title insurance policy has been duly and
validly endorsed to the Purchaser or the assignment to the Purchaser of the
Company’s interest therein does not require the consent of or notification to
the insurer and such lender’s title insurance policy is in full force and effect
and will be in full force and effect upon the consummation of the transactions
contemplated by the New Century-RWT Agreement and the related Purchase Price and
Terms Letter. No claims have been made under such lender’s title insurance
policy, and no prior holder of the related Mortgage, including the Company, has
done, by act or omission, anything which would impair the coverage of such
lender’s title insurance policy;
     (n) There is no default, breach, violation or event of acceleration
existing under the Mortgage or the related Mortgage Note and no event which,
with the passage of time or with notice and the expiration of any grace or cure
period, would constitute a default, breach, violation or event permitting
acceleration; and neither the Company nor any prior mortgagee has waived any
default, breach, violation or event permitting acceleration;
     (o) As of the related Closing Date, there are no mechanics’ or similar
liens or claims which have been filed for work, labor or material (and the
Company has no notice of any rights outstanding that under law could give rise
to such liens) affecting the related Mortgaged Property which are or may be
liens prior to or equal to the lien of the related Mortgage;
     (p) All improvements subject to the Mortgage which were considered in
determining the Appraised Value of the Mortgaged Property lie wholly within the
boundaries and building restriction lines of the Mortgaged Property (and wholly
within the project with respect to a condominium unit) and no improvements on
adjoining properties encroach upon the Mortgaged Property except those which are
insured against by the title insurance policy referred to in clause (m) above
and all improvements on the property comply with all applicable zoning and
subdivision laws and ordinances;
     (q) The Mortgage Loan was originated by or for the Originator. The Mortgage
Loan complies with all the terms, conditions and requirements of the
Underwriting Standards in effect at the time of origination of such Mortgage
Loan. The Mortgage Notes and Mortgages (exclusive of any riders)

3



--------------------------------------------------------------------------------



 



are on forms generally acceptable to Fannie Mae or Freddie Mac. The Company is
currently selling loans to Fannie Mae and/or Freddie Mac which are the same
document forms as the Mortgage Notes and Mortgages (inclusive of any riders).
The Mortgage Loan bears interest at the Mortgage Interest Rate set forth in the
related Mortgage Loan Schedule, and Monthly Payments under the Mortgage Note are
due and payable on the first day of each month. The Mortgage contains the usual
and enforceable provisions of the originator at the time of origination for the
acceleration of the payment of the unpaid principal amount of the Mortgage Loan
if the related Mortgaged Property is sold without the prior consent of the
mortgagee thereunder;
     (r) As of the related Closing Date, the Mortgaged Property is not subject
to any material damage by waste, fire, earthquake, windstorm, flood or other
casualty. At origination of the Mortgage Loan there was, and there currently is,
no proceeding pending for the total or partial condemnation of the Mortgaged
Property. The Company has no notice of any such condemnation proceedings
scheduled to commence at a future date;
     (s) The Mortgage and related Mortgage Note contain customary and
enforceable provisions such as to render the rights and remedies of the holder
thereof adequate for the realization against the Mortgaged Property of the
benefits of the security provided thereby, including (i) in the case of a
Mortgage designated as a deed of trust, by trustee’s sale, and (ii) otherwise by
judicial foreclosure. To the best of the Company’s knowledge, following the date
of origination of the Mortgage Loan, the Mortgaged Property has not been subject
to any bankruptcy proceeding or foreclosure proceeding and the Mortgagor has not
filed for protection under applicable bankruptcy laws. There is no homestead or
other exemption or right available to the Mortgagor or any other person which
would interfere with the right to sell the Mortgaged Property at a trustee’s
sale or the right to foreclose the Mortgage;
     (t) The Mortgage Note and Mortgage are on forms acceptable to Fannie Mae or
Freddie Mac;
     (u) If the Mortgage constitutes a deed of trust, a trustee, authorized and
duly qualified if required under applicable law to act as such, has been
properly designated and currently so serves and is named in the Mortgage, and no
fees or expenses are or will become payable by the Purchaser to the trustee
under the deed of trust, except in connection with a trustee’s sale or attempted
sale after default by the Mortgagor;
     (v) The Mortgage File contains an appraisal of the related Mortgaged
Property signed prior to the final approval of the mortgage loan application by
a Qualified Appraiser, who had no interest, direct or indirect, in the Mortgaged
Property or in any loan made on the security thereof, and whose compensation is
not affected by the approval or disapproval of the Mortgage Loan, and the
appraisal and appraiser both satisfy the requirements of Fannie Mae or Freddie
Mac and Title XI of FIRREA and the regulations promulgated thereunder, all as in
effect on the date the Mortgage Loan was originated. The appraisal is in a form
acceptable to Fannie Mae or Freddie Mac;
     (w) All parties which have had any interest in the Mortgage, whether as
mortgagee, assignee, pledgee or otherwise, are (or, during the period in which
they held and disposed of such interest, were) (A) in compliance with any and
all applicable licensing requirements of the laws of the state wherein the
Mortgaged Property is located, and (B) (1) organized under the laws of such
state, or (2) qualified to do business in such state, or (3) federal savings and
loan associations or national banks or a Federal Home Loan Bank or savings bank
having principal offices in such state, or (4) not doing business in such state;
     (x) As of the related Closing Date, the related Mortgage Note is not and
has not been secured by any collateral except the lien of the corresponding
Mortgage and the security interest of any applicable security agreement or
chattel mortgage referred to in (j) above and such collateral does not serve as
security for any other obligation;
     (y) The Mortgagor has received all disclosure materials required by
applicable law with respect to the making of such mortgage loans;

4



--------------------------------------------------------------------------------



 



     (z) The Mortgage Loan does not contain “graduated payment” features and
does not have a shared appreciation or other contingent interest feature; no
Mortgage Loan contains any buydown provisions;
     (aa) As of the related Closing Date, the Mortgagor is not in bankruptcy and
the Mortgagor is not insolvent and the Company has no knowledge of any
circumstances or condition with respect to the Mortgage, the Mortgaged Property,
the Mortgagor or the Mortgagor’s credit standing that could reasonably be
expected to cause investors to regard the Mortgage Loan as an unacceptable
investment, cause the Mortgage Loan to become delinquent, or materially
adversely affect the value or marketability of the Mortgage Loan;
     (bb) Each Mortgage Loans has an original term to maturity of not more than
40 years with interest payable in arrears on the first day of each month. Each
Mortgage Note requires a monthly payment, which is sufficient to fully amortize
the unpaid principal balance over the remaining term and to pay interest at the
related Mortgage Interest Rate. Notwithstanding the immediately preceding
sentence with respect to Mortgage Loans with an initial “interest only” payment
period, the monthly payments due under the related Mortgage Note satisfy only
the monthly interest on the unpaid principal balance of the applicable Mortgage
Loan. After the initial “interest only” period, each Mortgage Note requires a
monthly payment, which is sufficient to fully amortize the unpaid principal
balance over the remaining term and to pay interest at the related Mortgage
Interest Rate. In any case, no Mortgage Loan contains terms or provisions which
would result in negative amortization;
     (cc) If a Mortgage Loan has an LTV greater than 80%, the Mortgage Loan will
be insured as to payment defaults by a Primary Mortgage Insurance Policy issued
by a Qualified Insurer. All provisions of such Primary Mortgage Insurance Policy
have been and are being complied with, such policy is in full force and effect,
and all premiums due thereunder have been paid. No action, inaction, or event
has occurred and no state of facts exists that has, or will result in the
exclusion from, denial of, or defense to coverage. Any Mortgage Loan subject to
a Primary Mortgage Insurance Policy obligates the Mortgagor thereunder to
maintain the Primary Mortgage Insurance Policy and to pay all premiums and
charges in connection therewith. The mortgage interest rate for the Mortgage
Loan as set forth on the related Mortgage Loan Schedule is net of any such
insurance premium;
     (dd) As to any Mortgage Loan which is not a MERS Mortgage Loan, the
Assignment of Mortgage is in recordable form and is acceptable for recording
under the laws of the jurisdiction in which the Mortgaged Property is located;
     (ee) The Mortgaged Property is located in the state identified in the
related Mortgage Loan Schedule and consists of a single parcel of real property
with a detached single family residence erected thereon, or a townhouse, or a
two-to four-family dwelling, or an individual condominium unit in a condominium
project, or an individual unit in a planned unit development or a de minimis
planned unit development, provided, however, that no residence or dwelling is a
single parcel of real property with a cooperative housing corporation erected
thereon or a mobile home. As of the date of origination, no portion of the
Mortgaged Property was used for commercial purposes, and since the date or
origination no portion of the Mortgaged Property has been used for commercial
purposes;
     (ff) Payments of principal and/or interest on the Mortgage Loan commenced
no more than sixty (60) days after the funds were disbursed in connection with
the Mortgage Loan. The Mortgage Note is payable on the first day of each month.
After the initial “interest only” payment period, if any, the Mortgage Note in
payable in equal monthly installments of principal and interest, with interest
calculated and payable in arrears, sufficient to amortize the Mortgage Loan
fully by the stated maturity date, over an original term of not more than thirty
years from commencement of amortization;
     (gg) A Mortgage Loan may be subject to a Prepayment Penalty as identified
on the Mortgage Loan Schedule, except that no Mortgage Loan contains any
Prepayment Penalty that extends beyond five years after the date of origination;
     (hh) As of the related Closing Date, the Mortgaged Property is lawfully
occupied under applicable law, and all inspections, licenses and certificates
required to be made or issued with respect to

5



--------------------------------------------------------------------------------



 



all occupied portions of the Mortgaged Property and, with respect to the use and
occupancy of the same, including but not limited to certificates of occupancy
and fire underwriting certificates, have been made or obtained from the
appropriate authorities;
     (ii) If the Mortgaged Property is a condominium unit or a planned unit
development (other than a de minimis planned unit development), or stock in a
cooperative housing corporation, such condominium, cooperative or planned unit
development project meets the eligibility requirements of Fannie Mae and Freddie
Mac;
     (jj) There is no pending action or proceeding directly involving the
Mortgaged Property in which compliance with any environmental law, rule or
regulation is an issue; there is no violation of any environmental law, rule or
regulation with respect to the Mortgaged Property; and nothing further remains
to be done to satisfy in full all requirements of each such law, rule or
regulation constituting a prerequisite to use and enjoyment of said property;
     (kk) The Mortgagor has not notified the Company requesting relief under the
Servicemembers’ Civil Relief Act, formerly known as the Soldiers’ and Sailors’
Civil Relief Act of 1940, and the Company has no knowledge of any relief
requested or allowed to the Mortgagor under the Servicemembers’ Civil Relief
Act;
     (ll) As of the related Closing Date, no Mortgage Loan was in construction
or rehabilitation status or has facilitated the trade-in or exchange of a
Mortgaged Property;
     (mm) No action has been taken or failed to be taken by the Company on or
prior to the Closing Date which has resulted or will result in an exclusion
from, denial of, or defense to coverage under any insurance policy related to a
Mortgage Loan (including, without limitation, any exclusions, denials or
defenses which would limit or reduce the availability of the timely payment of
the full amount of the loss otherwise due thereunder to the insured) whether
arising out of actions, representations, errors, omissions, negligence, or fraud
of the Company, or for any other reason under such coverage;
     (nn) The Mortgage Loan was originated by a mortgagee approved by the
Secretary of Housing and Urban Development pursuant to sections 203 and 211 of
the National Housing Act, a savings and loan association, a savings bank, a
commercial bank, credit union, insurance company or similar institution which is
supervised and examined by a federal or state authority;
     (oo) Each Mortgage Loan that is secured by a leasheld interest conforms to
the Fannie Mae requirements for mortgage loans secured by leasehold estates;
     (pp) With respect to any broker fees collected and paid on any of the
Mortgage Loans, all broker fees have been properly assessed to the Mortgagor and
no claims will arise as to broker fees that are double charged and for which the
Mortgagor would be entitled to reimbursement;
     (qq) With respect to any Mortgage Loan as to which an affidavit has been
delivered to the Purchaser certifying that the original Mortgage Note has been
lost or destroyed and not been replaced, if such Mortgage Loan is subsequently
in default, the enforcement of such Mortgage Loan will not be materially
adversely affected by the absence of the original Mortgage Note;
     (rr) Each Mortgage Loan would be a “qualified mortgage” within the meaning
of Section 860G(a)(3) of the Code if transferred to a REMIC on its startup date
in exchange for the regular or residual interests of the REMIC;
     (ss) Except as provided in Section 2.07, the Mortgage Note, the Mortgage,
the Assignment of Mortgage and the other Mortgage Loan Documents set forth in
Exhibit A-1 and required to be delivered on the related Closing Date have been
delivered to the Purchaser or its designee all in compliance with the specific
requirements of the New Century-RWT Agreement. With respect to each Mortgage
Loan, the Company is in possession of a complete Mortgage File and Servicing
File except for such documents as have been delivered to the Purchaser or its
designee;

6



--------------------------------------------------------------------------------



 



     (tt) All information supplied by, on behalf of, or concerning the Mortgagor
is true, accurate and complete and does not contain any statement that at the
time provided and as of the Closing Date is inaccurate or misleading in any
material respect;
     (uu) There does not exist on the related Mortgage Property any hazardous
substances, hazardous wastes or solid wastes, as such terms are defined in the
Comprehensive Environmental Response Compensation and Liability Act, the
Resource Conservation and Recovery Act of 1976, or other federal, state or local
environmental legislation, that imposes an obligation upon the mortgagee to
remediate such hazardous substances; provided, that commonly used household
items shall not constitute “hazardous substances” for purposes of this
subsection;
     (vv) All disclosure materials required by applicable law with respect to
the making of fixed rate and adjustable rate mortgage loans have been received
by the borrower;
     (ww) No Mortgage Loan had a Loan-to-Value Ratio at the time of origination
of more than 95%;
     (xx) None of the Mortgage Loans are subject to the Home Ownership and
Equity Protection Act of 1994 or any comparable state law;
     (yy) None of the proceeds of the Mortgage Loan were used to finance
single-premium credit insurance policies;
     (zz) Any principal advances made to the Mortgagor prior to the Closing Date
have been consolidated with the outstanding principal amount secured by the
Mortgage, and the secured principal amount, as consolidated, bears a single
interest rate and single repayment term. With respect to a first lien Mortgage
Loan, the lien of the Mortgage securing the consolidated principal amount is
expressly insured as having first lien priority by a title insurance policy, an
endorsement to the policy insuring the mortgagee’s consolidated interest or by
other title evidence acceptable to Fannie Mae and Freddie Mac. The consolidated
principal amount does not exceed the original principal amount of the Mortgage
Loan;
     (aaa) Interest on each Mortgage Loan is calculated on the basis of a
360-day year consisting of twelve 30-day months;
     (bbb) No Mortgage Loan is a Balloon Mortgage Loan;
     (ccc) With respect to each MERS Mortgage Loan, a MIN has been assigned by
MERS and such MIN is accurately provided on the Mortgage Loan Schedule. The
related assignment of Mortgage to MERS has been duly and properly recorded;
     (ddd) With respect to each MERS Mortgage Loan, the Company has not received
any notice of liens or legal actions with respect to such Mortgage Loan and no
such notices have been electronically posted by MERS;
     (eee) None of the Mortgaged Properties are manufactured housing;
     (fff) With respect to each Mortgage Loan, the Company has fully and
accurately furnished complete information on the related borrower credit files
to Equifax, Experian and Trans Union Credit Information Company, in accordance
with the Fair Credit Reporting Act and its implementing regulations;
     (ggg) The Originator has complied with all applicable anti-money laundering
laws and regulations, including without limitation the USA Patriot Act of 2001
(collectively, the “Anti-Money Laundering Laws”); the Originator has established
an anti-money laundering compliance program as required by the Anti-Money
Laundering Laws, has conducted the requisite due diligence in connection with
the origination of each Mortgage Loan for purposes of the Anti-Money Laundering
Laws, including with respect to the legitimacy of the applicable Mortgagor and
the origin of the assets used by the said Mortgagor to purchase the property in
question, and maintains, and will maintain, sufficient information to identify
the applicable Mortgagor for purposes of the Anti-Money Laundering Laws;

7



--------------------------------------------------------------------------------



 



     (hhh) Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state, and federal laws, including, but not
limited to, all applicable predatory and abusive lending laws;
     (iii) No Mortgage Loan is “high cost” as defined by any applicable federal,
state, or local predatory or abusive lending law and no Mortgage Loan is a High
Cost Loan or Covered Loan, as applicable as such terms are defined in the
current Standard & Poor’s LEVELS ® Glossary Revised, Appendix E. Any breach of
this representation shall be deemed to materially and adversely affect the value
of the Mortgage Loan and shall require a repurchase of the affected Mortgage
Loan;
     (jjj) No Mortgage Loan was originated on or after October 1, 2002 and prior
to March 7, 2003, which is secured by property located in the State of Georgia.
No Mortgage Loan was originated on or after March 7, 2003 that is a “high cost
home loan” as defined under the Georgia Fair Lending Act. Any breach of this
representation shall be deemed to materially and adversely affect the value of
the Mortgage Loan and shall require a repurchase of the affected Mortgage Loan;
     (kkk) No Mortgage Loan is a “High-Cost Home Loan” as defined in the New
Jersey Home Ownership Act, which became effective November 27, 2003; and
     (lll) There were no adverse selection procedures used in selecting the
Mortgage Loan from among the residential mortgage loans which were available for
inclusion in the Mortgage Loans.

8